Exhibit 10.1


Execution Version
    
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT
DATED FEBRUARY 22, 2017
BY AND AMONG
NATURAL RESOURCE PARTNERS L.P.,
BTO CARBON HOLDINGS L.P.,
BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.,


GOLDENTREE 2004 TRUST,
GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI SERIES FUND, LP,


SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION,


LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM


AND


GT NM, LP
    








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
1
Section 1.01
 
Definitions
1
Section 1.02
 
Accounting Procedures and Interpretation
8
ARTICLE II SALE AND PURCHASE
8
Section 2.01
 
Sale and Purchase
8
Section 2.02
 
Funding Notices
9
Section 2.03
 
Closing
9
Section 2.04
 
Allocation of Per Unit Price
9
Section 2.05
 
Independent Nature of Purchasers’ Obligations and Rights.
9
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
10
Section 3.01
 
Existence
10
Section 3.02
 
Capitalization
10
Section 3.03
 
Subsidiaries
11
Section 3.04
 
SEC Documents
11
Section 3.05
 
Undisclosed Liabilities.
12
Section 3.06
 
Independent Accountants
12
Section 3.07
 
Internal Accounting Controls
12
Section 3.08
 
Disclosure Controls
13
Section 3.09
 
Absence of Proceedings
13
Section 3.10
 
No Material Adverse Change
13
Section 3.11
 
Authority; Enforceability
14
Section 3.12
 
Approvals
14
Section 3.13
 
Compliance with Law
14
Section 3.14
 
Valid Issuance
15
Section 3.15
 
Absence of Defaults and Conflicts
15
Section 3.16
 
Absence of Labor Dispute
16
Section 3.17
 
Possession of Intellectual Property
16
Section 3.18
 
Material Contracts
16
Section 3.19
 
Possession of Licenses and Permits
17
Section 3.20
 
Title to Property
17
Section 3.21
 
Rights-of-Way
17
Section 3.22
 
Environmental Laws
18
Section 3.23
 
No Preemptive Rights
18
Section 3.24
 
MLP Status
18
Section 3.25
 
Investment Company Status
18
Section 3.26
 
No Registration Required
18
Section 3.27
 
No Integration
19
Section 3.28
 
Certain Fees
19
Section 3.29
 
Form S-3 Eligibility
19
Section 3.30
 
Tax Returns
19






--------------------------------------------------------------------------------





Section 3.31
 
Insurance
19
Section 3.32
 
Compliance with the Sarbanes-Oxley Act
20
Section 3.33
 
Foreign Corrupt Practices Act
20
Section 3.34
 
Money Laundering Laws
20
Section 3.35
 
OFAC
20
Section 3.36
 
ERISA Compliance
20
Section 3.37
 
No Restrictions on Dividends
21
Section 3.38
 
Related Party Transactions
21
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF the PURCHASER
21
Section 4.01
 
Valid Existence
22
Section 4.02
 
No Consents; Violations, Etc
22
Section 4.03
 
Investment
22
Section 4.04
 
Nature of Purchaser
22
Section 4.05
 
Receipt of Information
23
Section 4.06
 
Restricted Securities
23
Section 4.07
 
Certain Fees
23
Section 4.08
 
Legend
23
Section 4.09
 
Reliance on Exemptions
23
Section 4.10
 
Authority
23
ARTICLE V COVENANTS
24
Section 5.01
 
Conduct of Business.
24
Section 5.02
 
Taking of Necessary Action
24
Section 5.03
 
Transfers.
24
Section 5.04
 
Public Announcements
25
Section 5.05
 
Disclosure; Public Filings
25
Section 5.06
 
NYSE Listing Application
25
Section 5.07
 
Partnership Fees
25
Section 5.08
 
Purchaser Fees
25
Section 5.09
 
Use of Proceeds
25
Section 5.10
 
Blackstone.
25
ARTICLE VI CLOSING CONDITIONS
26
Section 6.01
 
Conditions to Closing
26
Section 6.02
 
Partnership Deliveries
28
Section 6.03
 
Purchaser Deliveries
29
ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES
29
Section 7.01
 
Indemnification by the Partnership
29
Section 7.02
 
Indemnification by Purchaser
30
Section 7.03
 
Indemnification Procedure
30
Section 7.04
 
Tax Treatment
31
ARTICLE VIII MISCELLANEOUS
31
Section 8.01
 
Interpretation
31
Section 8.02
 
Survival of Provisions
32
Section 8.03
 
No Waiver; Modifications in Writing
32






--------------------------------------------------------------------------------





Section 8.04
 
Binding Effect; Assignment
32
Section 8.05
 
Communications
33
Section 8.06
 
Entire Agreement
34
Section 8.07
 
Governing Law; Submission to Jurisdiction
34
Section 8.08
 
Waiver of Jury Trial
35
Section 8.09
 
Execution in Counterparts
35
Section 8.10
 
Termination
35
Section 8.11
 
Recapitalization, Exchanges, Etc
36
Section 8.12
 
Specific Performance
36
 
 
 
 
Schedules and Exhibits:
 
Exhibit A
 
Form of Registration Rights Agreement
 
Exhibit B
 
Form of Board Representation and Observation Rights Agreement
 
Exhibit C
 
Form of Fifth Amended and Restated Partnership Agreement
 
Exhibit D
 
Form of General Partner Officer’s Certificate
 
Exhibit E
 
Form of Vinson & Elkins LLP Legal Opinion
 
Exhibit F
 
Form of Purchaser’s Officer’s Certificate
 
Exhibit G
 
Form of General Partner Waiver
 
Exhibit H
 
Form of Warrant
 
Exhibit I
 
Form of VCOC Letter
 
Exhibit J
 
Form of Exchange and Purchase Agreement
 
Exhibit K
 
Form of Amendment of Operating Company Credit Agreement
 








--------------------------------------------------------------------------------






CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT PURCHASE AGREEMENT dated February
22, 2017 (this “Agreement”), by and among Natural Resource Partners L.P., a
Delaware limited partnership (the “Partnership”), and the purchasers set forth
on Schedule A hereto (each a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, the Partnership desires to issue and sell to each Purchaser, and each
Purchaser desires to purchase from the Partnership, (i) certain Class A
Convertible Preferred Units (as defined below) and (ii) certain Warrants (as
defined below).
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Partnership and each Purchaser will enter into a
registration rights agreement (the “Registration Rights Agreement”),
substantially in the form attached hereto as Exhibit A, pursuant to which the
Partnership will provide each Purchaser with certain registration rights with
respect to the Preferred Conversion Units (as defined below) and the Warrant
Exercise Units (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each Purchaser hereby agree
as follows:

ARTICLE I
DEFINITIONS

Section 1.01    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“2018 Notes” means the Partnership’s 9.125% senior notes issued pursuant to the
Indenture.
“8-K Filing” has the meaning given to such term in Section 5.05.
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person; provided, however, (i) that the Partnership and its Subsidiaries shall
not be deemed to be Affiliates of the Purchasers or any of their respective
Affiliates, (ii) portfolio companies in which the Purchasers or any of their
respective Affiliates have an investment (whether as debt or equity) shall not
be deemed an Affiliate of such Purchaser, (iii) the Excluded GoldenTree Parties
shall not be deemed Affiliates of GoldenTree 2004 Trust, GoldenTree Insurance
Fund Series Interests of the SALI Multi-Series Fund, LP, San Bernardino County
Employees’ Retirement Association, Louisiana State Employees’ Retirement System,
GT NM, LP or any Partnership Entity, and (iv) the Excluded Blackstone Parties
shall not be deemed


-1-



--------------------------------------------------------------------------------





Affiliates of BTO Carbon Holdings L.P., Blackstone Family Tactical Opportunities
Investment Partnership ESC L.P. or any Partnership Entity. For purposes of this
definition, “control” (including, with correlative meanings, “controlling,”
“controlled by,” and “under common control with”) means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by Contract or
otherwise.
“Aggregate Purchase Price” means $250,000,000, as adjusted in accordance with
Section 8.11.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Anticipated Closing Date” has the meaning given to such term in Section 2.02.
“Blackstone” means Blackstone Tactical Opportunities Advisors L.L.C.
“Blackstone Confidentiality Agreement” means that certain Confidentiality
Agreement dated August 11, 2016 between Blackstone and the Partnership (as
subsequently amended or modified).
“Blackstone Purchasers” means BTO Carbon Holdings L.P. and Blackstone Family
Tactical Opportunities Investment Partnership ESC L.P.
“Board Representation and Observation Rights Agreement” means the Board
Representation and Observation Rights Agreement, in substantially the form
attached hereto as Exhibit B, by and among the Partnership, the General Partner,
the Managing General Partner, GoldenTree and the Purchasers.
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.
“Ciner Wyoming” means Ciner Wyoming LLC.
“Class A Convertible Preferred Units” means Class A Convertible Preferred Units
representing limited partner interests in the Partnership, the terms of which
are to be set forth in the Fifth Amended and Restated Partnership Agreement.
“Closing” means the consummation of the purchase and sale of the Purchased Units
and Warrants hereunder.
“Closing Date” has the meaning given to such term in Section 2.03.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Contract” means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, sublease, license, sublicense or other legally enforceable
commitment, undertaking, obligation, arrangement, instrument or understanding,
whether written or oral, to which or by which


-2-



--------------------------------------------------------------------------------





such Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Environmental Laws” has the meaning given to such term in Section 3.22.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.
“Excluded Blackstone Parties” has the meaning given to such term in Section
5.10.
“Excluded GoldenTree Parties” has the meaning given to such term in Section
5.11.
“Expense Notice” has the meaning given to such term in Section 2.02.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fifth Amended and Restated Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of the
Closing Date, which shall establish the terms of the Class A Convertible
Preferred Units and be substantially in the form attached hereto as Exhibit C.
“Fundamental Warranties” or “Fundamental Warranty” have the meanings given to
such terms in Section 8.02.
“Funding Notice” has the meaning given to such term in Section 2.02.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means NRP (GP) LP, a Delaware limited partnership and the
general partner of the Partnership.
“General Partner Limited Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the General Partner, dated as of
December 16, 2011, as amended to date.
“GoldenTree” means GoldenTree Asset Management LP.


-3-



--------------------------------------------------------------------------------





“GoldenTree Purchasers” means GoldenTree 2004 Trust, GoldenTree Insurance Fund
Series Interests of the SALI Multi-Series Fund, LP, San Bernardino County
Employees’ Retirement Association, Louisiana State Employees’ Retirement System,
GT NM, LP.
“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them and any monetary authorities that
exercise valid jurisdiction over any such Person or such Person’s Property.
Unless otherwise specified, all references to Governmental Authority herein
shall mean a Governmental Authority having jurisdiction over, where applicable,
any of the Partnership Entities or their Properties.
“Governmental Licenses” has the meaning given to such term in Section 3.19.
“Hazardous Materials” has the meaning given to such term in Section 3.22.
“Indemnified Party” has the meaning given to such term in Section 7.03.
“Indemnifying Party” has the meaning given to such term in Section 7.03.
“Indenture” means the Indenture, dated September 18, 2013, by and among the
Partnership and NRP Finance Corporation, as issuers, and Wells Fargo Bank,
National Association, as trustee.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Knowledge” means, with respect to the Partnership, the actual knowledge after
reasonable inquiry of one or more of the following persons, Corbin J Robertson,
Jr., Craig Nunez, Wyatt Hogan, Colin Oerton, Kathryn Wilson, Kevin Craig or
Gregory Wooten; provided, however, that reasonable inquiry of third parties
shall not be required.
“Law” or “Laws” means any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, judicial or administrative order, writ, injunction,
judgment, settlement, award or decree.
“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude or other encumbrance upon or with respect to any property of any kind.
“LTIP” means the Natural Resource Partners L.P. 2016 Cash Long-Term Incentive
Plan.
“Managing General Partner” means GP Natural Resource Partners LLC, a Delaware
limited liability company and the general partner of the General Partner.


-4-



--------------------------------------------------------------------------------





“Managing General Partner LLC Agreement” means the Fifth Amended and Restated
Limited Liability Company Agreement of the Managing General Partner dated as of
October 31, 2013, as amended to date.
“Material Contracts” has the meaning set forth in Section 3.18.
“Money Laundering Laws” has the meaning given to such term in Section 3.34.
“NYSE” means The New York Stock Exchange.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company.
“Operating Company Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of June 16, 2015, by and among the Operating Company, the
lenders party thereto, Citibank, N.A. as administrative agent and collateral
agent and other financial institutions party thereto.
“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.
“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 20, 2010, as
amended to date.
“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.
“Partnership Documents” means (i) all Secured Debt Agreements, (ii) the
Indenture and (iii) all other Contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which any of the
Partnership Entities is a party or by which any of the Partnership Entities is
bound or to which any of the property or assets of the Partnership Entities is
subject that, solely in the case of this clause (ii), are material with respect
to the Partnership Entities taken as a whole.
“Partnership Entities” means the Partnership and its Subsidiaries.


-5-



--------------------------------------------------------------------------------





“Partnership Material Adverse Effect” means any change, event, circumstance or
effect that, individually or together with any other changes, events or effects,
(i) has a material adverse effect on (a) the legality, validity or
enforceability of any Transaction Agreement, or (b) the financial condition,
business, assets or results of operations of the Partnership Entities,
considered as a single enterprise, or (ii) the ability of the Partnership or the
General Partner to perform its obligations under the Transaction Agreements in
full on a timely basis. Notwithstanding the foregoing, a “Partnership Material
Adverse Effect” shall not include any change, event, circumstance or effect to
the extent resulting or arising from or that would or reasonably be expected to
result or arise from: (a) any change in general economic conditions in the
industries or markets in which any of the Partnership Entities operate that do
not have a disproportionate effect on the Partnership Entities, considered as a
single enterprise; (b) any engagement in hostilities pursuant to a declaration
of war, or the occurrence of any military or terrorist attack; (c) changes in
GAAP or other accounting principles, except to the extent such change has a
disproportionate effect on the Partnership Entities, considered as a single
enterprise; or (d) other than for purposes of Section 3.15, the consummation of
the transactions contemplated hereby.
“Partnership Related Parties” has the meaning given to such term in Section
7.02.
“Party” or “Parties” means the Partnership and each of the Purchasers.
“Per Unit Price” means $1,000.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Plan” has the meaning given to such term in Section 3.36.
“Preferred Conversion Units” means Common Units issuable upon conversion of any
of the Class A Convertible Preferred Units.
“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).
“Purchase Price” means the amount set forth opposite each of the Purchasers’
names on Schedule A.
“Purchased Units” means 250,000 Class A Convertible Preferred Units.
“Purchaser” has the meaning given to such term in the introductory paragraph of
this Agreement.
“Purchaser Material Adverse Effect” means, with respect to any Purchaser, any
material adverse effect on the ability of such Purchaser to perform its
obligations under the Transaction Agreements on a timely basis.
“Purchaser Related Parties” has the meaning given to such term in Section 7.01.


-6-



--------------------------------------------------------------------------------





“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.
“Reimbursable Expenses” means the reasonable out-of-pocket expenses, including
legal expenses, actually incurred by the Purchaser prior to the Closing in
connection with the consummation of the transactions contemplated by the
Transaction Agreements; provided, however, (i) that the aggregate Reimbursable
Expenses for the Blackstone Purchasers shall not exceed $1,500,000 and (ii) the
aggregate Reimbursable Expenses for the GoldenTree Purchasers shall not exceed
$150,000.
“Repayment Event” means any event or condition that (a) gives the holder of any
bond, note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by any of the Partnership
Entities, or (b) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement or similar agreement or
instrument to which any of the Partnership Entities is a party the right to
liquidate or accelerate the payment obligations, or designate an early
termination date under such agreement or instrument, as the case may be.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Rights-of-Way” has the meaning given such term in Section 3.21.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning given to such term in Section 3.04.
“Secured Debt Agreements” shall mean, collectively, (i) the Operating Company
Credit Agreement and (ii) the Note Purchase Agreement, dated June 19, 2003, by
and among the Operating Company and the purchaser named therein, in each case,
as such agreement has been amended, supplemented or otherwise modified to date.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.
“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (ii) any limited partnership of
which (a) a majority of the voting power to elect a


-7-



--------------------------------------------------------------------------------





majority of the board of directors or board of managers of the general partner
of such limited partnership and (b) a majority of the outstanding limited
partner interests is at the time directly or indirectly owned or controlled by
such Person.
“Third Party Claim” has the meaning given to such term in Section 7.03.
“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the Fifth Amended and Restated Partnership Agreement, the
Board Representation and Observation Rights Agreement, the Warrants and any
amendments, supplements, continuations or modifications thereto.
“Unitholders” has the meaning given to such term in the Partnership Agreement.
“Warrant” or “Warrants” means the Warrants, substantially in the form attached
to this Agreement as Exhibit H, to be issued to the Purchaser at the Closing.
Each such Warrant, for the avoidance of doubt, may be transferred separately
from the Purchased Units.
“Warrant Exercise Units” means Common Units issuable upon exercise of the
Warrants.
“Warranty Breach” has the meaning given to such term in Section 7.01.

Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchaser under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the SEC) and in compliance
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto.

ARTICLE II
SALE AND PURCHASE

Section 2.01    Sale and Purchase. Subject to the terms and conditions hereof,
the Partnership will issue and sell to each Purchaser on the Closing Date, and
each Purchaser hereby agrees to purchase from the Partnership on the Closing
Date, such number of Purchased Units and Warrants to purchase a number of
Warrant Exercise Units set forth in Schedule A opposite such Purchaser’s name,
upon receipt by the Partnership of the Purchase Price set forth in Schedule A
opposite such Purchaser’s name on the Closing Date for such Purchased Units and
Warrants minus such Purchaser’s Reimbursable Expenses. The Purchase Price
payable by the Blackstone Purchasers reflects a 3.44% discount to the Per Unit
Price, reflecting a 1.25% structuring fee on the Aggregate Purchase Price and a
1.25% origination fee on the Blackstone Purchasers’ Purchase Price. The Purchase
Price


-8-



--------------------------------------------------------------------------------





payable by the GoldenTree Purchasers reflects a 1.25% discount to the Per Unit
Price, reflecting a 1.25% origination fee on the GoldenTree Purchasers’ Purchase
Price.

Section 2.02    Funding Notices. On or prior to the fifth Business Day prior to
the date on which the Partnership reasonably anticipates the Closing to occur
(the “Anticipated Closing Date”), the Partnership shall deliver a written notice
(the “Funding Notice”) to each of the Purchasers (a) specifying the Anticipated
Closing Date, (b) directing each Purchaser to pay the applicable Purchase Price
for its Purchased Units and Warrant by wire transfer(s) of immediately available
funds to the Partnership Bank Account, prior to 10:00 a.m. Central Time on the
Closing Date, and (c) specifying wiring instructions for wiring funds into the
Partnership Bank Account. Within one Business Day following the delivery by the
Partnership of the Funding Notice, each of the Purchasers shall deliver a
written notice (the “Expense Notice”) to the Partnership, specifying the amount
of such Purchaser’s Reimbursable Expenses.

Section 2.03    Closing. Subject to the terms and conditions hereof, (a) the
Closing shall take place at the offices of Vinson & Elkins, 666 Fifth Avenue,
26th Floor, New York, New York, 10103 or such other location as mutually agreed
to by the Parties, on March 2, 2017, or such other date as mutually agreed by
the Parties, not later than March 10, 2017; provided that the Closing Date shall
not be earlier than the date set forth in the Funding Notice, unless mutually
agreed by the Parties. The obligation of each Purchaser to fund its Purchase
Price at the Closing shall be conditional upon the concurrent funding by each
other Purchaser hereunder.

Section 2.04    Allocation of Per Unit Price. For federal income tax purposes
and for purposes of applying the terms of the Fifth Amended and Restated
Partnership Agreement applicable to the Class A Convertible Preferred Units, the
Per Unit Price shall be allocated between the Class A Convertible Preferred
Units and the Warrants as agreed to by the Partnership and each of the
Purchasers, and the portion of the Per Unit Price allocated to the Class A
Convertible Preferred Units shall be the initial Capital Account with respect to
each Class A Convertible Preferred Unit.

Section 2.05    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Agreement. The failure of any Purchaser to
perform, or waiver by the Partnership such performance, under any Transaction
Agreement shall not excuse performance by any other Purchaser, and the waiver by
any Purchaser of performance of the Partnership under any Transaction Agreement
shall not excuse performance by the Partnership with respect to the other
Purchaser. Nothing contained herein or in any other Transaction Agreement, and
no action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Agreements. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Agreements, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.


-9-



--------------------------------------------------------------------------------






ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to each of the Purchasers that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement and as of the Closing Date.

Section 3.01    Existence. The Managing General Partner, the General Partner and
each of the Partnership Entities has been duly formed and is validly existing
and in good standing under the laws of the State or other jurisdiction of its
organization and has the requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own, lease, use
or operate its Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely, individually or in the aggregate, to
have a Partnership Material Adverse Effect. The Managing General Partner, the
General Partner and each of the Partnership Entities is duly qualified or
licensed and in good standing as a foreign corporation, limited partnership,
limited liability company or unlimited liability company, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its Properties or the character of its operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely, individually or
in the aggregate, to have a Partnership Material Adverse Effect.

Section 3.02    Capitalization.
(a)    The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Class A Convertible Preferred Units as reflected in
the Fifth Amended and Restated Partnership Agreement.
(b)    The General Partner is the sole general partner of the Partnership and
owns a 2.0% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of any Liens.
(c)    As of the date of this Agreement, the issued and outstanding limited
partner interests of the Partnership consist of 12,232,006 Common Units. All of
the outstanding limited partner interests have been duly authorized and validly
issued in accordance with applicable Law and the Partnership Agreement and are
fully paid (to the extent required under applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
(d)    Except as have been granted under the LTIP or the Partnership Agreement
(and that have been disclosed in the SEC Documents), no options, warrants,
preemptive rights or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, securities or ownership interests in the Partnership are outstanding on


-10-



--------------------------------------------------------------------------------





the date of this Agreement and there are no outstanding obligations of the
Partnership to repurchase, redeem or otherwise acquire ownership interests in
the Partnership.
(e)    The Partnership’s currently outstanding Common Units are registered
pursuant to Section 12(b) of the Exchange Act and are quoted on the NYSE, and
the Partnership has taken no action designed to terminate the registration of
such Common Units under the Exchange Act nor has the Partnership received any
notification that the SEC is contemplating terminating such registration. The
Partnership has not, in the 12 months preceding the date hereof, received
written notice from the NYSE to the effect that the Partnership is not in
compliance with the listing or maintenance requirements of the NYSE. The
Partnership is, and has no reason to believe that it will not continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Units on the NYSE.

Section 3.03    Subsidiaries. The Partnership owns, directly or indirectly, 100%
of the issued and outstanding equity interests of each of the Partnership’s
Subsidiaries (other than BRP LLC, a Delaware limited liability company (“BRP”),
and CoVal Leasing Company, LLC, a Delaware limited liability company (“CoVal”)
and 51.0% of the issued and outstanding equity interests of BRP, which owns a
100% membership interest in CoVal, free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed pursuant to the Secured Debt Agreements), and all such ownership
interests have been duly authorized, validly issued and are fully paid (to the
extent required by applicable Law and the Organizational Documents of such
Subsidiaries) and non-assessable (except as nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-607
and 18-804 of the Delaware LLC Act, as applicable, or the Organizational
Documents of such Subsidiaries). No options, warrants, preemptive rights or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities or
ownership interests in any Subsidiary of the Partnership are outstanding on the
date of this Agreement and there are no outstanding obligations of any
Partnership Entity to repurchase, redeem or otherwise acquire ownership
interests in any Subsidiary of the Partnership.

Section 3.04    SEC Documents. The Partnership has filed with the SEC all
reports, schedules and statements required to be filed by it under the Exchange
Act on a timely basis, except for the Partnership’s Form 8-K filed July 28,
2015, since January 1, 2015 (all such documents filed after such date but prior
to the date hereof, collectively, the “SEC Documents” and as used herein, in all
cases other than for the purposes of this Section 3.04, “SEC Documents” shall be
deemed to exclude any disclosures set forth in risk factors or any “forward
looking statements” within the meaning of the Securities Act). The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed, (a) complied as to
form in all material respects with applicable requirements of the Exchange Act
and the applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, (b) were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC), (c) fairly present (subject in the case
of unaudited statements to normal, recurring and year-end audit adjustments) in
all material respects the consolidated financial position of the Partnership as
of the dates thereof and the consolidated results of its


-11-



--------------------------------------------------------------------------------





operations and cash flows for the periods then ended and (d) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. A true and
correct copy of the Partnership Agreement has been filed with the SEC as an
exhibit to an SEC Document.

Section 3.05    Undisclosed Liabilities. Except for (i) those liabilities that
are reflected or reserved for in the consolidated financial statements of the
Partnership included in its Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2016, (ii) liabilities incurred since September 30, 2016 in
the ordinary course of business consistent with past practice, (iii) liabilities
incurred pursuant to the transactions contemplated by this Agreement and (iv)
liabilities that would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect, the Partnership Entities
and, to the Knowledge of the Partnership, Ciner Wyoming do not have any
liabilities or obligations of any nature whatsoever (whether accrued, absolute,
contingent or otherwise).

Section 3.06    Independent Accountants. Ernst & Young LLP, who certified the
audited consolidated financial statements of the Partnership as of December 31,
2015, 2014 and 2013 and for the years ended December 31, 2015, 2014 and 2013,
are independent registered public accountants with respect to the Managing
General Partner, the General Partner and the Partnership Entities as required by
the Securities Act, the Securities Act Regulations and the standards of the
Public Company Accounting Oversight Board.

Section 3.07    Internal Accounting Controls. The Partnership Entities maintain
effective “internal control over financial reporting” (as defined in Rule 13a-15
of the Exchange Act Regulations). The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; (d) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (e) the
interactive data in eXtensible Business Reporting Language (“XBRL”) included or
incorporated by reference in the SEC Documents is in compliance in all material
respects with the SEC’s published rules, regulations and guidelines applicable
thereto. Except as described in the SEC Documents, since the first day of the
Partnership’s most recent fiscal year for which audited financial statements are
included in the SEC Documents, there has been (i) no material weakness (as
defined in Rule 1-02 of Regulation S-X of the SEC) in the Partnership’s internal
control over financial reporting (whether or not remediated), and (ii) no fraud,
whether or not material, involving management or other employees who have a role
in the Partnership’s internal control over financial reporting and, since the
end of the Partnership’s most recent fiscal year for which audited financial
statements are included in the SEC Documents, there has been no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.


-12-



--------------------------------------------------------------------------------





The Partnership’s independent public accountants and the Managing General
Partner’s board of directors have been advised of all material weaknesses, if
any, and significant deficiencies (as defined in Rule 1-02 of Regulation S-X of
the SEC), if any, in the Partnership’s internal control over financial reporting
or of all fraud, if any, whether or not material, involving management or other
employees who have a role in the Partnership’s internal controls over financial
reporting, in each case that occurred or existed, or was first detected, at any
time during the three most recent fiscal years covered by the audited financial
statements of the Partnership or at any time subsequent thereto.

Section 3.08    Disclosure Controls. The Partnership maintains disclosure
controls and procedures (to the extent required by and as such term is defined
in Rules 13a-15 and 15d-15 of the Exchange Act Regulations), that: (a) are
designed to provide reasonable assurance that material information relating to
the Partnership, including its consolidated Subsidiaries, is recorded,
processed, summarized and communicated to the principal executive officer, the
principal financial officer and other appropriate officers of the Managing
General Partner to allow for timely decisions regarding required disclosure,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (b) have been evaluated for effectiveness as of
December 31, 2015; and (c) are effective in all material respects to perform the
functions for which they are established.

Section 3.09    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the Knowledge of the
Partnership, threatened, against or affecting the Partnership Entities or, to
the Knowledge of the Partnership, Ciner Wyoming that is required to be disclosed
in the SEC Documents (other than as disclosed therein), or that might reasonably
be expected, individually or in the aggregate, to result in a Partnership
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in this Agreement or any other Transaction
Agreement to which the Partnership is a party or the performance by the
Partnership of its obligations hereunder or thereunder; the aggregate of all
pending legal or governmental proceedings to which any of the Partnership
Entities or, to the Knowledge of the Partnership, Ciner Wyoming is a party or of
which any of their respective property or assets is the subject that are not
described in the SEC Documents, including ordinary routine litigation incidental
to the business, would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.

Section 3.10    No Material Adverse Change. Since December 31, 2015, except as
disclosed in the SEC Documents, the Partnership Entities, considered as a single
enterprise, and to the Knowledge of the Partnership, Ciner Wyoming have
conducted their business in the ordinary course, and (a) there has been no
material adverse change, or any development that could reasonably be expected to
have a Partnership Material Adverse Effect; (b) except as otherwise disclosed in
the SEC Documents, no Partnership Entity nor, to the Knowledge of the
Partnership, Ciner Wyoming has incurred any liability or obligation or entered
into any transaction or agreement that, individually or in the aggregate, is
material with respect to the Partnership Entities and Ciner Wyoming, taken as a
whole, and no Partnership Entity nor, to the Knowledge of the Partnership, Ciner
Wyoming has sustained any loss or interference with its business or operations
from fire, explosion, flood,


-13-



--------------------------------------------------------------------------------





earthquake or other natural disaster or calamity, regardless of whether covered
by insurance, or from any labor dispute or disturbance or court or governmental
action, order or decree, except as would not, individually or in the aggregate,
reasonably be expected to result in a Partnership Material Adverse Effect; and
(c) except as otherwise disclosed in the SEC Documents, there has been no
dividend or distribution of any kind declared, paid or made by the Partnership
on its Common Units.

Section 3.11    Authority; Enforceability. The Partnership, the General Partner
and the Managing General Partner have all necessary limited partnership and
limited liability company, as applicable, power and authority to execute,
deliver and perform their obligations under the Transaction Agreements to which
they are parties and to consummate the transactions contemplated thereby; the
execution, delivery and performance by the Partnership, the General Partner and
the Managing General Partner of the Transaction Agreements to which they are
party and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary action on their part; and, assuming the due
authorization, execution and delivery by the other parties thereto, the
Transaction Agreements to which the Partnership, the General Partner or the
Managing General Partner is a party will constitute the legal, valid and binding
obligations of the Partnership, the General Partner or the Managing General
Partner, as applicable, enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.

Section 3.12    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of the Transaction Agreements to which it is a party or the
issuance and sale of the Purchased Units or the Warrant Exercise Units (upon
exercise of the Warrants), except (a) as required by the SEC in connection with
the Partnership’s obligations under the Registration Rights Agreement, (b) as
required by the NYSE to list the Warrant Exercise Units and the Preferred
Conversion Units or (c) as may be required under the state securities or “Blue
Sky” Laws.

Section 3.13    Compliance with Law. None of the Partnership Entities nor, to
the Knowledge of the Partnership, Ciner Wyoming is in violation of any Law
applicable to such Partnership Entity or, to the Knowledge of the Partnership,
Ciner Wyoming, except as would not, individually or in the aggregate, reasonably
be expected to have a Partnership Material Adverse Effect. The Partnership
Entities and, to the Knowledge of the Partnership, Ciner Wyoming each possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect, and none of the Partnership Entities nor,
to the Knowledge of the Partnership, Ciner Wyoming has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect.


-14-



--------------------------------------------------------------------------------






Section 3.14    Valid Issuance. The offer and sale of the Purchased Units and
the limited partner interests represented thereby and the Warrants will be duly
authorized by the Partnership pursuant to the Fifth Amended and Restated
Partnership Agreement and, when issued and delivered to each of the Purchasers
against payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by applicable Law and the
Fifth Amended and Restated Partnership Agreement), nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act), issued in compliance with all applicable Laws including
securities Laws, and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Fifth Amended and
Restated Partnership Agreement and under applicable state and federal securities
Laws. Upon issuance in accordance with the terms of the Warrants, the Warrant
Exercise Units will be duly authorized by the Partnership pursuant to the Fifth
Amended and Restated Partnership Agreement and will be validly issued, fully
paid (to the extent required by applicable Law and the Fifth Amended and
Restated Partnership Agreement), nonassessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act),
issued in compliance with all applicable Laws including securities Laws, and
will be free of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Fifth Amended and Restated Partnership
Agreement and under applicable state and federal securities Laws. Upon issuance
in accordance with the terms of the Fifth Amended and Restated Partnership
Agreement, the Preferred Conversion Units will be duly authorized by the
Partnership pursuant to the Fifth Amended and Restated Partnership Agreement and
will be validly issued, fully paid (to the extent required by applicable Law and
the Fifth Amended and Restated Partnership Agreement), nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act), issued in compliance with all applicable Laws including
securities Laws, and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Fifth Amended and
Restated Partnership Agreement and under applicable state and federal securities
Laws.

Section 3.15    Absence of Defaults and Conflicts. None of the Partnership
Entities nor, to the Knowledge of the Partnership, Ciner Wyoming is in violation
of its Organizational Documents or in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any Partnership
Document, except (solely in the case of Partnership Documents other than the
Indenture and the Secured Debt Agreements) for such defaults that would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect. Neither the execution, delivery and
performance by the Partnership, the General Partner or the Managing General
Partner of the Transaction Agreements to which it is a party (including issuance
of the Warrant Exercise Units and/or Preferred Conversion Units in accordance
with the terms of the Transaction Agreements) nor the issuance and sale of the
Purchased Units and the Warrants and compliance by the Partnership, the General
Partner or the Managing General Partner with its obligations under the
Transaction Agreements to which it is a party will, whether with or without the
giving of notice or passage of time or both, require any consent, approval or
notice under, or will constitute a violation or breach of, the Fifth Amended and
Restated Partnership Agreement, the General Partner Limited Partnership
Agreement or the Managing General Partner LLC Agreement, conflict with or
constitute a breach of, or default or Repayment Event under, or result in the
creation or imposition of any Lien upon any property or assets of the
Partnership Entities or, to the Knowledge of the Partnership, Ciner Wyoming
pursuant to, any Partnership Documents,


-15-



--------------------------------------------------------------------------------





except (solely in the case of Partnership Documents other than the Indenture and
the Secured Debt Agreements) for such conflicts, breaches, defaults or Liens
that would not, individually or in the aggregate, reasonably be expected to
result in a Partnership Material Adverse Effect, nor will such action result in
any violation of the provisions of the Organizational Documents of any of the
Partnership Entities or Ciner Wyoming or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Partnership Entities or, to the Knowledge of the Partnership, Ciner Wyoming or
any of their respective assets, properties or operations.

Section 3.16    Absence of Labor Dispute. No labor dispute with the employees of
any Partnership Entity or, to the Knowledge of the Partnership, Ciner Wyoming
exists or, to the Knowledge of the Partnership, is imminent, and the Partnership
is not aware of any existing or imminent labor disturbance by the employees of
any of the principal suppliers, manufacturers, customers or contractors of any
Partnership Entity or, to the Knowledge of the Partnership, Ciner Wyoming that
would reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.

Section 3.17    Possession of Intellectual Property. The Partnership Entities
and, to the Knowledge of the Partnership, Ciner Wyoming have valid and
enforceable licenses to use, or otherwise have the right to use on reasonable
terms all patents, patent rights, patent applications, licenses, copyrights,
inventions, know-how (including trade secrets and other unpatented or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names, service names, software, internet
addresses, domain names and other intellectual property that is described in the
SEC Documents or that is necessary for the conduct of their respective
businesses as currently conducted or as proposed to be conducted and as
described in the SEC Documents, except where the failure to have such licenses
or rights to use such intellectual property would not reasonably be expected,
individually or in the aggregate, to have a Partnership Material Adverse Effect.

Section 3.18    Material Contracts. The Partnership has made available to the
Blackstone Purchasers accurate and complete copies of, or a written summary
setting forth all of the material terms and conditions of, (a) Contracts for the
Partnership Entities’ coal leases that generated in excess of $4.0 million
during the fiscal year ended on December 31, 2015 and (b) all Contracts between
a Partnership Entity, on the one hand, and any officer, director or Affiliate of
the Partnership, on the other hand (except in the case of this sub-clause (b),
any such Contract that has been filed with the SEC Documents), in each case, as
amended or otherwise modified and in effect. Each such Contract and each other
Contract that is described or referred to in, or filed with, the SEC Documents
(all such Contracts collectively, “Material Contracts”) is in full force and
effect and is valid and enforceable by and against the Partnership Entities
parties thereto and, to the Knowledge of the Partnership, any other party
thereto in accordance with its terms except as the enforceability thereof may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing. No Partnership Entity nor, to the
Knowledge of the


-16-



--------------------------------------------------------------------------------





Partnership, any other party is in default in any material respect in the
observance or performance of any material term or obligation to be performed by
it under any Material Contract.

Section 3.19    Possession of Licenses and Permits. Each of the Partnership
Entities and, to the Knowledge of the Partnership, Ciner Wyoming possesses such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, except where the failure to so possess such Governmental
Licenses would not reasonably be expected, individually or in the aggregate, to
have a Partnership Material Adverse Effect; the Partnership Entities and, to the
Knowledge of the Partnership, Ciner Wyoming are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect; none of the
Partnership Entities nor, to the Knowledge of the Partnership, Ciner Wyoming has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses that, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to, individually or in the
aggregate, result in a Partnership Material Adverse Effect, and in cases where
the real property of the Partnership Entities is operated by a third party, such
third party is obligated to indemnify the Partnership Entities against such
third party’s failure to obtain and comply with Governmental Licenses required
for such third party’s operations, except where the failure to obtain such
indemnification would not reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect.

Section 3.20    Title to Property. The Partnership Entities and, to the
Knowledge of the Partnership, Ciner Wyoming have good and indefeasible title to
all real property and good title to all personal property described in the SEC
Documents, free and clear of all Liens except (1) as described, and subject to
the limitations contained, in SEC Documents or (2) such as do not materially
interfere with the use of such properties taken as a whole as they are currently
used and are proposed to be used in the future as described in the SEC
Documents; provided that, with respect to any real property and buildings held
under lease by the Partnership Entities, such real property and buildings are
held under valid and subsisting and enforceable leases with such exceptions as
would not reasonably be expected to have a Partnership Material Adverse Effect.

Section 3.21    Rights-of-Way. Each Partnership Entity and, to the Knowledge of
the Partnership, has such consents, easements, rights-of-way or licenses from
any person (“Rights-of-Way”) as are necessary to conduct its business in the
manner described in the SEC Documents, subject to such qualifications as may be
set forth in the SEC Documents and except for such Rights-of-Way which if not
obtained would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; none of such Rights-of-Way
contains any restriction that is materially burdensome to the Partnership
Entities or, to the Knowledge of the Partnership, Ciner Wyoming, taken as a
whole.


-17-



--------------------------------------------------------------------------------






Section 3.22    Environmental Laws. Except as described in the SEC Documents,
each of the Partnership Entities and, to the Knowledge of the Partnership, Ciner
Wyoming (i) is in compliance with any and all applicable federal, state and
local laws and regulations relating to the protection of human health and safety
or the environment or imposing liability or standards of conduct concerning any
Hazardous Materials (as defined below) (“Environmental Laws”), (ii) has received
all permits required of them under applicable Environmental Laws to conduct
their respective businesses, (iii) is in compliance with all terms and
conditions of any such permits and (iv) does not have any liability in
connection with the release into the environment of any Hazardous Material or
otherwise pursuant to Environmental Law, except where such noncompliance with
Environmental Laws, failure to receive required permits, failure to comply with
the terms and conditions of such permits or liability in connection with such
releases or otherwise pursuant to Environmental Law would not, individually or
in the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect. There are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, requests for information, investigation or
proceedings relating to any Environmental Law against any Partnership Entity,
except for matters that would not, individually or in the aggregate, reasonably
be expected to have a Partnership Material Adverse Effect. The term “Hazardous
Material” means (A) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, (B)
any “hazardous waste” as defined in the Resource Conservation and Recovery Act,
as amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance defined, listed or otherwise regulated
under or within the meaning of any other Environmental Law.

Section 3.23    No Preemptive Rights. The holders of outstanding Common Units
are not entitled to preemptive rights to subscribe for (a) any of the Class A
Convertible Preferred Units to be issued and sold to the Purchasers pursuant to
this Agreement, (b) the Preferred Conversion Units issued upon conversion of the
Class A Convertible Preferred Units, (c) the Warrants or (d) the Warrant
Exercise Units issued upon exercise of the Warrants.

Section 3.24    MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and has, for each taxable year
beginning after April 19, 2002 during which the Partnership was in existence,
met the gross income requirements of Section 7704(c)(2) of the Internal Revenue
Code.

Section 3.25    Investment Company Status. None of the Partnership Entities is,
and upon the issuance and sale of the Purchased Units and the Warrants as herein
contemplated and the application of the net proceeds therefrom, none of the
Partnership Entities will be, an “investment company” or an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the SEC promulgated
thereunder.

Section 3.26    No Registration Required. Assuming the accuracy of the
representations and warranties of each of the Purchasers contained in this
Agreement and its compliance with the agreements set forth in this Agreement,
the sale and issuance of the Purchased Units (and the


-18-



--------------------------------------------------------------------------------





Preferred Conversion Units) and the Warrants pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s Knowledge, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption. The issuance and sale of the Purchased Units,
the issuance of Preferred Conversion Units upon conversion of the Class A
Convertible Preferred Units and the issuance of Warrant Exercise Units upon
exercise of the Warrants does not contravene the rules and regulations of the
NYSE.

Section 3.27    No Integration. Neither the Partnership nor any of its
Affiliates has, directly or indirectly through any Representative, made any
offers or sales of any security of the Partnership or solicited any offers to
buy any security that is or will be integrated with the sale of the Purchased
Units or the Warrants in a manner that would require the offer and sale of the
Purchased Units or the Warrants to be registered under the Securities Act.

Section 3.28    Certain Fees. Other than fees payable to Greenhill & Co., no
fees or commissions are or will be payable by the Partnership to brokers,
finders or investment bankers with respect to the sale of any of the Purchased
Units or the Warrants or the consummation of the transactions contemplated by
this Agreement.

Section 3.29    Form S-3 Eligibility. The Partnership is eligible to register
the resale of the Warrant Exercise Units and the Preferred Conversion Units by
each of the Purchasers on a registration statement on Form S-3 under the
Securities Act.

Section 3.30    Tax Returns. The Partnership Entities and, to the Knowledge of
the Partnership, Ciner Wyoming have filed all foreign, federal, state and local
tax returns that are required to be filed or have obtained extensions thereof,
except where the failure so to file would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect, and have paid all taxes (including, without limitation, any estimated
taxes) required to be paid and any other assessment, fine or penalty, to the
extent that any of the foregoing is due and payable, except for any such tax,
assessment, fine or penalty that is currently being contested in good faith by
appropriate actions and except for such taxes, assessments, fines or penalties
the nonpayment of which would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.

Section 3.31    Insurance. The Partnership Entities and, to the Knowledge of the
Partnership, Ciner Wyoming are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged; all policies of
insurance and any fidelity or surety bonds insuring the Partnership Entities or,
to the Knowledge of the Partnership, Ciner Wyoming or their respective
businesses, assets, employees, officers and directors are in full force and
effect in all material respects; the Partnership Entities and, to the Knowledge
of the Partnership, Ciner Wyoming are in compliance with the terms of such
policies and instruments in all material respects; there are no material claims
by any Partnership Entity or, to the Knowledge of the Partnership, Ciner Wyoming
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; no Partnership
Entity or, to the Knowledge of the Partnership, Ciner Wyoming has been refused
any insurance coverage sought or applied for; and no Partnership Entity or, to
the


-19-



--------------------------------------------------------------------------------





Knowledge of the Partnership, Ciner Wyoming has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a cost
that would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect.

Section 3.32    Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Partnership, the General Partner, the Managing
General Partner or any of the Managing General Partner’s directors or officers,
in their capacities as such, to comply with any provision of the Sarbanes-Oxley
Act with which any of them is required to comply, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

Section 3.33    Foreign Corrupt Practices Act. Neither any Partnership Entity
nor, to the Knowledge of the Partnership, Ciner Wyoming or any director,
officer, agent, employee, affiliate or other person acting on behalf of any
Partnership Entity is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by any such person of the FCPA,
and, to the Knowledge of the Partnership, its other Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

Section 3.34    Money Laundering Laws. The operations of the Partnership
Entities and, to the Knowledge of the Partnership, Ciner Wyoming are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Partnership Entities or, to
the Knowledge of the Partnership, Ciner Wyoming with respect to the Money
Laundering Laws is pending or, to the Knowledge of the Partnership, threatened.

Section 3.35    OFAC. None of the Partnership Entities nor, to the Knowledge of
the Partnership, Ciner Wyoming or any director, officer, agent, employee,
affiliate or other person acting on behalf of the Partnership Entity is
currently subject to any U.S. sanctions administered by OFAC; and none of the
Managing General Partner, the General Partner or the Partnership will directly
or indirectly use any of the proceeds from the sale of the Purchased Units or
the Warrants by the Partnership pursuant to this Agreement, or lend, contribute
or otherwise make available any such proceeds to any Subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

Section 3.36    ERISA Compliance. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Partnership
Entities that would reasonably be expected, individually or in the


-20-



--------------------------------------------------------------------------------





aggregate, to result in a Partnership Material Adverse Effect; or (c) any breach
of any contractual obligation, or any violation of Law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Partnership Entities that would reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect. None of the following events has occurred or is reasonably likely to
occur: (i) a material increase in the aggregate amount of contributions required
to be made to all Plans in the current fiscal year of the Partnership Entities
compared to the amount of such contributions made in the most recently completed
fiscal year of the Partnership; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Partnership Entities compared to the
amount of such obligations in the most recently completed fiscal year of the
Partnership; (iii) any event or condition giving rise to a liability under Title
IV of ERISA that would reasonably be expected, individually or in the aggregate,
to result in a Partnership Material Adverse Effect; or (iv) the filing of a
claim by one or more employees or former employees of the Partnership Entities
related to its or their employment that would reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect. For purposes of this paragraph and the definition of ERISA, the term
“Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject to
Title IV of ERISA with respect to which the Managing General Partner, the
General Partner, the Partnership or any of the Partnership’s Subsidiaries may
have any liability.

Section 3.37    No Restrictions on Dividends. None of the Partnership Entities
or, to the Knowledge of the Partnership, Ciner Wyoming is a party to or
otherwise bound by any instrument or agreement that limits or prohibits or could
limit or prohibit, directly or indirectly, the Partnership from redeeming the
Purchased Units pursuant to their terms or paying any dividends or making other
distributions on the Purchased Units, the Preferred Conversion Units or the
Warrant Exercise Units, and no Partnership Entity nor, to the Knowledge of the
Partnership, Ciner Wyoming is a party to or otherwise bound by any instrument or
agreement that limits or prohibits or could limit or prohibit, directly or
indirectly, any Partnership Entity from paying any dividends or making other
distributions on its limited or general partnership interests, limited liability
company interests, or other equity interest, as the case may be, or from
repaying any loans or advances from, or (except for instruments or agreements
that by their express terms prohibit the transfer or assignment thereof or of
any rights thereunder) transferring any of its properties or assets to, the
Partnership or any other Subsidiary of the Partnership, in each case except the
Secured Debt Agreements or as described in the SEC Documents.

Section 3.38    Related Party Transactions. There are no direct or indirect
business relationships or related party transactions involving the Partnership
or any of its Subsidiaries or, to the Knowledge of the Partnership, any other
person that are required to be described in the SEC Documents that have not been
described as required.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Each of the Purchasers severally, and not jointly, represents and warrants to
the Partnership with respect to itself as follows as of the date of this
Agreement and as of the Closing Date:


-21-



--------------------------------------------------------------------------------






Section 4.01    Valid Existence. Such Purchaser (a) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (b) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected, individually or in the aggregate, to have a
Purchaser Material Adverse Effect.

Section 4.02    No Consents; Violations, Etc. The execution, delivery and
performance of the Transaction Agreements to which such Purchaser is a party by
such Purchaser and the consummation of the transactions contemplated thereby
will not (a) require any consent, approval or notice under, or constitute a
violation or breach of, the Organizational Documents of such Purchaser, (b)
constitute a violation or breach of, or a default (or an event that, with notice
or lapse of time or both, would constitute such a default or give rise to any
right of termination, cancellation or acceleration) under, any note, bond,
mortgage, lease, loan or credit agreement or other material instrument,
obligation or agreement to which such Purchaser is a party or by which such
Purchaser or any of its Properties may be bound, (c) violate any provision of
any Law or any order, judgment or decree of any court or Governmental Authority
having jurisdiction over such Purchaser or its Properties, except in the cases
of clauses (b) and (c) where such violation, breach or default, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.

Section 4.03    Investment. The Purchased Units and the Warrants are being
acquired for such Purchaser’s own account, or the accounts of clients for whom
such Purchaser exercises discretionary investment authority, not as a nominee or
agent, and with no present intention of distributing the Purchased Units or the
Warrants or any part thereof, and such Purchaser has no present intention of
selling or granting any participation in or otherwise distributing the same, in
any transaction in violation of the securities Laws of the United States of
America or any state, without prejudice, however, to such Purchaser’s right at
all times to sell or otherwise dispose of all or any part of the Purchased
Units, the Preferred Conversion Units, the Warrants or the Warrant Exercise
Units under a registration statement under the Securities Act and applicable
state securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
under the Securities Act).

Section 4.04    Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (a) it is an institution
that is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act, (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units and the Warrants, is able to bear
the economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment and (c) it is not acquiring the
Purchased Units and the Warrants with a view to, or for offer or sale in
connection with, any distribution thereof that could result in such Purchaser
being an “underwriter” within the meaning of section 2(11) of the Securities Act
or result in any violation of the registration requirements of the Securities
Act.


-22-



--------------------------------------------------------------------------------






Section 4.05    Receipt of Information. Such Purchaser acknowledges that it (a)
has access to the SEC Documents, (b) has been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters and (c) has sought such financial, accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the acquisition of the Purchased Units and the
Warrants. Neither such inquiries nor any other due diligence investigations
conducted at any time by such Purchaser shall modify, amend or affect such
Purchasers’ right (i) to rely on the Partnership’s representations and
warranties contained in Article III above or (ii) to indemnification or any
other remedy based on, or with respect to the accuracy or inaccuracy of, or
compliance with, the representations, warranties, covenants and agreements in
any Transaction Agreement.

Section 4.06    Restricted Securities. Such Purchaser understands that the
Purchased Units and the Warrants it is purchasing are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from the Partnership in a transaction not involving a public
offering and that under such Laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the SEC promulgated under the
Securities Act.

Section 4.07    Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the Warrants or the consummation of the
transactions contemplated by this Agreement.

Section 4.08    Legend. It is understood that the certificates evidencing the
Purchased Units and the Warrants will bear the following legend:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Section 4.09    Reliance on Exemptions. Such Purchaser understands that the
Purchased Units and Warrant are being offered and sold to such Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws and that the Partnership is relying
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Purchased Units
and Warrant.

Section 4.10    Authority. Such Purchaser has all necessary power and authority
to execute, deliver and perform its obligations under the Transaction Agreements
to which such Purchaser is


-23-



--------------------------------------------------------------------------------





a party and to consummate the transactions contemplated thereby; the execution,
delivery and performance by such Purchaser of the Transaction Agreements and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary action on its part; and, assuming the due authorization,
execution and delivery by the other parties thereto, the Transaction Agreements
to which it is a party constitute the legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.

ARTICLE V
COVENANTS

Section 5.01    Conduct of Business. Except as required by applicable Law, as
expressly contemplated, required or permitted by this Agreement or as described
in Section 5.01, during the period from the date of this Agreement until the
Closing Date (or such earlier date on which this Agreement may be terminated
pursuant to Section 8.10), the Partnership shall, and shall cause its
Subsidiaries to, operate their businesses in the ordinary course and, (x) unless
Blackstone otherwise consents in writing, the Partnership shall not take the
actions set forth in Section 5.10(c)(v) of the Fifth Amended and Restated
Partnership Agreement and (y) unless GoldenTree otherwise consents in writing,
the Partnership shall not take the actions set forth in Section 5.10(c)(vi) of
the Fifth Amended and Restated Partnership Agreement.

Section 5.02    Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each of the Purchasers shall use its commercially reasonable
efforts to make all filings and obtain all consents of Governmental Authorities
that may be necessary or, in the reasonable opinion of such Purchaser or the
Partnership, as the case may be, advisable for the consummation of the
transactions contemplated by the Transaction Agreements.

Section 5.03    Transfers.    Without the prior written consent of the
Partnership, each of the Purchasers and their respective Affiliates shall not
transfer any Purchased Units or Warrants to any non-U.S. resident individual,
non-U.S. corporation or partnership, or any other non-U.S. entity, including any
foreign governmental entity, including by means of any swap or other transaction
or arrangement that transfers or that is designed to, or that might reasonably
be expected to, result in the transfer to another, in whole or in part, of any
of the economic consequences of ownership of any Purchased Units, regardless of
whether any transaction described above is to be settled by delivery of
Preferred Units, Common Units or other securities, in cash or otherwise
(provided, however, that the foregoing shall not apply if, prior to any such
transfer or arrangement, such individual, corporation, partnership or other
entity establishes to the satisfaction of the Partnership, its entitlement to a
complete exemption from tax withholding, including under Code Sections 1441,
1442, 1445 and 1471 through 1474, and the Treasury regulations thereunder).


-24-



--------------------------------------------------------------------------------






Section 5.04    Public Announcements. The initial press release with respect to
the transactions contemplated hereby shall be a joint press release to be
reasonably agreed upon by the Partnership and each of the Purchasers.
Thereafter, neither the Partnership nor the Purchasers shall make any press
release or other public announcement with respect to the transactions
contemplated hereby without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).

Section 5.05    Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Transaction Agreements as exhibits to
Exchange Act reports and (ii) disclose such information with respect to each
Purchaser as required by applicable Law or the rules or regulations of the NYSE
or other exchange on which securities of the Partnership are listed or traded.
The Partnership shall, on or before the fourth Business Day following the date
hereof, file one or more Current Reports on Form 8-K with the SEC (the “8-K
Filing”) describing the terms of the transactions contemplated by the
Transaction Agreements and including as exhibits to such 8-K Filing, the
Transaction Agreements in the form required by the Exchange Act.

Section 5.06    NYSE Listing Application. The Partnership shall, not later than
immediately prior to the Closing, file a supplemental listing application with
the NYSE to list the Warrant Exercise Units and, not later than immediately
prior to the eighth anniversary of the Closing, file a supplemental listing
application with the NYSE to list the Preferred Conversion Units and will
otherwise use its reasonable commercial efforts to list the Warrant Exercise
Units and the Preferred Conversion Units on the NYSE and maintain such listing.

Section 5.07    Partnership Fees. The Partnership agrees that it will indemnify
and hold harmless each Purchaser from and against any and all claims, demands,
or liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Managing General Partner, the General Partner, the
Partnership or any other Partnership Entity in connection with the sale of the
Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.

Section 5.08    Purchaser Fees. Except to the extent of any Reimbursable
Expenses subtracted from its Purchase Price, each Purchaser agrees that it will
indemnify and hold harmless the Managing General Partner, the General Partner
and the Partnership Entities from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.

Section 5.09    Use of Proceeds. The Partnership will use the net proceeds from
the sale of Class A Convertible Preferred Units and Warrants under this
Agreement to repay or refinance the outstanding indebtedness of the Partnership
Entities and for general partnership purposes.

Section 5.10    Blackstone. Notwithstanding anything to the contrary set forth
in this Agreement, none of the terms or provisions of this Agreement shall in
any way limit the activities of The Blackstone Group L.P. or any of its
Affiliates or any portfolio companies of any such Affiliates, other than
Blackstone Purchasers or Blackstone (the “Excluded Blackstone Parties”), so long
as (a) no Excluded Blackstone Party or any of its Representatives is acting on
behalf of or in concert with


-25-



--------------------------------------------------------------------------------





Blackstone Purchasers with respect to any matter that otherwise would violate
any term or provision of this Agreement and (b) no Confidential Material (as
defined in the Blackstone Confidentiality Agreement) is made available to any
Excluded Blackstone Party or any of its Representatives who are not involved in
the business of Blackstone by or on behalf of Blackstone Purchasers or any of
their Representatives.
Section 5.11    GoldenTree. Notwithstanding anything to the contrary set forth
in this Agreement, none of the terms or provisions of this Agreement shall in
any way limit the activities of GoldenTree or any of its Affiliates or any
portfolio companies of any such Affiliates, other than GoldenTree Purchasers or
GoldenTree (the “Excluded GoldenTree Parties”), so long as no Excluded
GoldenTree Party or any of its Representatives is acting on behalf of or in
concert with GoldenTree Purchasers with respect to any matter that otherwise
would violate any term or provision of this Agreement.



ARTICLE VI
CLOSING CONDITIONS

Section 6.01    Conditions to Closing.
(a)    Mutual Conditions. The respective obligation of each Party to consummate
the purchase and issuance and sale of Purchased Units and Warrants at a Closing
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by a particular
Party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):
(i)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
(ii)    there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement; and
(iii)    the Warrant Exercise Units and the Preferred Conversion Units shall
have been approved for listing on the NYSE, subject to notice of issuance.
(b)    Each Purchaser’s Conditions in Connection with the Closing. The
obligation of each Purchaser to consummate the purchase of the Purchased Units
and Warrants at the Closing shall be subject to the satisfaction on or prior to
the Closing Date, as applicable, of each of the following conditions (any or all
of which may be waived by such Purchaser only on behalf of itself in writing, in
whole or in part):


-26-



--------------------------------------------------------------------------------





(i)    the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
(ii)    the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date, and all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only);
(iii)    refinancing (or contemporaneous refinancing) of the 2018 Notes pursuant
to the Exchange and Purchase Agreement entered into concurrently herewith and in
the form attached hereto as Exhibit J, with only de minimis changes or changes
that were consented to in writing by the Purchasers, and amendment of the
Operating Company Credit Agreement pursuant to the amendment thereto entered
into concurrently herewith and in the form attached hereto as Exhibit K, with
only de minimis changes or changes that were consented to in writing by the
Purchasers;
(iv)    the Partnership shall have delivered, or caused to be delivered, to each
Purchaser the Partnership’s closing deliveries described in Section 6.02; and
(v)    each other Purchaser shall have, or caused to be delivered, to the
Partnership such Purchaser’s closing deliveries described in Section 6.02
(c)    The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units and Warrants to the Purchasers shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):
(i)    such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date;
(ii)    the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date, and all other
representations and warranties of such Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only); and
(iii)    such Purchaser shall have delivered, or caused to be delivered, to the
Partnership the Purchaser’s closing deliveries set forth in Section 6.03.


-27-



--------------------------------------------------------------------------------






Section 6.02    Partnership Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:
(a)    evidence of issuance of a certificate evidencing the Purchased Units or
the Purchased Units credited to book-entry accounts maintained by the transfer
agent, as the case may be, bearing the legend or restrictive notation set forth
in Section 4.08, and meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under the Partnership
Agreement and applicable federal and state securities laws;
(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Managing General Partner, the
General Partner and the Partnership is in good standing;
(c)    an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit D;
(d)    an opinion addressed to the Purchasers from Vinson & Elkins LLP, special
counsel to the Partnership dated as of the Closing Date, substantially similar
in substance to the form of opinion attached to this Agreement as Exhibit E;
(e)    the Registration Rights Agreement, duly executed by the General Partner
on behalf of the Partnership, in substantially the form attached to this
Agreement as Exhibit A;
(f)    the Fifth Amended and Restated Partnership Agreement, duly executed by
the General Partner, in substantially the form attached to this Agreement as
Exhibit C;
(g)    a supplemental listing application filed by the Partnership with the
NYSE;
(h)    the Board Representation and Observation Rights Agreement, duly executed
by the General Partner, in substantially the form attached to this Agreement as
Exhibit B;
(i)    Warrants duly executed by the Partnership and exercisable to purchase the
Warrant Exercise Units, subject to adjustment as provided in the terms thereof;
(j)    a certificate of the Secretary or Assistant Secretary of the Managing
General Partner, on behalf of the Partnership, certifying as to (i) the
certificate of formation of the Managing General Partner, the Managing General
Partner LLC Agreement, the certificate of limited partnership of the General
Partner, the General Partner Partnership Agreement, the certificate of limited
partnership of the Partnership, and the Partnership Agreement, (ii) board
resolutions authorizing the execution and delivery of the Transaction Agreements
and the consummation of the transactions contemplated thereby and (iii) the
incumbent officers authorized to execute the Transaction Agreements, setting
forth the name and title and bearing the signatures of such officers;
(k)    a cross receipt, dated as of the Closing Date, executed by the
Partnership confirming that the Partnership has received the Aggregate Purchase
Price on the Closing Date;


-28-



--------------------------------------------------------------------------------





(l)    a duly executed waiver of the General Partner with respect to certain of
its rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit G;
(m)    a duly executed VCOC Letter Agreement, in substantially the form attached
to this Agreement as Exhibit I; and
(n)    such other documents relating to the transactions contemplated by this
Agreement as the Purchaser or its counsel may reasonably request.

Section 6.03    Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each of the Purchasers will deliver, or cause to
be delivered, to the Partnership:
(a)    payment to the Partnership, by wire transfer(s) of immediately available
funds to the Partnership Bank Account, of the Purchase Price set forth on
Schedule A opposite such Purchaser’s name minus an amount equal to the amount of
the Reimbursable Expenses as provided in the Expense Notice, subject to the
limitations set forth in the definition of “Reimbursable Expenses”;
(b)    the Registration Rights Agreement, duly executed by such Purchaser, in
substantially the form attached to this Agreement as Exhibit A;
(c)    the Board Representation and Observation Rights Agreement, duly executed
by such Purchaser, in substantially the form attached to this Agreement as
Exhibit B;
(d)    an Officers’ Certificate substantially in the form attached to this
Agreement as Exhibit F;
(e)    a completed Internal Revenue Service Form W-9; and
(f)    a cross receipt, dated as of the Closing Date, executed by such Purchaser
confirming that such Purchaser has received the Purchased Units and Warrants
being purchased by such Purchaser on such Closing Date pursuant hereto.

ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01    Indemnification by the Partnership.
(a)    Subject to the other provisions of this Section 7.01, the Partnership
agrees to indemnify each Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from costs, losses, liabilities, damages, or
expenses, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action as a result of, arising out of, or in any way related to
(i) the breach of, or inaccuracy in, any of the representations or warranties of
the Partnership contained herein or in any certificate or instrument delivered
by or on behalf of the Partnership hereunder, and in connection therewith (each
such misrepresentation or breach of or inaccuracy in a representation or
warranty, a “Warranty


-29-



--------------------------------------------------------------------------------





Breach”) or (ii) the breach of any of the covenants of the Partnership contained
herein, and promptly upon demand, pay or reimburse each of them for all costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them (whether or not a party thereto)
provided that such claim for indemnification relating to a Warranty Breach is
made prior to the expiration of such representations or warranties to the extent
applicable.
(b)    No Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under Section 7.01(a)
(other than any such damages to the extent that such damages (x) are in the form
of diminution in value or (y) arise from Third Party Claims).

Section 7.02    Indemnification by Purchaser. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner, the Managing
General Partner and their respective Representatives (collectively, “Partnership
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation, or
inquiries), demands and causes of action and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein or in any certificate or instrument delivered by
such Purchaser hereunder; provided that such claim for indemnification relating
to a breach of a representation or warranty is made prior to the expiration of
such representation or warranty; and provided further, that no Partnership
Related Party shall be entitled to recover special, consequential (including
lost profits) or punitive damages under this Section 7.02 (other than any such
damages to the extent that such damages (x) are in the form of diminution in
value or (y) arise from Third Party Claims); provided further, that in no event
will such Purchaser be liable under this Section 7.02 for any amount in excess
of the sum total of its Purchase Price.

Section 7.03    Indemnification Procedure. Promptly after any Partnership
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement (each a
“Third Party Claim”), the Indemnified Party shall give the indemnitor hereunder
(the “Indemnifying Party”) written notice of such claim or the commencement of
such action, suit or proceeding, but failure to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same


-30-



--------------------------------------------------------------------------------





diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has failed to assume the defense or employ counsel
reasonably acceptable to the Indemnified Party or (B) if the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
those available to the Indemnifying Party, then the Indemnified Party shall have
the right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the Indemnifying Party as incurred. Notwithstanding any
other provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.

Section 7.04    Tax Treatment. All indemnification payments under this
Article VII shall be adjustments to the Per Unit Price except as otherwise
required by applicable Law.

ARTICLE VIII
MISCELLANEOUS

Section 8.01    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a party has an obligation under the Transaction Agreements, the expense
of complying with such obligation shall be an expense of such party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by any of the Purchasers under the Transaction Agreements,
such action shall be in such Purchaser’s sole discretion, unless otherwise
specified therein. If any provision in the Transaction Agreements is held to be
illegal, invalid, not binding, or unenforceable, such provision shall be fully
severable and the Transaction Agreements shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Agreements, and the remaining provisions
shall remain in full


-31-



--------------------------------------------------------------------------------





force and effect. The Transaction Agreements have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 8.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.11, 3.14, 3.23, 3.25, 3.26, 3.27, 3.28,
4.01, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 (each such
representation or warranty, a “Fundamental Warranty” and collectively,
“Fundamental Warranties”) of this Agreement shall survive the execution and
delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive until the date that is 60
days following the filing of the Partnership’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2017 regardless of any investigation made by
or on behalf of the Partnership or any of the Purchasers. The covenants made in
this Agreement or any other Transaction Agreement shall survive the Closing
indefinitely until performed and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units or Warrants and payment
therefor and repayment, conversion, exercise, redemption or repurchase thereof.
All indemnification obligations of the Partnership and the Purchasers pursuant
to this Agreement shall remain operative and in full force and effect unless
such obligations are expressly terminated in a writing by the Parties,
regardless of any purported general termination of this Agreement.

Section 8.03    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
(b)    Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Partnership from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Partnership in any case shall entitle the
Partnership to any other or further notice or demand in similar or other
circumstances.

Section 8.04    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.


-32-



--------------------------------------------------------------------------------





(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound. No portion of the rights and obligations of any of
the Purchasers under this Agreement may be transferred by such Purchaser to a
non-Affiliate without the written consent of the Partnership (such consent not
to be unreasonably withheld).

Section 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:
(a)    If to the Purchasers:
Kevin Kelly
Blackstone
345 Park Ave.
New York, NY 10154
Kevin.kelly@blackstone.com


With a copy to (which shall not constitute notice):
Ropes & Gray L.L.P.
1211 Avenue of the Americas
New York, NY 10036
Attention: Gregg M. Galardi
Jonathan P. Gill
Email:    Gregg.Galardi@ropesgray.com


Jonathan.Gill@ropesgray.com


and



GoldenTree Asset Management LP
300 Park Avenue
New York, New York 10022
Attention: Karen Weber
Daniel Flores
Email: dflores@goldentree.com
kweber@goldentree.com


With a copy to (which shall not constitute notice):


-33-



--------------------------------------------------------------------------------





Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Gordon R. Caplan
Email: gcaplan@willkie.com

(b)    If to the Partnership:
1201 Louisiana Street, Suite 3400
Houston, TX 77002
Attention: Kathryn Wilson
Email: kwilson@nrplp.com
With a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: E. Ramey Layne
Email: rlayne@velaw.com
or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 8.06    Entire Agreement. This Agreement and the other Transaction
Agreements are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Partnership or the Purchasers set forth
herein and therein. This Agreement and the other Transaction Agreements
supersede all prior agreements and understandings between the Parties with
respect to such subject matter. The Schedules and Exhibits referred to herein
and attached hereto are incorporated herein by this reference, and unless the
context expressly requires otherwise, are incorporated in the definition of
“Agreement.”

Section 8.07    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York. The Parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the Borough
of Manhattan, the City and County of New York in any action, suit or proceeding
arising out of or based upon this Agreement or any of the transactions


-34-



--------------------------------------------------------------------------------





contemplated hereby. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable Law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

Section 8.08    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

Section 8.10    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Partnership and each of the Purchasers.
(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or
(ii)    if the Closing shall not have occurred on or before March 10, 2017.
(c)    In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and void.
In the event of such


-35-



--------------------------------------------------------------------------------





termination, there shall be no liability on the part of any Party hereto, except
with respect to the requirement to comply with any confidentiality agreement in
favor of the Partnership; provided that nothing herein shall relieve any party
from any liability or obligation with respect to (i) any fraud or willful or
intentional breach of this Agreement or (ii) any breach by such party of its
obligations of this Agreement arising prior to such termination.

Section 8.11    Recapitalization, Exchanges, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units and the Warrants, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like of the Class A
Convertible Preferred Units or the Common Units occurring after the date of this
Agreement.

Section 8.12    Specific Performance. Damages in the event of breach of this
Agreement by a Party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.
(Signature Pages Follow)




-36-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
 
NATURAL RESOURCE PARTNERS L.P.
 
 
 
 
By:
NRP (GP) LP,
 
 
its General Partner
 
 
 
 
 
GP Natural Resource Partners LLC,
 
 
its General Partner
 
 
 
 
By:
/s/ Wyatt L. Hogan
 
Name:
Wyatt L. Hogan
 
Title:
President and Chief Operating Officer










--------------------------------------------------------------------------------






 
BTO CARBON HOLDINGS L.P.
 
 
 
 
By:
BTO Holdings Manager L.L.C.
 
 
 
 
By:
/s/ Christopher J. James
 
Name:
Christopher J. James
 
Title:
Authorized Signatory



 
BLACKSTONE FAMILY TACTICAL
 
OPPORTUNITIES INVESTMENT
 
PARTNERSHIP ESC L.P.
 
 
 
 
By:
BTO Side-by-Side GP L.L.C.
 
 
 
 
By:
/s/ Christopher J. James
 
Name:
Christopher J. James
 
Title:
Authorized Signatory

















































--------------------------------------------------------------------------------





 
GOLDENTREE 2004 TRUST
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
GOLDENTREE INSURANCE FUND SERIES
 
INTERESTS OF THE SALI MULTI-SERIES
 
FUND, LP
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
SAN BERNARDINO COUNTY EMPLOYEES’
 
RETIREMENT ASSOCIATION
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory







--------------------------------------------------------------------------------





 
LOUISIANA STATE EMPLOYEES’
 
RETIREMENT SYSTEM
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
GT NM, LP
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory









--------------------------------------------------------------------------------






SCHEDULE A
Purchaser
Class A Convertible Units
Warrant Exercise Units issuable upon conversion of Warrant with exercise price
of $22.81
Warrant Exercise Units issuable upon conversion of Warrant with exercise price
of $34.00












Purchase Price












Discount








Purchase Price Payable on Closing Date
BTO Carbon Holdings L.P.
141,644
991,508
1,274,796
141,644,000
3.44%
136,767,222
Blackstone Family Tactical Opportunities Investment Partnership ESC L.P.
856
5,992
7,704
856,000
3.44%
826,528
GoldenTree 2004 Trust
85,869
601,083
772,821
85,869,000
1.25%
84,795,637.50
GoldenTree Insurance Fund Series Interests of the SALI Multi-Series Fund, LP
1,258
8,806
11,322
1,258,000
1.25%
1,242,275.00
San Bernardino County Employees’ Retirement Association
13,723
96,061
123,507
13,723,000
1.25%
13,551,462.50
Louisiana State Employees’ Retirement System
1,072
7,504
9,648
1,072,000
1.25%
1,058,600.00
GT NM, LP
5,578
39,046
50,202
5,578,000
1.25%
5,508,275.00
Total
250,000
1,750,000
2,250,000
$250,000,000
2.5%
$243,750,000.00






--------------------------------------------------------------------------------






EXHIBIT A


Form of Registration Rights Agreement







--------------------------------------------------------------------------------






NATURAL RESOURCE PARTNERS L.P.,
BTO CARBON HOLDINGS L.P.,
BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.,


GOLDENTREE 2004 TRUST,
GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI SERIES FUND, LP,


SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION,


LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM


AND


GT NM, LP
    


REGISTRATION RIGHTS AGREEMENT
Dated [●]
    









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I. DEFINITIONS    1
Section 1.01    Definitions    1
Section 1.02    Registrable Securities    5
Article II. REGISTRATION RIGHTS    5
Section 2.01    Shelf Registration.    5
Section 2.02    Piggyback Registration.    7
Section 2.03    Underwritten Offering.    9
Section 2.04    Further Obligations    10
Section 2.05    Cooperation by Holders    14
Section 2.06    Restrictions on Public Sale by Holders of Registrable
Securities    15
Section 2.07    Expenses.    15
Section 2.08    Indemnification.    15
Section 2.09    Rule 144 Reporting    18
Section 2.10    Transfer or Assignment of Registration Rights    18
Section 2.11    Limitation on Subsequent Registration Rights    19
Article III. MISCELLANEOUS    19
Section 3.01    Communications    19
Section 3.02    Binding Effect    20
Section 3.03    Assignment of Rights    20
Section 3.04    Recapitalization, Exchanges, Etc    20
Section 3.05    Aggregation of Registrable Securities    20
Section 3.06    Specific Performance    20
Section 3.07    Counterparts    21
Section 3.08    Governing Law, Submission to Jurisdiction    21
Section 3.09    Waiver of Jury Trial    22
Section 3.10    Entire Agreement    22
Section 3.11    Amendment    22
Section 3.12    No Presumption    23
Section 3.13    Obligations Limited to Parties to Agreement    23
Section 3.14    Interpretation    23









--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of [●] (this “Agreement”), is
entered into by and among NATURAL RESOURCE PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), BTO Carbon Holdings L.P., Blackstone Family
Tactical Opportunities Investment Partnership ESC L.P. (collectively,
“Blackstone”) and GoldenTree 2004 Trust, GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund, LP, San Bernardino County Employees’
Retirement Association, Louisiana State Employees’ Retirement System and GT NM,
LP (collectively, “GoldenTree”) (each of Blackstone and GoldenTree, a
“Purchaser” and collectively, the “Purchasers”).
WHEREAS, this Agreement is made in connection with (i) the issuance of the
Class A Preferred Units (the date of such issuance, the “Closing Date”) pursuant
to the Class A Convertible Preferred Unit and Warrant Purchase Agreement, dated
as of [l], by and between the Partnership and the Purchasers (the “Preferred
Purchase Agreement”), and (ii) the issuance of the Warrants, dated as of [●], by
the Partnership to the Purchasers (the “Warrants”); and
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Preferred Purchase Agreement and the Warrants.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the Managing General
Partner or the Partnership, on the one hand, and each Purchaser, on the other,
shall not be considered Affiliates and (b) any fund or account managed, advised
or subadvised, directly or indirectly, by any Purchaser or its Affiliates, shall
be considered an Affiliate of such Purchaser.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Average VWAP” over a certain period means the arithmetic average of the VWAP of
a Common Unit for each trading day in such period.


1

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.
“Class A PIK Units” means any additional Class A Preferred Units issued by the
Partnership to the holders of Class A Preferred Units pursuant to the
Partnership Agreement.
“Class A Preferred Units” means the Class A Preferred Units representing limited
partner interests in the Partnership and having the rights and obligations
specified in the Partnership Agreement to be issued and sold to the Purchasers
pursuant to the Preferred Purchase Agreement, including any Class A PIK Units
issued in connection therewith.
“Closing Date” has the meaning set forth in the Recitals of this Agreement.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.
“Conversion Unit Registrable Securities” means the Common Units issuable upon
conversion of the Class A Preferred Units, all of which are subject to the
rights provided herein until such time as such securities cease to be
Registrable Securities pursuant to Section 1.02.
“Conversion Unit Registration Statement” has the meaning specified in
Section 2.01(a)(ii).
“Effective Date” means the date of effectiveness of any Registration Statement.
“Effectiveness Period” has the meaning specified in Section 2.01(a)(iii).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“General Partner” means NRP (GP) LP, a Delaware limited partnership and the
general partner of the Partnership.
“Holder” means the record holder of any Registrable Securities.
“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).
“Included Registrable Securities” has the meaning specified in Section 2.02(a).
“Liquidated Damages” has the meaning specified in Section 2.01(b).
“Liquidated Damages Multiplier” means (i) with respect to the Warrant Unit
Registration Statement, the product of (a) the Average VWAP for the 10 Trading
Days immediately preceding


2

--------------------------------------------------------------------------------





the Liquidated Damages Measurement Date and (b)  the number of Warrant Unit
Registrable Securities held by the Holder as of the Liquidated Damages
Measurement Date to be included in the Warrant Unit Registration Statement and
(ii) with respect to the Conversion Unit Registration Statement, the product of
(i) the Average VWAP for the 10 Trading Days immediately preceding the
Liquidated Damages Measurement Date and (b) the number of Conversion Unit
Registrable Securities held by the Holder as of the Liquidated Damages
Measurement Date and to be included in the Conversion Unit Registration
Statement.
“Losses” has the meaning specified in Section 2.08(a).
“Managing General Partner” means GP Natural Resource Partners, LLC, a Delaware
limited liability company and the general partner of the General Partner.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.
“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Notice” has the meaning specified in Section 2.02(a).
“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).
“Piggyback Registration” has the meaning specified in Section 2.02(a).
“Preferred Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
“Registrable Securities” means the Conversion Unit Registrable Securities and
the Warrant Unit Registrable Securities.
“Registrable Securities Required Voting Percentage” means a majority of the
outstanding Registrable Securities voting together as a single class.
“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.


3

--------------------------------------------------------------------------------





“Registration Expenses” has the meaning specified in Section 2.07(a).
“Registration Statement” has the meaning specified in Section 2.01(a)(ii).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Selling Expenses” has the meaning specified in Section 2.07(a).
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.
“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).
“Target Effective Date” means (a) with respect to the Warrant Unit Registration
Statement for the Warrant Unit Registrable Securities and in any event within
90 days of, the date hereof, or 120 days of the date hereof if the Warrant Unit
Registration Statement is reviewed by the Commission, and (b) with respect to
the Conversion Unit Registration Statement for the Conversion Unit Registrable
Securities, the fifth anniversary of the date hereof or, if earlier, within
90 days of the first issuance of any Conversion Unit Registrable Securities, or
120 days of the date thereof if the Conversion Unit Registration Statement is
reviewed by the Commission.
“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.
“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.
“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an Underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.
“VWAP” means the volume-weighted average trading price, as adjusted for splits,
combinations and other similar transactions, of a Common Unit.
“Warrants” has the meaning set forth in the Recitals of this Agreement.
“Warrant Unit Registrable Securities” means the Common Units issuable upon
exercise of the Warrants, all of which are subject to the rights provided herein
until such time as such securities cease to be Registrable Securities pursuant
to Section 1.02.
“Warrant Unit Registration Statement” has the meaning set forth in
Section 2.01(a)(i).


4

--------------------------------------------------------------------------------





Section 1.02    Registrable Securities. Any Registrable Security will cease to
be a Registrable Security upon the earliest to occur of the following: (a) when
a registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by the Partnership or one of its direct or indirect
subsidiaries and (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.10.
In addition, a Holder will cease to have rights to require Registration of any
Registrable Securities held by such Holder under this Agreement (i) with respect
to Conversion Unit Registrable Securities, on the later of (A) the third
anniversary of the date on which all Class A Preferred Units have been converted
into Common Units pursuant to the Partnership Agreement and, (B) if such Holder
is an affiliate (as defined in Rule 144 promulgated under the Securities Act) of
the Partnership, the date on which such Holder is no longer an affiliate of the
Partnership and all Registrable Securities held by such Holder could be sold
pursuant to Rule 144 during any 90 day period without relying on the Partnership
maintaining current public information as defined in Rule 144, and (ii) with
respect to Warrant Unit Registrable Securities, on the later of (A) the third
anniversary of the date on which the Warrants have been exercised and, (B) if
such Holder is an affiliate (as defined in Rule 144 promulgated under the
Securities Act) of the Partnership, the date on which such Holder is no longer
an affiliate of the Partnership and all Registrable Securities held by such
Holder could be sold pursuant to Rule 144 during any 90 day period without
relying on the Partnership maintaining current public information as defined in
Rule 144.] For the avoidance of doubt, the provisions of this Section 1.02 do
not modify the transfer restrictions applicable to the Holders set forth in the
Partnership Agreement.
ARTICLE II.
REGISTRATION RIGHTS
Section 2.01    Shelf Registration.
(a)    Shelf Registration Statements.
(i)    The Partnership shall use its commercially reasonable efforts to (A) as
soon as reasonably practicable after the date hereof, prepare and file an
initial registration statement under the Securities Act to permit the resale of
the Warrant Unit Registrable Securities from time to time as permitted by
Rule 415 (or any similar provision adopted by the Commission then in effect) of
the Securities Act (a “Warrant Unit Registration Statement”) and (B) cause such
initial Registration Statement to become effective no later than the Target
Effective Date for the Warrant Unit Registrable Securities.
(ii)    The Partnership shall use its commercially reasonable efforts to
(A) prepare and file an initial registration statement under the Securities Act
to permit the resale of the Conversion Unit Registrable Securities from time to
time as permitted by Rule 415 (or any


5

--------------------------------------------------------------------------------





similar provision adopted by the Commission then in effect) of the Securities
Act (a “Conversion Unit Registration Statement” and each Conversion Unit
Registration Statement or Warrant Unit Registration Statement, a “Registration
Statement”) and (B) cause such initial Registration Statement or such amendment
to become effective no later than the Target Effective Date for the Conversion
Unit Registrable Securities.
(iii)    The Partnership will use its commercially reasonable efforts to cause
the Registration Statements filed pursuant to Section 2.01(a) to become and
remain continuously effective under the Securities Act, with respect to any
Holder, until the earliest to occur of the following: (A) the date on which
there are no longer any Registrable Securities outstanding and (B) (1) with
respect to Conversion Unit Registrable Securities, the later of (I) the third
anniversary of the date on which all Class A Preferred Units have been converted
into Common Units pursuant to the Partnership Agreement and, (II) if such Holder
is an affiliate (as defined in Rule 144 promulgated under the Securities Act) of
the Partnership, the date on which such Holder is no longer an affiliate of the
Partnership and all Registrable Securities held by such Holder could be sold
pursuant to Rule 144 during any 90 day period without relying on the Partnership
maintaining current public information as defined in Rule 144, and (2) with
respect to Warrant Unit Registrable Securities, on the later of (I) the third
anniversary of the date on which the Warrants have been exercised and, (II) if
such Holder is an affiliate (as defined in Rule 144 promulgated under the
Securities Act) of the Partnership, the date on which such Holder ceases to be
an affiliate of the Partnership] (in each case of clause (A) or (B) the
“Effectiveness Period”). A Registration Statement filed pursuant to
Section 2.01(a) shall be on such appropriate registration form of the Commission
as shall reasonably be selected by the Partnership; provided that, if the
Partnership is then eligible, it may file such Registration Statement on Form
S-3. A Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that a
Registration Statement becomes effective, but in any event within one Business
Day of such date, the Partnership shall provide the Holders with written notice
(including notification by electronic mail) of the effectiveness of such
Registration Statement.
(b)    Failure to Become Effective. If a Registration Statement required by
Section 2.01(a) does not become or is not declared effective by the applicable
Target Effective Date, then each Holder shall be entitled to a payment (with
respect to each of the Holder’s Registrable Securities which are included in
such Registration Statement), as liquidated damages and not as a penalty, of
(i) for each non-overlapping 30-day period for the first 60 days following the
applicable Target Effective Date, an amount equal to 0.25% of the applicable
Liquidated Damages Multiplier, and (ii) for each non-overlapping 30-day period
beginning on the 61st day following the applicable Target Effective Date, an
amount equal to the amount set forth in clause (i) plus an additional 0.25% of
the applicable Liquidated Damages Multiplier for each subsequent 60 days (i.e.,
0.5% for


6

--------------------------------------------------------------------------------





61-120 days, 0.75% for 121-180 days, and 1.0% thereafter), up to a maximum
amount equal to 2.0% of the applicable Liquidated Damages Multiplier per
non-overlapping 30-day period (the “Liquidated Damages”), until such time as
such Registration Statement is declared or becomes effective or there are no
longer any Registrable Securities outstanding. The Liquidated Damages shall be
payable within 10 Business Days after the end of each such 30-day period (the
“Liquidated Damages Measurement Date”) in immediately available funds to the
account or accounts specified by the applicable Holders. Any amount of
Liquidated Damages shall be prorated for any period of less than 30 days
accruing during any period for which a Holder is entitled to Liquidated Damages
hereunder.
(c)    Waiver of Liquidated Damages. If the Partnership is unable to cause the
Warrant Unit Registration Statement or the Conversion Unit Registration
Statement to become effective on or before the applicable Target Effective Date,
then the Partnership may request a waiver of the Liquidated Damages with respect
thereto, which may be granted by the consent of the Holders of at least the
Registrable Securities Required Voting Percentage, in their sole discretion, and
which such waiver shall apply to all the Holders of Registrable Securities
included on such Registration Statement.
(d)    Delay Rights. Notwithstanding anything to the contrary contained herein,
the Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall suspend sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially and adversely affect the
Partnership; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to such Registration
Statement more than once during any 12-month period for a period not to exceed
90 days. Upon disclosure of such information or the termination of the condition
described above, the Partnership shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in such Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other actions necessary or appropriate to permit
registered sales of Registrable Securities as contemplated in this Agreement.
Section 2.02    Piggyback Registration.
(a)    Participation. If at any time the Partnership proposes to file (i) a
Registration Statement (other than a shelf Registration Statement) relating to
the sale of Common Units in an Underwritten Offering on its own behalf or on
behalf of any other Persons who have or have been granted registration rights
(“Other Holders”) or (ii) a prospectus supplement relating to the sale of Common
Units in an Underwritten Offering by the Partnership or any Other Holder
pursuant to an effective “automatic” registration statement, so long as the
Partnership is a WKSI at such time


7

--------------------------------------------------------------------------------





or, whether or not the Partnership is a WKSI, so long as the Registrable
Securities were previously included in the underlying shelf Registration
Statement or are included on an effective Registration Statement, or in any case
in which Holders may participate in such offering without the filing of a
post-effective amendment, then the Partnership shall give not less than five
Business Days’ notice (including notification by electronic mail) (the
“Piggyback Notice”) of such proposed Underwritten Offering to each Holder
(together with its Affiliates) owning Registrable Securities and such Piggyback
Notice shall offer such Holder the opportunity to include in such Underwritten
Offering such number of Common Unit Registrable Securities (the “Included
Registrable Securities”) as such Holder may request in writing (a “Piggyback
Registration”); provided, however, that the Partnership shall not be required to
offer such opportunity (A) to such Holders if the Holders, together with their
Affiliates, do not offer a minimum of $10 million of Registrable Securities, in
the aggregate (determined by multiplying the number of Registrable Securities
owned by the Average VWAP for the 10 Trading Days preceding the date of such
notice), or such lesser amount if it constitutes the remaining holdings of the
Holder and its Affiliates, or, (B) to such Holders if the Partnership has been
advised by the Managing Underwriter that the inclusion of Registrable Securities
for sale for the benefit of such Holders will have an adverse effect on the
price, timing or distribution of the Common Units in such Underwritten Offering,
in which case, the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.02(b); provided further that the Partnership shall not permit any
Other Holder to participate in any public offering of Common Units unless the
Partnership complies with the terms of this Section 2.02. Each Piggyback Notice
shall be provided to Holders on a Business Day pursuant to Section 3.01 and
receipt of such notice shall be confirmed and kept confidential by the Holders
until either (x) such proposed Underwritten Offering has been publicly announced
by the Partnership or (y) the Holders have received notice from the Partnership
that such proposed Underwritten Offering has been abandoned, which the
Partnership shall provide to the Holders reasonably promptly after the final
decision to abandon a proposed Underwritten Offering has been made; provided
that if the Underwritten Offering contemplated by a Piggyback Notice is not
consummated within 60 days of such notice, the Partnership shall be required to
deliver an additional Piggyback Notice before recommencing such Piggyback
Registration. Each such Holder will have four Business Days (or two Business
Days in connection with any overnight or bought Underwritten Offering) after a
Piggyback Notice has been delivered to request in writing to the Partnership the
inclusion of Registrable Securities in the Underwritten Offering. If no request
for inclusion from a Holder is received by the Partnership within the specified
time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of the
Partnership’s intention to undertake an Underwritten Offering and prior to the
pricing of such Underwritten Offering, such Underwritten Offering is terminated
or delayed, the Partnership may, at its election, give written notice of such
determination to the Selling Holders and, (1) in the case of a termination of
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (2) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Registrable Securities in such
Underwritten Offering by giving written notice to the Partnership of such
withdrawal at least one Business Day prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (a “Piggyback
Opt-Out Notice”)


8

--------------------------------------------------------------------------------





to the Partnership requesting that such Holder not receive notice from the
Partnership of any proposed Underwritten Offering; provided, however, that such
Holder may later revoke any such Piggyback Opt-Out Notice in writing. Following
receipt of a Piggyback Opt-Out Notice from a Holder (unless subsequently
revoked), the Partnership shall not be required to deliver any notice to such
Holder pursuant to this Section 2.02(a) and such Holder shall no longer be
entitled to participate in Underwritten Offerings pursuant to this
Section 2.02(a), unless such Piggyback Opt-Out Notice is revoked by such Holder.
(b)    Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for the Partnership or Other
Holders advise the Partnership that the total amount of Registrable Securities
that Holders intend to include in such offering exceeds the number that can be
sold in such offering without being likely to have an adverse effect on the
price, timing or distribution of the Common Units offered or the market for the
Common Units, then the Partnership shall include the number of Common Units that
such Managing Underwriter or Underwriters advise the Partnership can be sold
without having such adverse effect, with such number to be allocated (subject to
the terms of the Partnership Agreement) (i) first, to the Common Units requested
to be included therein by the Partnership and (ii) second, pro rata among the
Holders and any other holders who are exercising piggyback registration rights
pursuant to Section 7.12 of the Partnership Agreement related to such offering
(based, for each such Holder and other holders, on the percentage derived by
dividing (x) the number of Common Units held by such Holder or other holder by
(y) the aggregate number of Common Units held by all such Holders and other
holders).
Section 2.03    Underwritten Offering.
(a)    Purchaser Demand Rights. If any of (x) Blackstone and its Affiliates or
(y) GoldenTree and its Affiliates elect to dispose of Registrable Securities
under a Registration Statement pursuant to an Underwritten Offering and
reasonably expects gross proceeds of at least $50 million from such Underwritten
Offering, the Partnership shall, at the written request of such Selling
Holder(s), enter into an underwriting agreement in a form as is customary in
underwritten offerings of securities with the Managing Underwriter or
Underwriters selected by the Holders of a majority of Registrable Securities
being sold, provided that such selection shall be reasonably acceptable to the
Partnership, and shall take all such other reasonable actions as are requested
by the Holders or the Managing Underwriter or Underwriters in order to expedite
or facilitate the disposition of such Registrable Securities, including agreeing
not to effect any public sale or distribution of Common Units, or securities
convertible into Common Units, during the 60 calendar day period beginning on
the date of a prospectus or prospectus supplement filed with the Commission with
respect to the pricing of such Underwritten Offering; provided, however, that
the Partnership shall have no obligation to facilitate or participate in,
including entering into any underwriting agreement for, more than two
Underwritten Offerings in the aggregate requested by the Holders in any 365-day
period (and no more than (x) two Underwritten Offerings at the request of
Blackstone or any of its Affiliates and (y) two Underwritten Offerings at the
request of GoldenTree or any of its Affiliates); provided, further, that if the
Partnership is conducting or actively pursuing a securities offering of the
Partnership’s Common Units with anticipated gross offering proceeds of at least
$50 million (other than in connection with any at-the-market offering or similar
continuous offering


9

--------------------------------------------------------------------------------





program), then the Partnership may suspend such Selling Holder’s right to
require the Partnership to conduct an Underwritten Offering on such Selling
Holder’s behalf pursuant to this Section 2.03; provided, however, that the
Partnership may only suspend such Selling Holder’s right to require the
Partnership to conduct an Underwritten Offering pursuant to this Section 2.03
once in any six-month period and in no event for a period that exceeds an 30
days in any instance.
(b)    Priority in Underwritten Offerings. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for the Holders pursuant to
Section 2.03(a) advise the Partnership that the total amount of Registrable
Securities that Holders intend to include in such offering exceeds the number
that can be sold in such offering without being likely to have an adverse effect
on the price, timing or distribution of the Common Units offered or the market
for the Common Units, then the Partnership shall include the number of Common
Units that such Managing Underwriter or Underwriters advise the Partnership can
be sold without having such adverse effect, with such number to be allocated
(subject to the terms of the Partnership Agreement) (i) first, pro rata among
the Holders (based, for each such Holder, on the percentage derived by dividing
(x) the number of Common Units held by such Holder by (y) the aggregate number
of Common Units held by all such Holders) and (ii) second, to the Common Units
requested to be included therein by any other holders who are exercising
piggyback registration rights pursuant to Section 7.12 of the Partnership
Agreement related to such offering.
(c)    General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.02 or Section 2.03(a), the underwriting agreement into
which each Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in underwritten offerings of securities.
No Selling Holder shall be required to make any representations or warranties to
or agreements with the Partnership or the Underwriters other than
representations, warranties or agreements regarding such Selling Holder’s
authority to enter into such underwriting agreement and to sell, and its
ownership of, the securities being registered on its behalf, its intended method
of distribution and any other representation required by law. If any Selling
Holder disapproves of the terms of an Underwritten Offering contemplated by this
Section 2.03, such Selling Holder may elect to withdraw therefrom by notice to
the Partnership and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective; provided, further, that in the
event the Managing Underwriter or Underwriters of any proposed Underwritten
Offering advise the Partnership that the total amount of Registrable Securities
that Holders intend to include in such offering exceeds the number that can be
sold in such offering without being likely to have an adverse effect on the
price, timing or distribution of the Registrable Securities offered or the
market for the Common Units, and the amount of Registrable Securities requested
to be included in such Underwritten Offering by the Holder that initiated such
Underwritten Offering pursuant to Section 2.03(a) (the “Initiating Holder”) is
reduced by 25% or more, the Initiating Holder will have the right to withdraw
from such Underwritten Offering by delivering notice to the Partnership at least
one Business Day prior to the time of pricing of such Underwritten Offering, in
which case the Partnership will have no obligation to proceed with such
Underwritten Offering and such Underwritten Offering, whether or not completed,
will not decrease the number of Underwritten Offerings the Initiating Holder


10

--------------------------------------------------------------------------------





shall have the right and option to request under this Section 2.03. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.
Section 2.04    Further Obligations. In connection with its obligations under
this Article II, the Partnership will:
(a)    promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;
(b)    if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such Underwritten Offering, the Partnership shall use its commercially
reasonable efforts to include such information in such prospectus supplement;
(c)    furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the resale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;
(d)    if applicable, use its commercially reasonable efforts to promptly
register or qualify the Registrable Securities covered by any Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
(e)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of a Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus


11

--------------------------------------------------------------------------------





or prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to a Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to any such Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
(f)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in a Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees to, as promptly
as practicable, amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other action as is reasonably necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
(g)    furnish to each Selling Holder copies of any and all transmittal letters
or other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h)    use reasonable efforts to cause the executive officers and directors of
the General Partner to enter into a customary letter agreement for any
Underwritten Offering providing that such executive officers and directors will
not effect any public sale or distribution of Common Units, or securities
convertible into Common Units, during the 60 calendar day period beginning on
the date of the prospectus or prospectus supplement filed with the Commission
with respect to the pricing of such Underwritten Offering;
(i)    in the case of an Underwritten Offering, use its reasonable efforts to
cause to be furnished, upon request, (i) an opinion of counsel for the
Partnership addressed to the Underwriters, dated the date of the closing under
the applicable underwriting agreement, accompanied by “10b-5” negative assurance
for such offerings, (ii) a “comfort letter” addressed to the Underwriters, dated
the pricing date of such Underwritten Offering and a letter of like kind dated
the date of the closing under the applicable underwriting agreement, in each
case, signed by the independent public accountants who have certified the
Partnership’s financial statements


12

--------------------------------------------------------------------------------





included or incorporated by reference into the applicable registration
statement, and (iii) an officer’s certificate from the chief executive officer
or chief financial officer, or other officers serving such functions, of the
Managing General Partner, and each of the opinion, the “comfort letter” and
officer's certificate shall be in customary form and covering substantially the
same matters with respect to such registration statement (and the prospectus and
any prospectus supplement) and the transactions contemplated thereby as are
customarily covered in opinions of issuer’s counsel, in accountants’ letters and
in certifications delivered to underwriters in underwritten offerings of
securities and such other matters as such Underwriters may reasonably request;
(j)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;
(k)    make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act and use reasonable
efforts to cause all of the Managing General Partner's officers, directors and
employees and the independent public accountants who have certified its
financial statements to make themselves available during normal business hours
to discuss the business of the Partnership and to supply all information
reasonably requested in connection with an Underwritten Offering; provided,
however, that the Partnership need not disclose any non-public information to
any such representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;
(l)    use its commercially reasonable efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each National
Securities Exchange or nationally recognized quotation system on which similar
securities issued by the Partnership are then listed;
(m)    use its commercially reasonable efforts to cause Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(n)    provide a transfer agent, which may be the Managing General Partner or
one of its Affiliates as provided in the Partnership Agreement, and registrar
for all Registrable Securities covered by any Registration Statement not later
than the Effective Date of such Registration Statement;
(o)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the Underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the Managing General Partner available
to participate in customary marketing activities);
(p)    if reasonably requested by a Selling Holder, (i) incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including


13

--------------------------------------------------------------------------------





information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; and
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;
(q)    cooperate with each Selling Holder and each Underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
Financial Industry Regulatory Authority;
(r)    if reasonably required by the Partnership’s transfer agent, the
Partnership shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to transfer Registrable Securities without legend upon sale by
the Holder of such Registrable Securities under a Registration Statement; and
(s)    if any Holder could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with a
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then the Partnership will reasonably
cooperate with such Holder in allowing such Holder to conduct customary
“underwriter’s due diligence” with respect to the Partnership and satisfy its
obligations in respect thereof. In addition, at any Holder’s request, the
Partnership will furnish to such Holder, on the date of the effectiveness of the
Holder Underwriter Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (provided that such request
shall not be more frequently than on an annual basis unless such Holder is
offering Registrable Securities pursuant to a Holder Underwriter Registration
Statement), (i) a “comfort letter”, dated such date, from the Partnership’s
independent certified public accountants in form and substance as are
customarily given by independent certified public accountants to underwriters in
underwritten offerings of securities, addressed to such Holder, (ii) an opinion,
dated as of such date, of counsel representing the Partnership for purposes of
the Holder Underwriter Registration Statement, in form, scope and substance as
are customarily given in underwritten offerings of securities, accompanied by
customary “10b-5” negative assurance for such offerings, addressed to such
Holder and (iii) an officer’s certificate from the chief executive officer or
chief financial officer, or other officers serving such functions, of the
Managing General Partner addressed to the Holder, as are customarily given by
such officers in underwritten offerings of securities. The Partnership will also
use its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.
Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
in the applicable Registration


14

--------------------------------------------------------------------------------





Statement, and the Partnership shall have no further obligations hereunder with
respect to Registrable Securities held by such Holder until such Holder provides
such consent.
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership's
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
Section 2.05    Cooperation by Holders. The Partnership shall have no obligation
to include Registrable Securities of a Holder in a Registration Statement or in
an Underwritten Offering pursuant to Section 2.03(a) if such Holder has failed
to timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for any
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
Section 2.06    Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder agrees to enter into a customary letter agreement with
underwriters for any Underwritten Offering by the Partnership providing that
such Holder will not effect any public sale or distribution of Registrable
Securities during the 60 calendar day period beginning on the date of a
prospectus or prospectus supplement filed with the Commission with respect to
the pricing of such Underwritten Offering; provided, however, that,
notwithstanding the foregoing, (a) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction imposed by the
Underwriters on the Partnership or the officers, directors or any other
Affiliate of the Partnership, or any other security holders of the Partnership
on whom a restriction is imposed, and (b) the restrictions set forth in this
Section 2.06 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder.
Section 2.07    Expenses.
(a)    Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the Registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and National
Securities Exchange fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, all reasonable fees and
disbursements of one legal counsel for the Selling Holders, all expenses related
to the "road show" for any Underwritten Offering (provided that such fees and
disbursements of counsel and expenses related


15

--------------------------------------------------------------------------------





to the "road show" shall be limited to $100,000 for the first Underwritten
Offering and $75,000 per subsequent Underwritten Offerings), and the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions and transfer taxes
allocable to the sale of the Registrable Securities.
(b)    Expenses. The Partnership will pay all reasonable Registration Expenses,
as determined in good faith, in connection with a shelf Registration, a
Piggyback Registration or an Underwritten Offering, whether or not any sale is
made pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.
Section 2.08    Indemnification.
(a)    By the Partnership. The Partnership will indemnify and hold harmless each
Selling Holder, its directors, officers, managers, partners, members, employees
and agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
managers, partners, members, employees or agents (collectively, the “Selling
Holder Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in (which,
for the avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing specifically for use in the applicable Registration Statement or
other registration statement, prospectus or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder Indemnified
Person, and shall survive the transfer of such securities by such Selling
Holder.
(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner and
the Managing General


16

--------------------------------------------------------------------------------





Partner’s directors, officers, employees and agents and each Person, who,
directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds received by such
Selling Holder (net of Selling Expenses) from the sale of the Registrable
Securities giving rise to such indemnification.
(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel (plus local counsel in
each applicable jurisdiction) and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against any indemnified party with respect to
which such indemnified party may be entitled to indemnification hereunder
without the consent of the indemnified party, unless the settlement thereof
imposes no liability or obligation on, includes a complete and unconditional
release from liability of, and does not contain any admission of wrongdoing by,
the indemnified party.
(d)    Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by


17

--------------------------------------------------------------------------------





such indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
(e)    Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.09    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the resale of
the Registrable Securities without registration, the Partnership agrees to use
its commercially reasonable efforts to:
(a)    make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any similar provision then in effect), at all times from and after the date
hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.


18

--------------------------------------------------------------------------------





Section 2.10    Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities under this Article II
may be transferred or assigned by each Holder to one or more transferees or
assignees of Registrable Securities; provided, however, that (a) unless any such
transferee or assignee is an Affiliate of, and after such transfer or assignment
continues to be an Affiliate of, such Holder, the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $15 million of Registrable Securities (determined by
multiplying the number of Registrable Securities owned by the Average VWAP for
the 10 Trading Days preceding the date of such transfer or assignment), or such
lesser amount if it constitutes the remaining holdings of the Holder and its
Affiliates, (b) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned and (c) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
such transferring Holder under this Agreement.
Section 2.11    Limitation on Subsequent Registration Rights. The Partnership
shall not, without the prior written consent of the Holders of at least the
Registrable Securities Required Voting Percentage, enter into any agreement with
any current or future holder of any securities of the Partnership that would
allow such current or future holder to require the Partnership to include
securities in any registration statement filed by the Partnership on a basis
other than expressly subordinate to, the piggyback rights of the Holders of
Registrable Securities hereunder.
ARTICLE III.
MISCELLANEOUS
Section 3.01    Communications. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, air courier guaranteeing overnight
delivery, personal delivery or (in the case of any notice given by the
Partnership to the Purchasers) email to the following addresses:
(a)    If to Blackstone:
Kevin Kelly
Blackstone
345 Park Ave.
New York, NY 10154
Kevin.kelly@blackstone.com


With a copy to (which shall not constitute notice):
Ropes & Gray L.L.P.
1211 Avenue of the Americas
New York, NY 10036
Attention: Gregg M. Galardi
Jonathan P. Gill


19

--------------------------------------------------------------------------------





Email:
Gregg.Galardi@ropesgray.com



Jonathan.Gill@ropesgray.com


(b)    If to GoldenTree:
GoldenTree Asset Management LP
300 Park Avenue
New York, New York 10022
Attention: Karen Weber
Daniel Flores
Email: dflores@goldentree.com
kweber@goldentree.com
           
With a copy to (which shall not constitute notice):
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Gordon R. Caplan
Email:    gcaplan@willkie.com
(c)    If to the Partnership:
Natural Resource Partners L.P.
1201 Louisiana Street
Suite 3400
Houston, Texas 77002
Attention: General Counsel
Email: kwilson@nrplp.com
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston TX 77002-6760
Attention: Ramey Layne
Email: rlayne@velaw.com
or to such other address as the Partnership or the applicable Purchaser may
designate to each other in writing from time to time or, if to a transferee or
assignee of a Purchaser or any transferee or assignee thereof, to such
transferee or assignee at the address provided pursuant to Section 2.10. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt


20

--------------------------------------------------------------------------------





requested, or regular mail, if mailed; upon actual receipt of the email copy, if
sent via email; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.
Section 3.02    Binding Effect. This Agreement shall be binding upon the
Partnership, the Purchasers and their respective successors and permitted
assigns, including subsequent Holders of Registrable Securities to the extent
permitted herein. Except as expressly provided in this Agreement (including in
Section 2.08 hereunder), this Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and permitted assigns.
Section 3.03    Assignment of Rights. Except as provided in Section 2.10,
neither this Agreement nor any of the rights, benefits or obligations hereunder
may be assigned or transferred, by operation of law or otherwise, by any party
hereto without the prior written consent of the other party.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, acquisition, consolidation,
reorganization, sale of assets or otherwise) that may be issued in respect of,
in exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, unit splits, recapitalizations, pro
rata distributions of units and the like occurring after the date of this
Agreement.
Section 3.05    Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.
Section 3.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.
Section 3.08    Governing Law, Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made


21

--------------------------------------------------------------------------------





in or in connection with this Agreement), will be construed in accordance with
and governed by the laws of the State of Delaware without regard to principles
of conflicts of laws. Any action against any party relating to the foregoing
shall be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
Section 3.09    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 3.10    Entire Agreement. This Agreement, the Preferred Purchase
Agreement, the Warrants and the other agreements and documents referred to
herein and therein are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or in the
Preferred Purchase Agreement or the Warrants, with respect to the rights granted
by the Partnership or any of its Affiliates or the Purchasers or any of their
respective Affiliates set forth herein or therein. This Agreement, the Preferred
Purchase Agreement or the Warrants and the other agreements and documents
referred to herein or therein supersede all prior agreements and understandings
between the parties with respect to such subject matter.
Section 3.11    Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of at least the
Registrable Securities Required Voting Percentage; provided, however, that no
such amendment shall disproportionately or adversely affect the rights of any
Holder hereunder without the consent of such Holder. Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Partnership
or any Holder from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the


22

--------------------------------------------------------------------------------





specific purpose for which such amendment, supplement, modification, waiver or
consent has been made or given.
Section 3.12    No Presumption. This Agreement has been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.
Section 3.13    Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Purchaser, the Holders, their respective permitted
assignees and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of any Purchaser or a Selling
Holder hereunder.
Section 3.14    Interpretation. Article and Section references in this Agreement
are references to the corresponding Article or Section in this Agreement, unless
otherwise specified. All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. Whenever the Partnership has an obligation under this
Agreement, the expense of complying with that obligation shall be an expense of
the Partnership unless otherwise specified. Any reference in this Agreement to
“$” shall mean U.S. dollars. Whenever any determination, consent or approval is
to be made or given by a Holder, such action shall be in such Holder’s sole
discretion, unless otherwise specified in this Agreement. If any provision in
this Agreement is held to be illegal, invalid, not binding or unenforceable,
(a) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect, and (b) the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent


23

--------------------------------------------------------------------------------





possible. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. The words such as
“herein,” “hereinafter,” “hereof’ and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The provision of a Table of Contents, the division
of this Agreement into Articles, Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.
[Remainder of Page Left Intentionally Blank]


24

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
NATURAL RESOURCE PARTNERS L.P.
By:
NRP (GP) LP, its general partner

By:
GP Natural Resource Partners LLC, its general partner

By:        
Name:        
Title:        


[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------







BTO CARBON HOLDINGS L.P.
By: BTO Holdings Manager L.L.C.
By:    ____________________
Name:    
Title:    
BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.


By: BTO Side-by-Side GP L.L.C.




By:    ____________________
Name:    
Title:    
GOLDENTREE 2004 TRUST


By: GoldenTree Asset Management, LP




By:_______________________    
Name:
Title:




GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, LP


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:






[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------





SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION


By: GoldenTree Asset Management, LP


By:_______________________
Name:
Title:
 
LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:
 
GT NM, LP
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:






[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------






EXHIBIT B
Form of Board Representation and
Observation Rights Agreement







--------------------------------------------------------------------------------





BOARD REPRESENTATION AND OBSERVATION RIGHTS AGREEMENT
THIS BOARD REPRESENTATION AND OBSERVATION RIGHTS AGREEMENT, dated as of [Ÿ],
2017 (this “Agreement”), is entered into by and among Robertson Coal Management
LLC, a Delaware limited liability company (“Robertson Coal”), GP Natural
Resource Partners LLC, a Delaware limited liability company (the “Managing
General Partner”), NRP (GP) LP, a Delaware limited partnership (the “General
Partner”), Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership” and, together with Robertson Coal, the Managing General Partner
and the General Partner, the “NRP Entities”), GoldenTree 2004 Trust, GoldenTree
Insurance Fund Series Interests of the SALI Multi-Series Fund, LP, San
Bernardino County Employees’ Retirement Association, Louisiana State Employees’
Retirement System, GT NM, LP (collectively, the “GoldenTree Purchasers”), BTO
Carbon Holdings L.P., Blackstone Family Tactical Opportunities Investment
Partnership ESC L.P. (collectively, the “Blackstone Purchasers” and, together
with the GoldenTree Purchasers, each a “Purchaser” and collectively, the
“Purchasers”) and GoldenTree Asset Management LP. The NRP Entities and the
Purchasers are herein referred to as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning assigned to such term in the Fifth
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of [Ÿ], 2017 (the “Partnership Agreement”).
Recitals
WHEREAS, pursuant to, and subject to the terms and conditions of, the Class A
Convertible Preferred Unit and Warrant Purchase Agreement, dated as of [Ÿ],
2017, by and among the Partnership and the Purchasers (the “Purchase
Agreement”), the Partnership has agreed to issue and sell Class A Preferred
Units representing limited partner interests in the Partnership (“Preferred
Units”) and warrants (“Warrants”) to purchase common units representing limited
partner interests in the Partnership (“Common Units”) to the Purchasers;
WHEREAS, to induce the Parties to enter into the transactions evidenced by the
Purchase Agreement, each of the Parties is required to deliver this Agreement,
duly executed by each of the Parties, contemporaneously with the closing of the
transactions contemplated by the Purchase Agreement (the “Closing”);
WHEREAS, concurrently with or prior to the Closing, the General Partner executed
and delivered the Partnership Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:
Agreement
Section 1.    Board Observation Rights.
(a)    During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date with respect to the
Blackstone





--------------------------------------------------------------------------------





Purchasers, the Managing General Partner hereby grants to the Blackstone
Purchasers the option and right, exercisable by delivering a written notice
signed by such Blackstone Purchasers of such appointment to the Managing General
Partner (the “Observer Notice”), to appoint a single representative (the “Board
Observer”) to attend all meetings (including telephonic) of the full board of
directors of the Managing General Partner (the “Board”) in an observer capacity.
The Observer Notice shall be delivered to the Managing General Partner prior to
a new Board Observer’s attendance of any meeting of the full Board. The initial
Board Observer appointed by the Blackstone Purchasers is David Kaden.
(b)    Subject to Section 3 of this Agreement, to the extent that the Board
Rights Termination Date with respect to the GoldenTree Purchasers has not yet
occurred, during the period commencing upon the Board Rights Termination Date
with respect to the Blackstone Purchasers and ending on the Board Rights
Termination Date with respect to the GoldenTree Purchasers, the Managing General
Partner hereby grants to the GoldenTree Purchasers the option and right,
exercisable by delivering an Observer Notice signed by the GoldenTree Purchasers
to appoint a Board Observer to attend all meetings (including telephonic) of the
Board in an observer capacity. The Observer Notice shall be delivered to the
Managing General Partner prior to a new Board Observer’s attendance of any
meeting of the full Board. The GoldenTree Purchasers shall not have the right to
deliver an Observer Notice and appoint a Board Observer during any period in
which a GoldenTree Designated Director is serving as a member of the Board
unless such GoldenTree Designated Director resigns from the Board.
(c)    Any Board Observer shall not constitute a member of the Board and shall
not be entitled to vote on, or consent to, any matters presented to the Board. A
Board Observer shall have no right to attend any meeting of any committee of the
full Board (each, a “Committee”); provided, however, the Managing General
Partner, shall (i) give any Board Observer written notice of the applicable
meeting or action taken by written consent of such Committee at the same time
and in the same time and in the same manner as notice is given to the members of
such Committee and (ii) provide any Board Observer with copies of all written
materials and other information given to members of such Committee in connection
with such meetings or actions taken by written consent at the same time such
materials and information are furnished to the members of such Committee.
(d)    With respect to each meeting of the full Board or each action to be taken
by written consent in lieu of a meeting of the full Board, the Managing General
Partner shall (i) give any Board Observer written notice of the applicable
meeting or action taken by written consent at the same time and in the same
manner as notice is given to the members of the Board, (ii) provide any Board
Observer with copies of all written materials and other information (including
copies of minutes of meetings or written consents of the full Board) given to
the members of the Board in connection with such meetings or actions taken by
written consent at the same time such materials and information are furnished to
such members of the Board, and (iii) provide any Board Observer with all rights
to attend (whether in person or by telephone or other means of electronic
communication) such meetings as a member of the Board. Any Board Observer shall
agree to maintain the confidentiality of all non-public information and
proceedings of the Board and to enter into, comply with, and be bound by, in all
respects, the terms and conditions of a confidentiality agreement, substantially
in the form attached hereto as Annex A (the “Confidentiality Agreement”);


2

--------------------------------------------------------------------------------





provided, however, upon request from the Purchaser that appointed such Board
Observer or such Purchaser’s Affiliates (as defined in the Partnership
Agreement), such Board Observer may provide, on a confidential basis, such
non-public material and information to such Purchaser and its Affiliates;
provided that such Purchaser and its Affiliates have agreed to comply with and
be bound by, in all respects, the Confidentiality Agreement. For the avoidance
of doubt, the recipient of such confidential information from the Board Observer
(whether the Purchaser that appointed such Board Observer or such Purchaser’s
Affiliates) may further provide such information to any legal counsel that has
been engaged by such recipient to discuss such matters or information; provided,
that any such recipient agrees and acknowledges in writing that they are bound
by the provisions of the Confidentiality Agreement. Notwithstanding any rights
to be granted or provided to any Board Observer hereunder, the Managing General
Partner may exclude the Board Observer from access to any Board or Committee
materials or information or meeting or portion thereof or written consent if the
Board determines, in good faith, including the Board Observer in discussions
relating to such determination (but not requiring the affirmative vote of such
Board Observer), that such access would reasonably be expected to (i) prevent
the members of the Board or Committee from engaging in attorney-client
privileged communication or (ii) result in a conflict of interest with the
Partnership (other than a conflict of interest with respect to the Purchaser’s
ownership interest in the Partnership or rights under the Partnership
Agreement); provided, that such exclusion shall be limited to the portion of the
Board or Committee material or information and/or meeting or written consent
that is the basis for such exclusion and shall not extend to any portion of the
Board or Committee material or information and/or meeting or written consent
that does not involve or pertain to such exclusion. Any Board Observer shall be
entitled to receive customary reimbursement of fees and expenses incurred in
connection with his or her service as an observer (but in no event greater than
reimbursements provided to the Board members). Any Board Observer is not
entitled to compensation from the NRP Entities.
Section 2.    Board Designation Rights.
(a)    During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date with respect to the
Blackstone Purchasers, Blackstone Purchasers shall have the option and right,
exercisable by delivering a written notice of such designation to the Managing
General Partner, to designate one person to serve on the Board (the “Blackstone
Designated Director”) and the Managing General Partner shall take all actions
necessary or advisable to effect the foregoing; provided, however, that such
Blackstone Designated Director shall, in the reasonable judgment of the Managing
General Partner, (x) have the requisite skill and experience to serve as a
director of a public company, (y) not be prohibited from serving as a director
pursuant to any rule or regulation of the Securities and Exchange Commission
(the “Commission”) or any national securities exchange on which the
Partnership’s Common Units are listed or admitted to trading, and (z) not be an
employee or director of any Competitor. The Blackstone Purchasers agree (i) upon
the Partnership’s request to timely provide the Partnership with accurate and
complete information relating to the Blackstone Designated Director as may be
required to be disclosed by the Partnership under the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
promulgated thereunder and (ii) to cause the Blackstone Designated Director to
comply with the Section 16 obligations under the Exchange Act. The initial
Blackstone Designated Director is [___]. Prior to the Board


3

--------------------------------------------------------------------------------





Rights Termination Date with respect to the Blackstone Purchasers, the
Blackstone Designated Director may be removed or replaced by the Blackstone
Purchasers at any time and by the Board acting by majority at a meeting at which
the Blackstone Designated Director shall have a right to attend, for “cause” (as
defined below), but not by any other Party; and any vacancy occurring by reason
of the death, disability, resignation, removal or other cessation of a person
serving as Blackstone Designated Director, shall be filled solely by the
Blackstone Purchasers. As used herein, “cause” means that the Blackstone
Designated Director (i) is prohibited from serving as a director under any rule
or regulation of the Commission or any national securities exchange on which the
Partnership’s Common Units are listed; (ii) while serving as the Blackstone
Designated Director is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the Blackstone Designated Director liable for
actual fraud or willful misconduct against the Partnership (including, but not
limited to, intentionally or willfully failing to observe the obligation of
confidentiality contained in Section 1(d) of this Agreement); (iv) is determined
to have acted intentionally or in bad faith in his or her capacity as a director
in a manner that results in a material detriment to the assets, business or
prospects of the Partnership; or (v) has failed to immediately tender his or her
resignation on the Board Rights Termination Date; or (vi) does not meet the
qualifications set forth above in clauses (x), (y), (z); provided, however, that
in no event will the participation of the Blackstone Designated Director in the
Blackstone Purchasers’ exercise of rights under the Partnership Agreement be
deemed “cause.” Any action by the Blackstone Purchasers to designate, remove or
replace a Blackstone Designated Director shall be evidenced in writing furnished
to the Managing General Partner, shall include a statement that the action has
been approved by the Blackstone Purchasers and shall be executed by or on behalf
of the Blackstone Purchasers. While serving as a Blackstone Designated Director,
a Blackstone Designated Director shall be entitled to vote on any matter on
which independent members of the Board are entitled to vote on (unless
prohibited by the rules and regulations of the Securities and Exchange
Commission or the New York Stock Exchange). Notwithstanding any rights to be
granted or provided to the Blackstone Designated Director hereunder, the
Managing General Partner may exclude the Blackstone Designated Director from
access to any Board or Committee materials or information or meeting or portion
thereof or written consent if the Board determines, in good faith, including the
Blackstone Designated Director in discussions relating to such determination
(but not requiring the affirmative vote of such Blackstone Designated Director),
that such access would reasonably be expected to result in a conflict of
interest with the Partnership (other than a conflict of interest with respect to
the Purchaser’s ownership interest in the Partnership or rights under the
Partnership Agreement); provided, that such exclusion shall be limited to the
portion of the Board or Committee material or information and/or meeting or
written consent that is the basis for such exclusion and shall not extend to any
portion of the Board or Committee material and/or meeting that does not involve
or pertain to such exclusion. The Blackstone Designated Director will receive
the same information provided to other similarly situated (i.e., independent,
non-affiliate) members of the Board, at the same time as such information is
provided to other similarly situated members of the Board and including monthly
information packages and copies of all written materials and other information
given to members of any Committee of the Board, as well as being provided with
reasonable access to management and shall be entitled to receive customary
reimbursement of fees and expenses incurred in connection with his or her
service as a member of the Board and/or any Committee thereof consistent with
the Managing General Partner’s


4

--------------------------------------------------------------------------------





policies applicable to similarly situated directors. The Blackstone Designated
Director is not entitled to compensation from the NRP Entities.
(b)    Subject to Section 3 of this Agreement, to the extent that the Board
Rights Termination Date with respect to the GoldenTree Purchasers has not yet
occurred, during the period commencing upon the Board Rights Termination Date
with respect to the Blackstone Purchasers and ending on the Board Rights
Termination Date with respect to the GoldenTree Purchasers, the GoldenTree
Purchasers shall have the option and right, exercisable by delivering a written
notice of such designation to the Managing General Partner (a “Director
Designation Notice”), to designate one person to serve on the Board (the
“GoldenTree Designated Director” and, together with the Blackstone Designated
Director, the “Designated Directors”) and the Managing General Partner shall
take all actions necessary or advisable to effect the foregoing; provided,
however, that such GoldenTree Designated Director shall, in the reasonable
judgment of the Managing General Partner, (x) have the requisite skill and
experience to serve as a director of a public company, (y) not be prohibited
from serving as a director pursuant to any rule or regulation of the Commission
or any national securities exchange on which the Partnership’s Common Units are
listed or admitted to trading, and (z) not be an employee or director of any
Competitor. During any period in which GoldenTree has appointed a Board
Observer, the GoldenTree Purchasers shall not have the right to designate a
GoldenTree Designated Director unless the Observer Notice with respect to such
Board Observer is withdrawn effective upon such GoldenTree Designated Director
becoming a member of the Board. The GoldenTree Purchasers agree (i) upon the
Partnership’s request to timely provide the Partnership with accurate and
complete information relating to the GoldenTree Designated Director as may be
required to be disclosed by the Partnership under the Exchange Act and the rules
and regulations promulgated thereunder and (ii) to cause the GoldenTree
Designated Director to comply with the Section 16 obligations under the Exchange
Act. During the period in which the GoldenTree Purchasers are entitled to
designate a GoldenTree Designated Director, the GoldenTree Designated Director
may be removed or replaced by the GoldenTree Purchasers at any time and by the
Board acting by majority at a meeting at which the GoldenTree Designated
Director shall have a right to attend, for “cause” (as defined below), but not
by any other Party; and any vacancy occurring by reason of the death,
disability, resignation, removal or other cessation of a person serving as
GoldenTree Designated Director, shall be filled solely by the GoldenTree
Purchasers. As used herein, “cause” means that the GoldenTree Designated
Director (i) is prohibited from serving as a director under any rule or
regulation of the Commission or any national securities exchange on which the
Partnership’s Common Units are listed; (ii) while serving as the GoldenTree
Designated Director is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the GoldenTree Designated Director liable for
actual fraud or willful misconduct against the Partnership (including, but not
limited to, intentionally or willfully failing to observe the obligation of
confidentiality contained in Section 1(d) of this Agreement); (iv) is determined
to have acted intentionally or in bad faith in his or her capacity as a director
in a manner that results in a material detriment to the assets, business or
prospects of the Partnership; or (v) has failed to immediately tender his or her
resignation on the Board Rights Termination Date with respect to the GoldenTree
Purchasers; or (vi) does not meet the qualifications set forth above in clauses
(x), (y), (z); provided, however, that in no event will the participation of the
GoldenTree Designated Director in the GoldenTree Purchasers’ exercise of rights
under the Partnership Agreement be deemed “cause.” Any action by


5

--------------------------------------------------------------------------------





the GoldenTree Purchasers to designate, remove or replace a GoldenTree
Designated Director shall be evidenced in writing furnished to the Managing
General Partner, shall include a statement that the action has been approved by
the GoldenTree Purchasers and shall be executed by or on behalf of the
GoldenTree Purchasers. While serving as a GoldenTree Designated Director, a
GoldenTree Designated Director shall be entitled to vote on any matter on which
independent members of the Board are entitled to vote on (unless prohibited by
the rules and regulations of the Securities and Exchange Commission or the New
York Stock Exchange). Notwithstanding any rights to be granted or provided to
the GoldenTree Designated Director hereunder, the Managing General Partner may
exclude the GoldenTree Designated Director from access to any Board or Committee
materials or information or meeting or portion thereof or written consent if the
Board determines, in good faith, including the GoldenTree Designated Director in
discussions relating to such determination (but not requiring the affirmative
vote of such GoldenTree Designated Director), that such access would reasonably
be expected to result in a conflict of interest with the Partnership (other than
a conflict of interest with respect to the Purchaser’s ownership interest in the
Partnership or rights under the Partnership Agreement); provided, that such
exclusion shall be limited to the portion of the Board or Committee material or
information and/or meeting or written consent that is the basis for such
exclusion and shall not extend to any portion of the Board or Committee material
and/or meeting that does not involve or pertain to such exclusion. The
GoldenTree Designated Director will receive the same information provided to
other similarly situated (i.e., independent, non-affiliate) members of the
Board, at the same time as such information is provided to other similarly
situated members of the Board and including monthly information packages and
copies of all written materials and other information given to members of any
Committee of the Board, as well as being provided with reasonable access to
management and shall be entitled to receive customary reimbursement of fees and
expenses incurred in connection with his or her service as a member of the Board
and/or any Committee thereof consistent with the Managing General Partner’s
policies applicable to similarly situated directors. The GoldenTree Designated
Director is not entitled to compensation from the NRP Entities.
(c)    During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date with respect to the
Blackstone Purchasers, any Committee formed to identify and hire (or recommend
the hiring of) any Chief Executive Officer, President or Chief Financial Officer
of the general partner of the Partnership shall include the Blackstone
Designated Director.
(d)    Subject to Section 3 of this Agreement, during the period during which
the GoldenTree Purchasers are entitled to designate a GoldenTree Designated
Director, any Committee formed to identify and hire (or recommend the hiring of)
any Chief Executive Officer, President or Chief Financial Officer of the general
partner of the Partnership shall include the GoldenTree Designated Director.
Section 3.    GoldenTree Purchasers Rights.
(a)    Within 30 days of receipt of notice of the Board Rights Termination Date
with respect to the Blackstone Purchasers, and subject to the representation by
the GoldenTree Purchasers that the Board Rights Termination Date with respect to
the GoldenTree Purchasers has


6

--------------------------------------------------------------------------------





not yet occurred, the GoldenTree Purchasers shall deliver written notice to the
Managing General Partner of its election to (i) appoint a Board Observer
pursuant to Section 1(b) of this Agreement, (ii) appoint a GoldenTree Designated
Director pursuant to Section 2(b) of this Agreement or (iii) forego its rights
under both Sections 1 and 2 of this Agreement until the VWAP Price (as defined
in the Partnership Agreement) for ten (10) consecutive trading days falls below
$10 for the first time since the Board Rights Termination Date with respect to
the Blackstone Purchasers (the “VWAP Trigger Event”). For the avoidance of
doubt, following the VWAP Trigger Event, if (x) the VWAP Price for ten (10)
consecutive trading days equals or exceeds $10 and (y) thereafter, the VWAP
Price for ten (10) consecutive trading days falls below $10, such event will not
constitute a VWAP Trigger Event. In the event that the GoldenTree Purchasers
fail to deliver written notice within 30 days of receipt of notice of the Board
Rights Termination Date with respect to the Blackstone Purchasers, the
GoldenTree Purchasers shall be deemed to have elected to forego their rights
until the occurrence of the VWAP Trigger Event and not have any right to appoint
a Board Observer pursuant to Section 1(b) of this Agreement or a GoldenTree
Designated Director pursuant to Section 2(b) of this Agreement unless and until
the VWAP Trigger Event occurs. Within ten (10) days of receipt of notice of the
occurrence of the VWAP Trigger Event, the GoldenTree Purchasers shall deliver
written notice to the Managing General Partner of their election to (i) appoint
a Board Observer pursuant to Section 1(b) of this Agreement, (ii) appoint a
GoldenTree Designated Director pursuant to Section 2(b) of this Agreement or
(iii) forego their rights under both Sections 1 and 2 of this Agreement. In the
event that the VWAP Trigger Event occurs and the GoldenTree Purchasers fail to
deliver written notice within ten (10) days of receipt of written notice from
the Partnership that the VWAP Trigger Event has occurred, the GoldenTree
Purchasers shall not have any right to appoint a Board Observer pursuant to
Section 1(b) of this Agreement or a GoldenTree Designated Director pursuant to
Section 2(b) of this Agreement. If at any time the GoldenTree Purchasers notify
the Managing General Partner of their election to permanently forego their
rights under either or both of Sections 1(b) and 2(b) of this Agreement, the
GoldenTree Purchasers shall have no further right to appoint a Board Observer
pursuant to Section 1(b) of this Agreement or a GoldenTree Designated Director
pursuant to Section 2(b) of this Agreement, as applicable.
(b)    In the event that the GoldenTree Purchasers initially elect to appoint a
Board Observer pursuant to Section 1(b) of this Agreement, the GoldenTree
Purchasers shall have the option to remove such Board Observer and appoint a
GoldenTree Designated Director at any time; provided, that the GoldenTree
Purchasers may exercise the option set forth in this Section 3(b) no more than
once.
(c)    At any time following an election by the GoldenTree Purchasers to appoint
a GoldenTree Designated Director pursuant to Section 2(b) of this Agreement, the
GoldenTree Purchasers may elect to remove such GoldenTree Designated Director
and appoint a Board Observer. Except as in set forth in Section 3(b) of this
Agreement, upon its election to appoint a Board Observer, the GoldenTree
Purchasers shall have no further right to appoint a GoldenTree Designated
Director. For the avoidance of doubt, following the GoldenTree Purchasers’
initial appointment of a Board Observer and subsequent appointment of a
GoldenTree Designated Director pursuant to Section 3(b) of this Agreement, the
GoldenTree Purchasers shall retain their right to appoint a Board Observer in
the event that the GoldenTree Purchasers elect to remove such GoldenTree
Designated Director pursuant to this paragraph (c).


7

--------------------------------------------------------------------------------





(d)    For the avoidance of doubt, at no point in time shall the GoldenTree
Purchasers be entitled to appoint both a Board Observer and GoldenTree
Designated Director concurrently.
(e)    Pursuant to, and subject to the terms of, Section 5.10(c)(vi) and Section
5.10(c)(vii) of the Partnership Agreement, during the period commencing upon the
Class A Closing Date and ending on the Board Rights Termination Date with
respect to the GoldenTree Purchasers, the prior written consent of GoldenTree
Asset Management LP, as representative of the GoldenTree Purchasers (the
“GoldenTree Purchaser Representative”), shall be required for the Partnership or
any of its Subsidiaries to take certain enumerated actions (the “Enumerated
Actions”); provided, however, that if (i) the Partnership provides the
GoldenTree Purchaser Representative with notice that one of the Enumerated
Actions is contemplated (the “Consent Notice”), which information the GoldenTree
Purchaser Representative and the GoldenTree Purchasers agree to keep strictly
confidential, and the GoldenTree Purchaser Representative does not provide the
Partnership with written notice of the GoldenTree Purchasers’ election to
receive information about such Enumerated Action within five (5) Business Days
of the Consent Notice or (ii) the GoldenTree Purchaser Representative, on behalf
of the GoldenTree Purchasers, elects to receive information about such
Enumerated Action and does not object in writing within the latter of (x)
five (5) Business Days of the date of the Consent Notice and (y) two (2)
Business Days of the GoldenTree Purchaser Representative’s receipt of the
information with respect to the Enumerated Action that is the subject of such
Consent Notice, the GoldenTree Purchaser Representative shall be deemed to have
waived its right to consent to such Enumerated Action pursuant to Section
5.10(c)(vi) or Section 5.10(c)(vii) of the Partnership Agreement, as applicable.
Notwithstanding anything in this Agreement to the contrary, the Partnership
shall not provide the GoldenTree Purchaser Representative, on behalf of the
GoldenTree Purchasers, with any information (including in connection with the
delivery of a Consent Notice) with respect to the Enumerated Action (including,
without limitation, any material, non-public information with respect to the
Partnership or the Enumerated Action) unless the GoldenTree Purchaser
Representative, on behalf of the GoldenTree Purchasers, has elected by written
notice to receive such information. If the GoldenTree Purchaser Representative,
on behalf of the GoldenTree Purchasers, elects by written notice to receive
information about such Enumerated Action, the GoldenTree Purchaser
Representative and the GoldenTree Purchasers shall enter into, comply with, and
be bound by, in all respects, the terms and conditions of a confidentiality
agreement, substantially in the form attached hereto as Annex B, with respect to
maintaining the confidentiality of all non-public information about the
Enumerated Action.
Section 4.    Limitation of Liability; Indemnification; Business Opportunities.
(a)    At all times while a Designated Director is serving as a member of the
Board, and following any such Designated Director’s death, resignation, removal
or other cessation as a director in such former Designated Director’s capacity
as a former director, the Designated Director shall be entitled to (i) the same
modification and restriction of traditional fiduciary duties, (ii) the same safe
harbors for resolving conflicts of interest transactions and (iii) all rights to
indemnification and exculpation, in each case, as are made available to any
other member of the Board as at the date hereof, together with any and all
incremental rights added to any of (i), (ii) or (iii) above as


8

--------------------------------------------------------------------------------





are subsequently made available to any other members of the Board in their
capacity as Board members.
(b)    For the avoidance of doubt, a Board Observer shall have (i) no fiduciary
duty to the NRP Entities or to any Limited Partner (as defined in the
Partnership Agreement) and (ii) no obligations to the NRP Entities under this
Agreement, except as described in Section 1 of this Agreement, or to any Limited
Partner.
(c)    At all times while a Designated Director is serving as a member of the
Board or a Board Observer is serving in such capacity in accordance with
Section 1 of this Agreement, such Designated Director or Board Observer, the
Purchasers and their respective Affiliates may engage in, possess an interest
in, or trade in the securities of, other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the NRP Entities, and the NRP Entities, the Board and their Affiliates shall
have no rights by virtue of this Agreement in and to such independent ventures
or the income or profits derived therefrom, and the pursuit of any such venture,
even if competitive with the business of the NRP Entities, shall not be deemed
wrongful or improper. None of the Designated Directors, the Board Observers, the
Purchasers or its respective Affiliates shall be obligated to present any
investment opportunity to the NRP Entities even if such opportunity is of a
character that the NRP Entities or any of their respective subsidiaries might
reasonably be deemed to have pursued or had the ability or desire to pursue if
granted the opportunity to do so, and each of the Designated Directors, the
Board Observers, the Purchasers or its respective Affiliates shall have the
right to take for such person’s own account (individually or as a partner or
fiduciary) or to recommend to others any such investment opportunity.
Notwithstanding the foregoing, any Designated Directors, any Board Observers,
the Purchasers and its Affiliates shall be subject to, and comply with, the
requirement to maintain confidential information pursuant to this Agreement.
(d)    The NRP Entities shall use their best efforts to purchase and maintain
insurance (“D&O Insurance”), on behalf of any Designated Director, consistent
with the D&O Insurance currently maintained for the Managing General Partner’s
directors and officers. Such D&O Insurance shall provide coverage commensurate
with that of an independent member of the Board.
(e)    For the avoidance of doubt, any Designated Director shall constitute an
“Indemnitee,” as such term is defined under the Partnership Agreement, an
“Indemnified Person,” as such term is defined under the GP Partnership
Agreement, and a “Company Affiliate,” as such term is defined under the Managing
GP LLC Agreement.
Section 5.    Miscellaneous.
(a)    Entire Agreement. This Agreement and the agreements referred to or
incorporated by reference herein is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by NRP Entities or any of their Affiliates or the
Purchasers or any of their respective Affiliates


9

--------------------------------------------------------------------------------





set forth herein. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to the subject matter hereof.
(b)    Notices. All notices and demands provided for in this Agreement shall be
in writing and shall be given as provided in Section 8.05 of the Purchase
Agreement.
(c)    Interpretation. Section references in this Agreement are references to
the corresponding Section to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever any
determination, consent or approval is to be made or given by a Party, such
action shall be in such Party’s sole discretion, unless otherwise specified in
this Agreement. If any provision in this Agreement is held to be illegal,
invalid, not binding or unenforceable, (i) such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions shall remain in full force and
effect and (ii) the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded, and if the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day. Any words imparting
the singular number only shall include the plural and vice versa. The words such
as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as
a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The division of this Agreement into Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.
(d)    Governing Law; Submission to Jurisdiction. This Agreement, and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement), will be construed in accordance with and governed by the
Laws of the State of Delaware without regard to principles of conflicts of Laws.
Any action against any Party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located within the State of
Delaware, and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action. Each of the Parties hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.


10

--------------------------------------------------------------------------------





(e)    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(f)    No Waiver; Modifications in Writing.
(i)    Delay. No failure or delay on the part of any Party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at law or in equity or otherwise.
(ii)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of this Agreement
shall be effective unless signed by each of the Parties hereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.
(g)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different Parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.
(h)    Binding Effect; Assignment; Termination. This Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
Party hereto without the prior written consent of each of the other Parties.
This Agreement shall terminate with respect to each Purchaser (and the


11

--------------------------------------------------------------------------------





NRP Entities’ rights with respect to and obligations to such Purchaser) on the
Board Rights Termination Date applicable thereto, except that in any such case
the provisions of this Section 5 shall survive any termination of this Agreement
and except that no party to this Agreement shall be relieved or released from
liability for damages arising out of a breach of this Agreement before such
termination.
(i)    Independent Counsel. Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Accordingly, any rule of Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived.
(j)    Specific Enforcement. Each of the Parties acknowledges and agrees that
monetary damages would not adequately compensate an injured Party for the breach
of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.
(k)    Transfer of Board Rights; Aggregation. The option and right to appoint a
Board Observer or Designated Director granted to the Purchasers by the
Partnership under Sections 1, 2 and 3, respectively, of this Agreement, may not
be transferred or assigned directly or indirectly whether by contract, merger,
operation of law or otherwise, without the prior written consent of the
applicable Purchaser and the NRP Entities.
(l)    Further Assurances. Each of the Parties hereto shall, from time to time
and without further consideration, execute such further instruments and take
such other actions as any other Party hereto shall reasonably request in order
to fulfill its obligations under this Agreement to effectuate the purposes of
this Agreement.
[Signature Page Follows]




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NATURAL RESOURCE PARTNERS L.P.


By:    NRP (GP) LP, its general partner


By:    GP Natural Resource Partners LLC,
    its general partner




By:        
Name:        
Title:        




NRP (GP) LP


By:    GP Natural Resource Partners LLC,
    its general partner




By:        
Name:        
Title:        




GP NATURAL RESOURCE PARTNERS LLC




By:        
Name:        
Title:        




ROBERTSON COAL MANAGEMENT LLC




By:        
Name:        
Title:        


[Signature Page to Board Representation Agreement]

--------------------------------------------------------------------------------





PURCHASER:


BTO CARBON HOLDINGS L.P.


By: BTO Holdings Manager L.L.C.




By:        
Name:        
Title:        




BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.


By: BTO Side-by-Side GP L.L.C.




By:        
Name:        
Title:        




GOLDENTREE 2004 TRUST


By: GoldenTree Asset Management, LP




By:_______________________    
Name:
Title:




GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, LP


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:


[Signature Page to Board Representation Agreement]

--------------------------------------------------------------------------------





SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION


By: GoldenTree Asset Management, LP


By:_______________________
Name:
Title:
 
LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:
 
GT NM, LP
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:
PURCHASER:
PURCHASER REPRESENTATIVE:


GOLDENTREE ASSET MANAGEMENT LP




By:_______________________
Name:
Title:


[Signature Page to Board Representation Agreement]

--------------------------------------------------------------------------------






ANNEX A

FORM OF CONFIDENTIALITY AGREEMENT


Natural Resource Partners L.P.
NRP (GP) LP
GP Natural Resource Partners LLC
Robertson Coal Management LLC
1201 Louisiana Street, Suite 3400
Houston, Texas 77002
Attn:     
Dear Ladies and Gentlemen:
Pursuant to Section 1(d) of that certain Board Representation and Observation
Rights Agreement (the “Board Representation and Observation Rights Agreement”),
dated as of [Ÿ], 2017, by and among Robertson Coal Management, a Delaware
limited liability company (“Robertson Coal”), GP Natural Resource Partners LLC,
a Delaware limited liability company (the “Managing General Partner”), NRP (GP)
LP, a Delaware limited partnership (the “General Partner”), Natural Resource
Partners L.P., a Delaware limited partnership (the Partnership” and, together
with Robertson Coal, the Managing General Partner and the General Partner, the
“NRP Entities”), GoldenTree 2004 Trust, GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund, LP, San Bernardino County Employees’
Retirement Association, Louisiana State Employees’ Retirement System, GT NM, LP
(collectively, “GoldenTree”), BTO Carbon Holdings L.P., Blackstone Family
Tactical Opportunities Investment Partnership ESC L.P. (collectively,
“Blackstone” and, together with GoldenTree, each a “Purchaser” and collectively,
the “Purchasers”) and GoldenTree Asset Management LP, [GoldenTree/Blackstone]
has exercised its right to appoint the undersigned as an observer (the “Board
Observer”) to the board of directors of the Managing General Partner (the
“Board”), although the individual serving as the Board Observer may be changed
from time to pursuant to the terms of the Board Representation and Observation
Rights Agreement and upon such other individual signing a confidentiality
agreement in substantially the form hereof. The Board Observer acknowledges that
at the meetings of the Board and at other times the Board Observer may be
provided with and otherwise have access to non-public information concerning the
NRP Entities and their Affiliates. Capitalized terms used but not otherwise
defined herein, shall have the respective meanings ascribed therefor in the
Board Representation and Observation Rights Agreement. In consideration for and
as a condition to the NRP Entities furnishing access to such information, the
Board Observer hereby agrees to the terms and conditions set forth in this
letter agreement (the “Agreement”):
1.    As used in this Agreement, subject to Paragraph 3 below, “Confidential
Information” means any and all non-public financial or other non-public
information concerning the NRP Entities and their Affiliates that may hereafter
be disclosed to the Board Observer by the NRP Entities, their Affiliates or by
any of their directors, officers, employees, agents, consultants, advisors or
other


- 1

--------------------------------------------------------------------------------





representatives (including financial advisors, accountants or legal counsel)
(the “Representatives”) of the NRP Entities, including, without limitation, all
notices, minutes, consents, materials, ideas or other information (to the extent
constituting information concerning the NRP Entities and their Affiliates that
is non-public financial or other non-public information) provided to the Board
Observer.
2.    Except to the extent otherwise permitted by this Paragraph 2 or by
Paragraph 3 or 4, the Board Observer shall keep such Confidential Information
strictly confidential; provided, that the Board Observer may share Confidential
Information with [GoldenTree/Blackstone] or such Purchaser’s and such
Purchaser’s Affiliates’ directors, officers, employees, members, partners
(including limited partners), agents and advisors (including without limitation,
attorneys, accountants, consultants and financial advisors) (collectively,
“Purchaser’s Representatives”) so long as such Purchaser’s Representatives agree
to comply with in all respects, the confidentiality and use terms of this
Agreement. The Board Observer may not record the proceedings of any meeting of
the Board by means of an electronic recording device.
3.    The term “Confidential Information” does not include information that
(i) is or becomes generally available to the public other than (a) as a result
of a disclosure by the Board Observer in violation of this Agreement or (b) in
violation of a confidentiality obligation to the NRP Entities known to the Board
Observer, (ii) is or becomes available to the Board Observer or any of the
Purchaser’s Representatives from a source not known by Board Observer or the
Purchaser’s Representatives to be disclosing such information in breach of an
obligation of confidentiality owed to the NRP Entities, (iii) was already known
to the Board Observer or any of the Purchaser’s Representatives at the time of
disclosure, or (iv) is independently developed by the Board Observer or any of
the Purchaser’s Representatives without reference to any Confidential
Information disclosed to the Board Observer.
4.    In the event that the Board Observer or any of the Purchaser’s
Representatives is requested or legally required or compelled to disclose the
Confidential Information, the Board Observer shall use reasonable efforts, to
the extent permitted and practicable, to provide the NRP Entities with prompt
prior notice of such requirement so that the NRP Entities may seek, at such
entities sole expense and cost, an appropriate protective order. If in the
absence of a protective order, the Board Observer or any of the Purchaser’s
Representatives is nonetheless legally required or compelled to disclose
Confidential Information, the Board Observer and/or the Purchaser’s
Representatives (as applicable) may disclose only the portion of the
Confidential Information or other information that it is so legally required or
compelled to disclose. Notwithstanding the foregoing, notice to the NRP Entities
shall not be required where disclosure is made (i) in response to a request by a
regulatory or self-regulatory authority or (ii) in connection with a routine
audit or examination by a bank examiner or auditor and such audit or examination
does not reference the NRP Entities or this Agreement.
5.    All Confidential Information disclosed by the NRP Entities or their
Representatives to the Board Observer is and will remain the property of the NRP
Entities, so long as such information remains Confidential Information.


- 2

--------------------------------------------------------------------------------





6.    It is understood and acknowledged that neither the NRP Entities nor any
Representative makes any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof.
7.    It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this Agreement and that the NRP Entities
shall be entitled to seek specific performance or any other appropriate form of
equitable relief as a remedy for any such breach in addition to the remedies
available to the NRP Entities at law.
8.    This Agreement is personal to the Board Observer, is not assignable by the
Board Observer and may be modified or waived only in writing. This Agreement is
binding upon the parties hereto and their respective successors and assigns and
inures to the benefit of the parties hereto and their respective successors and
assigns.
9.    If any provision of this Agreement is not enforceable in whole or in part,
the remaining provisions of this Agreement will not be affected thereby. No
failure or delay in exercising any right, power or privilege hereunder operates
as a waiver thereof, nor does any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
10.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.
11.    This Agreement and all obligations herein will automatically expire one
(1) year from the date the Board Observer ceases to act as Board Observer.
12.    The NRP Entities acknowledge that the Board Observer and
[GoldenTree/Blackstone] may, in the ordinary course of its or their business,
evaluate other investments in industries that are the same as or similar to the
ones that the NRP Entities participate in. The NRP Entities understand that the
Board Observer, [GoldenTree/Blackstone] and such Purchaser’s Representatives
will retain certain mental impressions of the Confidential Information. A mental
impression is what a person retains when such person has not intentionally
memorized the information or retained notes or other aids to help retain such
memory. Accordingly, the NRP Entities agree that nothing herein shall prohibit
the Board Observer, such Purchaser or such Purchaser’s Representatives from
pursuing such investments, even if doing so involves the use of such mental
impressions. For the avoidance of doubt, use of a mental impression shall not
constitute use of the Confidential Information in breach of this Agreement.
13.    [Notwithstanding anything to the contrary provided elsewhere herein, none
of the provisions of this Agreement shall in any way limit the activities of The
Blackstone Group L.P. and its affiliates in their businesses distinct from the
business of Blackstone Tactical Opportunities Advisors L.L.C., provided that the
Confidential Information is not made available to Blackstone’s


- 3

--------------------------------------------------------------------------------





Representatives of The Blackstone Group L.P. and its affiliates who are not
involved in the business of Blackstone Tactical Opportunities Advisors L.L.C.
Should any Confidential Information be made available to a Blackstone’s
Representative of The Blackstone Group L.P. and its affiliates who is not
involved in the business of Blackstone Tactical Opportunities Advisors L.L.C.,
such Blackstone’s Representative shall be bound by this Agreement in accordance
with its terms. Should the Confidential Information be made available to an
individual at an affiliate of The Blackstone Group L.P. who is not involved in
the business of Blackstone Tactical Opportunities Advisors L.L.C. solely for the
purpose of conflict resolution procedures and determining the proper allocation
of investment opportunities then such individual shall be bound by the
confidentiality and use provisions of this Agreement, provided, however, that
receipt of Confidential Information by such individual shall not be imputed to
the business unit of such individual. In addition, none of the provisions of
this Agreement shall in any way apply to any portfolio company of an affiliate
of The Blackstone Group L.P., provided, however, that should the Confidential
Information be made available to Blackstone’s Representative of any portfolio
company of an affiliate of The Blackstone Group L.P., such Blackstone
Representative shall be bound by this Agreement in accordance with its terms.]
[Notwithstanding anything to the contrary provided elsewhere herein, none of the
provisions of this Agreement shall in any way limit the activities of GoldenTree
Asset Management LP and its affiliates in their businesses distinct from the
business of GoldenTree, provided that the Confidential Information is not made
available to GoldenTree’s Representatives of GoldenTree Asset Management LP and
its affiliates who are not involved in the business of GoldenTree. Should any
Confidential Information be made available to a GoldenTree Representative of
GoldenTree Asset Management LP and its affiliates who is not involved in the
business of GoldenTree, such GoldenTree Representative shall be bound by this
Agreement in accordance with its terms. Should the Confidential Information be
made available to an individual at an affiliate of GoldenTree Asset Management
LP who is not involved in the business of GoldenTree solely for the purpose of
conflict resolution procedures and determining the proper allocation of
investment opportunities then such individual shall be bound by the
confidentiality and use provisions of this Agreement, provided, however, that
receipt of Confidential Information by such individual shall not be imputed to
the business unit of such individual. In addition, none of the provisions of
this Agreement shall in any way apply to any portfolio company of an affiliate
of GoldenTree Asset Management LP, provided, however, that should the
Confidential Information be made available to a GoldenTree Representative of any
portfolio company of an affiliate of GoldenTree Asset Management LP, such
GoldenTree Representative shall be bound by this Agreement in accordance with
its terms.]
14.    This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.
[SIGNATURE PAGE FOLLOWS]


- 4

--------------------------------------------------------------------------------







Very truly yours,





[________________]


Agreed to and Accepted, effective as of the
___ day of __________, 20__:
__________________________

[NAME OF OBSERVER]













- 5

--------------------------------------------------------------------------------






ANNEX B

FORM OF CONFIDENTIALITY AGREEMENT


Natural Resource Partners L.P.
NRP (GP) LP
GP Natural Resource Partners LLC
Robertson Coal Management LLC
1201 Louisiana Street, Suite 3400
Houston, Texas 77002
Attn:     
Dear Ladies and Gentlemen:
Pursuant to Section 3(e) of that certain Board Representation and Observation
Rights Agreement (the “Board Representation and Observation Rights Agreement”),
dated as of [Ÿ], 2017, by and among Robertson Coal Management, a Delaware
limited liability company (“Robertson Coal”), GP Natural Resource Partners LLC,
a Delaware limited liability company (the “Managing General Partner”), NRP (GP)
LP, a Delaware limited partnership (the “General Partner”), Natural Resource
Partners L.P., a Delaware limited partnership (the Partnership” and, together
with Robertson Coal, the Managing General Partner and the General Partner, the
“NRP Entities”), GoldenTree 2004 Trust, GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund, LP, San Bernardino County Employees’
Retirement Association, Louisiana State Employees’ Retirement System, GT NM, LP,
GoldenTree Asset Management LP (collectively, “GoldenTree”) and BTO Carbon
Holdings L.P. and Blackstone Family Tactical Opportunities Investment
Partnership ESC L.P., GoldenTree has elected to receive confidential information
with respect to a proposed Enumerated Action by the Partnership. GoldenTree
acknowledges that in connection with its consideration of the proposed
Enumerated Action, it may be provided with and otherwise have access to
non-public information concerning the NRP Entities and their Affiliates.
Capitalized terms used but not otherwise defined herein, shall have the
respective meanings ascribed therefor in the Board Representation and
Observation Rights Agreement. In consideration for and as a condition to the NRP
Entities furnishing access to such information, GoldenTree hereby agrees to the
terms and conditions set forth in this letter agreement (the “Agreement”):
1.    As used in this Agreement, subject to Paragraph 3 below, “Confidential
Information” means any and all non-public financial or other non-public
information concerning the NRP Entities and their Affiliates that may hereafter
be disclosed to GoldenTree by the NRP Entities, their Affiliates or by any of
their directors, officers, employees, agents, consultants, advisors or other
representatives (including financial advisors, accountants or legal counsel)
(the “Representatives”) of the NRP Entities, including, without limitation, all
notices, minutes, consents, materials, ideas or other information (to the extent
constituting information concerning the NRP Entities and their Affiliates that
is non-public financial or other non-public information) provided to GoldenTree.


Annex B - 1

--------------------------------------------------------------------------------





2.    Except to the extent otherwise permitted by this Paragraph 2 or by
Paragraph 3 or 4, GoldenTree shall keep such Confidential Information strictly
confidential; provided, that GolenTree may share Confidential Information with
its and its Affiliates’ directors, officers, employees, members, partners
(including limited partners), agents and advisors (including without limitation,
attorneys, accountants, consultants and financial advisors) (collectively,
“GoldenTree’s Representatives”) so long as such GoldenTree’s Representatives
agree to comply with in all respects, the confidentiality and use terms of this
Agreement.
3.    The term “Confidential Information” does not include information that
(i) is or becomes generally available to the public other than (a) as a result
of a disclosure by GoldenTree in violation of this Agreement or (b) in violation
of a confidentiality obligation to the NRP Entities known to GoldenTree, (ii) is
or becomes available to GoldenTree or any of GoldenTree’s Representatives from a
source not known by GoldenTree or GoldenTree’s Representatives to be disclosing
such information in breach of an obligation of confidentiality owed to the NRP
Entities, (iii) was already known to GoldenTree or any of GoldenTree’s
Representatives at the time of disclosure, or (iv) is independently developed by
GoldenTree or any of GoldenTree’s Representatives without reference to any
Confidential Information disclosed to GoldenTree.
4.    In the event that GoldenTree or any of GoldenTree’s Representatives is
requested or legally required or compelled to disclose the Confidential
Information, GoldenTree shall use reasonable efforts, to the extent permitted
and practicable, to provide the NRP Entities with prompt prior notice of such
requirement so that the NRP Entities may seek, at such entities sole expense and
cost, an appropriate protective order. If in the absence of a protective order,
GoldenTree or any of GoldenTree’s Representatives is nonetheless legally
required or compelled to disclose Confidential Information, GoldenTree and/or
GoldenTree’s Representatives (as applicable) may disclose only the portion of
the Confidential Information or other information that it is so legally required
or compelled to disclose. Notwithstanding the foregoing, notice to the NRP
Entities shall not be required where disclosure is made (i) in response to a
request by a regulatory or self-regulatory authority or (ii) in connection with
a routine audit or examination by a bank examiner or auditor and such audit or
examination does not reference the NRP Entities or this Agreement.
5.    All Confidential Information disclosed by the NRP Entities or their
Representatives to GoldenTree is and will remain the property of the NRP
Entities, so long as such information remains Confidential Information.
6.    It is understood and acknowledged that neither the NRP Entities nor any
Representative makes any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof.
7.    It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this Agreement and that the NRP Entities
shall be entitled to seek specific performance or any other appropriate form of
equitable relief as a remedy for any such breach in addition to the remedies
available to the NRP Entities at law.
8.    This Agreement is personal to GoldenTree, is not assignable by GoldenTree
and may be modified or waived only in writing. This Agreement is binding upon
the parties hereto and their


Annex B - 2

--------------------------------------------------------------------------------





respective successors and assigns and inures to the benefit of the parties
hereto and their respective successors and assigns.
9.    If any provision of this Agreement is not enforceable in whole or in part,
the remaining provisions of this Agreement will not be affected thereby. No
failure or delay in exercising any right, power or privilege hereunder operates
as a waiver thereof, nor does any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
10.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.
11.    This Agreement and all obligations herein will automatically expire one
(1) year from the date of this Agreement. For the avoidance of doubt, this
Section 11 shall not establish any presumption that any Confidential Information
constitutes material, non-public information for any specified period of time.
12.    The NRP Entities acknowledge that GoldenTree may, in the ordinary course
of its or their business, evaluate other investments in industries that are the
same as or similar to the ones that the NRP Entities participate in. The NRP
Entities understand that GoldenTree and GoldenTree’s Representatives will retain
certain mental impressions of the Confidential Information. A mental impression
is what a person retains when such person has not intentionally memorized the
information or retained notes or other aids to help retain such memory.
Accordingly, the NRP Entities agree that nothing herein shall prohibit
GoldenTree or such GoldenTree’s Representatives from pursuing such investments,
even if doing so involves the use of such mental impressions. For the avoidance
of doubt, use of a mental impression shall not constitute use of the
Confidential Information in breach of this Agreement.
13.    Notwithstanding anything to the contrary provided elsewhere herein, none
of the provisions of this Agreement shall in any way limit the activities of
GoldenTree Asset Management LP and its affiliates in their businesses distinct
from the business of GoldenTree, provided that the Confidential Information is
not made available to GoldenTree’s Representatives of GoldenTree Asset
Management LP and its affiliates who are not involved in the business of
GoldenTree. Should any Confidential Information be made available to a
GoldenTree Representative of GoldenTree Asset Management LP and its affiliates
who is not involved in the business of GoldenTree, GoldenTree’s Representative
shall be bound by this Agreement in accordance with its terms. Should the
Confidential Information be made available to an individual at an affiliate of
GoldenTree Asset Management LP who is not involved in the business of GoldenTree
solely for the purpose of conflict resolution procedures and determining the
proper allocation of investment opportunities then such individual shall be
bound by the confidentiality and use provisions of this Agreement, provided,
however, that receipt of Confidential Information by such individual shall not
be imputed to the business unit of such individual. In addition, none of the
provisions of this Agreement shall in any


Annex B - 3

--------------------------------------------------------------------------------





way apply to any portfolio company of an affiliate of GoldenTree Asset
Management LP, provided, however, that should the Confidential Information be
made available to a GoldenTree Representative of any portfolio company of an
affiliate of GoldenTree Asset Management LP, GoldenTree’s Representative shall
be bound by this Agreement in accordance with its terms.
14.    Acknowledgements.
(a)    GoldenTree recognizes its responsibilities under applicable United States
securities laws regarding material non-public information.
(b)    The NRP Entities acknowledge that, for United States securities law
purposes, GoldenTree may establish an information blocking device (an
“Information Barrier”) between the GoldenTree's directors, officers, employees,
agents, affiliates or Representatives who, pursuant to the GoldenTree's
Information Barrier policy, are permitted to receive the Confidential
Information. The NRP Entities acknowledge that GoldenTree’s employees or those
of its general partner or manager may serve as directors or officers of its
affiliates or portfolio companies, and such affiliates or portfolio companies
will not be deemed to have received Confidential Information solely due to the
dual role of such employee, so long as such employee does not provide any
Confidential Information to the other directors or officers or employees of such
affiliates or portfolio companies.
15.    This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.
[SIGNATURE PAGE FOLLOWS]


Annex B - 4

--------------------------------------------------------------------------------







Very truly yours,





[________________]


Agreed to and Accepted, effective as of the
___ day of __________, 20__:
GOLDENTREE 2004 TRUST


By: GoldenTree Asset Management, LP




By:_______________________    
Name:
Title:




GOLDENTREE INSURANCE FUND SERIES
INTERESTS OF THE SALI MULTI-SERIES FUND, LP


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:




SAN BERNARDINO COUNTY
EMPLOYEES’ RETIREMENT ASSOCIATION


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:


 


Annex B - 5

--------------------------------------------------------------------------------







LOUISIANA STATE EMPLOYEES’
RETIREMENT SYSTEM


By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:
 
GT NM, LP
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:




GOLDENTREE ASSET MANAGEMENT LP




By:_______________________
Name:
Title:








Annex B - 6

--------------------------------------------------------------------------------






EXHIBIT C
Form of Fifth Amended and
Restated Partnership Agreement





--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

NATURAL RESOURCE PARTNERS L.P.









--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I

DEFINITIONS
Section 1.1    Definitions    1
Section 1.2    Construction    20
ARTICLE II

ORGANIZATION
Section 2.1    Formation    20
Section 2.2    Name    21
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices    21
Section 2.4    Purpose and Business    21
Section 2.5    Powers    21
Section 2.6    Power of Attorney.    22
Section 2.7    Term    23
Section 2.8    Title to Partnership Assets    23
ARTICLE III

RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability    24
Section 3.2    Management of Business    24
Section 3.3    Outside Activities of the Limited Partners    24
Section 3.4    Rights of Limited Partners.    24
ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1    Certificates    25
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.    25
Section 4.3    Record Holders    26
Section 4.4    Transfer Generally.    27
Section 4.5    Registration and Transfer of Limited Partner Interests.    27
Section 4.6    Transfer of the General Partner’s General Partner Interest.    28
Section 4.7    Restrictions on Transfers.    28
Section 4.8    Citizenship Certificates; Non-citizen Assignees.    29
Section 4.9    Redemption of Partnership Interests of Non-citizen
Assignees.    30
Section 4.10    Restrictions on Transfer of Class A Preferred Units and 2017
Warrants.    31
ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS


i

--------------------------------------------------------------------------------





Section 5.1    Organizational Contributions    31
Section 5.2    Contributions by the General Partner and its Affiliates.    32
Section 5.3    Contributions by Initial Limited Partners    32
Section 5.4    Interest and Withdrawal    32
Section 5.5    Capital Accounts.    32
Section 5.6    Issuances of Additional Partnership Securities.    36
Section 5.7    Limited Preemptive Right    36
Section 5.8    Splits and Combinations.    37
Section 5.9    Fully Paid and Non-Assessable Nature of Limited Partner
Interests    37
Section 5.10    Establishment of Class A Preferred Units.    37
ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes    49
Section 6.2    Allocations for Tax Purposes.    55
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.    57
Section 6.4    Special Provisions Relating to the Class A Preferred
Holders.    58
Section 6.5    Special Provisions Relating to 2017 Warrants.    58
ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.    59
Section 7.2    Certificate of Limited Partnership    61
Section 7.3    Restrictions on the General Partner’s Authority.    61
Section 7.4    Reimbursement of the General Partner.    62
Section 7.5    Outside Activities.    63
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership; Contracts with Affiliates; Certain Restrictions on the General
Partner.    64
Section 7.7    Indemnification.    66
Section 7.8    Liability of Indemnitees.    68
Section 7.9    Resolution of Conflicts of Interest.    68
Section 7.10    Other Matters Concerning the General Partner.    70
Section 7.11    Purchase or Sale of Partnership Securities    70
Section 7.12    Registration Rights of the General Partner and its
Affiliates.    70
Section 7.13    Reliance by Third Parties    74
ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting    75
Section 8.2    Fiscal Year    75
Section 8.3    Reports.    75


ii

--------------------------------------------------------------------------------





ARTICLE IX

TAX MATTERS
Section 9.1    Tax Returns and Information    76
Section 9.2    Tax Elections.    76
Section 9.3    Tax Controversies    76
Section 9.4    Withholding    76
ARTICLE X

ADMISSION OF PARTNERS
Section 10.1    Admission of Substituted Limited Partner    77
Section 10.2    Admission of Successor General Partner    77
Section 10.3    Admission of Additional Limited Partners.    78
Section 10.4    Amendment of Agreement and Certificate of Limited
Partnership    78
ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.    78
Section 11.2    Removal of the General Partner    80
Section 11.3    Interest of Departing Partner and Successor General
Partner.    81
Section 11.4    Withdrawal of Limited Partners    82
ARTICLE XII

DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution    82
Section 12.2    Continuation of the Business of the Partnership After
Dissolution    83
Section 12.3    Liquidator    83
Section 12.4    Liquidation    84
Section 12.5    Cancellation of Certificate of Limited Partnership    85
Section 12.6    Return of Contributions    85
Section 12.7    Waiver of Partition    85
Section 12.8    Capital Account Restoration    85
ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1    Amendment to be Adopted Solely by the General Partner    85
Section 13.2    Amendment Procedures    87
Section 13.3    Amendment Requirements.    87
Section 13.4    Special Meetings    88
Section 13.5    Notice of a Meeting    88
Section 13.6    Record Date    88
Section 13.7    Adjournment    88


iii

--------------------------------------------------------------------------------





Section 13.8    Waiver of Notice; Approval of Meeting; Approval of Minutes    89
Section 13.9    Quorum    89
Section 13.10    Conduct of a Meeting    89
Section 13.11    Action Without a Meeting    90
Section 13.12    Voting and Other Rights.    90
ARTICLE XIV

MERGER
Section 14.1    Authority    91
Section 14.2    Procedure for Merger or Consolidation    91
Section 14.3    Approval by Limited Partners of Merger or Consolidation.    92
Section 14.4    Certificate of Merger    93
Section 14.5    Effect of Merger.    93
ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.    93
ARTICLE XVI

GENERAL PROVISIONS
Section 16.1    Addresses and Notices    95
Section 16.2    Further Action    96
Section 16.3    Binding Effect    96
Section 16.4    Integration    96
Section 16.5    Creditors    96
Section 16.6    Waiver    96
Section 16.7    Counterparts    96
Section 16.8    Applicable Law    96
Section 16.9    Invalidity of Provisions    96
Section 16.10    Consent of Partners    96








iv

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF NATURAL RESOURCE PARTNERS L.P.
THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF NATURAL
RESOURCE PARTNERS L.P., dated as of [●], is entered into by and among NRP (GP)
LP, a Delaware limited partnership, as the General Partner, together with any
other Persons who become Partners in the Partnership as provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain Fourth Amended and Restated Agreement of Limited Partnership, dated as
of September 20, 2010 (the “Partnership Agreement”);
WHEREAS, the General Partner effected one amendment to the Partnership Agreement
(as amended, the “Amended Partnership Agreement”); and
WHEREAS, the General Partner desires to amend and restate the Partnership
Agreement in its entirety to reflect such amendment, to provide for a new class
of convertible preferred securities and warrants, and to provide for such other
changes as the General Partner has determined are necessary and appropriate.
NOW, THEREFORE, the General Partner does hereby amend and restate the Amended
Partnership Agreement, pursuant to its authority under Section 13.1 of the
Amended Partnership Agreement, to provide, in its entirety, as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“2017 Warrants” means the warrants to purchase Common Units issued pursuant to
the Class A Preferred Unit Purchase Agreement.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.3 and who is shown as such on the books
and records of the Partnership.
“Adena” means Adena Minerals, LLC, a Delaware limited liability company.
“Adena Contribution Agreements” means (i) that certain Contribution Agreement,
dated as of December 14, 2006 by and among Foresight, Adena, the Partnership,
the General Partner and the Operating Company and (ii) the Second Contribution
Agreement.
“Adena Group” means Cline, Foresight and Adena and their respective Affiliates
(including, without limitation, all Persons that are Affiliates of any of such
Persons as of the date


1

--------------------------------------------------------------------------------





of this Agreement and all Persons that become Affiliates of any of such Persons
after the date of this Agreement) other than the Partnership Group.
“Adena Restricted Business” has the meaning assigned to the term “Restricted
Business” under the Restricted Business Contribution Agreement.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each fiscal year of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(c)(i)
or Section 6.1(c)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Partner in respect of any specified interest in
the Partnership shall be the amount which such Adjusted Capital Account would be
if such interest in the Partnership were the only interest in the Partnership
held by such Partner from and after the date on which such interest was first
issued.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. For the avoidance of doubt,
(a) each of Great Northern and Western Pocahontas (and any successor thereto)
shall be deemed to be an Affiliate for purposes of this definition for so long
as it holds an interest in the General Partner and (b) each of Cline, Adena and
Foresight (and any successors thereto) shall be deemed to be an Affiliate for
purposes of this definition for so long as it together with any of its
Affiliates has the right to appoint a director of the General Partner. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner using such reasonable method of valuation as it may adopt. The
General Partner shall, in its discretion, use such method as it deems reasonable
and appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each
Contributed Property.


2

--------------------------------------------------------------------------------





“Agreement” means this Fifth Amended and Restated Agreement of Limited
Partnership of Natural Resource Partners L.P., as it may be amended,
supplemented or restated from time to time.
“Amended Partnership Agreement” has the meaning assigned to such term in the
Recitals.
“Ark Land” means Ark Land Company, a Delaware corporation.
“Assignee” means a Non-citizen Assignee or a Person to whom one or more Limited
Partner Interests have been transferred in a manner permitted under this
Agreement and who has executed and delivered a Transfer Application as required
by this Agreement, but who has not been admitted as a Substituted Limited
Partner.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of (i) all cash and cash equivalents of the Partnership Group on
hand at the end of such Quarter, and (ii) all additional cash and cash
equivalents of the Partnership Group on hand on the date of determination of
Available Cash with respect to such Quarter resulting from Working Capital
Borrowings made subsequent to the end of such Quarter, less
(b)    the amount of any cash reserves that are necessary or appropriate in the
reasonable discretion of the General Partner to (i) provide for the proper
conduct of the business of the Partnership Group (including reserves for future
capital expenditures and for anticipated future credit needs of the Partnership
Group) subsequent to such Quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject or (iii) provide funds for further distributions; provided,
however, that disbursements made by a Group Member or cash reserves established,
increased or reduced after the end of such Quarter but on or before the date of
determination of Available Cash with respect to such Quarter shall be deemed to
have been made, established, increased or reduced, for purposes of determining
Available Cash, within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Securities Exchange Act of 1934, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Securities Exchange Act of 1934), such “person” will be deemed
to have beneficial ownership of all securities that such “person”


3

--------------------------------------------------------------------------------





has the right to acquire by conversion or exercise of other securities, whether
such right is currently exercisable or is exercisable only upon the occurrence
of a subsequent condition. The terms “Beneficially Owns” and “Beneficially
Owned” have correlative meanings. For purposes of this definition, a Person
shall be deemed not to Beneficially Own securities that are the subject of a
stock purchase agreement, merger agreement, amalgamation agreement, arrangement
agreement or similar agreement until consummation of the transactions or, as
applicable, series of related transactions contemplated thereby.
“Blackstone” means BTO Carbon Holdings L.P., as representative of the Blackstone
Purchasers.
“Blackstone Purchasers” means BTO Carbon Holdings L.P. and Blackstone Family
Tactical Opportunities Investment Partnership ESC L.P.
“Board of Directors” means the board of directors of the Managing General
Partner (or the applicable governing body of any successor to the General
Partner).
“Board Representation and Observation Rights Agreement” means that certain Board
Representation and Observation Rights Agreement, dated [●], by and among the
Managing General Partner, the General Partner, the Partnership, GoldenTree and
the Purchasers.
“Board Rights Termination Date” means, with respect to any Purchaser, the date
on which such Purchaser and such Purchaser’s Affiliates together own an amount
of Class A Preferred Units (together with Class A Preferred Units deemed to be
owned in respect of Common Units previously issued upon conversion of Class A
Preferred Units (calculated in accordance with the succeeding sentence)) that is
less than 20% of the total number of Preferred Units issued at the Class A
Closing Date and Class A PIK Units not previously redeemed pursuant to this
Agreement (such number, the “Minimum Ownership Threshold”). For purposes of
calculating the Minimum Ownership Threshold with respect to a particular
Purchaser, to the extent that such Purchaser has previously converted all or any
portion of its Class A Preferred Units into Common Units and retains all or any
portion of such Common Units, the Common Units shall be deemed to represent a
number of Class A Preferred Units based on the weighted average number of Common
Units issued in each conversion.
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.


4

--------------------------------------------------------------------------------





“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount which such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership pursuant
to this Agreement or the Contribution Agreement, or any payment made by the
General Partner to the Partnership described in Section 5.5(c).
“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ and
Assignees’ Capital Accounts in respect of such Contributed Property, and
(b) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Section 5.5(d)(i) or 5.5(d)(ii) and to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Partnership properties, as deemed appropriate by the General
Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud,
gross negligence or willful or wanton misconduct in its capacity as a general
partner of the Partnership.
“Certificate” means a certificate (i) substantially in the form of Exhibit A to
this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner in its discretion, issued by the Partnership evidencing
ownership of one or more Common Units or a certificate, in such form as may be
adopted by the General Partner in its discretion, issued by the Partnership
evidencing ownership of one or more other Partnership Securities.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as such Certificate of Limited Partnership may be amended, supplemented
or restated from time to time.
“Change of Control” means the occurrence of any of the following:
(1)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Partnership Group taken as a whole, to any Person other than a Qualifying
Owner;
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Partnership or the removal of the General Partner; or


5

--------------------------------------------------------------------------------





(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any Person, other than a
Qualifying Owner, becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the interests entitled (without regard to the occurrence of any
contingency) to elect the board of directors (or comparable governing body) of
the General Partner or the board of directors (or similar governing body) of the
Managing General Partner.
Notwithstanding the preceding, a conversion of the Partnership or any other
Group Member from a limited partnership, corporation, limited liability company
or other form of entity to a limited partnership, corporation, limited liability
company or other form of entity or an exchange of all of the outstanding equity
in one form of entity for equity for another form of entity shall not constitute
a Change of Control, so long as following such conversion or exchange, the
“persons” (as that term is used in Section 13(d)(3) of the Securities Exchange
Act of 1934) who Beneficially Owned the partnership interests of the Partnership
immediately prior to such transactions continue to Beneficially Own, in the
aggregate, more than 50% of the equity of such entity entitled to vote for the
board of directors (or comparable governing body) of such entity, or continue to
Beneficially Own sufficient equity interest in such entity, to elect a majority
of its directors, managers, trustees or other persons serving in a similar
capacity for such entity or its general partner, as applicable, and, in either
case no “person,” excluding any Qualifying Owner, Beneficially Owns more than
50% of the equity of such entity entitled to vote for the board of directors (or
comparable governing body) of such entity or its general partner, as applicable.
“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which an Assignee or a Limited
Partner certifies that he (and if he is a nominee holding for the account of
another Person, that to the best of his knowledge such other Person) is an
Eligible Citizen.
“Claim” has the meaning assigned to such term in Section 7.12(d).
“Class A Accretion Amount” means, with respect to each Class A Preferred Unit,
an amount equal to the excess of (i) the Class A Preferred Unit Price over (ii)
the initial Capital Account for each Class A Preferred Unit which amount will be
agreed to by the Partnership and Blackstone after the Class A Closing Date.
“Class A Closing Date” means March 2, 2017.
“Class A Distribution Payment Date” has the meaning assigned to such term in
Section 5.10(b)(i).
“Class A PIK Payment Date” has the meaning assigned to such term in
Section 5.10(b)(v).
“Class A PIK Unit” means any Class A Preferred Unit issued pursuant to a Class A
Preferred Unit Distribution.


6

--------------------------------------------------------------------------------





“Class A Preemptive Rights Holder” means (i) with respect to any issuance of
Senior Securities or Parity Securities, the Purchasers, and (ii) with respect to
any issuance of Common Units or any other securities exchangeable or convertible
into or exercisable therefor, a Class A Preferred Holder that, as of the date of
any Notice of Issuance and together with its Affiliates, beneficially owns a
number of Class A Preferred Units having an aggregate value that equals or
exceeds $50.0 million, calculated by multiplying (A) the number of Class A
Preferred Units held by such Class A Preferred Holder by (B) the Class A
Preferred Unit Price.
“Class A Preferred Capital Amount” means $250,000,000.
“Class A Preferred Holder” means a holder of Class A Preferred Units.
“Class A Preferred Unit” means a Partnership Security representing a fractional
part of the Partnership Interests of all Limited Partners and Assignees and
having the rights and obligations specified with respect to Class A Preferred
Units in this Agreement and shall include all Class A PIK Units.
“Class A Preferred Unit Distribution” has the meaning assigned to such term in
Section 5.10(b)(i).
“Class A Preferred Unit Distribution Amount” means $30.00 per Quarter in respect
of each Outstanding Class A Preferred Unit.
“Class A Preferred Unit Majority” means the affirmative vote or consent of the
holders (other than the General Partner and its Affiliates) of a majority of the
Outstanding Class A Preferred Units, voting separately as a class with one vote
per Class A Preferred Unit; provided that for the purposes of this definition,
no Purchaser (or any Affiliate thereof) shall be deemed to be an Affiliate of
the General Partner.
“Class A Preferred Unit Price” means $1,000.00 per Class A Preferred Unit.
“Class A Preferred Unit Purchase Agreement” means the Class A Preferred Unit
Purchase Agreement, dated as of [●], among the Partnership and the Purchasers.
“Class A Unpaid Distributions” has the meaning assigned to such term in
Section 5.10(b)(ii)
“Cline” means Christopher Cline, an individual residing in Palm Beach County,
Florida.
“Closing Date” means October 17, 2002.
“Closing Price” has the meaning assigned to such term in Section 15.1(a).
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.


7

--------------------------------------------------------------------------------





“Combined Interest” has the meaning assigned to such term in Section 11.3(a).
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees and having the
rights and obligations specified with respect to Common Units in this Agreement.
The term “Common Unit” does not refer to or include 2017 Warrants or any Class A
Preferred Unit prior to its conversion into a Common Unit pursuant to the terms
of this Agreement.
“Competitor” means any competitor, lessee or material contract counterparty of
the Partnership or any of their respective Affiliates that is included in the
list provided to the Purchasers on the date of execution of the Class A Unit
Purchase Agreement, as such list may be supplemented after the Class A Closing
Date by the Board of Directors acting in good faith.
“Conflicts Committee” means a committee of the Board of Directors composed
entirely of two or more directors who are not (a) security holders, officers or
employees of the General Partner, (b) officers, directors or employees of any
Affiliate of the General Partner or (c) holders of any ownership interest in the
Partnership Group other than Common Units and who also meet the independence
standards required to serve on an audit committee of a board of directors by the
National Securities Exchange on which the Common Units are listed for trading.
“Consolidated EBITDA” means, with respect to the Partnership and its
Subsidiaries for any period, the Consolidated Net Income (or loss) of the
Partnership and its Subsidiaries, as applicable, determined on a consolidated
basis in accordance with U.S. GAAP for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with indebtedness,
(c) depletion expense, (d) depreciation and amortization expense (including
amortization of intangibles), (e) any non-cash expenses or losses (including
non-cash impairment expenses or losses), (f) losses on sales of assets or lease
assignment fees and other losses related to events outside the normal course of
business or non-recurring items such as lease termination fees and forfeitures
of recoupment by lessees, collectively for all items in this clause (f), in
excess of $5 million during the most recently completed four Quarter period and
minus, without duplication and to the extent included in the calculation of
Consolidated Net Income for such period, (g) any non-cash income or non-cash
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets), and (h) gains on sales of assets or lease assignment fees and
other gains related to events outside the normal course of business or
non-recurring items such as lease termination fees and forfeitures of recoupment
by lessees, collectively for all items in this clause (h), in excess of $5
million during the most recently completed four Quarter period.
“Consolidated Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Partnership and its Subsidiaries on a
consolidated basis.


8

--------------------------------------------------------------------------------





“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Partnership and its Subsidiaries, as applicable, determined on a
consolidated basis in accordance with U.S. GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Partnership, or is merged into or consolidated with
the Partnership or any of its Subsidiaries, as applicable, (b) the income (or
loss) of any Person that is not a Subsidiary of the Partnership, or that is
accounted for by the equity method of accounting except to the extent of cash
dividends or similar distributions received by the Partnership, or any of its
Subsidiaries, during the relevant period, (c) the undistributed earnings of any
Subsidiary of the Partnership, to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any provision of any security issued by such Person or
of any material agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound or by any Law
applicable to such Subsidiary and (d) any unrealized gain or loss on derivative
securities.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, the Operating Company and certain other parties, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder.
“Conversion Date” means, with respect to each Class A Preferred Unit, the date
on which the Partnership has completed the conversion of such Class A Preferred
Unit pursuant to Section 5.10(f).
“Conversion Notice” has the meaning set forth in Section 5.10(f)(i).
“Conversion Notice Date” has the meaning set forth in Section 5.10(f)(i).
“Conversion Price” means 90% of the VWAP Price for the thirty (30) trading days
immediately preceding the Conversion Notice Date.
“Conversion Rate” means a number of Common Units, rounded down to the nearest
whole number, equal to the quotient of (i) the Liquidation Value divided by (ii)
the Conversion Price.
“Conversion Unit” has the meaning assigned to such term in Section 6.1(c)(xiii).
“Coverage Ratio” means, as of a specified date, the ratio of (i) the aggregate
Distributable Cash Flow for most recently completed four-Quarter period to (ii)
the aggregate amount of any distributions in respect of the Common Units and
General Partner made, or proposed to be made, pursuant to Section 6.3(a) in
respect of such four-Quarter period.


9

--------------------------------------------------------------------------------





“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(c)(x).
“Current Market Price” has the meaning assigned to such term in Section 15.1(a).
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.
“Distributable Cash Flow” means, for any period, and in all cases, without
duplication, the Partnership’s consolidated cash flow from operating activities,
as determined in accordance with U.S. GAAP, less distributions on the Class A
Preferred Units (including the cash value of any Class A PIK Units) in respect
of such period, less maintenance capital expenditures, less the amount of any
net increase during such period in cash reserves (or the Partnership’s
proportionate share of any net decrease in cash reserves in the case of
Subsidiaries that are not wholly owned) established by the Board of Directors
for operating expenditures of the Partnership Group after such period, less
gains on the sale of assets, less cash proceeds received on lease assignment
fees in excess of $5 million during any four Quarter period, plus any net
reduction in such cash reserves during such period, plus cash distributions on
unconsolidated equity investments classified as investing activities, and plus
returns of long-term contracts receivables—affiliate.
“Departing Partner” means a former General Partner from and after the effective
date of any withdrawal or removal of such former General Partner pursuant to
Section 11.1 or 11.2.
“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).
“Election Notice” has the meaning set forth in Section 5.10(c)(v).
“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner or Assignee does not or
would not subject such Group Member to a significant risk of cancellation or
forfeiture of any of its properties or any interest therein.
“Excess Distribution” has the meaning assigned to such term in
Section 6.1(c)(iii).
“Excess Distribution Unit” has the meaning assigned to such term in
Section 6.1(c)(iii).
“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).
“Foresight” means Foresight Reserves LP, a Delaware limited partnership.


10

--------------------------------------------------------------------------------





“General Partner” means NRP (GP) LP and its successors and permitted assigns as
general partner of the Partnership.
“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it) which may be evidenced by Partnership
Securities or a combination thereof or interest therein, and includes any and
all benefits to which the General Partner is entitled as provided in this
Agreement, together with all obligations of the General Partner to comply with
the terms and provisions of this Agreement.
“GoldenTree” means GoldenTree Asset Management LP, as representative of the
GoldenTree Purchasers.
“GoldenTree Election Notice” has the meaning set forth in Section 5.10(c)(vii).
“GoldenTree Voting Threshold” has the meaning set forth in Section 5.10(c)(i).
“GoldenTree Purchasers” means GoldenTree 2004 Trust, GoldenTree Insurance Fund
Series Interests of the SALI Multi-Series Fund, LP, San Bernardino County
Employees’ Retirement Association, Louisiana State Employees’ Retirement System
and GT NM, LP.
“Great Northern” means Great Northern Properties Limited Partnership, a Delaware
limited partnership.
“Group” means a Person that with or through any of its Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except voting pursuant to a revocable proxy or consent given to
such Person in response to a proxy or consent solicitation made to 10 or more
Persons) or disposing of any Partnership Securities with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Securities.
“Group Member” means a member of the Partnership Group.
“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).
“Indebtedness” means, with respect to any specified Person, any indebtedness,
whether or not contingent:
(1)    in respect of borrowed money;
(2)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3)
in respect of bankers’ acceptances;



11

--------------------------------------------------------------------------------





(4)
representing capital lease obligations and the present value of the obligation
of the lessee for net rental payments during the remaining term of any lease
included in a sale and leaseback transaction, including any period for which
such lease has been extended or may, at the option of the lessor, be extended;

(5)
representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or

(6)
representing any net hedging obligations,

if and to the extent any of the preceding items (other than letters of credit
and hedging obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with U.S. GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of any other Person secured by a lien
on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person. The
term “Indebtedness,” however, excludes any repayment or reimbursement obligation
of such Person or any of its Subsidiaries with respect to customary recourse
exceptions, unless and until an event or circumstance occurs that triggers the
Person’s or such Subsidiary’s direct repayment or reimbursement obligation (as
opposed to contingent or performance obligations) to the lender or other Person
to whom such obligation is actually owed, in which case the amount of such
direct payment or reimbursement obligation shall constitute Indebtedness. The
term Indebtedness shall not include any Class A Preferred Units.
The amount of any Indebtedness outstanding as of any date will be:
(1)
the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

(2)
in the case of any hedging obligation, the termination value of the agreement or
arrangement giving rise to such hedging obligation that would be payable by such
Person at such date; and

(3)
the principal amount of the Indebtedness, together with any interest on the
Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness.

“Indemnified Persons” has the meaning assigned to such term in Section 7.12(d).
“Indemnitee” means (a) the General Partner, (b) any Departing Partner, (c) any
Person who is or was an Affiliate of the General Partner or any Departing
Partner, (d) any Person who is or was a member, partner, officer, director,
employee, agent or trustee of any Group Member, the General Partner or any
Departing Partner or any Affiliate of any Group Member, the General Partner or
any Departing Partner and (e) any Person who is or was serving at the request of
the General Partner or any Departing Partner or any Affiliate of the General
Partner or any Departing Partner as an officer, director, employee, member,
partner, agent, fiduciary or trustee of another Person; provided, that a Person
shall not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services.


12

--------------------------------------------------------------------------------





“Initial Conversion Date” means the eighth anniversary of the Class A Closing
Date.
“Junior Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
and distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks junior to the Class A Preferred Units, including but not
limited to Common Units and General Partner Interests.
“Leverage Ratio” means the ratio of the Partnership’s (i) Consolidated
Indebtedness as of the end of the most recently completed Quarter (which shall
not include any Class A Preferred Units) to (ii) Consolidated EBITDA for the
most recently completed four Quarters.
“Limited Partner” means, unless the context otherwise requires, (a) the
Organizational Limited Partner prior to its withdrawal from the Partnership,
each initial Limited Partner, each Substituted Limited Partner, each Additional
Limited Partner and any Departing Partner upon the change of its status from
General Partner to Limited Partner pursuant to Section 11.3 or (b) solely for
purposes of Articles V, VI, VII and IX, each Assignee.
“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units, Class A
Preferred Units or other Partnership Securities or a combination thereof or
interest therein, and includes any and all benefits to which such Limited
Partner or Assignee is entitled as provided in this Agreement, together with all
obligations of such Limited Partner or Assignee to comply with the terms and
provisions of this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
reconstitute the Partnership and continue its business has expired without such
an election being made, and (b) in the case of any other event giving rise to
the dissolution of the Partnership, the date on which such event occurs.
“Liquidation Value” means, (a) in the aggregate, an amount equal to the greater
of (i) (x) the Minimum MOIC for all Outstanding Class A Preferred Units
(excluding any Class A PIK Units) less (y) all payments in respect of such Class
A Preferred Units, plus any cash payments made upon redemption of Class A PIK
Units issued in respect of such Class A Preferred Units as contemplated in
Section 5.10(h)(ii) and (ii) the Class A Preferred Unit Price for all
Outstanding Class A Preferred Units plus the value of all accrued and unpaid
distributions in respect of such Class A Preferred Units and (b) on a per unit
basis, an amount equal to the quotient of (x) the amount calculated in
accordance with (a) hereof divided by (y) the number of Outstanding Class A
Preferred Units.
“Liquidity Event” means any liquidation, sale or transfer of all or
substantially all of the Partnership’s assets or Change of Control.


13

--------------------------------------------------------------------------------





“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.3 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“Managing General Partner” means GP Natural Resource Partners LLC, the general
partner of the General Partner.
“Merger Agreement” has the meaning assigned to such term in Section 14.1.
“Minimum Conversion Amount” means (i) a number of Class A Preferred Units having
a Liquidation Value that exceeds $25,000,000 or (ii) if the Liquidation Value of
the Class A Preferred Units to be converted by the Class A Preferred Holder(s)
requesting conversion does not equal or exceed $25,000,000, then all of the
Class A Preferred Units held by the applicable Class A Preferred Holder(s).
“Minimum MOIC” means, for each Class A Preferred Unit, the product of (A) the
Class A Preferred Unit Price and (B) (i) prior to the third anniversary of the
Class A Closing Date, 1.50, (ii) on or after the third anniversary and prior to
the fourth anniversary of the Class A Closing Date, 1.70, and (iii) on or after
the fourth anniversary of the Class A Closing Date, 1.85.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner or
Assignee by the Partnership, the Partnership’s Carrying Value of such property
(as adjusted pursuant to Section 5.5(d)(ii)) at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner or
Assignee upon such distribution or to which such property is subject at the time
of distribution, in either case, as determined under Section 752 of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(c).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(c).
“New Gauley” means New Gauley Coal Corporation, a West Virginia corporation.


14

--------------------------------------------------------------------------------





“Non-citizen Assignee” means a Person whom the General Partner has determined in
its discretion does not constitute an Eligible Citizen and as to whose
Partnership Interest the General Partner has become the Substituted Limited
Partner, pursuant to Section 4.8.
“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A) and 6.2(b)(iii) if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in Section
705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).
“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
“Notional General Partner Units” means notional units used solely to calculate
the General Partner’s Percentage Interest. Notional General Partner Units shall
not constitute “Units” for any purpose of this Agreement. If the General Partner
makes additional Capital Contributions pursuant to Section 5.2(b) to maintain
its Percentage Interest, the number of Notional General Partner Units shall be
increased proportionally to reflect the maintenance of such Percentage Interest.
“Notice of Issuance” has the meaning set forth in Section 5.10(i).
“NRP Investment” means NRP Investment L.P., a Delaware limited partnership.
“Omnibus Agreement” means that Omnibus Agreement, dated as of the Closing Date,
among Arch Coal, Inc, Ark Land, Great Northern, New Gauley, Western Pocahontas,
the General Partner, the Partnership, the Operating Company and certain other
parties.
“Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company, and any successors thereto.
“Operating Company Agreement” means the Amended and Restated Limited Liability
Company Agreement of the Operating Company, as it may be amended, supplemented
or restated from time to time.


15

--------------------------------------------------------------------------------





“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner in its reasonable discretion.
“Organizational Limited Partner” means GP Natural Resource Partners LLC in its
capacity as the organizational limited partner of the Partnership pursuant to
this Agreement.
“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) owns 20% or more of any Outstanding Partnership Securities of
any class then Outstanding, all Partnership Securities owned by such Person or
Group shall not be voted on any matter and shall not be considered to be
Outstanding when sending notices of a meeting of Limited Partners to vote on any
matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Common Units so owned shall be considered to be
Outstanding for purposes of Section 11.1(b) (such Common Units shall not,
however, be treated as a separate class of Partnership Securities for purposes
of this Agreement); provided, further, that the foregoing limitation shall not
apply (i) to any Person or Group who acquired 20% or more of any Outstanding
Partnership Securities of any class then Outstanding directly from the General
Partner or its Affiliates, (ii) to any Person or Group who acquired 20% or more
of any Outstanding Partnership Securities of any class then Outstanding directly
or indirectly from a Person or Group described in clause (i) provided that the
General Partner shall have notified such Person or Group in writing that such
limitation shall not apply, (iii) to any Person or Group who acquired 20% or
more of any Partnership Securities issued by the Partnership with the prior
approval of the Board of Directors, (iv) to any Purchaser or its respective
Affiliates and each of their respective transferees with respect to their
ownership (beneficial or record) of Class A Preferred Units, (v) to any
Purchaser or its respective Affiliates and each of their respective transferees
of Class A Preferred Units with respect to their ownership (beneficial or
record) of Common Units issued upon conversion of Class A Preferred Units or
Common Units issued upon exercise of the 2017 Warrants or otherwise owned on the
date of conversion or exercise, (vi) any holder of Class A Preferred Units in
connection with any vote, consent or approval of the holders of the Class A
Preferred Units as a separate class or (vii) any Group if the majority of Units
held by such Group are held by a Purchaser or its respective Affiliates and each
of their respective transferees of Class A Preferred Units with respect to their
ownership (beneficial or record) of Common Units issued upon conversion of Class
A Preferred Units or Common Units issued upon exercise of the 2017 Warrants or
Common Units otherwise owned on the date of conversion or exercise.
“Parity Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
or distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
agreement), ranks pari passu with (but not senior to) the Class A Preferred
Units.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).


16

--------------------------------------------------------------------------------





“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in Section
705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means Natural Resource Partners L.P., a Delaware limited
partnership, and any successors thereto.
“Partnership Agreement” has the meaning assigned to such term in the Recitals.
“Partnership Group” means the Partnership, the Operating Company and any
Subsidiary of any such entity, treated as a single consolidated entity.
“Partnership Interest” means an interest in the Partnership, which shall include
the General Partner Interest and Limited Partner Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).
“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units and
Class A Preferred Units.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit.
“Percentage Interest” means as of any date of determination (a) as to the
General Partner, with respect to the General Partner Interest (calculated based
upon a number of Notional General Partner Units), and as to any Unitholder or
Assignee with respect to Units (other than with respect to the Class A Preferred
Units), the product obtained by multiplying (i) 100% less the percentage
applicable to clause (b) below by (ii) the quotient obtained by dividing (A) the
number of Notional General Partner Units deemed held by the General Partner or
the number of Units (excluding Class A Preferred Units) held by such Unitholder
or Assignee, as the case may be, by (B) the total number of Outstanding Units
(excluding Class A Preferred Units) and Notional General Partner Units, and
(b) as to the holders of additional Partnership Securities issued by the
Partnership in accordance with Section 5.6, the percentage established as a part
of such issuance. The Percentage Interest with respect to a Class A Preferred
Unit shall at all times be zero.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.


17

--------------------------------------------------------------------------------





“Pro Rata” means (a) when modifying Units or any class thereof, apportioned
equally among all designated Units in accordance with their relative Percentage
Interests, (b) when modifying Partners and Assignees, apportioned among all
Partners and Assignees in accordance with their relative Percentage Interests
and (c) when modifying Class A Preferred Holders, apportioned equally among all
Class A Preferred Holders in accordance with the relative number or percentage
of Class A Preferred Units held by each such Class A Preferred Holder.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Units of a certain class (other than Units owned by
the General Partner and its Affiliates) pursuant to Article XV.
“Purchasers” means, collectively, the Blackstone Purchasers and the GoldenTree
Purchasers (each, a “Purchaser”).
“Qualifying Owners” means Corbin J. Robertson, Jr., his spouse, children, lineal
descendants, and the heirs, estate or any trust for the benefit of any of the
foregoing, or any entity controlled by any of the foregoing.
“Quarter” means, unless the context requires otherwise, a fiscal quarter or,
with respect to the first fiscal quarter after the Closing Date, the portion of
such fiscal quarter after the Closing Date, of the Partnership.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner for determining
(a) the identity of the Record Holders entitled to notice of, or to vote at, any
meeting of Limited Partners or entitled to vote by ballot or give approval of
Partnership action in writing without a meeting or entitled to exercise rights
in respect of any lawful action of Limited Partners or (b) the identity of
Record Holders entitled to receive any report or distribution or to participate
in any offer.
“Record Holder” means the Person in whose name a Common Unit is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Securities, the Person in
whose name any such other Partnership Security is registered on the books which
the General Partner has caused to be kept as of the opening of business on such
Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.
“Redemption Date” means, with respect to each Class A Preferred Unit, the date
on which the Partnership has completed the redemption of such Class A Preferred
Unit pursuant to Section 5.10(h).


18

--------------------------------------------------------------------------------





“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-86852) as it has been amended or supplemented from time to
time, filed by the Partnership with the Commission under the Securities Act to
register the offering and sale of the Common Units in the Initial Offering.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(c)(i), 6.1(c)(ii), 6.1(c)(iv), 6.1(c)(v),
6.1(c)(vi), 6.1(c)(vii) or 6.1(c)(ix).
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.2(b)(i)(A) or 6.2(b)(ii)(A), respectively, to eliminate Book-Tax
Disparities.
“Restricted Business” has the meaning assigned to such term in the Omnibus
Agreement.
“Restricted Business Contribution Agreement” means that Restricted Business
Contribution Agreement, dated as of April 18, 2007, by and among Cline,
Foresight, Adena, the Partnership, the General Partner, the Organizational
Limited Partner and the Operating Company.
“Second Contribution Agreement” means that certain Second Contribution
Agreement, dated as of April 18, 2007, by and among Foresight, Adena, the
Partnership, the General Partner and the Operating Company.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
“Senior Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
and distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks senior to the Class A Preferred Units.
“Special Approval” means approval by a majority of the members of the Conflicts
Committee.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,


19

--------------------------------------------------------------------------------





at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 10.1 in place of and with all the
rights of a Limited Partner and who is shown as a Limited Partner on the books
and records of the Partnership.
“Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).
“Trading Day” has the meaning assigned to such term in Section 15.1(a).
“Transfer” has the meaning assigned to such term in Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the Partnership to act as registrar and transfer agent for the Common
Units; provided, however, that if no Transfer Agent is specifically designated
for any other Partnership Securities, the General Partner shall act in such
capacity.
“Transfer Application” means an application and agreement for transfer of Units
in the form set forth on the back of a Certificate or in a form substantially to
the same effect in a separate instrument.
“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchased Common Units pursuant thereto.
“Underwriting Agreement” means the Underwriting Agreement dated October 10, 2002
among the Underwriters, the Partnership, the General Partner, the Operating
Company, Western Pocahontas, Great Northern, New Gauley, Ark Land, Arch Coal,
Inc., and certain other parties providing for the purchase of Common Units by
the Underwriters.
“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Class A Preferred Units and any Parity Security but shall
not include the General Partner Interest or 2017 Warrants.
“Unit Majority” means at least a majority of the Outstanding Units including for
the avoidance of doubt, the Class A Preferred Units, voting as provided pursuant
to Section 5.10(c).
“Unitholders” means the holders of Units.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior


20

--------------------------------------------------------------------------------





to any adjustment to be made pursuant to Section 5.5(d) as of such date) over
(b) the fair market value of such property as of such date (as determined under
Section 5.5(d)).
“U.S. GAAP” means United States Generally Accepted Accounting Principles
consistently applied.
“Voluntary Conversion Notice” has the meaning set forth in Section 5.10(f)(ii).
“Voluntary Conversion Right” has the meaning set forth in Section 5.10(f)(ii).
“Voluntary Redemption Notice” has the meaning set forth in Section 5.10(h)(i).
“Voluntary Redemption Right” has the meaning set forth in Section 5.10(h)(i).
“Voting Trigger Event” means (i) the date on which the GoldenTree Purchasers,
together with their Affiliates, hold, in the aggregate, a majority of the Class
A Preferred Units then outstanding, (ii) any date on which the VWAP Price for
ten (10) consecutive trading days falls below $10 or (iii) a Board Rights
Termination Date with respect to the Blackstone Purchasers occurs.
“VWAP Price” means, as of any date of determination, the volume-weighted average
trading price, as adjusted for splits, combinations and other similar
transactions, of a Common Unit on the principal National Securities Exchange on
which the Common Units are then listed or admitted to trading.
“VWAP Trigger Event” has the meaning set forth in Section 5.10(c)(v).
“Western Pocahontas” means Western Pocahontas Properties Limited Partnership, a
Delaware limited partnership.
“Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; and (c) the term “include” or
“includes” means includes, without limitation, and “including” means including,
without limitation.
ARTICLE II

ORGANIZATION
Section 2.1    Formation. The General Partner and the Organizational Limited
Partner have previously formed the Partnership as a limited partnership pursuant
to the provisions of the Delaware Act, and the General Partner hereby amends and
restates the Amended Partnership Agreement in its entirety. This amendment and
restatement shall become effective on the date of


21

--------------------------------------------------------------------------------





this Agreement. Except as expressly provided to the contrary in this Agreement,
the rights, duties (including fiduciary duties), liabilities and obligations of
the Partners and the administration, dissolution and termination of the
Partnership shall be governed by the Delaware Act. All Partnership Interests
shall constitute personal property of the owner thereof for all purposes and a
Partner has no interest in specific Partnership property.
Section 2.2    Name. The name of the Partnership shall be “Natural Resource
Partners L.P.” The Partnership’s business may be conducted under any other name
or names deemed necessary or appropriate by the General Partner in its sole
discretion, including the name of the General Partner. The words “Limited
Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be included in
the Partnership’s name where necessary for the purpose of complying with the
laws of any jurisdiction that so requires. The General Partner in its discretion
may change the name of the Partnership at any time and from time to time and
shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be The Corporation Trust Company. The principal office of the Partnership
shall be located at 1201 Louisiana Street, Suite 3400, Houston, Texas 77002 or
such other place as the General Partner may from time to time designate by
notice to the Limited Partners. The Partnership may maintain offices at such
other place or places within or outside the State of Delaware as the General
Partner deems necessary or appropriate. The address of the General Partner shall
be 1201 Louisiana Street, Suite 3400, Houston, Texas 77002 or such other place
as the General Partner may from time to time designate by notice to the Limited
Partners.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) serve as a member of the
Operating Company and, in connection therewith, to exercise all the rights and
powers conferred upon the Partnership as a member of the Operating Company
pursuant to the Operating Company Agreement or otherwise, (b) engage directly
in, or enter into or form any corporation, partnership, joint venture, limited
liability company or other arrangement to engage indirectly in, any business
activity that the Operating Company is permitted to engage in by the Operating
Company Agreement or that its subsidiaries are permitted to engage in by their
limited liability company or partnership agreements and, in connection
therewith, to exercise all of the rights and powers conferred upon the
Partnership pursuant to the agreements relating to such business activity,
(c) engage directly in, or enter into or form any corporation, partnership,
joint venture, limited liability company or other arrangement to engage
indirectly in, any business activity that is approved by the General Partner and
which lawfully may be conducted by a limited partnership organized pursuant to
the Delaware Act and, in connection therewith, to exercise all of the rights and
powers conferred upon the Partnership pursuant to the agreements relating to
such business activity; and (d) do anything necessary or appropriate to the
foregoing, including the making of capital contributions or loans to a Group
Member; provided, however, that the General partner shall not cause the
Partnership to engage, directly or indirectly, in any business activity that the
General Partner reasonably determines would cause the Partnership


22

--------------------------------------------------------------------------------





to be treated as an association taxable as a corporation or otherwise taxable as
an entity for federal income tax purposes. The General Partner has no obligation
or duty to the Partnership, the Limited Partners or the Assignees to propose or
approve, and in its discretion may decline to propose or approve, the conduct by
the Partnership of any business.
Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6    Power of Attorney.
(a)    Each Limited Partner and each Assignee hereby constitutes and appoints
the General Partner and, if a Liquidator shall have been selected pursuant to
Section 12.3, the Liquidator (and any successor to the Liquidator by merger,
transfer, assignment, election or otherwise) and each of their authorized
officers and attorneys-in-fact, as the case may be, with full power of
substitution, as his true and lawful agent and attorney-in-fact, with full power
and authority in his name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator deems necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the General Partner or the Liquidator deems necessary or appropriate to
reflect, in accordance with its terms, any amendment, change, modification or
restatement of this Agreement; (C) all certificates, documents and other
instruments (including conveyances and a certificate of cancellation) that the
General Partner or the Liquidator deems necessary or appropriate to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement; (D) all certificates, documents and other instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article IV, X, XI or XII; (E) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of any class or series of Partnership Securities
issued pursuant to Section 5.6; and (F) all certificates, documents and other
instruments (including agreements and a certificate of merger) relating to a
merger or consolidation of the Partnership pursuant to Article XIV; and
(ii)    execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments
necessary or appropriate, in the discretion of the General Partner or the
Liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action that is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or is necessary or
appropriate, in the discretion of the General Partner or the Liquidator, to


23

--------------------------------------------------------------------------------





effectuate the terms or intent of this Agreement; provided, that when required
by Section 13.3 or any other provision of this Agreement that establishes a
percentage of the Limited Partners or of the Limited Partners of any class or
series required to take any action, the General Partner and the Liquidator may
exercise the power of attorney made in this Section 2.6(a)(ii) only after the
necessary vote, consent or approval of the Limited Partners or of the Limited
Partners of such class or series, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner or Assignee and the transfer of all or any portion of such Limited
Partner’s or Assignee’s Partnership Interest and shall extend to such Limited
Partner’s or Assignee’s heirs, successors, assigns and personal representatives.
Each such Limited Partner or Assignee hereby agrees to be bound by any
representation made by the General Partner or the Liquidator acting in good
faith pursuant to such power of attorney; and each such Limited Partner or
Assignee, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within 15 days after receipt of the request
therefor, such further designation, powers of attorney and other instruments as
the General Partner or the Liquidator deems necessary to effectuate this
Agreement and the purposes of the Partnership.
Section 2.7    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
Section 2.8    Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner or Assignee,
individually or collectively, shall have any ownership interest in such
Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner, one or more of its Affiliates or one or more nominees, as the General
Partner may determine. The General Partner hereby declares and warrants that any
Partnership assets for which record title is held in the name of the General
Partner or one or more of its Affiliates or one or more nominees shall be held
by the General Partner or such Affiliate or nominee for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership as soon as reasonably practicable; provided, further,


24

--------------------------------------------------------------------------------





that, prior to the withdrawal or removal of the General Partner or as soon
thereafter as practicable, the General Partner shall use reasonable efforts to
effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
the General Partner. All Partnership assets shall be recorded as the property of
the Partnership in its books and records, irrespective of the name in which
record title to such Partnership assets is held.
ARTICLE III

RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability. The Limited Partners and the Assignees
shall have no liability under this Agreement except as expressly provided in
this Agreement or the Delaware Act.
Section 3.2    Management of Business. No Limited Partner or Assignee, in its
capacity as such, shall participate in the operation, management or control
(within the meaning of the Delaware Act) of the Partnership’s business, transact
any business in the Partnership’s name or have the power to sign documents for
or otherwise bind the Partnership. Any action taken by any Affiliate of the
General Partner or any officer, director, employee, manager, member, general
partner, agent or trustee of the General Partner or any of its Affiliates, or
any officer, director, employee, manager, member, general partner, agent or
trustee of a Group Member, in its capacity as such, shall not be deemed to be
participation in the control of the business of the Partnership by a limited
partner of the Partnership (within the meaning of Section 17-303(a) of the
Delaware Act) and shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.
Section 3.3    Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.5, the Omnibus Agreement and the Restricted Business
Contribution Agreement, which shall continue to be applicable to the Persons
referred to therein, regardless of whether such Persons shall also be Limited
Partners or Assignees, any Limited Partner or Assignee shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
in direct competition with the Partnership Group. Neither the Partnership nor
any of the other Partners or Assignees shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee.
Section 3.4    Rights of Limited Partners.
(a)    In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a limited partner in the Partnership, upon reasonable written demand and at
such Limited Partner’s own expense:
(i)    to obtain true and full information regarding the status of the business
and financial condition of the Partnership;


25

--------------------------------------------------------------------------------





(ii)    promptly after becoming available, to obtain a copy of the Partnership’s
federal, state and local income tax returns for each year;
(iii)    to have furnished to him a current list of the name and last known
business, residence or mailing address of each Partner;
(iv)    to have furnished to him a copy of this Agreement and the Certificate of
Limited Partnership and all amendments thereto, together with a copy of the
executed copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;
(v)    to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and
(vi)    to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.
(b)    The General Partner may keep confidential from the Limited Partners and
Assignees, for such period of time as the General Partner deems reasonable,
(i) any information that the General Partner reasonably believes to be in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner in good faith believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.4).
ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1    Certificates. Upon the Partnership’s issuance of Common Units to
any Person, the Partnership shall issue one or more Certificates in the name of
such Person evidencing the number of such Units being so issued. In addition,
(a) upon the General Partner’s request, the Partnership shall issue to it one or
more Certificates in the name of the General Partner evidencing its interests in
the Partnership and (b) upon the request of any Person owning any other
Partnership Securities, the Partnership shall issue to such Person one or more
certificates evidencing such other Partnership Securities. Certificates shall be
executed on behalf of the Partnership by the Chairman of the Board, President or
any Vice President and the Secretary or any Assistant Secretary of the General
Partner. No Common Unit Certificate shall be valid for any purpose until it has
been countersigned by the Transfer Agent; provided, however, that if the General
Partner elects to issue Common Units in global form, the Common Unit
Certificates shall be valid upon receipt of a certificate from the Transfer
Agent certifying that the Common Units have been duly registered in accordance
with the directions of the Partnership.


26

--------------------------------------------------------------------------------





Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Securities as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign
a new Certificate in place of any Certificate previously issued if the Record
Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the Partnership, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the Partnership may reasonably
direct, in its sole discretion, to indemnify the General Partner, the
Partnership, the Partners, the General Partner and the Transfer Agent against
any claim that may be made on account of the alleged loss, destruction or theft
of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner.
If a Limited Partner or Assignee fails to notify the General Partner within a
reasonable time after he has notice of the loss, destruction or theft of a
Certificate, and a transfer of the Limited Partner Interests represented by the
Certificate is registered before the Partnership, the General Partner or the
Transfer Agent receives such notification, the Limited Partner or Assignee shall
be precluded from making any claim against the Partnership, the General Partner
or the Transfer Agent for such transfer or for a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.
Section 4.3    Record Holders. The Partnership shall be entitled to recognize
the Record Holder as the Partner or Assignee with respect to any Partnership
Interest and, accordingly, shall not be bound to recognize any equitable or
other claim to or interest in such Partnership Interest on the part of any other
Person, regardless of whether the Partnership shall have actual or other notice
thereof, except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed for


27

--------------------------------------------------------------------------------





trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person (a) shall be the Partner or Assignee (as the case may be)
of record and beneficially, (b) must execute and deliver a Transfer Application
and (c) shall be bound by this Agreement and shall have the rights and
obligations of a Partner or Assignee (as the case may be) hereunder and as, and
to the extent, provided for herein.
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner assigns its General Partner Interest to another Person who
becomes a General Partner or by which the holder of a Limited Partner Interest
assigns such Limited Partner Interest to another Person who is or becomes a
Limited Partner or an Assignee, and includes a sale, assignment, gift, exchange
or any other disposition by law or otherwise, including any transfer upon
foreclosure of any pledge, encumbrance, hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void.
(c)    Nothing contained in this Agreement shall be construed to prevent a
disposition by any member of the General Partner of any or all of the membership
interests of the General Partner.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose
of registering Common Units and transfers of such Common Units as herein
provided. The Partnership shall not recognize transfers of Certificates
evidencing Limited Partner Interests unless such transfers are effected in the
manner described in this Section 4.5. Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of Section 4.5(b), the appropriate
officers of the General Partner on behalf of the Partnership shall execute and
deliver, and in the case of Common Units, the Transfer Agent shall countersign
and deliver, in the name of the holder or the designated transferee or
transferees, as required pursuant to the holder’s instructions, one or more new
Certificates evidencing the same aggregate number and type of Limited Partner
Interests as was evidenced by the Certificate so surrendered.
(b)    Except as otherwise provided in Section 4.8, the General Partner shall
not recognize any transfer of Limited Partner Interests until the Certificates
evidencing such Limited


28

--------------------------------------------------------------------------------





Partner Interests are surrendered for registration of transfer and such
Certificates are accompanied by a Transfer Application duly executed by the
transferee (or the transferee’s attorney-in-fact duly authorized in writing). No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto.
(c)    Limited Partner Interests may be transferred only in the manner described
in this Section 4.5. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.
(d)    Until admitted as a Substituted Limited Partner pursuant to Section 10.1,
the Record Holder of a Limited Partner Interest shall be an Assignee in respect
of such Limited Partner Interest. Limited Partners may include custodians,
nominees or any other individual or entity in its own or any representative
capacity.
(e)    A transferee of a Limited Partner Interest who has completed and
delivered a Transfer Application shall be deemed to have (i) requested admission
as a Substituted Limited Partner, (ii) agreed to comply with and be bound by and
to have executed this Agreement, (iii) represented and warranted that such
transferee has the right, power and authority and, if an individual, the
capacity to enter into this Agreement, (iv) granted the powers of attorney set
forth in this Agreement and (v) given the consents and approvals and made the
waivers contained in this Agreement.
(f)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner or of any member of the Operating Company or cause the
Partnership or the Operating Company to be treated as an association taxable as
a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed) and (iii) such
transferee also agrees to purchase all (or the appropriate portion thereof, if
applicable) of the partnership or membership interest of the General Partner as
the general partner or managing member, if any, of each other Group Member. In
the case of a transfer pursuant to and in compliance with this Section 4.6, the
transferee or successor (as the case may be) shall, subject to compliance with
the terms of Section 10.2, be admitted to the Partnership as the General Partner
immediately prior to the transfer of the Partnership Interest, and the business
of the Partnership shall continue without dissolution.


29

--------------------------------------------------------------------------------





Section 4.7    Restrictions on Transfers.
(a)    Except as provided in Section 4.7(c) below, but notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership or
the Operating Company under the laws of the jurisdiction of its formation, or
(iii) cause the Partnership or the Operating Company to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not already so treated or taxed).
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if a subsequent Opinion of Counsel determines that such
restrictions are necessary to avoid a significant risk of any Group Member
becoming taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes. The restrictions may be imposed by making such
amendments to this Agreement as the General Partner may determine to be
necessary or appropriate to impose such restrictions; provided, however, that
any amendment that the General Partner believes, in the exercise of its
reasonable discretion, could result in the delisting or suspension of trading of
any class of Limited Partner Interests on the principal National Securities
Exchange on which such class of Limited Partner Interests is then traded must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.
(c)    Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed for trading.
Section 4.8    Citizenship Certificates; Non-citizen Assignees.
(a)    If any Group Member is or becomes subject to any federal, state or local
law or regulation that, in the reasonable determination of the General Partner,
creates a substantial risk of cancellation or forfeiture of any property in
which the Group Member has an interest based on the nationality, citizenship or
other related status of a Limited Partner or Assignee, the General Partner may
request any Limited Partner or Assignee to furnish to the General Partner,
within 30 days after receipt of such request, an executed Citizenship
Certification or such other information concerning his nationality, citizenship
or other related status (or, if the Limited Partner or Assignee is a nominee
holding for the account of another Person, the nationality, citizenship or other
related status of such Person) as the General Partner may request. If a Limited
Partner or Assignee fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if upon receipt of such Citizenship Certification or other
requested information the General Partner determines, with the advice of
counsel, that a Limited Partner or Assignee is not an Eligible Citizen, the
Partnership Interests (other than any Class A Preferred Units) owned by such
Limited Partner or Assignee shall be subject to redemption in accordance with
the provisions of Section 4.9. In addition, the General Partner may require that
the status of any such Partner or Assignee be changed to that of a Non-citizen
Assignee and,


30

--------------------------------------------------------------------------------





thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of his Limited Partner Interests
(other than any Class A Preferred Units).
(b)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including
without limitation the General Partner) in respect of Limited Partner Interests
other than those of Non-citizen Assignees are cast, either for, against or
abstaining as to the matter.
(c)    Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 (except with
respect to any Class A Preferred Units) but shall be entitled to the cash
equivalent thereof, and the Partnership shall provide cash in exchange for an
assignment of the Non-citizen Assignee’s share of the distribution in kind. Such
payment and assignment shall be treated for Partnership purposes as a purchase
by the Partnership from the Non-citizen Assignee of his Limited Partner Interest
(representing his right to receive his share of such distribution in kind).
(d)    At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request admission as a Substituted Limited Partner with respect to any Limited
Partner Interests of such Non-citizen Assignee not redeemed pursuant to
Section 4.9, and upon his admission pursuant to Section 10.1, the General
Partner shall cease to be deemed to be the Limited Partner in respect of the
Non-citizen Assignee’s Limited Partner Interests.
Section 4.9    Redemption of Partnership Interests of Non-citizen Assignees.
(a)    If at any time a Limited Partner or Assignee fails to furnish a
Citizenship Certification or other information requested within the 30-day
period specified in Section 4.8(a), or if upon receipt of such Citizenship
Certification or other information the General Partner determines, with the
advice of counsel, that a Limited Partner or Assignee is not an Eligible
Citizen, the Partnership may, unless the Limited Partner or Assignee establishes
to the satisfaction of the General Partner that such Limited Partner or Assignee
is an Eligible Citizen or has transferred his Partnership Interests to a Person
who is an Eligible Citizen and who furnishes a Citizenship Certification to the
General Partner prior to the date fixed for redemption as provided below, redeem
the Partnership Interest (other than any Class A Preferred Units) of such
Limited Partner or Assignee as follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner or
Assignee, at his last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon surrender of the Certificate
evidencing the Redeemable Interests and that on and after the date fixed for
redemption no further allocations or distributions to which the Limited Partner
or Assignee would otherwise be entitled in respect of the Redeemable Interests
will accrue or be made.


31

--------------------------------------------------------------------------------





(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, in the discretion of the General Partner, in cash or by delivery
of a promissory note of the Partnership in the principal amount of the
redemption price, bearing interest at the rate of 10% annually and payable in
three equal annual installments of principal together with accrued interest,
commencing one year after the redemption date.
(iii)    Upon surrender by or on behalf of the Limited Partner or Assignee, at
the place specified in the notice of redemption, of the Certificate evidencing
the Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or Assignee or his duly authorized
representative shall be entitled to receive the payment therefor.
(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
(b)    The provisions of this Section 4.9 shall also be applicable to Limited
Partner Interests (other than any Class A Preferred Units) held by a Limited
Partner or Assignee as nominee of a Person determined to be other than an
Eligible Citizen.
(c)    Nothing in this Section 4.9 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner in a Citizenship Certification
delivered in connection with the Transfer Application that he is an Eligible
Citizen. If the transferee fails to make such certification, such redemption
shall be effected from the transferee on the original redemption date.
Section 4.10    Restrictions on Transfer of Class A Preferred Units and 2017
Warrants. Notwithstanding anything to the contrary contained herein, no Class A
Preferred Units or 2017 Warrants shall be transferred to any Person that is a
Competitor; provided, however, that the foregoing restriction shall not apply to
any transfer of Class A Preferred Units or 2017 Warrants on a National
Securities Exchange on which the Class A Preferred Units or 2017 Warrants are
then listed or admitted for trading.
ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Organizational Contributions. In connection with the formation of
the Partnership under the Delaware Act, the General Partner made an initial
Capital Contribution to the Partnership in the amount of $20.00, for a 2%
General Partner Interest in the Partnership and has


32

--------------------------------------------------------------------------------





been admitted as the General Partner of the Partnership, and the Organizational
Limited Partner made an initial Capital Contribution to the Partnership in the
amount of $980.00 for a 98% Limited Partner Interest in the Partnership and was
admitted as a Limited Partner of the Partnership. As of the Closing Date, the
interest of the Organizational Limited Partner was redeemed as provided in the
Contribution Agreement; the initial Capital Contributions of the Organizational
Limited Partner was refunded; and the Organizational Limited Partner ceased to
be a Limited Partner of the Partnership. Ninety-eight percent of any interest or
other profit that may have resulted from the investment or other use of such
initial Capital Contributions was allocated and distributed to the
Organizational Limited Partner, and the balance thereof was allocated and
distributed to the General Partner.
Section 5.2    Contributions by the General Partner and its Affiliates.
(a)    On the Closing Date and pursuant to the Contribution and Conveyance
Agreement, the General Partner and its Affiliates made Capital Contributions in
accordance with Section 5.2(a) of the Partnership Agreement.
(b)    Upon the issuance of any additional Limited Partner Interests by the
Partnership (including the issuance of Common Units upon conversion of any Class
A Preferred Units or exercise of 2017 Warrants), the General Partner may, in
order to maintain its Percentage Interest, make additional Capital Contributions
in an amount equal to the product obtained by multiplying (i) the quotient
determined by dividing (A) the General Partner’s Percentage Interest by (B) 100
less the General Partner’s Percentage Interest times (ii) the amount contributed
to the Partnership by the Limited Partners in exchange for such additional
Limited Partner Interests. Notwithstanding the immediately preceding sentence,
except as set forth in Article XII, the General Partner shall not be obligated
to make any additional Capital Contributions to the Partnership.
Section 5.3    Contributions by Initial Limited Partners. On the Closing Date
and pursuant to the Underwriting Agreement, the initial Limited Partners made
Capital Contributions in accordance with Section 5.3 of the Partnership
Agreement.
Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner or Assignee shall be entitled
to the withdrawal or return of its Capital Contribution, except to the extent,
if any, that distributions made pursuant to this Agreement or upon termination
of the Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner or Assignee shall have priority over any other Partner or
Assignee either as to the return of Capital Contributions or as to profits,
losses or distributions. Any such return shall be a compromise to which all
Partners and Assignees agree within the meaning of Section 17-502(b) of the
Delaware Act.
Section 5.5    Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method


33

--------------------------------------------------------------------------------





acceptable to the General Partner in its sole discretion) owning a Partnership
Interest a separate Capital Account with respect to such Partnership Interest in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
pursuant to this Agreement and (ii) all items of Partnership income and gain
(including, without limitation, income and gain exempt from tax) computed in
accordance with Section 5.5(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1, and decreased by (x) the amount of cash or Net
Agreed Value of all actual and deemed distributions of cash or property made
with respect to such Partnership Interest pursuant to this Agreement and (y) all
items of Partnership deduction and loss computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1. The initial Capital Account with respect to each Class A
Preferred Unit shall be the amount of the Per Unit Price (as such term is
defined in the Class A Preferred Unit Purchase Agreement) allocated to each
Class A Preferred Unit pursuant to Section 2.04 of the Class A Preferred Unit
Purchase Agreement, as such amount may be adjusted in accordance with Section
2.01 of the Class A Preferred Unit Purchase Agreement for any reduction
attributable to the Class A Preferred Holder’s Reimbursable Expenses (as such
term is defined in the Class A Preferred Unit Purchase Agreement) and
structuring fees and origination fees.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction which is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:
(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the Operating Company Agreement) of all property
owned by the Operating Company or any other Subsidiary that is classified as a
partnership for federal income tax purposes.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii)    Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)


34

--------------------------------------------------------------------------------





(iv)(m), to be taken into account in determining Capital Accounts, the amount of
such adjustment in the Capital Accounts shall be treated as an item of gain or
loss.
(iv)    In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.
(v)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(vi)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined
(A) as if the adjusted basis of such property were equal to the Carrying Value
of such property immediately following such adjustment and (B) using a rate of
depreciation, cost recovery or amortization derived from the same method and
useful life (or, if applicable, the remaining useful life) as is applied for
federal income tax purposes; provided, however, that, if the asset has a zero
adjusted basis for federal income tax purposes, depreciation, cost recovery or
amortization deductions shall be determined using any reasonable method that the
General Partner may adopt.
(vii)    If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 48(q)(1)
or 48(q)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 48(q)(2) of the Code shall, to the extent possible, be allocated in the
same manner to the Partners to whom such deemed deduction was allocated.
(c)    A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
(d)    (i) In accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f),
and 1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership Interests
for cash or Contributed Property, the issuance of a Noncompensatory Option, the
issuance of Partnership Interests as consideration for the provision of
services, the issuance of Common Units upon the exercise of a 2017 Warrant or
the conversion of the Class A Preferred Units in accordance with
Section 5.10(b), the Carrying Value of each Partnership property immediately
prior to such issuance (or, in the case of a Conversion Date or the exercise of
a 2017 Warrant, immediately after such


35

--------------------------------------------------------------------------------





Conversion Date or exercise date) shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property; provided, however, that in the event of the issuance of a Partnership
Interest pursuant to the exercise of a Noncompensatory Option (which, for
purposes hereof, shall include the issuance of Common Units upon the exercise of
a 2017 Warrant and any conversion of Series A Preferred Units to Common Units
pursuant to Section 5.10(f)) where the right to share in Partnership capital
represented by such Partnership Interest differs from the consideration paid to
acquire and exercise such option, the Carrying Value of each Partnership
property immediately after the issuance of such Partnership Interest shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided further, that in the event of an issuance
of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest, or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership. In determining such Unrealized Gain or
Unrealized Loss, the aggregate fair market value of all Partnership assets
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests (or, in the case of an adjustment to the
Carrying Value of Partnership property resulting from the exercise of a
Noncompensatory Option (including the issuance of Common Units upon the exercise
of a 2017 Warrant and conversion of a Class A Preferred Unit to a Common Unit
pursuant to Section 5.10(b))), immediately after the issuance of the Partnership
Interest acquired pursuant to the exercise of such Noncompensatory Option) shall
be determined by the General Partner using such method of valuation as it may
adopt in its sole discretion. If, after making the allocations of Unrealized
Gain and Unrealized Loss as set forth in Section 6.1(c)(xiii), the Capital
Account of each Partner with respect to each Conversion Unit received upon
exercise of a 2017 Warrant or conversion of the Limited Partner Interest is less
than the Per Unit Capital Amount for a then Outstanding Initial Common Unit,
then, in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3),
Capital Account balances shall be reallocated between the Partners holding
Common Units (other than Conversion Units) and Partners holding Conversion Units
so as to cause the Capital Account of each Partner holding a Conversion Unit to
equal, on a per Unit basis with respect to each such Conversion Unit, the Per
Unit Capital Amount for a then Outstanding Initial Common Unit. In making its
determination of the fair market values of individual properties, the General
Partner may first determine an aggregate value for the assets of the Partnership
that takes into account the current trading price of the Common Units, the fair
market value of all other Partnership Interests at such time and the amount of
Partnership Liabilities. The General Partner shall allocate such aggregate value
among the assets of the Partnership (in such manner as it determines) to arrive
at a fair market value for individual properties.
(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately


36

--------------------------------------------------------------------------------





prior to such distribution for an amount equal to its fair market value, and had
been allocated to the Partners, at such time, pursuant to Section 6.1 in the
same manner as any item of gain or loss actually recognized following an event
giving rise to the dissolution of the Partnership would have been allocated. In
determining such Unrealized Gain or Unrealized Loss the aggregate cash amount
and fair market value of all Partnership assets (including cash or cash
equivalents) immediately prior to a distribution shall (A) in the case of an
actual distribution that is not made pursuant to Section 12.4 or in the case of
a deemed distribution, be determined and allocated in the same manner as that
provided in Section 5.5(d)(i) or (B) in the case of a liquidating distribution
pursuant to Section 12.4, be determined and allocated by the Liquidator using
such method of valuation as it may adopt.
Section 5.6    Issuances of Additional Partnership Securities.
(a)    Subject in all respects to the provisions of Section 5.10(c)(v), Section
5.10(c)(vi) and Section 5.10(c)(vii) and the approval rights set out therein,
the Partnership may issue additional Partnership Securities and options, rights,
warrants and appreciation rights relating to the Partnership Securities for any
Partnership purpose at any time and from time to time to such Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole discretion, all without the approval of any Limited
Partners.
(b)    Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Securities), as shall be fixed by the General Partner in the
exercise of its sole discretion, including (i) the right to share Partnership
profits and losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) rights upon dissolution and liquidation of the Partnership;
(iv) whether, and the terms and conditions upon which, the Partnership may
redeem the Partnership Security; (v) whether such Partnership Security is issued
with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Partnership Security will be issued, evidenced by certificates and
assigned or transferred; and (vii) the right, if any, of each such Partnership
Security to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Security.
(c)    The General Partner is hereby authorized and directed to take all actions
that it deems necessary or appropriate in connection with (i) each issuance of
Partnership Securities and options, rights, warrants and appreciation rights
relating to Partnership Securities pursuant to this Section 5.6, (ii) the
conversion of the General Partner Interest into Units pursuant to the terms of
this Agreement, (iii) the admission of Additional Limited Partners and (iv) all
additional issuances of Partnership Securities. The General Partner is further
authorized and directed to specify the relative rights, powers and duties of the
holders of the Units or other Partnership Securities being so issued. The
General Partner shall do all things necessary to comply with the Delaware Act
and is authorized and directed to do all things it deems to be necessary or
advisable in connection with any future issuance of Partnership Securities or in
connection with the conversion of the General Partner Interest into Units
pursuant to the terms of this Agreement, including compliance with any


37

--------------------------------------------------------------------------------





statute, rule, regulation or guideline of any federal, state or other
governmental agency or any National Securities Exchange on which the Units or
other Partnership Securities are listed for trading.
(d)    No fractional Units shall be issued by the Partnership.
Section 5.7    Limited Preemptive Right. Except as provided in this Section 5.7,
in Section 5.2 and in Section 5.10, or under the terms of the 2017 Warrants, no
Person shall have any preemptive, preferential or other similar right with
respect to the issuance of any Partnership Security, whether unissued, held in
the treasury or hereafter created. The General Partner shall have the right,
which it may from time to time assign in whole or in part to any of its
Affiliates, to purchase Partnership Securities from the Partnership whenever,
and on the same terms that, the Partnership issues Partnership Securities to
Persons other than the General Partner and its Affiliates, to the extent
necessary to maintain the Percentage Interests of the General Partner and its
Affiliates equal to that which existed immediately prior to the issuance of such
Partnership Securities.
Section 5.8    Splits and Combinations.
(a)    Subject to Section 5.8(d), the Partnership may make a Pro Rata
distribution of Partnership Securities to all Record Holders or may effect a
subdivision or combination of Partnership Securities so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis or stated
as a number of Units are proportionately adjusted retroactive to the beginning
of the Partnership.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Securities is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Securities to be held by each
Record Holder after giving effect to such distribution, subdivision or
combination. The General Partner shall be entitled to rely on any certificate
provided by such firm as conclusive evidence of the accuracy of such
calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates to the Record Holders of Partnership
Securities as of the applicable Record Date representing the new number of
Partnership Securities held by such Record Holders, or the General Partner may
adopt such other procedures as it may deem appropriate to reflect such changes.
If any such combination results in a smaller total number of Partnership
Securities Outstanding, the Partnership shall require, as a condition to the
delivery to a Record Holder of such new Certificate, the surrender of any
Certificate held by such Record Holder immediately prior to such Record Date.
(d)    The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units, each
fractional Unit shall be rounded to the nearest whole Unit (and a 0.5 Unit shall
be rounded to the next higher Unit).


38

--------------------------------------------------------------------------------





Section 5.9    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Section 17-607 of the Delaware Act.
Section 5.10    Establishment of Class A Preferred Units.
(a)    General. The General Partner hereby creates a series of Units designated
as “Class A Convertible Preferred Units” (such Class A Convertible Preferred
Units, together with any Class A PIK Units, the “Class A Preferred Units”)
having the preferences, rights, powers and duties set forth herein.
(b)    Distributions.
(i)    Commencing with the Quarter ending on March 31, 2017, subject to
Section 5.10(b)(ii), the Record Holders of the Class A Preferred Units as of the
applicable Record Date for each Quarter shall be entitled to receive, in respect
of each outstanding Class A Preferred Unit, distributions in respect of such
Quarter equal to the sum of (1) the Class A Preferred Unit Distribution Amount
for such Quarter and (2) any Class A Unpaid Distributions (collectively, a
“Class A Preferred Unit Distribution”). The Class A Preferred Unit Distribution
Amount for the period ending March 31, 2017 shall be pro-rated for the period
commencing on the Class A Closing Date with respect to the Class A Preferred
Units issued on such date and ending on, and including, March 31, 2017. For the
avoidance of doubt, accrued and unpaid Class A Preferred Unit Distributions
shall compound at a rate of 12% per annum on a quarterly basis until paid in
cash or in kind. Class A Preferred Unit Distributions will be made when declared
by the Board of Directors; provided that they shall accrue and compound as
provided herein, whether or not declared. With respect to any Quarter (or
portion thereof for which a Class A Quarterly Distribution is due), such Class A
Preferred Unit Distribution shall be paid, as determined by the Board of
Directors, in Class A PIK Units, in cash, or in a combination of Class A PIK
Units and cash; provided, however, that no more than 50% of any such Class A
Preferred Unit Distribution may be paid in Class A PIK Units. If the General
Partner elects to pay any portion of a Class A Preferred Unit Distribution in
Class A PIK Units, the number of Class A PIK Units to be issued in connection
with such Class A Preferred Unit Distribution shall equal the quotient of (A)
the applicable Class A Preferred Unit Distribution Amount (or portion thereof to
be paid in Class A PIK Units) divided by (B) the Class A Preferred Unit Price,
with any entitlement to partial Class A PIK Units to be settled in cash. Each
Class A Preferred Unit Distribution shall be payable Quarterly, in arrears, by
no later than 60 days after the end of the applicable Quarter (each such payment
date, a “Class A Distribution Payment Date”). If the General Partner establishes
an earlier Record Date for any distribution to be made by the Partnership on
other Partnership Interests in respect of any Quarter, then the Record Date
established pursuant to this Section 5.10(b) for a Class A Preferred Unit
Distribution in respect of such Quarter shall be the same Record Date. For the
avoidance of doubt, subject to Section 5.10(b)(iii), the Class A Preferred Units
shall not be entitled to any distributions made pursuant to Section 6.3 for any
Quarter so long as the Class A Preferred Unit


39

--------------------------------------------------------------------------------





Distribution has been declared and paid in full (including any Class A Unpaid
Distributions comprising part thereof) in accordance with this Section 5.10(b)
on the Class A Preferred Units with respect to such Quarter.
(ii)    If the Partnership fails to pay in full the Class A Preferred Unit
Distribution Amount of any Class A Preferred Unit Distribution (in cash or, to
the extent permitted, Class A PIK Units) when due, then from and after the first
date of such failure and continuing until such failure is cured by payment in
full in cash (or, to the extent permitted, Class A PIK Units) of all such
arrearages, (1) the amount of such unpaid distributions (on a per Class A
Preferred Unit basis, “Class A Unpaid Distributions”) unless and until paid will
accrue and accumulate from and including the first day of the Quarter
immediately following the Quarter in respect of which such payment is due until
paid in full and (2) the Partnership shall not be permitted to, and shall not,
declare or make, any distributions, redemptions or repurchases in respect of any
Junior Securities or Parity Securities (including, for the avoidance of doubt,
with respect to the Quarter in respect of which the Partnership first failed to
pay in full the Class A Preferred Distribution Amount of any Class A Preferred
Unit Distribution when due); provided, however, that distributions may be
declared and paid on the Class A Preferred Units and any Parity Securities so
long as such distributions are declared and paid pro rata so that amounts of
distributions declared per Class A Preferred Unit and Parity Security shall in
all cases bear to each other the same ratio that accrued and accumulated
distributions per Class A Preferred Unit and Parity Security bear to each other.
(iii)    Notwithstanding anything in this Section 5.10(b) to the contrary, with
respect to any Class A Preferred Unit that is converted into a Common Unit, (i)
with respect to a distribution to be made to Record Holders of Class A Preferred
Units as of a Record Date preceding such conversion, the Record Holder as of
such Record Date of such Class A Preferred Unit shall be entitled to receive
such distribution in respect of such Class A Preferred Unit on the corresponding
Class A Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Class A Preferred
Unit was converted on the payment date thereof, and (ii) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder as of such Record Date of the Common Units into
which such Class A Preferred Unit was converted shall be entitled to receive
such distribution in respect of such converted Common Units on the payment date
thereof, but shall not be entitled to receive such distribution in respect of
such Class A Preferred Unit on the corresponding Class A Distribution Payment
Date. For the avoidance of doubt, if a Class A Preferred Unit is converted into
Common Units pursuant to the terms hereof following a Record Date but prior to
the corresponding Class A Distribution Payment Date, then the Record Holder of
such Class A Preferred Unit as of such Record Date shall nonetheless remain
entitled to receive on the Class A Distribution Payment Date a distribution in
respect of such Class A Preferred Unit pursuant to Section 5.10(b)(i).


40

--------------------------------------------------------------------------------





(iv)    Notwithstanding anything in Section 6.3 to the contrary, any Available
Cash that is to be distributed in respect of any Quarter shall be distributed
first in accordance with this Section 5.10(b).
(v)    When any Class A PIK Units are payable to a Class A Preferred Holder
pursuant to this Section 5.10(b), the Partnership shall issue the Class A PIK
Units to such holder in accordance with Section 5.10(b)(i) (the date of issuance
of such Class A PIK Units, the “Class A PIK Payment Date”). On the Class A PIK
Payment Date, the Partnership shall, at its option, either (i) issue to such
Class A Preferred Holder a certificate or certificates for the number of Class A
PIK Units to which such Class A Preferred Holder shall be entitled, or (ii)
cause the Transfer Agent to make a notation in book entry form in the books of
the Partnership, and all such Class A PIK Units shall, when so issued, be duly
authorized, validly issued, fully paid and non-assessable Limited Partner
Interests, except as such non-assessability may be affected by Section 17-607 or
17-804 of the Delaware Act, and shall be free from preemptive rights and free of
any lien, claim, rights or encumbrances, other than those arising under the
Delaware Act or this Agreement.
(vi)    For purposes of maintaining Capital Accounts, if the Partnership issues
one or more Class A PIK Units with respect to a Class A Preferred Unit, (i) the
Partnership shall be treated as distributing cash with respect to such Class A
Preferred Unit in an amount equal to the Class A Issue Price of the Class A PIK
Unit issued in payment of the Class A Preferred Unit Distribution and (ii) the
holder of such Class A Preferred Unit shall be treated as having contributed to
the Partnership in exchange for such newly issued Class A PIK Unit an amount of
cash equal to the Class A Preferred Unit Price.
(c)    Voting Rights.
(i)    Except as provided in Section 5.10(c)(ii), the Outstanding Class A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units as a single class, so
that each Outstanding Class A Preferred Unit will be entitled to one vote for
each Common Unit into which such Class A Preferred Unit would be convertible at
the then applicable Class A Conversion Rate (regardless of whether the Class A
Preferred Units are then convertible and using the Record Date with respect to
such vote as the Conversion Notice Date) on each matter with respect to which
each Record Holder of a Common Unit is entitled to vote, provided that to the
extent that the Common Units and Class A Preferred Units held by the GoldenTree
Purchasers and their Affiliates would, in the aggregate, represent voting rights
with respect to more than 9.9% of the Outstanding Units (the “GoldenTree Voting
Threshold”), the GoldenTree Purchasers shall not have the right to exercise the
voting rights with respect to any Class A Preferred Units held thereby in excess
of the GoldenTree Voting Threshold and the Partnership shall exercise the voting
rights with respect to such Class A Preferred Units held by the GoldenTree
Purchasers and their Affiliates in excess of the GoldenTree Voting Threshold;
provided, however, that prior to the Board Rights Termination Date with respect
to the Blackstone Purchasers, the Partnership shall exercise such voting rights
with respect to such Class A Preferred Units held by the GoldenTree Purchasers
and their Affiliates in


41

--------------------------------------------------------------------------------





excess of the GoldenTree Voting Threshold in the same manner as the Blackstone
Purchasers exercise their voting rights and on or after the Board Rights
Termination Date with respect to the Blackstone Purchasers, the Partnership
shall exercise such voting rights with respect to such Class A Preferred Units
held by the GoldenTree Purchasers and their Affiliates in excess of the
GoldenTree Voting Threshold in the same manner as the Record Holders of the
Outstanding Class A Preferred Units (other than the GoldenTree Purchasers and
their Affiliates), Pro Rata. Notwithstanding the foregoing, upon the receipt by
GoldenTree of written notice from the Partnership of the occurrence of a Voting
Trigger Event, GoldenTree may, by delivering a written notice to the Partnership
within ten (10) Business Days of GoldenTree’s receipt of such written notice
from the Partnership, elect to terminate the application of the proviso in the
immediately preceding sentence and, thereafter, be entitled to exercise the
voting rights with respect to all the Class A Preferred Units held by such
GoldenTree Purchasers. Each reference in this Agreement to a vote of Record
Holders of Common Units shall be deemed to be a reference to the Record Holders
of Common Units and Class A Preferred Units, voting together as a single class
during any period in which any Class A Preferred Units are Outstanding.
Notwithstanding the foregoing, during any period in which (x) the Blackstone
Purchasers, together with their Affiliates, hold Class A Preferred Units
representing at least 50% of the total number of Class A Preferred Units issued
at the Class A Closing Date to the Blackstone Purchasers and (y) the GoldenTree
Purchasers, together with their Affiliates, hold Class A Preferred Units
representing less than 10% of the total number of Class A Preferred Units issued
at the Class A Closing Date to the GoldenTree Purchasers, the affirmative vote
or consent of the Blackstone Purchaser shall constitute, and be counted as, for
all purposes under this Agreement, the vote of all issued and outstanding Class
A Preferred Units voting on an as-converted basis, and no other holder of Class
A Preferred Units shall be entitled to vote or consent on an as-converted basis
with the Common Units.
(ii)    Except as provided in Section 5.10(c)(iii), notwithstanding any other
provision of this Agreement, in addition to all other requirements imposed by
Delaware law, and all other voting rights granted under this Agreement, (A) a
Class A Preferred Unit Majority (provided that so long as a Purchaser, together
with its Affiliates, holds at least 10% of the total number of Class A Preferred
Units issued at the Class A Closing Date, such Class A Preferred Unit Majority
shall include such Purchaser) shall be required for any amendment to this
Agreement (including by way of merger, operation of law or otherwise) or the
Certificate of Limited Partnership that is adverse (other than in a de minimis
manner) to any of the rights, preferences and privileges of the Class A
Preferred Units and (B) after the time at which a Purchaser ceases to hold at
least 10% of the total number of Class A Preferred Units issued at the Class A
Closing Date and until the time that such Purchaser ceases to hold any Class A
Preferred Units, the consent of such Purchaser shall be required for any
amendment to this Agreement (including by way of merger, operation of law or
otherwise) or the Certificate of Limited Partnership that is disproportionately
adverse (other than in a de minimis manner) to any rights, preferences and
privileges of such Purchaser. Without limiting the generality of the preceding
sentence, any amendment shall be deemed to have such an adverse impact that is
not de minimis if such amendment would:


42

--------------------------------------------------------------------------------





(A)    Reduce the Class A Preferred Unit Distribution Amount, change the form of
payment of distributions on the Class A Preferred Units, defer the date from
which distributions on the Class A Preferred Units will accrue, cancel any
accrued and unpaid distributions on the Class A Preferred Units or any interest
accrued thereon (including any Class A Unpaid Distributions or Class A PIK
Units), or change the seniority rights of the Class A Preferred Holders as to
the payment of distributions in relation to the holders of any other class or
series of Partnership Interests;
(B)    Reduce the amount payable or change the form of payment to the Record
Holders of the Class A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Class A Preferred Units in relation to
the rights upon liquidation of the holders of any other class or series of
Partnership Interests; or
(C)    Make the Class A Preferred Units redeemable or convertible at the option
of the Partnership other than as set forth herein; or
(D)    Reduce in any manner the rights and privileges of any Purchaser or the
Class A Preferred Holders pursuant to this Agreement or the Board Representation
and Observation Rights Agreement.
(iii)    Notwithstanding anything to the contrary in this Section 5.10(c), in no
event shall the consent of the Class A Preferred Holders, as a separate class,
be required in connection with any Liquidity Event if the Class A Preferred
Units will be redeemed in full in cash pursuant to Section 5.10(h) in connection
with such Liquidity Event. For the avoidance of doubt, the foregoing shall not
limit the voting rights of any Class A Preferred Holder in connection with any
vote of Record Holders of Common Units and Class A Preferred Units together as a
single class that may be required, including any votes of Common Unit holders
pursuant to Section 12.
(iv)    The approval of a Class A Preferred Unit Majority shall be required to
approve any matter for which the Class A Preferred Holders are entitled to vote
as a separate class.
(v)    During the period commencing upon the Class A Closing Date and ending on
the date that is the Board Rights Termination Date with respect to the
Blackstone Purchasers, the prior written consent of Blackstone shall be required
for the Partnership or any of its Subsidiaries to take actions described in
clauses (A) – (F) below; provided, however, that, to the extent that the Board
Rights Termination Date with respect to the GoldenTree Purchasers has not yet
occurred, the Partnership shall give prompt written notice to GoldenTree
following the occurrence of a Board Rights Termination Date with respect to the
Blackstone Purchasers and GoldenTree may, by delivering a written notice (an
“Election Notice”) to the Partnership within ten (10) Business Days after
GoldenTree’s receipt of notice from the Partnership of the occurrence of the
Board Rights Termination Date with


43

--------------------------------------------------------------------------------





respect to the Blackstone Purchasers, elect to exercise the approval rights with
respect to the actions proposed to be taken by the Partnership or any of its
Subsidiaries described in clauses (A) – (E) below, such that the prior written
consent of GoldenTree shall be required for the Partnership or any of its
Subsidiaries to take the actions described in clauses (A) – (E) below during the
period commencing upon the Board Rights Termination Date with respect to the
Blackstone Purchasers and ending on the Board Rights Termination Date with
respect to the GoldenTree Purchasers. In the event that GoldenTree does not
deliver an Election Notice within ten (10) Business Days of receipt of notice
from the Partnership of the occurrence of the Board Rights Termination Date with
respect to the Blackstone Purchasers, the prior written consent of GoldenTree
shall not be required for the Partnership or any of its Subsidiaries to take the
actions described in clauses (A) – (E) below unless and until a VWAP Trigger
Event occurs and GoldenTree delivers an Election Notice. During the period
commencing upon the Board Rights Termination Date with respect to the Blackstone
Purchasers and ending on the Board Rights Termination Date with respect to the
GoldenTree Purchasers, if GoldenTree does not deliver an Election Notice during
the ten Business Day period described above and, subsequently, the VWAP Price
for ten (10) consecutive trading days falls below $10 (a “VWAP Trigger Event”),
the Partnership shall give prompt written notice to GoldenTree of such VWAP
Trigger Event and GoldenTree may, by delivering an Election Notice to the
Partnership within ten (10) Business Days of receipt of written notice from the
Partnership that the VWAP Trigger Event occurred, elect to exercise the approval
rights pursuant to this Section 5.10(c)(v) with respect to the actions taken by
the Partnership or any of its Subsidiaries described in clauses (A) – (E) below.
In the event that GoldenTree fails to deliver an Election Notice within ten (10)
Business Days after receipt of written notice from the Partnership of the
occurrence of a VWAP Trigger Event, the prior written consent of GoldenTree
shall not be required for the Partnership or any of its Subsidiaries to take the
actions described in clauses (A) – (E) below unless and until after such VWAP
Trigger Event (x) the VWAP Price for ten (10) consecutive trading days equals or
exceeds $10 and (y) thereafter, a VWAP Trigger Event occurs and GoldenTree
delivers an Election Notice.
(A)    Any incurrence of Indebtedness or issuance of Senior Securities or Parity
Securities except Indebtedness incurred or equity interests issued (a) in
connection with the transactions contemplated by the Class A Preferred Unit
Purchase Agreement, (b) the proceeds of which are used to redeem any Class A
Preferred Units or 2017 Warrants, (c) the proceeds of which are used to
refinance Indebtedness existing as of the Class A Closing Date or Indebtedness
the incurrence of which was previously approved by the applicable Purchaser
(provided that any such incurrence has been approved by the Board of Directors),
(d) in the ordinary course of business of the Partnership, including, but not
limited to, surety and performance bonds, purchase money or capital lease
obligations, contingent purchase prices or notes issued on acquisitions approved
by the Board of Directors, general accounts receivable and trade credit
indebtedness, liens securing any of the foregoing and guarantees relating to any
of the foregoing, or (e) the proceeds of which are less than $10 million per
fiscal year; provided, that, for the avoidance of doubt, the applicable
Purchaser’s consent will not be required with respect to


44

--------------------------------------------------------------------------------





borrowings or re-borrowings under the Operating Company’s existing revolving
credit facility or any other revolving credit facility of the Partnership or its
subsidiaries that has been previously approved by the Board of Directors and, to
the extent required, the applicable Purchaser;
(B)    Any material change in the nature of the Partnership’s business;
(C)    Any material acquisition or disposition (other than pursuant to a
reserves swap or condemnation proceeding) or capital expenditure (or series of
related acquisition, disposition or capital expenditures); provided, that for
any acquisition, disposition or capital expenditure with a total value (per
transaction or per series of related transactions) less than (1) $17 million
until the second anniversary of the Class A Closing Date or (2) $35 million
thereafter, consent of the applicable Purchaser shall not be required;
(D)    Any change or series of related changes to a material contract; provided,
that for any change to a material contract that would result in a net cash
increase or decrease to the Partnership of less than (1) $17 million until the
second anniversary of the Class A Closing Date or (2) $35 million thereafter,
consent of the applicable Purchaser shall not be required;
(E)    Settlement of any regulatory matter or litigation if such settlement
would result in a payment by the Partnership of more than (1) $17 million until
the second anniversary of the Closing or (2) $35 million thereafter (with such
thresholds being net of any insurance proceeds received by the Partnership); or
(F)    Entry into, amendment, waiver or other modification of, any material
agreement, understanding, contract, transaction or arrangement (whether written
or oral) (collectively, “Contracts”) between the Partnership and/ or its
Subsidiaries on the one hand, and any Affiliate of the Partnership or its
Subsidiaries on the other hand, other than with respect to (i) those Contracts
contemplated pursuant to this Agreement (including the other agreements referred
to herein) each as at the date hereof and (ii) modification of the Contracts as
of the Class A Closing Date with Foresight Energy LP and its Affiliates,
including the Restricted Business Contribution Agreement, dated as of April 18,
2007, by and among Christopher Cline, Foresight Reserves LP, Adena Minerals,
LLC, the Partnership, the General Partner, the Managing General Partner and NRP
(Operating) LLC; provided, that, with respect to (i) and (ii), the entry into,
amendment, waiver or other modification of such Contract is (A) in the ordinary
course of the Partnership’s business and (B) will not have more than a de
minimis impact on the Partnership and its Subsidiaries’ financial condition,
business, assets or results of operations, taken as a whole.
The applicable Purchaser’s right under this Section 5.10(c)(v) may not be
transferred or assigned directly or indirectly whether by contract, merger,
operation of law or otherwise, without the prior written consent of such
Purchaser and the Managing General Partner, the


45

--------------------------------------------------------------------------------





General Partner and the Partnership. For avoidance of doubt, in Sections
5.10(c)(v)(A), (C) and (D), any references to the term “Purchaser” shall mean
Blackstone until the date that is the Board Rights Termination Date with respect
to the Blackstone Purchasers, and following such date and prior to the Board
Rights Termination Date with respect to the GoldenTree Purchasers following the
delivery by the GoldenTree Purchasers of an Election Notice, shall mean
GoldenTree.
(vi)    During the period commencing upon the Class A Closing Date and ending on
the date that is the Board Rights Termination Date with respect to the
GoldenTree Purchasers the prior written consent of GoldenTree shall be required
for the Partnership or any of its Subsidiaries to take the following actions:
(A)    Any incurrence of Indebtedness except Indebtedness incurred (a) in
connection with the transactions contemplated by the Class A Preferred Unit
Purchase Agreement, (b) the proceeds of which are used to redeem any Class A
Preferred Units or 2017 Warrants, (c) the proceeds of which are used to
refinance Indebtedness existing as of the Class A Closing Date or Indebtedness
the incurrence of which was previously approved by the Purchasers (provided that
any such incurrence has been approved by the Board of Directors), (d) in the
ordinary course of business of the Partnership, including, but not limited to,
surety and performance bonds, purchase money or capital lease obligations,
contingent purchase prices or notes issued on acquisitions approved by the Board
of Directors, general accounts receivable and trade credit indebtedness, liens
securing any of the foregoing and guarantees relating to any of the foregoing or
(e) the proceeds of which are less than $75 million per fiscal year; provided,
that, for the avoidance of doubt, GoldenTree’s consent will not be required with
respect to borrowings or re-borrowings under the Operating Company’s existing
revolving credit facility or any other revolving credit facility of the
Partnership or its subsidiaries that has been previously approved by the Board
of Directors and, to the extent required, the Purchasers; or
(B)    Entry into, amendment, waiver or other modification of, any Contracts
between the Partnership and/ or its Subsidiaries on the one hand, and any
Affiliate of the Partnership or its Subsidiaries on the other hand; provided,
that for any amendment, modification or waiver to an existing Contract between
the Partnership and/ or its Subsidiaries on the one hand, and any Affiliate of
the Partnership or its Subsidiaries on the other hand that would result in a net
cash increase or decrease to the Partnership of less than $10 million, consent
of GoldenTree shall not be required.
GoldenTree’s right under this Section 5.10(c)(vi) may not be transferred or
assigned directly or indirectly whether by contract, merger, operation of law or
otherwise, without the prior written consent of such Purchaser and the Managing
General Partner, the General Partner and the Partnership.
(vii)    Without limiting the foregoing in Section 5.10(c)(vi), during the
period commencing upon the Class A Closing Date and ending on the date that is
the Board


46

--------------------------------------------------------------------------------





Rights Termination Date with respect to the GoldenTree Purchasers, the
Partnership shall provide prompt written notice to GoldenTree following the
occurrence of a Voting Trigger Event, and GoldenTree may, by delivering a
written notice to the Partnership (a “GoldenTree Election Notice”) within ten
(10) Business Days of receipt of written notice from the Partnership of the
occurrence of such Voting Trigger Event, make an election to require the prior
written consent of GoldenTree for the Partnership or any of its Subsidiaries to
take the actions described in clauses (A) – (F) below. In the event that
GoldenTree does not deliver a GoldenTree Election Notice within ten (10)
Business Days following receipt of written notice from the Partnership of the
occurrence of such Voting Trigger Event, the prior written consent of GoldenTree
shall not be required for the Partnership or any of its Subsidiaries to take the
actions described in clauses (A) – (F) below unless and until another Voting
Trigger Event occurs and GoldenTree delivers a GoldenTree Election Notice.
(A)    Any incurrence of Indebtedness or issuance of Senior Securities or Parity
Securities except Indebtedness incurred or equity interests issued (a) in
connection with the transactions contemplated by the Class A Preferred Unit
Purchase Agreement, (b) the proceeds of which are used to redeem any Class A
Preferred Units or 2017 Warrants, (c) the proceeds of which are used to
refinance Indebtedness existing as of the Class A Closing Date or Indebtedness
the incurrence of which was previously approved by the Purchasers (provided that
any such incurrence has been approved by the Board of Directors), (d) in the
ordinary course of business of the Partnership, including, but not limited to,
surety and performance bonds, purchase money or capital lease obligations,
contingent purchase prices or notes issued on acquisitions approved by the Board
of Directors, general accounts receivable and trade credit indebtedness, liens
securing any of the foregoing and guarantees relating to any of the foregoing or
(e) the proceeds of which are less than $75 million per fiscal year; provided,
that, for the avoidance of doubt, GoldenTree’s consent will not be required with
respect to borrowings or re-borrowings under the Operating Company’s existing
revolving credit facility or any other revolving credit facility of the
Partnership or its subsidiaries that has been previously approved by the Board
of Directors and, to the extent required, the Purchasers;
(B)    Any material change in the nature of the Partnership’s business;
(C)    Any material acquisition or disposition (other than pursuant to a
reserves swap or condemnation proceeding) or capital expenditure (or series of
related acquisition, disposition or capital expenditures); provided, that for
any acquisition, disposition or capital expenditure with a total value (per
transaction or per series of related transactions) less than $75 million,
consent of the GoldenTree Purchasers shall not be required;
(D)    Any change or series of related changes to a material contract; provided,
that for any change to a material contract that would result in a net cash


47

--------------------------------------------------------------------------------





increase or decrease to the Partnership of less than $35 million, consent of
GoldenTree shall not be required;
(E)    Settlement of any regulatory matter or litigation if such settlement
would result in a payment by the Partnership of more than $35 million (with such
thresholds being net of any insurance proceeds received by the Partnership); or
(F)    Entry into, amendment, waiver or other modification of, any Contracts
between the Partnership and/ or its Subsidiaries on the one hand, and any
Affiliate of the Partnership or its Subsidiaries on the other hand; provided,
that for any amendment, modification or waiver to an existing Contract between
the Partnership and/ or its Subsidiaries on the one hand, and any Affiliate of
the Partnership or its Subsidiaries on the other hand that would result in a net
cash increase or decrease to the Partnership of less than $10 million, consent
of GoldenTree shall not be required.
GoldenTree’s right under this Section 5.10(c)(vii) may not be transferred or
assigned directly or indirectly whether by contract, merger, operation of law or
otherwise, without the prior written consent of such Purchaser and the Managing
General Partner, the General Partner and the Partnership.
(viii)    A Purchaser shall provide written notice to the Managing General
Partner within five (5) Business Days of a transaction resulting in the
occurrence of a Board Rights Termination Date with respect to such Purchaser.
(d)    Distributions In Respect Of Junior Securities.
(i)    The Partnership shall not make distributions to holders of Common Units
(or the General Partner) in excess of to $0.45 per Common Unit per Quarter
unless (A) approved by a Class A Preferred Unit Majority (provided that prior to
the date upon which the Blackstone Purchasers together with their Affiliates,
hold less than 50% of the total number of Class A Preferred Units issued at the
Class A Closing Date to the Blackstone Purchasers (such date, the “Blackstone
Consent Termination Date”), such Class A Preferred Unit Majority shall include
the Blackstone Purchasers), or (B) if, as of the date of declaration of such
distribution, (i) the Partnership’s Leverage Ratio is less than 3.25 to 1.0 and
(ii) the Coverage Ratio is greater than 1.20 to 1.
(ii)    In addition to any restriction set forth in Section 5.10(b)(ii) above,
after January 1, 2022, if any Class A PIK Units are Outstanding, then until all
Outstanding Class A PIK Units are redeemed in accordance with
Section 5.10(h)(ii), the Partnership shall not declare or make any
distributions, redemptions or repurchases in respect of any Junior Securities or
Parity Securities (either directly or through any Subsidiary) and shall not make
any liquidation payment relating thereto; provided, however, that distributions
may be declared and paid on the Class A Preferred Units and the Class A Parity
Securities so long as such distributions are declared and paid pro rata so that
amounts of distributions declared


48

--------------------------------------------------------------------------------





per Class A Preferred Unit and Class A Parity Security shall in all cases bear
to each other the same ratio that accrued and accumulated distributions per
Class A Preferred Unit and Class A Parity Security bear to each other.
(e)    Junior Securities. Subject to the restrictions set forth herein and the
preemptive rights set forth in Section 5.10(j), the Partnership may, without the
approval of a Class A Preferred Unit Majority create (by reclassification or
otherwise) and issue Junior Securities, including by amending the provisions of
any existing class of Partnership Interests, other than the Class A Preferred
Units, to make such class of Partnership Interests a class of Junior Securities.
(f)    Conversion.
(i)    Once per Quarter after (i) the eighth anniversary of the Class A Closing
Date (the “Initial Conversion Date”), (ii) a period of twelve (12) consecutive
Quarters during which any Class A Unpaid Distributions remain unpaid, (iii) a
period of 365 consecutive days during which the Common Units are no longer
listed or admitted for trading on a National Securities Exchange, or (iv) the
fourth anniversary of the Class A Closing Date and a period of 180 consecutive
days during which the Common Units are no longer listed or admitted for trading
on a National Securities Exchange, any holder or holders of Class A Preferred
Units may elect to convert Class A Preferred Units, so long as the aggregate
amount of Class A Preferred Units to be converted exceeds the Minimum Conversion
Amount into Common Units by delivery of: (x) written notice to the Partnership
(the “Conversion Notice” and, the date on which such notice is delivered to the
Partnership, the “Conversion Notice Date”) setting forth the number of Class A
Preferred Units to be converted, and (y) if such Class A Preferred Units are
represented by certificates, a Class A Preferred Unit Certificate to the
Transfer Agent representing an amount of Class A Preferred Units at least equal
to the amount such Class A Preferred Holder is electing to convert (or an
instruction letter to the Transfer Agent if the Class A Preferred Units are in
book-entry form), together with such additional information as may be requested
by the Transfer Agent; provided, however, that the entitlement pursuant to
clause (ii) above shall terminate on the date at which all Class A Unpaid
Distributions have been paid in full; provided, further, that the entitlements
pursuant to clauses (iii) and (iv) above shall terminate on the date at which
the Common Units are listed or admitted for trading on a National Securities
Exchange. The Class A Preferred Units held by any Class A Preferred Holder shall
be converted into Common Units pursuant to this Section 5.10(f)(i) shall be
converted into Common Units at the Conversion Rate then in effect; provided,
however, that for the purposes of a conversion pursuant to the entitlements set
forth in clauses (iii) and (iv) above, the Conversion Rate shall be calculated
with the Conversion Price being equal to a price agreed to by the Partnership
and a Class A Preferred Unit Majority (provided that prior to the Blackstone
Consent Termination Date, such Class A Preferred Unit Majority shall include the
Blackstone Purchasers) or, failing agreement within 15 days after the Conversion
Notice, by an independent investment banking firm or other independent expert
selected by a Class A Preferred Unit Majority (provided that prior to the
Blackstone Consent Termination Date, such Class A Preferred Unit Majority shall
include the Blackstone Purchasers) and the Partnership, which, in turn, may rely
on other experts, and the determination of which shall


49

--------------------------------------------------------------------------------





be conclusive as to such matter. The aggregate number of Common Units issued in
connection with any conversion effected pursuant to this Section 5.10(f)(i)
shall be referred to as the “Aggregate Converted Common Units.” In the case of
any Certificate representing Class A Preferred Units which are converted in part
only, upon such conversion the Transfer Agent shall authenticate and deliver to
the Class A Preferred Holder thereof, at the expense of the Partnership, a new
Certificate representing the number of Class A Preferred Units not so converted.
(ii)    The Partnership may, at any time after the twelfth anniversary of the
Class A Closing Date, cause any and all Outstanding Class A Preferred Units to
be converted into Common Units at the Conversion Rate then in effect (the
“Voluntary Conversion Right”). The Partnership shall provide written notice (the
“Voluntary Conversion Notice”) to the Class A Preferred Holders not more than 45
days and not less than 10 days in advance of the expected conversion date set
forth therein. Upon delivery of a Voluntary Conversion Notice, the Partnership
shall be irrevocably obligated to convert the Class A Preferred Units on the
expected conversion date set forth in such notice.
(iii)    If a Conversion Notice is delivered by a Class A Preferred Holder to
the Partnership in accordance with Section 5.10(f)(i), the Partnership shall
issue the Common Units in respect of such converted Class A Preferred Units no
later than five (5) Business Days after the Conversion Notice Date. On the
Conversion Date, the Partnership shall instruct, and shall use its commercially
reasonable efforts to cause, its Transfer Agent to electronically transmit the
Common Units issuable upon conversion to such Class A Preferred Holder (or
designated recipient(s)), by crediting the account of the Class A Preferred
Holder (or designated recipient(s)) through its Deposit Withdrawal Agent
Commission system. The parties agree to coordinate with the Transfer Agent to
accomplish this objective. Upon issuance of Common Units to the Class A
Preferred Holder, all rights under the converted Class A Preferred Units shall
cease, and such Class A Preferred Holder shall be treated for all purposes as
the Record Holder of such Common Units.
(iv)    In lieu of issuing any fractional Common Unit upon the conversion of a
Class A Preferred Unit pursuant to this Section 5.10(f), the Partnership shall,
at its option, round the number of Common Units issued upon conversion of each
Class A Preferred Unit (A) up to the nearest whole Common Unit or (B) down to
the nearest whole Common Unit and pay cash in lieu of any such fractional Common
Unit.
(v)    Upon conversion, the rights of a holder of converted Class A Preferred
Units as a Class A Preferred Holder shall cease with respect to such converted
Class A Preferred Units, including any rights under this Agreement with respect
to Class A Preferred Holders, and such Person shall continue to be a Limited
Partner. Each Class A Preferred Unit shall, upon its Conversion Date, be deemed
to be transferred to, and cancelled by, the Partnership in exchange for the
issuance of the Common Unit(s) into which such Class A Preferred Unit converted.
Notwithstanding the foregoing, as the result of a conversion, a holder shall not
lose or relinquish any claims or rights of action such holder may then or


50

--------------------------------------------------------------------------------





thereafter have as a result of such holder’s ownership of the converted Class A
Preferred Units.
(vi)    The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class A Preferred Units. However, the Class A Preferred
Holder whose Class A Preferred Units are converted shall pay any tax or duty
which may be payable relating to any transfer involving the issuance or delivery
of Common Units in a name other than the holder’s name. The Transfer Agent may
refuse to deliver the Certificate representing Common Units (or notation of book
entry) being issued in a name other than the holder’s name until the Transfer
Agent receives a sum sufficient to pay any tax or duties due because the Common
Units are to be issued in a name other than the holder’s name. Nothing herein
shall preclude any tax withholding required by law or regulation.
(vii)    All Common Units delivered upon conversion of the Class A Preferred
Units in accordance with this Section 5.10(f) shall be (1) newly issued and
(2) duly authorized, validly issued, fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-303, 17-607 or 17-804 of the Delaware Act, and shall be
free from preemptive rights and free of any lien, claim, rights or encumbrances,
other than those arising under the Delaware Act or this Agreement and other than
restrictions on transfer under applicable securities laws.
(viii)    If the Common Units are then listed, quoted or admitted to trading on
the New York Stock Exchange or any other National Securities Exchange or other
market, the Partnership shall list or cause to have quoted or admitted to
trading and keep listed, quoted or admitted to trading the Common Units issuable
upon conversion of the Class A Preferred Units to the extent permitted or
required by the rules of such exchange or market.
(g)    [Reserved]
(h)    Redemption.
(i)    The Partnership may, at any time, redeem in cash all or any portion of
the Outstanding Class A Preferred Units (the “Voluntary Redemption Right”) as
provided herein:
(A)    First, any Class A PIK Units shall be redeemed at the Class A Preferred
Unit Price plus any accrued but unpaid dividends thereon; and
(B)    Second, any other Class A Preferred Units shall be redeemed at the
Liquidation Value; provided that the aggregate Liquidation Value of Class A
Preferred Units to be redeemed at any one time pursuant to this
Section 5.10(h)(i)(B) must exceed $25,000,000.
To the extent the Partnership exercises its Voluntary Redemption Right to redeem
less than all Class A Preferred Units Outstanding, the number of Class A
Preferred Units to be redeemed shall


51

--------------------------------------------------------------------------------





include a proportionate amount of Class A PIK Units from each Class A Preferred
Holder and a proportionate amount of Class A Preferred Units from each Class A
Preferred Holder.
(ii)    The Partnership shall provide written notice (the “Voluntary Redemption
Notice”) to the Class A Preferred Holders not more than 45 days and not less
than 10 days in advance of the expected Redemption Date set forth therein. Upon
delivery of a Voluntary Redemption Notice, the Partnership shall be irrevocably
obligated to redeem the Class A Preferred Units on the expected Redemption Date
set forth in such notice.
(iii)    
(A)    If, at any time following the fifth anniversary of the Class A Closing
Date, the VWAP Price for the thirty (30) trading days immediately preceding the
date of delivery of the Convert/Redeem Notice (defined below) is in excess of
$51.00, a Class A Preferred Holder may elect to convert no less than the Minimum
Conversion Amount and no more than 33% of the Class A Preferred Units issued on
the Class A Closing Date in any twelve (12) month period, by delivery of a
written notice (the “Convert/Redeem Notice”) to the Partnership, setting forth
the number of Class A Preferred Units to be converted, and (y) if such Class A
Preferred Units are represented by certificates, a Class A Preferred Unit
Certificate to the Transfer Agent representing an amount of Class A Preferred
Units at least equal to the amount such Class A Preferred Holder is electing to
convert (or an instruction letter to the Transfer Agent if the Class A Preferred
Units are in book-entry form), together with such additional information as may
be requested by the Transfer Agent.  The Convert/Redeem Notice, once delivered,
shall be irrevocable.  A Class A Holder shall be entitled to deliver no more
than one (1) Convert/Redeem Notice per Quarter.
(B)    Upon receipt of a Convert/Redeem Notice, the Partnership will have the
option, for a period of forty-five (45) days, to elect to redeem, by delivery of
written notice to such Class A Holder, the Class A Preferred Units identified in
the Convert/Redeem Notice at a price equal to (y) in the case of any Class A PIK
Units, at the Class A Preferred Unit Price plus any accrued but unpaid dividends
thereon and (z) in the case of any other Class A Preferred Units at the
Liquidation Value, which shall be equal to the Class A Preferred Purchase Price
plus the value of all accrued and unpaid distributions in respect of such Class
A Preferred Units  (i.e. the Conversion Rate shall be calculated without regard
to any applicable MOIC). The Partnership’s election to redeem such Class A
Preferred Units shall be irrevocable and the redemption shall be consummated no
later than five (5) Business Days following delivery of the written notice of
such election.
(C)    In the event that the Partnership does not timely exercise its redemption
right pursuant to Section 5.10(h)(iii)(B) above, the Class A Preferred Holder
shall be delivered the Common Units issuable upon conversion of the Class A
Preferred Units identified in the Convert/Redeem Notice no later than fifty (50)
days following the delivery of the Convert/Redeem Notice, provided that, for the
purposes of such conversion, the Conversion Rate shall be calculated with the


52

--------------------------------------------------------------------------------





Liquidation Value being equal to the Class A Preferred Purchase Price plus the
value of all accrued and unpaid distributions in respect of such Class A
Preferred Units  (i.e. the Conversion Rate shall be calculated without regard to
any applicable MOIC) and the Conversion Price being equal to 92.5% of the VWAP
Price for the thirty (30) trading days immediately preceding the Convert/Redeem
Notice. Other than as expressly set out in this Section 5.10(h)(iii), the
conversion effected through a Convert/Redeem Notice shall be conducted in
accordance with the process set out in Section 5.10(f) above.
(i)    Change of Control. In the event of a Change of Control, and subject to
compliance with the restricted payment covenant in the Partnership’s Indenture,
dated as of September 18, 2013, as refinanced or otherwise restructured from
time to time, including any refinancing, restructuring or replacement by one or
more other credit agreements, indentures or other agreements, whether or not the
amount covered thereby is increased or decreased, and with the same or different
counterparties (such covenant, and any other covenant of the Indenture that
would be applicable to the transactions described in clauses (i), (ii) and (iii)
below, the “Restricted Payments Covenant”), the Partnership shall provide
written notice thereof to each Class A Preferred Holder (such notice, a “CoC
Notice”) each Class A Preferred Holder shall have the option, by written notice
provided to the Partnership on or prior to the tenth Business Day following
receipt of the CoC Notice, at its sole election, to:
(i)    require the Partnership to redeem in cash the Class A Preferred Units
held by such Class A Preferred Holder at a price per Class A Preferred Unit
equal to the Liquidation Value;
(ii)    if the Partnership is the surviving entity following such Change of
Control, continue to hold Class A Preferred Units; or
(iii)    convert all, but not less than all, of the Class A Preferred Units held
by such Class A Preferred Holder into Common Units, at the Conversion Rate then
in effect in accordance with the applicable provisions of Section 5.10(f) (as if
such Class A Preferred Units were then entitled to be converted) and to receive
the treatment accorded to Common Units in such Change of Control (if
applicable).
In the event that any Class Preferred Unit Holder does not timely respond to the
CoC Notice with such holder’s election, such Class A Preferred Unit Holder shall
be deemed to have elected the treatment described in paragraphs (i), (ii) or
(iii) above that was elected by a plurality of the Class A Preferred Unit
Holders who timely responded. The right of each Class A Preferred Holder
pursuant to this Section 5.10(i) is subject to the Partnership’s Voluntary
Redemption Right pursuant to Section 5.10(h) and the Partnership’s Voluntary
Conversion Right pursuant to Section 5.10(f), which may be exercised at any
time, including closing concurrent with, and conditioned on, a Change of
Control.
Notwithstanding the foregoing or any other provision of this Agreement, unless
consented to in advance in writing by a Class A Preferred Unit Majority
(provided that prior to the Blackstone Consent Termination Date, such Class A
Preferred Unit Majority shall include the


53

--------------------------------------------------------------------------------





Blackstone Purchasers), the Partnership shall not enter into or consummate any
transaction constituting a Change of Control at any time at which the
Partnership is not or would not be, pro forma for the transactions described in
this Section 5.10(i), in compliance with the Restricted Payment Covenant.
(j)    Preemptive Rights. Prior to the issuance of any Partnership Securities,
the Partnership shall, by written notice to any Class A Preemptive Rights
Holders with respect to such Partnership Securities (the “Notice of Issuance”),
offer to sell such Partnership Securities to the Class A Preemptive Rights
Holders on terms and subject to conditions determined by the General Partner in
good faith to be reasonable, which offer shall be made on a pro rata basis such
that each Class A Preemptive Rights Holder with respect to such Partnership
Securities shall be entitled to purchase a portion of such Partnership
Securities equal to the quotient of (x) the number of Class A Preferred Units
held by such Class A Preemptive Rights Holder on the date of the Notice of
Issuance divided by (y) the aggregate number of Class A Preferred Units held by
all Class A Preemptive Rights Holders on the date of the Notice of Issuance (or
as the Class A Preemptive Rights Holders may at such time otherwise agree among
themselves); provided, that the offer of such Partnership Securities shall not
be on a basis less favorable to the Class A Preemptive Rights Holders than is
contemplated with respect to any purchaser thereof who is not a Class A
Preemptive Rights Holder; provided, further, that (A) if any Class A Preemptive
Rights Holder fails to provide written notice of its intent to exercise its
right to purchase such Partnership Securities within ten (10) Business Days of
the Notice of Issuance, such Class A Preemptive Rights Holder shall be deemed to
have waived any and all rights to purchase such Partnership Securities in such
transaction and (B) if any Class A Preemptive Rights Holder waives or is deemed
to have waived its right to purchase such Partnership Securities, the
Partnership shall deliver a subsequent notice to each Class A Preemptive Rights
Holder that previously elected to exercise its right to purchase Partnership
Securities in such transaction, and such Class A Preemptive Rights Holders shall
be entitled to exercise such right as if such right was initially granted to
such Class A Preemptive Rights Holders; provided if any Class A Preemptive
Rights Holder fails to provide written notice of its intent to exercise its
right to purchase such additional Partnership Securities within five (5)
Business Days of such subsequent notice, such Class A Preemptive Rights Holder
shall be deemed to have waived any and all rights to purchase such Partnership
Securities in such transaction. Any Partnership Securities in respect of which
no Class A Preemptive Rights Holder has elected to purchase pursuant to the
provisions of this Section 5.10(j) may be sold by the Partnership prior to the
date that is 90 days following the Notice of Issuance, on terms not materially
less favorable to the Partnership than those included in the Notice of Issuance;
provided, however, that if the Partnership proposes to sell such Partnership
Securities at a price that is less than 10% of the price set forth in the Notice
of Issuance, the Partnership shall provide written notice of such proposed
transaction to the Class A Preemptive Rights Holders who shall have the right to
purchase such Partnership Securities at the proposed price by providing written
notice of their intent to exercise their right to purchase such Partnership
Securities within one day of such notice. Notwithstanding the foregoing, in no
event shall the Partnership be obligated to offer to sell Partnership Securities
to the Class A Preferred Holders pursuant to this Section 5.10(i) in connection
with any (1) Partnership Securities issued to the owners of another entity in
connection with the acquisition of such entity by the Partnership by merger,
consolidation, sale or exchange of Partnership Securities, purchase of
substantially all of the assets, or other reorganization whereby the Partnership
acquires more than 50% of the voting


54

--------------------------------------------------------------------------------





power or assets of such entity or issued as consideration in connection with any
acquisition by the Partnership of any assets or equity interests of a third
party (including pursuant to the Restricted Business Contribution Agreement);
(3), Partnership Securities issued pursuant to an at-the-market offering
program; (4) Partnership Securities issued in a firm commitment underwritten
public offering registered under the Securities Act, but only if with respect to
such public offering, (A) the Class A Preemptive Rights Holders have exercised
registration rights in connection with such public offering or (B) (i) at least
two Business Days prior to first publication of its intention to conduct such
public offering of Partnership Securities, the Partnership provides each Class A
Preemptive Rights Holder with a Notice of Issuance and (ii) if not more than one
Business Day after the date of the Notice of Issuance any Holder provides
written notice of its intention to purchase (at the public offering price)
Partnership Securities in such offering, the Partnership instructs the managing
underwriter, and shall use commercially reasonable efforts to cause the managing
underwriter, to make available for purchase by such Class A Preemptive Rights
Holder, in such public offering and at the public offering price, a number of
Partnership Securities equal to the lower of (I) such Class A Preemptive Rights
Holder’s pro rata share of the Allocated Offered Securities (as defined below)
and (II) the number of Partnership Securities for which such Class A Preemptive
Rights Holder places a buy order with such managing underwriter; provided,
however, notwithstanding any provision hereof to the contrary, each Notice of
Issuance pertaining to a firm commitment underwritten public offering registered
under the Securities Act need not include a particular price, and instead may
state that the Partnership intends to sell Partnership Securities to
underwriters at customary discount to the public offering price that will be
determined upon pricing of such offering; and provided further that for the
purposes of this subsection, the term “Allocated Offered Securities” means a
percentage of the Partnership Securities to be sold in a firm commitment
underwritten public offering registered under the Securities Act equal to the
aggregate percentage of the overall voting power that Class A Holders would
represent in a vote of Class A and the Common Units conducted as a single class
on a converted basis pursuant to Section 5.10(c); (5) Partnership Securities
issued to employees, consultants or directors of the Partnership or the General
Partner pursuant to plans, programs or other compensatory agreements approved by
the Board of Directors; (6) Partnership Securities issued pursuant to any
dividend, split, combination or other reclassification in respect of Senior
Securities or pursuant to a recapitalization or reorganization of the
Partnership in respect of Senior Securities; or (7) Parity Securities issued
pursuant to any dividend, split, combination or other reclassification in
respect of Parity Securities or pursuant to a recapitalization or reorganization
of the Partnership in respect of Parity Securities provided in each case under
this clause (7) the Class A Preferred Units are given ratable treatment.
(k)    Certificates.
(i)    If requested by a Class A Preferred Holder, the Class A Preferred Units
shall be evidenced by certificates in such form as the Board of Directors may
approve and, subject to the satisfaction of any applicable legal, regulatory and
contractual requirements, may be assigned or transferred in a manner identical
to the assignment and transfer of other Units; unless and until the Board of
Directors determines to assign the responsibility to another Person, the General
Partner will act as the Transfer Agent for the Class A Preferred Units. The
certificates evidencing Class A Preferred Units shall be


55

--------------------------------------------------------------------------------





separately identified and shall not bear the same CUSIP number as the
certificates evidencing Common Units.
(ii)    The certificate(s) representing the Class A Preferred Units may be
imprinted with a legend in substantially the following form:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN (i) THE
FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP,
DATED AS OF [●], AS AMENDED OR RESTATED FROM TIME TO TIME, AND (ii) THE CLASS A
PREFERRED UNIT PURCHASE AGREEMENT, DATED AS OF [●], BY AND BETWEEN THE
PARTNERSHIP AND THE PURCHASER PARTY THERETO, IN EACH CASE, A COPY OF WHICH MAY
BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.”
(iii)    In connection with a sale of Class A Preferred Units pursuant to an
effective registration statement or in reliance on Rule 144 of the rules and
regulations promulgated under the Securities Act, upon receipt by the
Partnership of such information as the Partnership reasonably deems necessary to
determine that the sale of the Class A Preferred Units is made in compliance
with Rule 144, the Partnership shall remove or cause to be removed the
restrictive legend from the certificate(s) representing such Class A Preferred
Units (or the book-entry account maintained by the Transfer Agent), and the
Partnership shall bear all costs associated therewith.
ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) shall be allocated among the
Partners in each taxable period (or portion thereof) as provided herein below.
(a)    Net Income. After giving effect to the special allocation set forth in
Section 6.1(c), Net Income for each taxable period (including a Pro Rata part of
each item of income,


56

--------------------------------------------------------------------------------





gain, loss and deduction taken into account in computing Net Income for such
taxable period) shall be allocated as follows:
(i)    First, to the General Partner until the aggregate Net Income allocated to
the General Partner pursuant to this Section 6.1(a)(i) for the current taxable
period and all previous taxable periods is equal to the aggregate Net Loss
allocated to the General Partner pursuant to Section 6.1(b)(iv) for all previous
taxable periods; and
(ii)    Second, to the General Partner and Unitholders (other than Class A
Preferred Holders), Pro Rata.
(b)    Net Loss. After giving effect to the special allocation set forth in
Section 6.1(c), Net Loss for each taxable period (including a Pro Rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated as follows:
(i)    First, to the General Partner and the Unitholders (other than Class A
Preferred Holders), Pro Rata, provided that the Net Loss shall not be allocated
pursuant to this Section 6.1(b)(i) to the extent that such allocation would
cause any Unitholders to have a deficit balance in its Adjusted Capital Account
at the end of such taxable period (or increase any existing deficit balance in
its Adjusted Capital Account) as such Adjusted Capital Account would be
determined without regard to any Class A Preferred Units then held by such
Unitholders;
(ii)    Second, to the Unitholders (other than the Class A Preferred Holders) to
the extent of and in proportion to the positive balances in their Adjusted
Capital Accounts;
(iii)    Third, to the Class A Preferred Holders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts; and
(iv)    Fourth, the balance, if any, 100% to the General Partner.
(c)    Special Allocations. The following special allocations shall be made for
each taxable period:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(c), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(c) with respect to such taxable period (other than
an allocation pursuant to Sections 6.1(c)(vi) and 6.1(c)(vii)). This
Section 6.1(c)(i) is intended to comply with the


57

--------------------------------------------------------------------------------





Partnership Minimum Gain chargeback requirement in Treasury Regulation Section
1.704-2(f) and shall be interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(c)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(c), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(c), other than Section 6.1(c)(i) and other than an allocation
pursuant to Sections 6.1(c)(vi) and 6.1(c)(vii), with respect to such taxable
period. This Section 6.1(c) is intended to comply with the chargeback of items
of income and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
(iii)    Priority Allocations. If the amount of cash or the Net Agreed Value of
any property distributed (except cash or property distributed pursuant to
Section 12.4 or with respect to Class A Preferred Units) to any Unitholder with
respect to its Units for a taxable period is greater (on a per Unit basis) than
the amount of cash or the Net Agreed Value of property distributed to the other
Unitholders with respect to their Units (on a per Unit basis) for the same
taxable period (the amount of the excess, an “Excess Distribution” and the Unit
with respect to which the greater distribution is paid, an “Excess Distribution
Unit”), then (1) each Unitholder receiving an Excess Distribution Unit shall be
allocated gross income in an amount equal to the product of (aa) the amount by
which Excess Distribution (on a per Unit basis) to such Unitholder exceeds the
distribution (on a per Unit basis) to the Unitholders receiving the smallest
distribution and (bb) the number of Units owned by the Unitholder receiving the
Excess Distribution; and (2) the General Partner shall be allocated gross income
in an aggregate amount equal to 2/98ths of the sum of the amounts allocated in
clause (1) above; provided, however, that this Section 6.1(c)(iii) shall not
apply to any Excess Distribution in respect to or measured by a distribution to
a Class A Preferred Unit.
(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations or distributions as quickly as possible
unless such deficit balance is otherwise eliminated pursuant to
Section 6.1(c)(i) or (ii).


58

--------------------------------------------------------------------------------





(v)    Gross Income Allocations. In the event any Partner has a deficit balance
in its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, that an allocation pursuant to this Section 6.1(c)(v) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Capital Account as adjusted after all other allocations provided for in this
Section 6.1 have been tentatively made as if Section 6.1(c)(iv) and this
Section 6.1(c)(v) were not in this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines in its good faith
discretion that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code, the General Partner is
authorized, upon notice to the other Partners, to revise the prescribed ratio to
the numerically closest ratio that does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(c)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.


59

--------------------------------------------------------------------------------





(x)    Curative Allocation.
(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(c)(x)(A) shall only be made with respect to
Required Allocations to the extent the General Partner reasonably determines
that such allocations will otherwise be inconsistent with the economic agreement
among the Partners. Further, allocations pursuant to this Section 6.1(c)(x)(A)
shall be deferred with respect to allocations pursuant to clauses (1) and (2)
hereof to the extent the General Partner reasonably determines that such
allocations are likely to be offset by subsequent Required Allocations.
(B)    The General Partner shall have reasonable discretion, with respect to
each taxable period, to (1) apply the provisions of Section 6.1(c)(x)(A) in
whatever order is most likely to minimize the economic distortions that might
otherwise result from the Required Allocations, and (2) divide all allocations
pursuant to Section 6.1(c)(x)(A) among the Partners in a manner that is likely
to minimize such economic distortions.
(xi)    [Reserved]
(xii)    Allocations with respect to Class A Preferred Units. Notwithstanding
any other provision of this Section 6.1 (other than Required Allocations):
(A)     (A)    Items of Partnership gross income shall be allocated to the Class
A Preferred Holders, Pro Rata, until the aggregate amount of gross income
allocated to each Class A Preferred Holder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all cash distributions made with respect to such Class A Preferred
Holder’s Class A Preferred Units pursuant to Section 5.10(b) from the date such
Class A Preferred Units were issued to a date 60 days after the end of the
current taxable period.
(B)    Items of Partnership gross income for each taxable period shall be
allocated to the Class A Preferred Holders, Pro Rata, in an amount equal to the
excess, if any, of (i) the product of (x) a fraction, the numerator of which is
the number of full months that, as of the end of such taxable period, have
elapsed since


60

--------------------------------------------------------------------------------





the Class A Closing Date and the denominator of which is sixty (60), times (y)
the Class A Accretion Amount for all of such Class A Preferred Holder’s Class A
Preferred Units, over (ii) the cumulative amount of gross income allocated to
such Class A Preferred Holder pursuant to this Section 6.1(c)(xii)(B) for all
previous taxable periods. For purposes of this Section 6.1(c)(xii)(B), the month
during which the Class A Closing Date occurs and the month during which the
fifth (5th) anniversary of the Class A Closing Date occurs shall each be deemed
to constitute a full month. The aggregate amount of gross income allocated
pursuant to this Section 6.1(c)(xii)(B) shall not exceed the aggregate Class A
Accretion Amount for all Class A Preferred Units.
(C)    Items of Partnership gross income, gain and Unrealized Gain shall be
allocated to the Class A Preferred Holders, Pro Rata, until the aggregate amount
of gross income, gain and Unrealized Gain allocated to each Class A Preferred
Holder pursuant to this Section 6.1(c)(xii)(C) for the current and all prior
taxable periods is equal to the cumulative amount of all Net Losses allocated to
such Class A Preferred Holder pursuant to Section 6.1(b)(iii) for all previous
taxable periods.
(D)    Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations), if (A) a Liquidity Event or the Liquidation Date occurs
prior to the conversion of the last outstanding Class A Preferred Unit and (B)
after having made all other allocations provided for in this Section 6.1 for the
taxable period in which the Liquidity Event or Liquidation Date occurs, the Per
Unit Capital Amount of each Class A Preferred Unit does not equal or exceed the
Liquidation Value, then items of income, gain, loss and deduction for such
taxable period shall be allocated among the Partners in a manner determined
appropriate by the General Partner so as to cause, to the maximum extent
possible, the Per Unit Capital Amount in respect of each Class A Preferred Unit
to equal the Liquidation Value. For the avoidance of doubt, the reallocation of
items set forth in the immediately preceding sentence provides that, to the
extent necessary to achieve the Per Unit Capital Amount balances described
above, items of income and gain that would otherwise be included in Net Income
or Net Loss, as the case may be, for the taxable period in which the Liquidation
Date occurs, shall be reallocated from the Unitholders holding Units other than
Class A Preferred Units to Unitholders holding Class A Preferred Units. In the
event that (i) the Liquidation Date occurs on or before the date (not including
any extension of time) prescribed by law for the filing of the Partnership’s
federal income tax return for the taxable period immediately prior to the
taxable period in which the Liquidation Date occurs and (ii) the reallocation of
items for the taxable period in which the Liquidation Date occurs as set forth
above in this Section 6.1(c)(xii)(D) fails to achieve the Per Unit Capital
Amounts described above, items of income, gain, loss and deduction that would
otherwise be included in the Net Income or Net Loss, as the case may be, for
such prior taxable period shall be reallocated among all Partners in a manner
that will, to the maximum extent possible and after taking into account all
other allocations made pursuant to this Section 6.1(c)(xii)


61

--------------------------------------------------------------------------------





(D), cause the Per Unit Capital Amount in respect of each Class A Preferred Unit
to equal the Liquidation Value. If, after making the allocations provided for in
this Section 6.1(c)(xii)(D), the Liquidation Value exceeds the Per Unit Capital
Amount in respect of each Class A Preferred Unit, the Unitholders holding Class
A Preferred Units shall be entitled to receive, prior to the making of
liquidating distributions pursuant to Section 12.4(c), a payment in the amount
of such excess, which payment shall be treated for federal income tax purposes
as a guaranteed payment for the use of capital under Section 707(c) of the Code.
(xiii)    Exercise of Noncompensatory Options. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in Section 5.5(d)(i),
immediately after the exercise of a 2017 Warrant or the conversion of a Limited
Partner Interest into Common Units (each such Common Unit a “Conversion Unit”)
upon the exercise of a Noncompensatory Option, the Carrying Value of each
Partnership property shall be adjusted to reflect its fair market value
immediately after such conversion and any resulting Unrealized Gain (if the
Capital Account of each such Conversion Unit is less than the Per Unit Capital
Account for a then Outstanding Initial Common Unit) or Unrealized Loss (if the
Capital Account of each such Conversion Unit is greater than the Per Unit
Capital Account for a then Outstanding Initial Common Unit) will be allocated to
each Partner holding Conversion Units in proportion to and to the extent of the
amount necessary to cause the Capital Account of each such Conversion Unit to
equal the Per Unit Capital Amount for a then Outstanding Initial Common Unit.
Any remaining Unrealized Gain or Unrealized Loss will be allocated to the
Partners pursuant to Section 6.1(c).
Section 6.2    Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:
(i)    (A) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.
(ii)    (A) In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such


62

--------------------------------------------------------------------------------





property and the allocations thereof pursuant to Section 5.5(d)(i) or
5.5(d)(ii), and (2) second, in the event such property was originally a
Contributed Property, be allocated among the Partners in a manner consistent
with Section 6.2(b)(i)(A); and (B) any item of Residual Gain or Residual Loss
attributable to an Adjusted Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Section 6.1.
(iii)    The General Partner shall apply the principles of Treasury Regulation
Section 1.704-3(d) to eliminate Book-Tax Disparities.
(c)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall have sole discretion to (i) adopt such
conventions as it deems appropriate in determining the amount of depreciation,
amortization and cost recovery deductions; (ii) make special allocations for
federal income tax purposes of income (including, without limitation, gross
income) or deductions; and (iii) amend the provisions of this Agreement as
appropriate (x) to reflect the proposal or promulgation of Treasury Regulations
under Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve
or achieve uniformity of the Limited Partner Interests (or any class or classes
thereof). The General Partner may adopt such conventions, make such allocations
and make such amendments to this Agreement as provided in this Section 6.2(c)
only if such conventions, allocations or amendments would not have a material
adverse effect on the Partners, the holders of any class or classes of Limited
Partner Interests issued and Outstanding or the Partnership, and if such
allocations are consistent with the principles of Section 704 of the Code.
(d)    The General Partner in its discretion may determine to depreciate or
amortize the portion of an adjustment under Section 743(b) of the Code
attributable to unrealized appreciation in any Adjusted Property (to the extent
of the unamortized Book-Tax Disparity) using a predetermined rate derived from
the depreciation or amortization method and useful life applied to the
Partnership’s common basis of such property, despite any inconsistency of such
approach with Treasury Regulation Section 1.167(c)-l(a)(6) or any successor
regulations thereto. If the General Partner determines that such reporting
position cannot reasonably be taken, the General Partner may adopt depreciation
and amortization conventions under which all purchasers acquiring Limited
Partner Interests in the same month would receive depreciation and amortization
deductions, based upon the same applicable rate as if they had purchased a
direct interest in the Partnership’s property. If the General Partner chooses
not to utilize such aggregate method, the General Partner may use any other
reasonable depreciation and amortization conventions to preserve the uniformity
of the intrinsic tax characteristics of any Limited Partner Interests that would
not have a material adverse effect on the Limited Partners or the Record Holders
of any class or classes of Limited Partner Interests.
(e)    Any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been


63

--------------------------------------------------------------------------------





allocated any deductions directly or indirectly giving rise to the treatment of
such gains as Recapture Income.
(f)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code which may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted as
necessary or appropriate to take into account those adjustments permitted or
required by Sections 734 and 743 of the Code.
(g)    Each item of Partnership income, gain, loss and deduction shall for
federal income tax purposes, be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
New York Stock Exchange on the first Business Day of each month; provided,
however, that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner in its sole discretion, shall be allocated to the Partners as of
the opening of the New York Stock Exchange on the first Business Day of the
month in which such gain or loss is recognized for federal income tax purposes.
The General Partner may revise, alter or otherwise modify such methods of
allocation as it determines necessary or appropriate in its sole discretion, to
the extent permitted or required by Section 706 of the Code and the regulations
or rulings promulgated thereunder.
(h)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner in its sole discretion.
(i)    If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective allocations
pursuant to Treasury Regulation Section 1.704-1(b)(4)(x). In the event such
corrective allocations are necessary, the Class A Preferred Holders agree to
remain a partner of the Partnership until such allocations are completed, and
the General Partner agrees to make such allocations as soon as practicable, even
if such allocations are not consistent with Section 706 of the Code and any
Treasury Regulations thereunder.
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Subject, in all instances, to the operation of Section 5.10(b), within 60
days following the end of each Quarter commencing with the Quarter ending on
December 31, 2002, an amount equal to 100% of Available Cash with respect to
such Quarter shall, subject to Section 17-607 of the Delaware Act, be
distributed in accordance with this Article VI by the Partnership to the
Partners, Pro Rata, as of the Record Date selected by the General Partner in its
reasonable discretion. All distributions required to be made under this
Agreement shall be made subject to Section 17-607 of the Delaware Act.


64

--------------------------------------------------------------------------------





(b)    Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs, other than from borrowings
described in (a)(ii) of the definition of Available Cash, shall be applied and
distributed solely in accordance with, and subject to the terms and conditions
of, Section 12.4.
(c)    In the event of the dissolution and liquidation of the Partnership, all
receipts received during or after the Quarter in which the Liquidation Date
occurs shall be applied and distributed solely in accordance with, and subject
to the terms and conditions of, Section 12.4.
(d)    The General Partner shall have the discretion to treat taxes paid by the
Partnership on behalf of, or amounts withheld with respect to, all or less than
all of the Partners, as a distribution of Available Cash to such Partners.
(e)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4    Special Provisions Relating to the Class A Preferred Holders.
(a)    Immediately upon the conversion of any Class A Preferred Unit into Common
Units pursuant to Section 5.10(f), the Unitholder holding a Class A Preferred
Unit that is converted shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder, including the right to vote as a
holder of Common Units and the right to participate in allocations of income,
gain, loss and deduction and distributions made with respect to Common Units;
provided, however, that such converted Class A Preferred Units shall remain
subject to the provisions of Section 6.4(b).
(b)    A Unitholder holding a Class A Preferred Unit that has converted into a
Common Unit pursuant to Section 5.10(f) shall not be issued a Common Unit
Certificate pursuant to Section 4.1 and shall not be permitted to transfer its
converted Class A Preferred Units to a Person that is not an Affiliate of the
holder until such time as the General Partner determines, based on advice of
counsel, that upon transfer, each such converted Class A Preferred Unit should
have intrinsic economic and U.S. federal income tax characteristics to the
transferee, in all material respects, that are the same as the intrinsic
economic and U.S. federal income tax characteristics that a Common Unit (other
than a converted Class A Preferred Unit) would have to such transferee upon
transfer, provided that in all events such determination shall be made within 5
Business Days of the date of conversion or receipt by the Partnership of the
notice of transfer, as applicable. The General Partner shall act in good faith
and shall make the determinations set forth in this Section 6.4(b) as soon as
practicable following a Conversion Date or as earlier provided herein.


65

--------------------------------------------------------------------------------





(c)    Except as expressly set forth herein, all payments and distributions to
holders of Class A Preferred Units shall be made ratably to them in accordance
with the Class A Preferred Units held by them.
Section 6.5    Special Provisions Relating to 2017 Warrants.
(a)    A Unitholder holding a Common Unit that has resulted from the exercise of
a 2017 Warrant shall not be issued a Common Unit Certificate pursuant to
Section 4.1, if the Common Units are evidenced by Certificates, and shall not be
permitted to transfer such Common Unit to a Person that is not an Affiliate of
the holder until such time as the General Partner determines, based on advice of
counsel, that each such Common Unit should have, as a substantive matter, like
intrinsic economic and federal income tax characteristics, in all material
respects, to the intrinsic economic and federal income tax characteristics of a
Common Unit, provided that in all events such determination shall be made within
5 Business Days of the date of the exercise of a 2017 Warrant. In connection
with the condition imposed by this Section 6.5(a), the General Partner shall act
in good faith to provide economic uniformity to such Common Units in preparation
for a transfer of such Common Units, including the application of
Section 5.5(c)(ii) and this Section 6.5(a); provided, however, that no such
steps may be taken that would have a material adverse effect on the Unitholders
holding Common Units.
ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner or Assignee
shall have any management power over the business and affairs of the
Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.3, shall have full power and authority to do all
things and on such terms as it, in its sole discretion, may deem necessary or
appropriate to conduct the business of the Partnership, to exercise all powers
set forth in Section 2.5 and to effectuate the purposes set forth in
Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;


66

--------------------------------------------------------------------------------





(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members), the repayment or guarantee of obligations of the Partnership Group and
the making of capital contributions to any member of the Partnership Group;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if same results in the terms of the transaction being less favorable to the
Partnership than would otherwise be the case);
(vi)     the distribution of Partnership cash;
(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)    the maintenance of such insurance for the benefit of the Partnership
Group and the Partners as it deems necessary or appropriate;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
relationships (including the acquisition of interests in, and the contributions
of property to, any Group Member from time to time) subject to the restrictions
set forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation and the incurring of legal
expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting


67

--------------------------------------------------------------------------------





that trading be suspended on, any such exchange (subject to any prior approval
that may be required under Section 4.7);
(xiii)    the purchase, sale or other acquisition or disposition of Partnership
Securities, or the issuance of additional options, rights, warrants and
appreciation rights relating to Partnership Securities; and
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in any Group Member as a member or partner.
(b)    Notwithstanding any other provision of this Agreement, the Operating
Company Agreement, the Delaware Act or any applicable law, rule or regulation,
each of the Partners and the Assignees and each other Person who may acquire an
interest in Partnership Securities hereby (i) approves, ratifies and confirms
the execution, delivery and performance by the parties thereto of the Operating
Company Agreement, any other limited liability company or partnership agreement
of any other Group Member, the Underwriting Agreement, the Omnibus Agreement,
the Contribution Agreement and the other agreements described in or filed as
exhibits to the Registration Statement that are related to the transactions
contemplated by the Registration Statement; (ii) agrees that the General Partner
(on its own or through any officer of the Partnership) is authorized to execute,
deliver and perform the agreements referred to in clause (i) of this sentence
and the other agreements, acts, transactions and matters described in or
contemplated by the Registration Statement on behalf of the Partnership without
any further act, approval or vote of the Partners or the Assignees or the other
Persons who may acquire an interest in Partnership Securities; and (iii) agrees
that the execution, delivery or performance by the General Partner, any Group
Member or any Affiliate of any of them, of this Agreement or any agreement
authorized or permitted under this Agreement (including the exercise by the
General Partner or any Affiliate of the General Partner of the rights accorded
pursuant to Article XV), shall not constitute a breach by the General Partner of
any duty that the General Partner may owe the Partnership or the Limited
Partners or any other Persons under this Agreement (or any other agreements) or
of any duty stated or implied by law or equity.
Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be determined by the General Partner in its
sole discretion to be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware or any other state in which the Partnership may elect to do business
or own property. To the extent that such action is determined by the General
Partner in its sole discretion to be reasonable and necessary or appropriate,
the General Partner shall file amendments to and restatements of the Certificate
of Limited Partnership and do all things necessary to maintain the Partnership
as a limited partnership (or a partnership or other entity in which the limited
partners have limited liability) under the laws of the State of Delaware or of
any other state in which the Partnership may elect to do business or own
property. Subject to the terms of Section 3.4(a), the General Partner shall not
be required, before or after filing, to deliver or mail a copy of the


68

--------------------------------------------------------------------------------





Certificate of Limited Partnership, any qualification document or any amendment
thereto to any Limited Partner.
Section 7.3    Restrictions on the General Partner’s Authority.
(a)    The General Partner may not, without written approval of the specific act
by holders of all of the Outstanding Limited Partner Interests or by other
written instrument executed and delivered by holders of all of the Outstanding
Limited Partner Interests subsequent to the date of this Agreement, take any
action in contravention of this Agreement, including, except as otherwise
provided in this Agreement, (i) committing any act that would make it impossible
to carry on the ordinary business of the Partnership; (ii) possessing
Partnership property, or assigning any rights in specific Partnership property,
for other than a Partnership purpose; (iii) admitting a Person as a Partner;
(iv) amending this Agreement in any manner; or (v) transferring its interest as
a general partner of the Partnership.
(b)    Except as provided in Articles XII and XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the
Partnership’s assets in a single transaction or a series of related transactions
(including by way of merger, consolidation or other combination) or approve on
behalf of the Partnership the sale, exchange or other disposition of all or
substantially all of the assets of the Operating Company and its Subsidiaries
taken as a whole without the approval of holders of a Unit Majority; provided
however that this provision shall not preclude or limit the General Partner’s
ability to mortgage, pledge, hypothecate or grant a security interest in all or
substantially all of the assets of the Partnership or the Operating Company and
shall not apply to any forced sale of any or all of the assets of the
Partnership or the Operating Company pursuant to the foreclosure of, or other
realization upon, any such encumbrance. Without the approval of holders of a
Unit Majority, the General Partner shall not, on behalf of the Partnership,
(i) consent to any amendment to the Operating Company Agreement or, except as
expressly permitted by Section 7.9(d), take any action permitted to be taken by
a member of the Operating Company, in either case, that would adversely affect
the Limited Partners (including any particular class of Partnership Interests as
compared to any other class of Partnership Interests) in any material respect or
(ii) except as permitted under Sections 4.6, 11.1 and 11.2, elect or cause the
Partnership to elect a successor general partner of the Partnership.
Section 7.4    Reimbursement of the General Partner.
(a)    Except as provided in this Section 7.4 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
reasonable basis as the General Partner may determine in its sole discretion,
for (i) all direct and indirect expenses it incurs or payments it makes on
behalf of the Partnership (including salary, bonus, incentive compensation and
other amounts paid to any Person including Affiliates of the General Partner to
perform services for the Partnership or for the General Partner in the discharge
of its duties to the Partnership), and (ii) all other necessary or appropriate
expenses allocable to the Partnership or otherwise reasonably incurred by the
General Partner in connection with operating


69

--------------------------------------------------------------------------------





the Partnership’s business (including expenses allocated to the General Partner
by its Affiliates). The General Partner shall determine the expenses that are
allocable to the Partnership in any reasonable manner determined by the General
Partner in its sole discretion. Reimbursements pursuant to this Section 7.4
shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.
(c)    The General Partner, in its sole discretion and without the approval of
the Limited Partners (who shall have no right to vote in respect thereof), may
propose and adopt on behalf of the Partnership employee benefit plans, employee
programs and employee practices (including plans, programs and practices
involving the issuance of Partnership Securities or options to purchase, or
rights, warrants or appreciation rights relating to, Partnership Securities), or
cause the Partnership to issue Partnership Securities in connection with, or
pursuant to, any employee benefit plan, employee program or employee practice
maintained or sponsored by the General Partner or any of its Affiliates, in each
case for the benefit of employees of the General Partner, any Group Member or
any Affiliate, or any of them, in respect of services performed, directly or
indirectly, for the benefit of the Partnership Group. The Partnership agrees to
issue and sell to the General Partner or any of its Affiliates any Partnership
Securities that the General Partner or such Affiliates are obligated to provide
to any employees pursuant to any such employee benefit plans, employee programs
or employee practices. Expenses incurred by the General Partner in connection
with any such plans, programs and practices (including the net cost to the
General Partner or such Affiliates of Partnership Securities purchased by the
General Partner or such Affiliates from the Partnership to fulfill options or
awards under such plans, programs and practices) shall be reimbursed in
accordance with Section 7.4(b). Any and all obligations of the General Partner
under any employee benefit plans, employee programs or employee practices
adopted by the General Partner as permitted by this Section 7.4(c) shall
constitute obligations of the General Partner hereunder and shall be assumed by
any successor General Partner approved pursuant to Section 11.1 or 11.2 or the
transferee of or successor to all of the General Partner’s General Partner
Interest pursuant to Section 4.6.
Section 7.5    Outside Activities.
(a)    After the Closing Date, the General Partner, for so long as it is the
General Partner of the Partnership (i) agrees that its sole business will be to
act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company of which the
Partnership or the Operating Company is, directly or indirectly, a partner or
member and to undertake activities that are ancillary or related thereto
(including being a limited partner in the Partnership), (ii) shall not engage in
any business or activity or incur any debts or liabilities except in connection
with or incidental to (A) its performance as general partner or managing member
of one or more Group Members or as described in or contemplated by the
Registration Statement, or (B) the acquiring, owning or disposing of debt or
equity securities in any Group Member and (iii) except to the extent permitted
in the Omnibus Agreement, shall not, and shall cause its Affiliates (other than
the Adena Group, which shall be subject to the Restricted Business Contribution
Agreement) not to, engage in any Restricted Business.


70

--------------------------------------------------------------------------------





(b)    On the Closing Date, Arch Coal, Inc., Ark Land, Great Northern, New
Gauley, Western Pocahontas and certain of their respective Affiliates entered
into the Omnibus Agreement with the General Partner, the Partnership and the
Operating Company. As of the date of this Agreement, the Omnibus Agreement sets
forth certain restrictions on the ability of Great Northern, New Gauley, Western
Pocahontas and such Affiliates to engage in Restricted Businesses. Cline,
Foresight and Adena have entered into the Restricted Business Contribution
Agreement with the General Partner, the Partnership, the Organizational General
Partner and the Operating Company, which agreement sets forth certain
restrictions on the ability of the Adena Group to engage in Adena Restricted
Businesses.
(c)    Except as specifically restricted by Section 7.5(a), the Omnibus
Agreement and the Restricted Business Contribution Agreement, each Indemnitee
(other than the General Partner) shall have the right to engage in businesses of
every type and description and other activities for profit and to engage in and
possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty express or implied by law to any Group Member or any Partner or Assignee.
Neither any Group Member, any Limited Partner nor any other Person shall have
any rights by virtue of this Agreement, the Operating Company Agreement, any
other limited liability company or partnership agreement of any other Group
Member, or the partnership relationship established hereby or thereby in any
business ventures of any Indemnitee.
(d)    Subject to the terms of Section 7.5(a), Section 7.5(b), Section 7.5(c),
the Omnibus Agreement and the Restricted Business Contribution Agreement, but
otherwise notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Indemnitees (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of the General Partner’s fiduciary duty or any other obligation of any
type whatsoever of the General Partner for the Indemnitees (other than the
General Partner) to engage in such business interests and activities in
preference to or to the exclusion of the Partnership and (iii) except as set
forth in the Omnibus Agreement or the Restricted Business Contribution
Agreement, the General Partner and the Indemnitees shall have no obligation to
present business opportunities to the Partnership.
(e)    The General Partner and any of its Affiliates may acquire Units or other
Partnership Securities in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise
all rights of the General Partner or Limited Partner, as applicable, relating to
such Units or Partnership Securities.
(f)    The term “Affiliates” when used in Section 7.5(a) and Section 7.5(e) with
respect to the General Partner shall not include any Group Member or any
Subsidiary of the Group Member.
(g)    Anything in this Agreement to the contrary notwithstanding, to the extent
that provisions of Section 7.7, 7.8, 7.9, 7.10 or other Sections of this
Agreement purport or are


71

--------------------------------------------------------------------------------





interpreted to have the effect of restricting the fiduciary duties that might
otherwise, as a result of Delaware or other applicable law, be owed by the
General Partner to the Partnership and its Limited Partners, or to constitute a
waiver or consent by the Limited Partners to any such restriction, such
provisions shall be inapplicable and have no effect in determining whether the
General Partner has complied with its fiduciary duties in connection with
determinations made by it under this Section 7.5.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership; Contracts with Affiliates; Certain Restrictions on the General
Partner.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees). The borrowing party shall reimburse the
lending party for any costs (other than any additional interest costs) incurred
by the lending party in connection with the borrowing of such funds. For
purposes of this Section 7.6(a) and Section 7.6(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member. No Group Member may lend funds to the General Partner or any of its
Affiliates (other than another Group Member).
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions
established in the sole discretion of the General Partner; provided, however,
that the Partnership may not charge the Group Member interest at a rate less
than the rate that would be charged to the Group Member (without reference to
the General Partner’s financial abilities or guarantees) by unrelated lenders on
comparable loans. The foregoing authority shall be exercised by the General
Partner in its sole discretion and shall not create any right or benefit in
favor of any Group Member or any other Person.
(c)    The General Partner may itself, or may enter into an agreement with any
of its Affiliates to, render services to a Group Member or to the General
Partner in the discharge of its duties as General Partner of the Partnership.
Any services rendered to a Group Member by the General Partner or any of its
Affiliates shall be on terms that are fair and reasonable to the Partnership;
provided, however, that the requirements of this Section 7.6(c) shall be deemed
satisfied as to (i) any transaction approved by Special Approval, (ii) any
transaction, the terms of which are no less favorable to the Partnership Group
than those generally being provided to or available from unrelated third parties
or (iii) any transaction that, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous to the Partnership Group), is
equitable to the Partnership Group. The provisions of Section 7.4 shall apply to
the rendering of services described in this Section 7.6(c).


72

--------------------------------------------------------------------------------





(d)    The Partnership Group may transfer assets to joint ventures, other
partnerships, corporations, limited liability companies or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions as are consistent with this Agreement and applicable
law.
(e)    Neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
fair and reasonable to the Partnership; provided, however, that the requirements
of this Section 7.6(e) shall be deemed to be satisfied as to (i) the
transactions effected pursuant to Sections 5.2 and 5.3, the Contribution
Agreement and any other transactions described in or contemplated by the
Registration Statement, (ii) any transaction approved by Special Approval,
(iii) any transaction, the terms of which are no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties, or (iv) any transaction that, taking into account the totality of
the relationships between the parties involved (including other transactions
that may be particularly favorable or advantageous to the Partnership), is
equitable to the Partnership. With respect to any contribution of assets to the
Partnership in exchange for Partnership Securities, the Conflicts Committee, in
determining whether the appropriate number of Partnership Securities are being
issued, may take into account, among other things, the fair market value of the
assets, the liquidated and contingent liabilities assumed, the tax basis in the
assets, the extent to which tax-only allocations to the transferor will protect
the existing partners of the Partnership against a low tax basis, and such other
factors as the Conflicts Committee deems relevant under the circumstances.
(f)    The General Partner and its Affiliates will have no obligation to permit
any Group Member to use any facilities or assets of the General Partner and its
Affiliates, except as may be provided in contracts entered into from time to
time specifically dealing with such use, nor shall there be any obligation on
the part of the General Partner or its Affiliates to enter into such contracts.
(g)    Without limitation of Sections 7.6(a) through 7.6(f), and notwithstanding
anything to the contrary in this Agreement, the existence of the conflicts of
interest described in the Registration Statement are hereby approved by all
Partners.
Section 7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided, that in each case the Indemnitee acted in
good faith and in a manner that such Indemnitee reasonably believed to be in, or
(in the case of a Person other than the General Partner) not opposed to, the
best interests of the Partnership and, with respect to any criminal proceeding,
had no reasonable cause to believe its conduct was unlawful; provided, further,
no indemnification pursuant to this Section 7.7 shall be available to the
General Partner or its Affiliates (other than a Group Member) with respect to
its or their obligations incurred pursuant to the Underwriting Agreement, the
Omnibus


73

--------------------------------------------------------------------------------





Agreement, the Restricted Business Contribution Agreement, the Contribution
Agreement or the Adena Contribution Agreements (other than obligations incurred
by the General Partner on behalf of the Partnership). The termination of any
action, suit or proceeding by judgment, order, settlement, conviction or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
the Indemnitee acted in a manner contrary to that specified above. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to the final disposition
of such claim, demand, action, suit or proceeding upon receipt by the
Partnership of any undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be that of a
primary indemnitor and is in addition to any other rights to which an Indemnitee
may be entitled under any agreement, pursuant to any vote of the holders of
Outstanding Limited Partner Interests, as a matter of law or otherwise, both as
to actions in the Indemnitee’s capacity as an Indemnitee and as to actions in
any other capacity (including any capacity under the Underwriting Agreement),
and shall continue as to an Indemnitee who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against or expense that
may be incurred by such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is in, or
not opposed to, the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.


74

--------------------------------------------------------------------------------





(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, the Assignees or any other Persons who have acquired interests in the
Partnership Securities, for losses sustained or liabilities incurred as a result
of any act or omission if such Indemnitee acted in good faith.
(b)    Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they
restrict or otherwise modify the duties and liabilities of an Indemnitee
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of such Indemnitee.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability to the Partnership, the Limited Partners, the
General Partner, and the Partnership’s and General Partner’s directors, officers
and employees under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.


75

--------------------------------------------------------------------------------





Section 7.9    Resolution of Conflicts of Interest.
(a)    Unless otherwise expressly provided in this Agreement, the Operating
Company Agreement, or any other limited liability company or partnership
agreement of any other Group Member, whenever a potential conflict of interest
exists or arises between the General Partner or any of its Affiliates, on the
one hand, and the Partnership, the Operating Company, any other Group Member,
any Partner or any Assignee, on the other, any resolution or course of action by
the General Partner or its Affiliates in respect of such conflict of interest
shall be permitted and deemed approved by all Partners, and shall not constitute
a breach of this Agreement, of the Operating Company Agreement, of any agreement
contemplated herein or therein, or of any duty stated or implied by law or
equity, if the resolution or course of action is, or by operation of this
Agreement is deemed to be, fair and reasonable to the Partnership. The General
Partner shall be authorized but not required in connection with its resolution
of such conflict of interest to seek Special Approval of such resolution. Any
conflict of interest and any resolution of such conflict of interest shall be
conclusively deemed fair and reasonable to the Partnership if such conflict of
interest or resolution is (i) approved by Special Approval (as long as the
material facts known to the General Partner or any of its Affiliates regarding
any proposed transaction were disclosed to the Conflicts Committee at the time
it gave its approval), (ii) on terms no less favorable to the Partnership than
those generally being provided to or available from unrelated third parties or
(iii) fair to the Partnership, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous to the Partnership). The General
Partner may also adopt a resolution or course of action that has not received
Special Approval. The General Partner (including the Conflicts Committee in
connection with Special Approval) shall be authorized in connection with its
determination of what is “fair and reasonable” to the Partnership and in
connection with its resolution of any conflict of interest to consider (A) the
relative interests of any party to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interest; (B) any
customary or accepted industry practices and any customary or historical
dealings with a particular Person; (C) any applicable generally accepted
accounting practices or principles; and (D) such additional factors as the
General Partner (including the Conflicts Committee) determines in its sole
discretion to be relevant, reasonable or appropriate under the circumstances.
Nothing contained in this Agreement, however, is intended to nor shall it be
construed to require the General Partner (including the Conflicts Committee) to
consider the interests of any Person other than the Partnership. In the absence
of bad faith by the General Partner, the resolution, action or terms so made,
taken or provided by the General Partner with respect to such matter shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or a breach of any standard of care or duty imposed herein or therein or, to the
extent permitted by law, under the Delaware Act or any other law, rule or
regulation.
(b)    Whenever this Agreement or any other agreement contemplated hereby
provides that the General Partner or any of its Affiliates is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” that
it deems “necessary or appropriate” or “necessary or advisable” or under a grant
of similar authority or latitude, except as otherwise provided herein, the
General Partner or such Affiliate shall be entitled to consider only such
interests and factors as it desires and shall have no duty or obligation to give
any consideration to any interest of, or factors affecting, the Partnership, any
other Group Member, any Limited Partner or any Assignee, (ii) it


76

--------------------------------------------------------------------------------





may make such decision in its sole discretion (regardless of whether there is a
reference to “sole discretion” or “discretion”) unless another express standard
is provided for, or (iii) in “good faith” or under another express standard, the
General Partner or such Affiliate shall act under such express standard and
shall not be subject to any other or different standards imposed by this
Agreement, the Operating Company Agreement, any other limited liability company
or partnership agreement of any other Group Member, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation. In addition, any actions taken by the General Partner or such
Affiliate consistent with the standards of “reasonable discretion” set forth in
the definitions of Available Cash or Operating Surplus shall not constitute a
breach of any duty of the General Partner to the Partnership or the Limited
Partners. The General Partner shall have no duty, express or implied, to sell or
otherwise dispose of any asset of the Partnership Group other than in the
ordinary course of business. No borrowing by any Group Member or the approval
thereof by the General Partner shall be deemed to constitute a breach of any
duty of the General Partner to the Partnership or the Limited Partners by reason
of the fact that the purpose or effect of such borrowing is directly or
indirectly to enable distributions to the General Partner or its Affiliates
(including in their capacities as Limited Partners).
(c)    Whenever a particular transaction, arrangement or resolution of a
conflict of interest is required under this Agreement to be “fair and
reasonable” to any Person, the fair and reasonable nature of such transaction,
arrangement or resolution shall be considered in the context of all similar or
related transactions.
(d)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this
Section 7.9.
Section 7.10    Other Matters Concerning the General Partner.
(a)    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership.


77

--------------------------------------------------------------------------------





(d)    Any standard of care and duty imposed by this Agreement or under the
Delaware Act or any applicable law, rule or regulation shall be modified, waived
or limited, to the extent permitted by law, as required to permit the General
Partner to act under this Agreement or any other agreement contemplated by this
Agreement and to make any decision pursuant to the authority prescribed in this
Agreement, so long as such action is reasonably believed by the General Partner
to be in, or not inconsistent with, the best interests of the Partnership.
Section 7.11    Purchase or Sale of Partnership Securities. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership
Securities. As long as Partnership Securities are held by any Group Member, such
Partnership Securities shall not be considered Outstanding for any purpose,
except as otherwise provided herein. The General Partner or any of Affiliate of
the General Partner may also purchase or otherwise acquire and sell or otherwise
dispose of Partnership Securities for its own account, subject to the provisions
of Articles IV and X.
Section 7.12    Registration Rights of the General Partner and its Affiliates.
(a)    If (i) the General Partner or any Affiliate of the General Partner,
including Adena, (including for purposes of this Section 7.12, any Person that
was an Affiliate of the General Partner at the Closing Date, notwithstanding
that it may later cease to be an Affiliate of the General Partner or Adena)
holds Partnership Securities that it desires to sell and (ii) Rule 144 of the
Securities Act (or any successor rule or regulation to Rule 144) or another
exemption from registration is not available to enable such holder of
Partnership Securities (the “Holder”) to dispose of the number (without
limitation) of Partnership Securities it desires to sell at the time it desires
to do so without registration under the Securities Act, then at the option and
upon the request of the Holder, the Partnership shall file with the Commission
as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Securities
covered by such registration statement have been sold, a registration statement
under the Securities Act registering the offering and sale of the number of
Partnership Securities specified by the Holder; provided, however, that after
November 1, 2011, the Partnership shall not be required to effect more than
three registrations pursuant to Section 7.12(a) and Section 7.12(b) at the
request of Adena or more than one registration pursuant to Section 7.12(a) and
Section 7.12(b) at the request of each of Western Pocahontas, Great Northern and
New Gauley; and provided further, however, that if the Conflicts Committee
determines that the requested registration would be materially detrimental to
the Partnership and its Partners because such registration would (x) materially
interfere with a significant acquisition, reorganization or other similar
transaction involving the Partnership, (y) require premature disclosure of
material information that the Partnership has a bona fide business purpose for
preserving as confidential or (z) render the Partnership unable to comply with
requirements under applicable securities laws, then the Partnership shall have
the right to postpone such requested registration for a period of not more than
three months after receipt of the Holder’s request, such right pursuant to this
Section 7.12(a) or Section 7.12(b) not to be utilized more than twice in any
twelve-month period. Except as provided in the preceding sentence, the
Partnership shall be deemed not to have used all commercially reasonable efforts
to keep the registration statement effective during the applicable period if it
voluntarily takes any action that would result in Holders of Partnership
Securities covered


78

--------------------------------------------------------------------------------





thereby not being able to offer and sell such Partnership Securities at any time
during such period, unless such action is required by applicable law. In
connection with any registration pursuant to the first sentence of this
Section 7.12(a), the Partnership shall (i) promptly prepare and file (A) such
documents as may be necessary to register or qualify the securities subject to
such registration under the securities laws of such states as the Holder shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Partnership would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such registration, and (B) such documents as
may be necessary to apply for listing or to list the Partnership Securities
subject to such registration on such National Securities Exchange as the Holder
shall reasonably request, and (ii) do any and all other acts and things that may
reasonably be necessary or appropriate to enable the Holder to consummate a
public sale of such Partnership Securities in such states. Except as set forth
in Section 7.12(d), all costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions, if any) shall be paid by
the Partnership, without reimbursement by the Holder; provided, however, that
with respect to each such registration and offering requested by Adena pursuant
to this Section 7.12(a), such costs and expenses shall be paid by the
Partnership only to the extent that such costs and expenses exceed $150,000.
(b)    If any Holder holds Partnership Securities that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number (without limitation) of Partnership Securities it desires
to sell at the time it desires to do so without registration under the
Securities Act, then at the option and upon the request of the Holder, the
Partnership shall file with the Commission as promptly as practicable after
receiving such request, and use all reasonable efforts to cause to become
effective and remain continuously effective, supplemented and amended to the
extent necessary to ensure that it is available until all Partnership Securities
covered by such shelf registration statement have been sold, a “shelf”
registration statement covering the Partnership Securities specified by the
Holder on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the Commission; provided, however, that
after November 1, 2011, the Partnership shall not be required to effect more
than three registrations pursuant to Section 7.12(a) and Section 7.12(b) at the
request of Adena or more than one registration pursuant to Section 7.12(a) and
Section 7.12(b) at the request of each of Western Pocahontas, Great Northern and
New Gauley; and provided further, however, that if the Conflicts Committee
determines in good faith that any offering under, or the use of any prospectus
forming a part of, the shelf registration statement would be materially
detrimental to the Partnership and its Partners because such offering or use
would (x) materially interfere with a significant acquisition, reorganization or
other similar transaction involving the Partnership, (y) require premature
disclosure of material information that the Partnership has a bona fide business
purpose for preserving as confidential or (z) render the Partnership unable to
comply with requirements under applicable securities laws, then the Partnership
shall have the right to suspend such offering or use for a period of not more
than six months after receipt of the Holder’s request, such right pursuant to
Section 7.12(a) or this Section 7.12(b) not to be utilized more than twice in
any twelve-month period. Except as provided in the preceding sentence, the
Partnership shall be deemed not to have used all reasonable efforts to keep the
shelf registration statement effective during the applicable


79

--------------------------------------------------------------------------------





period if it voluntarily takes any action that would result in Holders of
Partnership Securities covered thereby not being able to offer and sell such
Partnership Securities at any time during such period, unless such action is
required by applicable law. In connection with any shelf registration pursuant
to this Section 7.12(b), the Partnership shall (i) promptly prepare and file
(A) such documents as may be necessary to register or qualify the securities
subject to such shelf registration under the securities laws of such states as
the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Partnership would become subject to general service of process or to
taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such shelf
registration, and (B) such documents as may be necessary to apply for listing or
to list the Partnership Securities subject to such shelf registration on such
National Securities Exchange as the Holder shall reasonably request, and (ii) do
any and all other acts and things that may be necessary or appropriate to enable
the Holder to consummate a public sale of such Partnership Securities in such
states. Except as set forth in Section 7.12(d), all costs and expenses of any
such shelf registration and offering (other than the underwriting discounts and
commissions, if any) shall be paid by the Partnership, without reimbursement by
the Holder; provided, however, that with respect to each such shelf registration
and offering requested by Adena pursuant to this Section 7.12(b), such costs and
expenses shall be paid by the Partnership only to the extent that such costs and
expenses exceed $150,000.
(c)    If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall use all reasonable efforts to provide
notice of its intention to file such registration statement and shall use all
reasonable efforts to include such number or amount of securities held by the
Holder in such registration statement as the Holder shall request; provided,
that the Partnership is not required to make any effort or take any action to so
include the securities of the Holder once the registration statement is declared
effective by the Commission, including any registration statement providing for
the offering from time to time of securities pursuant to Rule 415 of the
Securities Act or any similar rule that may be adopted by the Commission. If the
proposed offering pursuant to this Section 7.12(c) shall be an underwritten
offering, then, in the event that the managing underwriter or managing
underwriters of such offering advise the Partnership and the Holder in writing
that in their opinion the inclusion of all or some of the Holder’s Partnership
Securities would adversely and materially affect the success of the offering,
the Partnership shall include in such offering only that number or amount, if
any, of securities held by the Holder that, in the opinion of the managing
underwriter or managing underwriters, will not so adversely and materially
affect the offering. Except as set forth in Section 7.12(d), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
(d)    If underwriters are engaged in connection with any registration referred
to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless


80

--------------------------------------------------------------------------------





the Holder, its officers, directors and each Person who controls the Holder
(within the meaning of the Securities Act) and any agent thereof (collectively,
“Indemnified Persons”) from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including legal fees and expenses),
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise under the
Securities Act or otherwise (hereinafter referred to in this Section 7.12(d) as
a “claim” and in the plural as “claims”) based upon, arising out of or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which any Partnership Securities
were registered under the Securities Act or any state securities or Blue Sky
laws, in any preliminary prospectus (if used prior to the effective date of such
registration statement), or in any summary or final prospectus or in any
amendment or supplement thereto (if used during the period the Partnership is
required to keep the registration statement current), or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein not misleading; provided, however, that the Partnership shall not
be liable to any Indemnified Person to the extent that any such claim arises out
of, is based upon or results from an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary, summary or final prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Partnership by or on behalf of such Indemnified Person specifically for use in
the preparation thereof.
(e)    The provisions of Section 7.12(a), Section 7.12(b) and Section 7.12(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates including Adena) after it ceases to be a
general partner of the Partnership, during a period of two years subsequent to
the effective date of such cessation and for so long thereafter as is required
for the Holder to sell all of the Partnership Securities with respect to which
it has requested during such two-year period inclusion in a registration
statement otherwise filed or that a registration statement be filed; provided,
however, that the Partnership shall not be required to file successive
registration statements covering the same Partnership Securities for which
registration was demanded during such two-year period. The provisions of
Section 7.12(d) shall continue in effect thereafter.
(f)    The rights to cause the Partnership to register Partnership Securities
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Securities, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Securities with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.
(g)    Any request to register Partnership Securities pursuant to this
Section 7.12 shall (i) specify the Partnership Securities intended to be offered
and sold by the Person making the request, (ii) express such Person’s present
intent to offer such Partnership Securities for distribution, (iii) describe the
nature or method of the proposed offer and sale of Partnership Securities, and


81

--------------------------------------------------------------------------------





(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Securities.
Section 7.13    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (c) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.4(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the record of the Record Holders and Assignees of Units or other Partnership
Securities, books of account and records of Partnership proceedings, may be kept
on, or be in the form of, computer disks, hard drives, punch cards, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the books and records so maintained are convertible into clearly
legible written form within a reasonable period of time. The books of the
Partnership shall be maintained, for financial reporting purposes, on an accrual
basis in accordance with U.S. GAAP.
Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.


82

--------------------------------------------------------------------------------





Section 8.3    Reports.
(a)    As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available to each Record Holder of a Unit as of a date
selected by the General Partner in its discretion, an annual report containing
financial statements of the Partnership for such fiscal year of the Partnership,
presented in accordance with U.S. GAAP, including a balance sheet and statements
of operations, Partnership equity and cash flows, such statements to be audited
by a firm of independent public accountants selected by the General Partner.
(b)    As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available to each Record Holder of a
Unit, as of a date selected by the General Partner in its discretion, a report
containing unaudited financial statements of the Partnership and such other
information as may be required by applicable law, regulation or rule of any
National Securities Exchange on which the Units are listed for trading, or as
the General Partner determines to be necessary or appropriate.
ARTICLE IX

TAX MATTERS
Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and a taxable year ending
on December 31. The tax information reasonably required by Record Holders for
federal and state income tax reporting purposes with respect to a taxable year
shall be furnished to them within 90 days of the close of the calendar year in
which the Partnership’s taxable year ends. The classification, realization and
recognition of income, gain, losses and deductions and other items shall be on
the accrual method of accounting for federal income tax purposes.
Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are traded during
the calendar month in which such transfer is deemed to occur pursuant to
Section 6.2(g) without regard to the actual price paid by such transferee.
(b)    The Partnership shall elect to deduct expenses incurred in organizing the
Partnership ratably over a sixty-month period as provided in Section 709 of the
Code.


83

--------------------------------------------------------------------------------





(c)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3    Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the Tax Matters Partner (as defined in the Code) and is
authorized and required to represent the Partnership (at the Partnership’s
expense) in connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. Each Partner agrees to cooperate with the General Partner and to do
or refrain from doing any or all things reasonably required by the General
Partner to conduct such proceedings.
Section 9.4    Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that it
determines in its discretion to be necessary or appropriate to cause the
Partnership and the other Group Members to comply with any withholding
requirements established under the Code or any other federal, state or local law
including, without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required or elects to withhold
and pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or Assignee (including, without
limitation, by reason of Section 1446 of the Code), the amount withheld may at
the discretion of the General Partner be treated by the Partnership as a
distribution of cash pursuant to Section 6.3 in the amount of such withholding
from such Partner.
ARTICLE X

ADMISSION OF PARTNERS
Section 10.1    Admission of Substituted Limited Partner. By transfer of a
Limited Partner Interest in accordance with Article IV, the transferor shall be
deemed to have given the transferee the right to seek admission as a Substituted
Limited Partner subject to the conditions of, and in the manner permitted under,
this Agreement. A transferor of a Certificate representing a Limited Partner
Interest shall, however, only have the authority to convey to a purchaser or
other transferee who does not execute and deliver a Transfer Application (a) 
the right to negotiate such Certificate to a purchaser or other transferee and
(b) the right to transfer the right to request admission as a Substituted
Limited Partner to such purchaser or other transferee in respect of the
transferred Limited Partner Interests. Each transferee of a Limited Partner
Interest (including any nominee holder or an agent acquiring such Limited
Partner Interest for the account of another Person) who executes and delivers a
Transfer Application shall, by virtue of such execution and delivery, be an
Assignee and be deemed to have applied to become a Substituted Limited Partner
with respect to the Limited Partner Interests so transferred to such Person.
Such Assignee shall be admitted to the Partnership as a Substituted Limited
Partner when any such admission is reflected on the books and records of the
Partnership, which the General Partner shall cause to be done as soon as
practicable following any transfer. An Assignee shall have an interest in the
Partnership equivalent to that of a Limited Partner with respect to allocations
and distributions, including liquidating distributions, of the Partnership. With
respect to voting rights attributable to Limited Partner Interests that are held
by Assignees, the General Partner shall be deemed to be the Limited Partner with
respect thereto and shall, in exercising the voting rights in respect of such
Limited Partner Interests on any matter, vote


84

--------------------------------------------------------------------------------





such Limited Partner Interests at the written direction of the Assignee who is
the Record Holder of such Limited Partner Interests. If no such written
direction is received, such Limited Partner Interests will not be voted. An
Assignee shall have no other rights of a Limited Partner.
Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or 11.2 or the transferee of or
successor to all of the General Partner Interest pursuant to Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor
shall, subject to the terms hereof, carry on the business of the members of the
Partnership Group without dissolution.
Section 10.3    Admission of Additional Limited Partners.
(a)    A Person (other than the General Partner or a Substituted Limited
Partner) who makes a Capital Contribution to the Partnership in accordance with
this Agreement shall be admitted to the Partnership as an Additional Limited
Partner only upon furnishing to the General Partner
(i)    evidence of acceptance in form satisfactory to the General Partner of all
of the terms and conditions of this Agreement, including the power of attorney
granted in Section 2.6, and
(ii)    such other documents or instruments as may be required in the discretion
of the General Partner to effect such Person’s admission as an Additional
Limited Partner.
(b)    Notwithstanding anything to the contrary in this Section 10.3, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
discretion. The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person is recorded as
such in the books and records of the Partnership, following the consent of the
General Partner to such admission.
Section 10.4    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary and appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.


85

--------------------------------------------------------------------------------





ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its rights as General Partner
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.


86

--------------------------------------------------------------------------------





(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) the General Partner voluntarily
withdraws by giving at least 90 days advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (ii) at any time
that the General Partner ceases to be the General Partner pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or (iii)  at any
time that the General Partner voluntarily withdraws by giving at least 90 days
advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, to
the extent applicable, of the other Group Members. The Person so elected as
successor General Partner shall automatically become the successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. If,
prior to the effective date of the General Partner’s withdrawal, a successor is
not selected by the Unitholders as provided herein or the General Partner does
not deliver to the Partnership an Opinion of Council (“Withdrawal Opinion of
Counsel”) that such withdrawal (following the selection of the successor General
Partner) would not result in the loss of the limited liability of any Limited
Partner or any Group Member or cause any Group Member to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such), the
Partnership shall be dissolved in accordance with Section 12.1. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.2.
Section 11.2    Removal of the General Partner.
(a)    The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66-2/3% of the Outstanding Units (including Units
held by the General Partner and its Affiliates). Any such action by such holders
for removal of the General Partner must also provide for the election of a
successor General Partner by the Unitholders holding a majority of the
outstanding Common Units voting as a class (including Units held by the General
Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to Section 10.2.
The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. If a Person is elected as a successor
General Partner in accordance with the terms of this Section 11.2(a), such
Person shall, upon admission pursuant to Section 10.2, automatically become a
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. The right of the holders of Outstanding Units to remove the
General Partner shall not exist or be exercised unless the Partnership has
received an opinion opining as to the matters covered by a Withdrawal Opinion of
Counsel. Any successor General Partner elected in accordance with the terms of
this Section 11.2 shall be subject to the provisions of Section 10.2.


87

--------------------------------------------------------------------------------





(b)    After the Initial Conversion Date, the holders of the Class A Preferred
Units (or such holders holding Common Units issued upon conversion thereof) may,
if they hold 66 2/3% of the Common Units (or would, on conversion of all Class A
Preferred Units), act by written consent to remove the General Partner and
provide for the election of a successor General Partner. Such removal shall be
effective immediately following the admission of a successor General Partner
pursuant to Section 10.2. The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member. If a Person
is selected as a successor General Partner in accordance with the terms of this
Section 11.2(b), such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.
Section 11.3    Interest of Departing Partner and Successor General Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or 11.2, the Departing Partner shall have the
option, exercisable prior to the effective date of the departure of such
Departing Partner, to require its successor to purchase its General Partner
Interest and its general partner interest (or equivalent interest), if any, in
the other Group Members (collectively, the “Combined Interest”) in exchange for
an amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its departure.
If the General Partner is removed by the Unitholders under circumstances where
Cause exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or 11.2, such successor
shall have the option, exercisable prior to the effective date of the departure
of such Departing Partner, to purchase the Combined Interest for such fair
market value of such Combined Interest of the Departing Partner. In either
event, the Departing Partner shall be entitled to receive all reimbursements due
such Departing Partner pursuant to Section 7.4, including any employee-related
liabilities (including severance liabilities), incurred in connection with the
termination of any employees employed by the Departing Partner for the benefit
of the Partnership or the other Group Members.
For purposes of this Section 11.3(a), the fair market value of the Departing
Partner’s Combined Interest shall be determined by agreement between the
Departing Partner and its successor or, failing agreement within 30 days after
the effective date of such Departing Partner’s departure, by an independent
investment banking firm or other independent expert selected by the Departing
Partner and its successor, which, in turn, may rely on other experts, and the
determination of which shall be conclusive as to such matter. If such parties
cannot agree upon one independent investment banking firm or other independent
expert within 45 days after the effective date of such departure, then the
Departing Partner shall designate an independent investment banking firm or
other


88

--------------------------------------------------------------------------------





independent expert, the Departing Partner’s successor shall designate an
independent investment banking firm or other independent expert, and such firms
or experts shall mutually select a third independent investment banking firm or
independent expert, which third independent investment banking firm or other
independent expert shall determine the fair market value of the Combined
Interest of the Departing Partner. In making its determination, such third
independent investment banking firm or other independent expert may consider the
then current trading price of Units on any National Securities Exchange on which
Units are then listed, the value of the Partnership’s assets, the rights and
obligations of the Departing Partner and other factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing Partner (or its transferee) shall become a
Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing Partner (or its transferee) as to all debts and liabilities of the
Partnership arising on or after the date on which the Departing Partner (or its
transferee) becomes a Limited Partner. For purposes of this Agreement,
conversion of the Combined Interest of the Departing Partner to Common Units
will be characterized as if the Departing Partner (or its transferee)
contributed its Combined Interest to the Partnership in exchange for the newly
issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
Section 11.1 or 11.2 and the option described in Section 11.3(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal the product of (x) the quotient obtained by
dividing (A) the Percentage Interest of the General Partner Interest of the
Departing Partner by (B) a percentage equal to 100% less the Percentage Interest
of the General Partner Interest of the Departing Partner and (y) the Net Agreed
Value of the Partnership’s assets on such date. In such event, such successor
General Partner shall, subject to the following sentence, be entitled to its
Percentage Interest of all Partnership allocations and distributions to which
the Departing Partner was entitled. In addition, the successor General Partner
shall cause this Agreement to be amended to reflect that, from and after the
date of such successor General Partner’s admission, the successor General
Partner’s interest in all Partnership distributions and allocations shall be its
Percentage Interest.
Section 11.4    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII

DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners or by
the admission of a successor


89

--------------------------------------------------------------------------------





General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1 or 11.2, the Partnership shall not be dissolved and
such successor General Partner shall continue the business of the Partnership.
The Partnership shall dissolve, and (subject to Section 12.2) its affairs shall
be wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and an Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and
such successor is admitted to the Partnership pursuant to Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    the sale, exchange or disposition of all or substantially all of the
assets and properties of the Partnership Group.
Section 12.2    Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing Partner pursuant to Section 11.1 or 11.2,
then within 90 days thereafter, or (b) dissolution of the Partnership upon an
event constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v)
or (vi), then, to the maximum extent permitted by law, within 180 days
thereafter, the holders of a Unit Majority may elect to reconstitute the
Partnership and continue its business on the same terms and conditions set forth
in this Agreement by forming a new limited partnership on terms identical to
those set forth in this Agreement and having as the successor General partner a
Person approved by the holders of a Unit Majority. Unless such an election is
made within the applicable time period as set forth above, the Partnership shall
conduct only activities necessary to wind up its affairs. If such an election is
so made, then:
(i)    the reconstituted Partnership shall continue unless earlier dissolved in
accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    all necessary steps shall be taken to cancel this Agreement and the
Certificate of Limited Partnership and to enter into and, as necessary, to file
a new partnership agreement and certificate of limited partnership, and the
successor General Partner may for this purpose exercise the powers of attorney
granted the General Partner pursuant to Section 2.6; provided, that the right of
the holders of a Unit Majority to approve a successor General Partner and to
reconstitute and to continue the business of the Partnership shall not


90

--------------------------------------------------------------------------------





exist and may not be exercised unless the Partnership has received an Opinion of
Counsel that (x) the exercise of the right would not result in the loss of
limited liability of any Limited Partner and (y) neither the Partnership, the
reconstituted limited partnership nor the Operating Company or any other Group
Member would be treated as an association taxable as a corporation or otherwise
be taxable as an entity for federal income tax purposes upon the exercise of
such right to continue.
Section 12.3    Liquidator. Upon dissolution of the Partnership, unless the
Partnership is continued under an election to reconstitute and continue the
Partnership pursuant to Section 12.2, the General Partner shall select one or
more Persons to act as Liquidator. The Liquidator (if other than the General
Partner) shall be entitled to receive such compensation for its services as may
be approved by holders of at least a majority of the Outstanding Common Units.
The Liquidator (if other than the General Partner) shall agree not to resign at
any time without 15 days’ prior notice and may be removed at any time, with or
without cause, by notice of removal approved by holders of at least a majority
of the Outstanding Common Units. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3(b)) to the
extent necessary or desirable in the good faith judgment of the Liquidator to
carry out the duties and functions of the Liquidator hereunder for and during
such period of time as shall be reasonably required in the good faith judgment
of the Liquidator to complete the winding up and liquidation of the Partnership
as provided for herein.
Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as the Liquidator determines to be
in the best interest of the Partners, subject to Section 17-804 of the Delaware
Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may, in its absolute discretion, defer liquidation or
distribution of the Partnership’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Partnership’s
assets would be impractical or would cause undue loss to the Partners. The
Liquidator may, in its absolute discretion, distribute the Partnership’s assets,
in whole or in part, in kind if it determines that a sale would be impractical
or would cause undue loss to the Partners.


91

--------------------------------------------------------------------------------





(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI (including any guaranteed payment to which the Unitholders
holding Class A Preferred Units are entitled to receive pursuant to the last
sentence of Section 6.1(c)(xii)(D)). With respect to any liability that is
contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including, without limitation, the allocation provided for
under Section 6.1(c)(xii)(D) which allocates items of gross income, gain, loss
and deduction among the Partners to the maximum extent possible to provide a
preference in liquidation to the Capital Account of the Class A Preferred Units
over all other Capital Accounts, but excluding adjustments made by reason of
distributions pursuant to this Section 12.4(c)) for the taxable year of the
Partnership during which the liquidation of the Partnership occurs (with such
date of occurrence being determined pursuant to Treasury Regulation Section
1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of such
taxable year (or, if later, within 90 days after said date of such occurrence).
Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Partnership shall be terminated and the Certificate of Limited Partnership and
all qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Partnership shall be taken.
Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.
Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.


92

--------------------------------------------------------------------------------





ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1    Amendment to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner or
Assignee, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)    a change that, in the sole discretion of the General Partner, is
necessary or advisable to qualify or continue the qualification of the
Partnership as a limited partnership or a partnership in which the Limited
Partners have limited liability under the laws of any state or to ensure that
the Group Members will not be treated as associations taxable as corporations or
otherwise taxed as entities for federal income tax purposes;
(d)    a change that, in the discretion of the General Partner, (i) does not
adversely affect the Limited Partners (including any particular class of
Partnership Interests as compared to other classes of Partnership Interests) in
any material respect, (ii) is necessary or advisable to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Units (including the division of any class or
classes of Outstanding Units into different classes to facilitate uniformity of
tax consequences within such classes of Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are or will be listed for trading, compliance with any of which
the General Partner determines in its discretion to be in the best interests of
the Partnership and the Limited Partners, (iii) is necessary or advisable in
connection with action taken by the General Partner pursuant to Section 5.8 or
(iv) is required to effect the intent expressed in the Registration Statement or
the intent of the provisions of this Agreement or is otherwise contemplated by
this Agreement;
(e)    a change in the fiscal year or taxable year of the Partnership and any
changes that, in the discretion of the General Partner, are necessary or
advisable as a result of a change in the fiscal year or taxable year of the
Partnership including, if the General Partner shall so determine, a change in
the definition of “Quarter” and the dates on which distributions are to be made
by the Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the


93

--------------------------------------------------------------------------------





Investment Advisers Act of 1940, as amended, or “plan asset” regulations adopted
under the Employee Retirement Income Security Act of 1974, as amended,
regardless of whether such are substantially similar to plan asset regulations
currently applied or proposed by the United States Department of Labor;
(g)    an amendment that, in the discretion of the General Partner, is necessary
or advisable in connection with the authorization of issuance of any class or
series of Partnership Securities pursuant to Section 5.6;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;
(j)    an amendment that, in the discretion of the General Partner, is necessary
or advisable to reflect, account for and deal with appropriately the formation
by the Partnership of, or investment by the Partnership in, any corporation,
partnership, joint venture, limited liability company or other entity, in
connection with the conduct by the Partnership of activities permitted by the
terms of Section 2.4;
(k)    a merger or conveyance pursuant to Section 14.3(d); or
(l)    any other amendments substantially similar to the foregoing.
Section 13.2    Amendment Procedures. Except as provided in Sections 13.1 and
13.3, all amendments to this Agreement shall be made in accordance with the
following requirements. Amendments to this Agreement may be proposed only by or
with the consent of the General Partner which consent may be given or withheld
in its sole discretion. A proposed amendment shall be effective upon its
approval by the holders of a Unit Majority, unless a greater or different
percentage is required under this Agreement or by Delaware law. Each proposed
amendment that requires the approval of the holders of a specified percentage of
Outstanding Units shall be set forth in a writing that contains the text of the
proposed amendment. If such an amendment is proposed, the General Partner shall
seek the written approval of the requisite percentage of Outstanding Units or
call a meeting of the Unitholders to consider and vote on such proposed
amendment. The General Partner shall notify all Record Holders upon final
adoption of any such proposed amendments.
Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of Sections 13.1 and 13.3, no provision of
this Agreement that establishes a percentage of Outstanding Units (including
Units deemed owned by the General Partner) required to take any action shall be
amended, altered, changed, repealed or rescinded in any respect that would have
the effect of reducing such voting percentage unless such amendment is approved
by the written consent or the affirmative vote of holders of Outstanding Units
whose aggregate Outstanding Units constitute not less than the voting
requirement sought to be reduced.


94

--------------------------------------------------------------------------------





(b)    Notwithstanding the provisions of Sections 13.1 and 13.3, no amendment to
this Agreement may (i) enlarge the obligations of any Limited Partner without
its consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), (ii) enlarge the obligations of,
restrict in any way any action by or rights of, or reduce in any way the amounts
distributable, reimbursable or otherwise payable to, the General Partner or any
of its Affiliates without its consent, which consent may be given or withheld in
its sole discretion, (iii) change Section 12.1(b), or (iv) change the term of
the Partnership or, except as set forth in Section 12.1(b), give any Person the
right to dissolve the Partnership.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners or Assignees as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable law.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner or by Limited Partners owning 20% or more of the Outstanding
Units of the class or classes for which a meeting is proposed. Limited Partners
shall call a special meeting by delivering to the General Partner one or more
requests in writing stating that the signing Limited Partners wish to call a
special meeting and indicating the general or specific purposes for which the
special meeting is to be called. Within 60 days after receipt of such a call
from Limited Partners or within such greater time as may be reasonably necessary
for the Partnership to comply with any statutes, rules, regulations, listing
agreements or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the General Partner on a date not less than 10 days nor more
than 60 days after the mailing of notice of the meeting. Limited Partners shall
not vote on matters that would cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.
Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed


95

--------------------------------------------------------------------------------





in writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.
Section 13.6    Record Date. For purposes of determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11 the General Partner may
set a Record Date, which shall not be less than 10 nor more than 60 days before
(a) the date of the meeting (unless such requirement conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed for trading, in which case the rule, regulation,
guideline or requirement of such exchange shall govern) or (b) in the event that
approvals are sought without a meeting, the date by which Limited Partners are
requested in writing by the General Partner to give such approvals.
Section 13.7    Adjournment. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
which might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting; Approval of Minutes. The
transactions of any meeting of Limited Partners, however called and noticed, and
whenever held, shall be as valid as if it had occurred at a meeting duly held
after regular call and notice, if a quorum is present either in person or by
proxy, and if, either before or after the meeting, Limited Partners representing
such quorum who were present in person or by proxy and entitled to vote, sign a
written waiver of notice or an approval of the holding of the meeting or an
approval of the minutes thereof. All waivers and approvals shall be filed with
the Partnership records or made a part of the minutes of the meeting. Attendance
of a Limited Partner at a meeting shall constitute a waiver of notice of the
meeting, except when the Limited Partner does not approve, at the beginning of
the meeting, of the transaction of any business because the meeting is not
lawfully called or convened; and except that attendance at a meeting is not a
waiver of any right to disapprove the consideration of matters required to be
included in the notice of the meeting, but not so included, if the disapproval
is expressly made at the meeting.
Section 13.9    Quorum. The holders of a majority of the Outstanding Units of
the class or classes for which a meeting has been called (including Outstanding
Units deemed owned by the General Partner) represented in person or by proxy
shall constitute a quorum at a meeting of Limited Partners of such class or
classes unless any such action by the Limited Partners requires approval by
holders of a greater percentage of such Units, in which case the quorum shall be
such greater percentage. At any meeting of the Limited Partners duly called and
held in accordance with this Agreement at which a quorum is present, the act of
Limited Partners holding Outstanding Units that in the aggregate represent a
majority of the Outstanding Units entitled to vote and be present in person or
by proxy at such meeting shall be deemed to constitute the act of all Limited
Partners, unless a greater or different percentage is required with respect to
such action under the provisions


96

--------------------------------------------------------------------------------





of this Agreement, in which case the act of the Limited Partners holding
Outstanding Units that in the aggregate represent at least such greater or
different percentage shall be required. The Limited Partners present at a duly
called or held meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the withdrawal of enough Limited
Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner). In the absence of a quorum any meeting of Limited Partners may
be adjourned from time to time by the affirmative vote of holders of at least a
majority of the Outstanding Units entitled to vote at such meeting (including
Outstanding Units deemed owned by the General Partner) represented either in
person or by proxy, but no other business may be transacted, except as provided
in Section 13.7.
Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the revocation of
approvals in writing.
Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units (including Units deemed owned by the General Partner) that
would be necessary to authorize or take such action at a meeting at which all
the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed for trading, in which case the rule,
regulation, guideline or requirement of such exchange shall govern). Prompt
notice of the taking of action without a meeting shall be given to the Limited
Partners who have not approved in writing. The General Partner may specify that
any written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner.
If a ballot returned to the Partnership does not vote all of the Units held by
the Limited Partners, the Partnership shall be deemed to have failed to receive
a ballot for the Units that were not voted. If approval of the taking of any
action by the Limited Partners is solicited by any Person other than by or on
behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner, (b) approvals sufficient to take the action proposed are
dated as of a date not more than 90 days


97

--------------------------------------------------------------------------------





prior to the date sufficient approvals are deposited with the Partnership and
(c) an Opinion of Counsel is delivered to the General Partner to the effect that
the exercise of such right and the action proposed to be taken with respect to
any particular matter (i) will not cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii)  is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners.
Section 13.12    Voting and Other Rights.
(a)    Only those Record Holders of the Units on the Record Date set pursuant to
Section 13.6 (and also subject to the limitations contained in the definition of
“Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Limited Partners or to act with respect to matters as to which the holders of
the Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.
ARTICLE XIV

MERGER
Section 14.1    Authority. The Partnership may merge or consolidate with one or
more corporations, limited liability companies, business trusts or associations,
real estate investment trusts, common law trusts or unincorporated businesses,
including a general partnership or limited partnership, formed under the laws of
the State of Delaware or any other state of the United States of America,
pursuant to a written agreement of merger or consolidation (“Merger Agreement”)
in accordance with this Article XIV.
Section 14.2    Procedure for Merger or Consolidation. Merger or consolidation
of the Partnership pursuant to this Article XIV requires the prior approval of
the General Partner. If the General Partner shall determine, in the exercise of
its discretion, to consent to the merger or consolidation, the General Partner
shall approve the Merger Agreement, which shall set forth:
(a)    the names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;
(b)    the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);


98

--------------------------------------------------------------------------------





(c)    the terms and conditions of the proposed merger or consolidation;
(d)    the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or general or
limited partner interests, rights, securities or obligations of the Surviving
Business Entity; and (i) if any general or limited partner interests, securities
or rights of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partner
interests, rights, securities or obligations of the Surviving Business Entity,
the cash, property or general or limited partner interests, rights, securities
or obligations of any limited partnership, corporation, trust or other entity
(other than the Surviving Business Entity) which the holders of such general or
limited partner interests, securities or rights are to receive in exchange for,
or upon conversion of their general or limited partner interests, securities or
rights, and (ii) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust or other entity
(other than the Surviving Business Entity), or evidences thereof, are to be
delivered;
(e)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership or other similar charter or governing document) of the Surviving
Business Entity to be effected by such merger or consolidation;
(f)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of the
certificate of merger, the effective time shall be fixed no later than the time
of the filing of the certificate of merger and stated therein); and
(g)    such other provisions with respect to the proposed merger or
consolidation as are deemed necessary or appropriate by the General Partner.
Section 14.3    Approval by Limited Partners of Merger or Consolidation.
(a)    Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement, shall direct that the Merger Agreement be
submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of
Article XIII. A copy or a summary of the Merger Agreement shall be included in
or enclosed with the notice of a special meeting or the written consent.
(b)    Except as provided in Section 14.3(d), the Merger Agreement shall be
approved upon receiving the affirmative vote or consent of the holders of a Unit
Majority unless the Merger Agreement contains any provision that, if contained
in an amendment to this Agreement, the provisions of this Agreement or the
Delaware Act would require for its approval the vote or consent of a greater
percentage of the Outstanding Units or of any class of Limited Partners, in
which case such greater percentage vote or consent shall be required for
approval of the Merger Agreement.


99

--------------------------------------------------------------------------------





(c)    Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger pursuant to Section 14.4, the merger or consolidation may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement.
(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, in its discretion, without Limited
Partner approval, to convert the Partnership or any Group Member into a new
limited liability entity, to merge the Partnership or any Group Member into, or
convey all of the Partnership’s assets to, another limited liability entity
which shall be newly formed and shall have no assets, liabilities or operations
at the time of such Merger other than those it receives from the Partnership or
other Group Member if (i) the General Partner has received an Opinion of Counsel
that the conversion, merger or conveyance, as the case may be, would not result
in the loss of the limited liability of any Limited Partner or any Group Member
or cause the Partnership or any Group Member to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not previously treated as such), (ii) the
sole purpose of such conversion, merger or conveyance is to effect a mere change
in the legal form of the Partnership into another limited liability entity and
(iii) the governing instruments of the new entity provide the Limited Partners
and the General Partner with the same rights and obligations as are herein
contained.
Section 14.4    Certificate of Merger. Upon the required approval by the General
Partner and the Unitholders of a Merger Agreement, a certificate of merger shall
be executed and filed with the Secretary of State of the State of Delaware in
conformity with the requirements of the Delaware Act.
Section 14.5    Effect of Merger.
(a)    At the effective time of the certificate of merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business
entities, including those in respect of any and all continuing equity interests
in the Surviving Business


100

--------------------------------------------------------------------------------





Entity, shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
(b)    A merger or consolidation effected pursuant to this Article shall not be
deemed to result in a transfer or assignment of assets or liabilities from one
entity to another.
ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding (excluding Class A Preferred
Units), the General Partner shall then have the right, which right it may assign
and transfer in whole or in part to the Partnership or any Affiliate of the
General Partner, exercisable in its sole discretion, to purchase all, but not
less than all, of such Limited Partner Interests of such class then Outstanding
(excluding Class A Preferred Units) held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed. As used in this Agreement, (i) “Current Market
Price” as of any date of any class of Limited Partner Interests means the
average of the daily Closing Prices (as hereinafter defined) per Limited Partner
Interest of such class for the 20 consecutive Trading Days (as hereinafter
defined) immediately prior to such date; (ii) “Closing Price” for any day means
the last sale price on such day, regular way, or in case no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted for
trading on the principal National Securities Exchange (other than the Nasdaq
Stock Market) on which such Limited Partner Interests of such class are listed
or admitted to trading or, if such Limited Partner Interests of such class are
not listed or admitted to trading on any National Securities Exchange (other
than the Nasdaq Stock Market), the last quoted price on such day or, if not so
quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the Nasdaq Stock Market or such other
system then in use, or, if on any such day such Limited Partner Interests of
such class are not quoted by any such organization, the average of the closing
bid and asked prices on such day as furnished by a professional market maker
making a market in such Limited Partner Interests of such class selected by the
General Partner, or if on any such day no market maker is making a market in
such Limited Partner Interests of such class, the fair value of such Limited
Partner Interests on such day as determined reasonably and in good faith by the
General Partner; and (iii) “Trading Day” means a day on which the principal
National Securities Exchange on which such Limited Partner Interests of any
class are listed or admitted to trading is open for the transaction of business
or, if Limited Partner Interests of a class are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.


101

--------------------------------------------------------------------------------





(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in
exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed or admitted to
trading. Any such Notice of Election to Purchase mailed to a Record Holder of
Limited Partner Interests at his address as reflected in the records of the
Transfer Agent shall be conclusively presumed to have been given regardless of
whether the owner receives such notice. On or prior to the Purchase Date, the
General Partner, its Affiliate or the Partnership, as the case may be, shall
deposit with the Transfer Agent cash in an amount sufficient to pay the
aggregate purchase price of all of such Limited Partner Interests to be
purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Articles IV, V, VI, and XII) shall
thereupon cease, except the right to receive the purchase price (determined in
accordance with Section 15.1(a)) for Limited Partner Interests therefor, without
interest, upon surrender to the Transfer Agent of the Certificates representing
such Limited Partner Interests, and such Limited Partner Interests shall
thereupon be deemed to be transferred to the General Partner, its Affiliate or
the Partnership, as the case may be, on the record books of the Transfer Agent
and the Partnership, and the General Partner or any Affiliate of the General
Partner, or the Partnership, as the case may be, shall be deemed to be the owner
of all such Limited Partner Interests from and after the Purchase Date and shall
have all rights as the owner of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Articles IV, V,
VI, and XII).
(c)    At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in
Section 15.1(a), therefor, without interest thereon.


102

--------------------------------------------------------------------------------





ARTICLE XVI

GENERAL PROVISIONS
Section 16.1    Addresses and Notices. Any notice, demand, request, report or
proxy materials required or permitted to be given or made to a Partner or
Assignee under this Agreement shall be in writing and shall be deemed given or
made when delivered in person or when sent by first class United States mail or
by other means of written communication to the Partner or Assignee at the
address described below. Any notice, payment or report to be given or made to a
Partner or Assignee hereunder shall be deemed conclusively to have been given or
made, and the obligation to give such notice or report or to make such payment
shall be deemed conclusively to have been fully satisfied, upon sending of such
notice, payment or report to the Record Holder of such Partnership Securities at
his address as shown on the records of the Transfer Agent or as otherwise shown
on the records of the Partnership, regardless of any claim of any Person who may
have an interest in such Partnership Securities by reason of any assignment or
otherwise. An affidavit or certificate of making of any notice, payment or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing on the books and records of the Transfer Agent or the
Partnership is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner or
Assignee at the principal office of the Partnership for a period of one year
from the date of the giving or making of such notice, payment or report to the
other Partners and Assignees. Any notice to the Partnership shall be deemed
given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner,
Assignee or other Person if believed by it to be genuine.
Section 16.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 16.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 16.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 16.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.


103

--------------------------------------------------------------------------------





Section 16.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 16.7    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Unit, upon accepting the certificate evidencing such Unit or
executing and delivering a Transfer Application as herein described,
independently of the signature of any other party.
Section 16.8    Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.
Section 16.9    Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
Section 16.10    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.






104

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.
GENERAL PARTNER:


NRP (GP) LP


By:    GP Natural Resource Partners LLC,
its general partner




By:        
Name:    
Title:    






Natural Resource Partners L.P.
Fifth Amended and Restated Agreement of Limited Partnership

--------------------------------------------------------------------------------






EXHIBIT A
to the Fifth Amended and
Restated Agreement of Limited Partnership of
Natural Resource Partners L.P.
Certificate Evidencing Common Units
Representing Limited Partner Interests in
Natural Resource Partners L.P.
No. __________    __________ Common Units
In accordance with Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of Natural Resource Partners L.P., as amended, supplemented
or restated from time to time (the “Partnership Agreement”), Natural Resource
Partners L.P., a Delaware limited partnership (the “Partnership”), hereby
certifies that ___________________ (the “Holder”) is the registered owner of
Common Units representing limited partner interests in the Partnership (the
“Common Units”) transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed
and accompanied by a properly executed application for transfer of the Common
Units represented by this Certificate. The rights, preferences and limitations
of the Common Units are set forth in, and this Certificate and the Common Units
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Partnership Agreement. Copies of the Partnership
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Partnership at, the principal office of the Partnership
located at 1201 Louisiana Street, Suite 3400, Houston, Texas 77002. Capitalized
terms used herein but not defined shall have the meanings given them in the
Partnership Agreement.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.


A-1

--------------------------------------------------------------------------------





Dated: _____________        Natural Resource Partners L.P.
Countersigned and Registered by:    By:    NRP (GP) LP, its General Partner
By:    GP Natural Resource Partners LLC,
its General Partner
By:    
as Transfer Agent and Registrar        Name:    
By:                By:    
Authorized Signature        Secretary


A-2

--------------------------------------------------------------------------------







[Reverse of Certificate]

ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties
UNIF GIFT/TRANSFERS MIN ACT
      Custodian      
(Cust) (Minor)
JT TEN - as joint tenants with right of survivorship and not as tenants in
common
under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.
ASSIGNMENT OF COMMON UNITS
in
NATURAL RESOURCE PARTNERS L.P.
FOR VALUE RECEIVED, __________ hereby assigns, conveys, sells and transfers unto
   
(Please print or typewrite name and address of Assignee)
   
(Please insert Social Security or other identifying number of Assignee)



__________ Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint __________ as its attorney-in-fact with full power of
substitution to transfer the same on the books of Natural Resource Partners L.P.
Date: ________________
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.





A-3

--------------------------------------------------------------------------------





SIGNATURE(S) MUST BE GUARANTEED BY A MEMBER FIRM OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, INC. OR BY A COMMERCIAL BANK OR TRUST COMPANY SIGNATURE(S)
GUARANTEED
   
(Signature)
   
(Signature)



A-4

--------------------------------------------------------------------------------







No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer and an Application for
Transfer of Common Units has been executed by a transferee either (i) on the
form set forth below or (ii) on a separate application that the Partnership will
furnish on request without charge. A transferor of the Common Units shall have
no duty to the transferee with respect to execution of the transfer application
in order for such transferee to obtain registration of the transfer of the
Common Units.


A-5

--------------------------------------------------------------------------------







APPLICATION FOR TRANSFER OF COMMON UNITS
The undersigned (“Assignee”) hereby applies for transfer to the name of the
Assignee of the Common Units evidenced hereby.
The Assignee (a) requests admission as a Substituted Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Amended and Restated
Agreement of Limited Partnership of Natural Resource Partners L.P. (the
“Partnership”), as amended, supplemented or restated to the date hereof (the
“Partnership Agreement”), (b) represents and warrants that the Assignee has all
right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement, (c) appoints the General Partner of the
Partnership and, if a Liquidator shall be appointed, the Liquidator of the
Partnership as the Assignee’s attorney-in-fact to execute, swear to, acknowledge
and file any document, including, without limitation, the Partnership Agreement
and any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Assignee’s admission as a Substituted Limited Partner and as a party to the
Partnership Agreement, (d) gives the powers of attorney provided for in the
Partnership Agreement, and (e) makes the waivers and gives the consents and
approvals contained in the Partnership Agreement. Capitalized terms not defined
herein have the meanings assigned to such terms in the Partnership Agreement.
Date: _______________
   
Social Security or other identifying number


   
Purchase Price including commissions, if any
   
Signature of Assignee


   
Name and Address of Assignee



Type of Entity (check one):
o    Individual        o    Partnership        o    Corporation
o    Trust            o    Other (specify)
Nationality (check one):
o    U.S. Citizen, Resident or Domestic Entity
o    Foreign Corporation        o    Non-resident Alien


A-6

--------------------------------------------------------------------------------





If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.
Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).
Complete Either A or B:
A.    Individual Interestholder
1.    I am not a non-resident alien for purposes of U.S. income taxation.
2.    My U.S. taxpayer identification number (Social Security Number) is .
3.    My home address is _____________________ .
B.    Partnership, Corporation or Other Interestholder
1.
________________ is not a foreign corporation, foreign partnership, foreign
trust (Name of Interestholder) or foreign estate (as those terms are defined in
the Code and Treasury Regulations).

2.
The interestholder’s U.S. employer identification number is ___________.

3.
The interestholder’s office address and place of incorporation (if applicable)
is ___________.

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.
The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:
                         
Name of Interestholder
                         
Signature and Date
                         
Title (if applicable)



A-7

--------------------------------------------------------------------------------





Note: If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc.,
or, in the case of any other nominee holder, a person performing a similar
function. If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee owner or an agent of any of the foregoing, the above
certification as to any person for whom the Assignee will hold the Common Units
shall be made to the best of the Assignee’s knowledge.




A-8

--------------------------------------------------------------------------------






EXHIBIT D
Form of General Partner
Officer’s Certificate







--------------------------------------------------------------------------------






[Form of General Partner Officer’s Certificate]
GP Natural Resource Partners LLC
Officer’s Certificate
[Closing Date]
Pursuant to Section 6.01(b)(iv) and 6.02(c) of the Class A Convertible Preferred
Unit and Warrant Purchase Agreement by and among Natural Resource Partners L.P.,
a Delaware limited partnership (the “Partnership”), and each of the Purchasers
party thereto, dated [●], 2017 (the “Purchase Agreement”), the undersigned,
being the President and Chief Operating Officer of GP Natural Resource Partners
LLC, a Delaware limited liability company, acting in its capacity as the general
partner of NRP (GP) LP, a Delaware limited partnership, in its capacity as the
general partner of the Partnership, hereby certifies as follows:
1.    The Partnership has performed and complied with the covenants and
agreements contained in the Purchase Agreement that are required to be performed
and complied with by the Partnership on or prior to the date hereof.
2.    The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect were true and correct when made and are true and correct on the
date hereof (as though made at and as of the date hereof), and all other
representations and warranties of the Partnership were true and correct in all
material respects when made and are true and correct in all material respects as
of the date hereof (as though made at and as of the date hereof), other than
those representations and warranties of the Partnership contained in the
Purchase Agreement that expressly relate to a different date, in which case,
such representations and warranties are true correct in all material respects as
of such date.
3.    Vinson & Elkins L.L.P. is entitled to rely on this certificate in
connection with the legal opinions that they are rendering on the date hereof.
Capitalized terms used but not defined in this certificate shall have the
respective meanings ascribed to them in the Purchase Agreement.
(Signature page follows)







--------------------------------------------------------------------------------






The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as President and Chief Operating Officer of GP
Natural Resource Partners LLC, a Delaware limited liability company, acting in
its capacity as the general partner of NRP (GP) LP, a Delaware limited
partnership, in its capacity as general partner of the Partnership.


    
Wyatt L. Hogan
President and Chief Operating Officer
GP Natural Resource Partners LLC









--------------------------------------------------------------------------------






EXHIBIT E
Form of Vinson & Elkins LLP
Legal Opinion









--------------------------------------------------------------------------------






                                    




[___], 2017


To each of the Purchasers named
in the Class A Preferred Unit and Warrant Purchase Agreement referenced herein


Ladies and Gentlemen:
This letter is provided to you pursuant to Section 6.02(d) of the Class A
Preferred Unit and Warrant Purchase Agreement, dated [___], 2017 (the “Purchase
Agreement”), by and among Natural Resource Partners L.P., a Delaware limited
partnership (the “Partnership”), and each of the Purchasers listed in Schedule A
attached thereto (each, a “Purchaser” and collectively, the “Purchasers”)
pursuant to which the Purchasers have agreed to purchase from the Partnership
(i) an aggregate of 250,000 Class A Convertible Preferred Units representing
limited partner interests in the Partnership (“Preferred Units”) and (ii)
warrants (the “Warrants”) to purchase an aggregate of 4,000,000 Common Units
representing limited partner interests in the Partnership (“Common Units”), on
the terms and for the purposes set forth in the Purchase Agreement. The
Preferred Units and the Warrants are referred to herein collectively as the
“Securities.” Any capitalized term used in this opinion and not defined herein
shall have the meaning assigned to such term in the Purchase Agreement.
We have acted as special counsel to the Partnership in connection with the sale
by the Partnership of the Securities. In connection with the opinions set forth
below, we have examined and relied upon the following:
(i)    executed originals or counterparts of the Purchase Agreement, the
Managing General Partner LLC Agreement, the General Partner Partnership
Agreement, the Partnership Agreement and the Fifth Amended and Restated
Partnership Agreement;
(ii)    the Warrants dated as of [___], 2017 issued by the Partnership to the
Purchasers;
(iii)    the Registration Rights Agreement;
(iv)    the Board Representation and Observation Rights Agreement;
(v)    copies of the Certificates of Limited Partnership of the Partnership and
the General Partner, as filed with the Secretary of State of the State of
Delaware;
(vi)    a copy of the Certificate of Formation of the Managing General Partner,
as filed with the Secretary of State of the State of Delaware;





--------------------------------------------------------------------------------

[_____], 2017 Page 2


(vii)    copies of resolutions duly adopted by the Board of Directors of the
Managing General Partner;
(viii)    copies of letters or certificates of recent dates received by us from
public officials in the State of Delaware as to the valid existence and good
standing of the Partnership, the Managing General Partner and the General
Partner; and
(ix)    such other documents and records as we have deemed necessary or
advisable for purposes of the opinions expressed below.
Based on the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:
(a)    Each of the Partnership and the General Partner has been duly formed and
is validly existing in good standing as a limited partnership under the Delaware
LP Act with all necessary limited partnership power and authority to own or
lease its properties and to conduct its business, and, in the case of the
General Partner, to act as the general partner of the Partnership, in each case
in all material respects as described in the Partnership’s Annual Report on Form
10-K for the fiscal year ended December 31, 2015.
(b)    The Managing General Partner has been duly formed and is validly existing
in good standing as a limited liability company under the Delaware LLC Act with
all necessary limited liability company power and authority to own or lease its
properties, to conduct its business and to act as a general partner of the
General Partner, in all material respects as described in the Partnership’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2015.
(c)    The General Partner is the sole general partner of the Partnership with a
[2.0]% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns its general partner interest
free and clear of all Liens (i) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the General Partner
as debtor is on file in the office of the Secretary of State of the State of
Delaware as of a recent date or (ii) otherwise known to us, without independent
investigation, other than those created by or arising under the Delaware LP Act.
(d)    As of the date hereof, the issued and outstanding limited partner
interests of the Partnership consist of 12,232,006 Common Units. All outstanding
Common Units and the limited partner interests represented thereby have been
duly authorized and validly issued in accordance with the Partnership Agreement
and are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).
(e)    The holders of outstanding Common Units are not entitled to any
preemptive rights to subscribe for the Securities or the Common Units issuable
upon conversion of the Preferred Units in accordance with the Fifth Amended and
Restated Partnership Agreement or the Common Units issuable upon the exercise of
the Warrants, in each case, under the Certificate of Limited





--------------------------------------------------------------------------------

[_____], 2017 Page 3


Partnership of the Partnership, the Fifth Amended and Restated Partnership
Agreement or the Delaware LP Act.


(f)    The Preferred Units to be sold to the Purchasers by the Partnership
pursuant to the Purchase Agreement and the limited partner interests represented
thereby have been duly authorized in accordance with the Fifth Amended and
Restated Partnership Agreement and, when issued and delivered against payment
therefore pursuant to the Purchase Agreement will be validly issued in
accordance with the Fifth Amended and Restated Partnership Agreement, fully paid
(to the extent required under the Fifth Amended and Restated Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). Upon issuance of
Common Units issuable upon conversion of any Preferred Units in accordance with
the terms of the Preferred Units set forth in the Fifth Amended and Restated
Partnership Agreement, such Common Units and the limited partner interests
represented thereby will have been duly authorized in accordance with the Fifth
Amended and Restated Partnership Agreement and will be validly issued in
accordance with the Fifth Amended and Restated Partnership Agreement, fully paid
(to the extent required under the Fifth Amended and Restated Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). Upon issuance of
Common Units issuable upon exercise of the Warrants in accordance with the terms
thereof, such Common Units and the limited partner interests represented thereby
will have been duly authorized in accordance with the Fifth Amended and Restated
Partnership Agreement and will be validly issued in accordance with the Fifth
Amended and Restated Partnership Agreement, fully paid (to the extent required
under the Fifth Amended and Restated Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act).
(g)    The Partnership has all requisite limited partnership power and authority
to issue, sell and deliver the Securities in accordance with and upon the terms
and conditions set forth in Purchase Agreement and the Fifth Amended and
Restated Partnership Agreement. All limited partnership and limited liability
company action, as the case may be, required to be taken by the Partnership, the
General Partner and the Managing General Partner (each a “NRP Party” and,
collectively, the “NRP Parties”) or any of their partners or members pursuant to
the Delaware LP Act or the Delaware LLC Act, respectively, for the
authorization, issuance, sale and delivery by the Partnership of the Securities
has been validly taken.
(h)    None of the issuance and sale by the Partnership of the Securities, the
execution, delivery and performance of the Transaction Agreements by the NRP
Parties, as applicable, or the consummation of the transactions contemplated
thereby (i) conflicts or will conflict with or constitutes or will constitute a
violation of their respective Organizational Documents; (ii) violates or will
violate any order, judgment, decree or injunction of any court or government
agency or body known to us directed to any of the Partnership Entities or any of
their properties in a proceeding to which any of them or their properties is a
party; (iii) results or will result in the creation of or imposition of any
lien, charge or encumbrance upon any property or assets of any of the
Partnership Entities; or (iv) violates or will violate the Delaware LP Act, the
Delaware LLC Act,





--------------------------------------------------------------------------------

[_____], 2017 Page 4


federal law or the laws of the State of Texas or New York, in the case of
clauses (ii), (iii) and (iv), which violations would, individually or in the
aggregate, have a Partnership Material Adverse Effect.
(i)    No permit, consent, approval, authorization, order, registration, filing
or qualification (“consent”) under the Delaware LP Act, the Delaware LLC Act or
federal law is required for the (i) issuance and sale by the Partnership of the
Securities, (ii) the execution, delivery and performance of the Transaction
Agreements by the NRP Parties, as applicable, or (iii) the consummation by the
NRP Parties, as applicable, of the transactions contemplated by the Transaction
Agreements, except (a) as required by the SEC in connection with the
Partnership’s obligations under the Registration Rights Agreement, (b) as
required by the NYSE to list the Warrant Exercise Units and the Preferred
Conversion Units or (c) as may be required under the state securities or “Blue
Sky” Laws.
(j)    The Partnership is not, and immediately following the Closing and the
application of the net proceeds from the issuance and sale of the Securities
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
(k)     Each of Transaction Agreements has been duly authorized and validly
executed by the NRP Parties, as applicable and is a valid and legally binding
agreement, enforceable against the NRP Party, as applicable, in accordance with
its terms; provided, that, the enforceability thereof may be limited by (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.
(l)    The offer, issue, sale and delivery of the Securities to the Purchasers,
pursuant to and in the manner contemplated by the Purchase Agreement, the
issuance of Common Units to holders of the Preferred Units upon conversion
thereof, in accordance with the terms of such Preferred Units as set forth in
the Fifth Amended and Restated Partnership Agreement, and the issuance of Common
Units to holders of the Warrants upon exercise thereof, in accordance with the
terms thereof, do not require registration under the Securities Act; provided,
however, that we express no opinion as to any subsequent resale or other
transfer of any Security or any Common Unit issued upon conversion of a
Preferred Unit or exercise of a Warrant.
In rendering the opinions expressed herein, we have:
(A)    relied, without independent investigation or verification, with respect
to matters of fact upon the representations of the Partnership and the
Purchasers contained in the Purchase Agreement, certificates of officers and
employees of the NRP Parties and upon information obtained from public
officials;
(B)    assumed that all documents submitted to us as originals are authentic,
that all copies submitted to us conform to the originals thereof, and that the
signatures on all documents examined by us are genuine;





--------------------------------------------------------------------------------

[_____], 2017 Page 5


(C)    assumed that each certificate from governmental officials reviewed by us
is accurate, complete and authentic, and all official public records are
accurate and complete;
(D)    assumed that, to the extent documents constitute agreements of parties
other than the Partnership Entities, they are valid and binding obligations of
such other parties, enforceable against such other parties in accordance with
their terms;
(E)    assumed that all parties to the Transaction Agreements will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Transaction Agreements;
(F)     with respect to the opinions expressed in paragraphs (a) through (b)
above as to the valid existence and good standing in the State of Delaware of
the NRP Parties, relied solely on certificates, dated as of recent dates, from
the Secretary of State of the State of Delaware and/or written facsimile advice
of recent date from Corporation Services Company;
(G)    with respect to the opinion expressed in paragraph (c) above, state that
they have relied on reports, dated as of recent dates, prepared by CT
Corporation, purporting to describe all financing statements on file as of the
dates specified therein in the office of the Secretary of State of the State of
Delaware, naming the General Partner as debtor;
(H)    expressed no opinion with respect to any state securities or state or
federal anti-fraud laws;
(I)    expressed no opinion with respect to (i) any permits to own or operate
any real or personal property or (ii) state or local taxes or tax statutes to
which any of the limited partners of the Partnership or any of the NRP Parties
may be subject; and
(J)    In rendering the opinion expressed in paragraph (l) above, we have taken
into consideration not only the number of Purchasers, but also statements to us
regarding their financial standing and investment experience, their past
investment practices, the nature of the written information provided to them
concerning the Partnership and statements to us regarding their respective
business and proposed business and the ability and intention of the several
Purchasers to honor their respective investment representations, and to the
extent that the foregoing matters of fact are not within our personal knowledge,
we have assumed:
(1) the accuracy of the representations and warranties of the Purchasers set
forth in the Purchase Agreement;
(2) the due performance by the Partnership and the Purchasers of their
respective covenants and agreements set forth in the Purchase Agreement;
Our opinion is limited to matters governed by the federal laws of the United
States of America to the extent specifically referred to herein, the Delaware LP
Act and the Delaware LLC Act, in each case as currently in effect, and we
express no opinion as to the law of any other jurisdiction.





--------------------------------------------------------------------------------

[_____], 2017 Page 6


We express no opinion as to the enforceability of any provisions of the
Transaction Agreements to the extent relating to: (i) any failure to comply with
requirements concerning notices relating to delay or omission to enforce rights
or remedies or purporting to waive or affect rights, claims, defenses or other
benefits to the extent that any of the same cannot be waived or so affected
under applicable law; (ii) indemnities or exculpation from liability to the
extent prohibited by federal or state laws and the public policies underlying
those laws or that might require indemnification for, or exculpation from
liability on account of, gross negligence, willful misconduct, unlawful acts,
fraud or illegality of an indemnified or exculpated party; or (iii) requirements
that all amendments, waivers and terminations be in writing.
This letter is furnished to you solely for the benefit of the Purchasers
pursuant to Section 6.02(d) of the Purchase Agreement. This letter and the
opinions expressed and the statements made herein may not be used or relied upon
by the Purchasers for any other purpose and may not be used or relied upon for
any purpose by any other person or entity without our prior written consent.
Except for the use permitted herein, this letter is not to be quoted or
reproduced in whole or in part or otherwise referred to in any manner nor is it
to be filed with any governmental agency or delivered to any other person
without our prior written consent. This letter speaks as of its date, and we
undertake no (and hereby disclaim any) obligation to update this letter or the
opinions expressed or the statements made herein.
Very truly yours,









--------------------------------------------------------------------------------






EXHIBIT F
Form of Purchaser’s
Officer’s Certificate





--------------------------------------------------------------------------------






[Form of Purchaser’s Officer’s Certificate]
Officer’s Certificate
[Closing Date]
Pursuant to Sections 6.01(b)(v), 6.01(c)(iii) and 6.03(d) of the Class A
Convertible Preferred Unit and Warrant Purchase Agreement by and among Natural
Resource Partners L.P., a Delaware limited partnership, and each of the
Purchasers party thereto, dated [●] (the “Purchase Agreement”), the undersigned,
being the President, Chief Executive Officer or other authorized officer of the
Purchaser set forth on the signature page hereto, hereby certifies in his or her
capacity as such, and not in his or her individual capacity, solely with respect
to such Purchaser as follows:
1.    The Purchaser has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Purchaser on or prior to the date hereof.


2.    The representations and warranties of the Purchaser contained in the
Purchase Agreement that are qualified by materiality or Purchaser Material
Adverse Effect were true and correct when made and are true and correct as of
the date hereof, (as though made at and as of the date hereof), and all other
representations and warranties of the Purchaser were true and correct in all
material respects when made and are true and correct in all material respects as
of the date hereof (as though made at and as of the date hereof), other than
those representations and warranties of the Purchaser contained in the Purchase
Agreement that expressly relate to a different date, in which case, such
representations and warranties are true and correct in all material respects as
of such date.


Capitalized terms used herein but not otherwise defined in this certificate
shall have the respective meanings ascribed to such terms in the Purchase
Agreement.
(Signature page follows)







--------------------------------------------------------------------------------






The undersigned has executed this Officer’s Certificate as of the date first
written above.
    
[Name of Officer]
[Title]











--------------------------------------------------------------------------------






EXHIBIT G
Form of General Partner Waiver







--------------------------------------------------------------------------------








Form of General Partner Waiver
[Date]
NRP (GP) LP (the “General Partner”), a Delaware limited partnership and the
general partner of Natural Resource Partners L.P. (the “Partnership”), in its
own capacity and in its capacity as the general partner of the Partnership,
hereby waives any preemptive rights it may hold pursuant to Section 5.7 of the
Fifth Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of the date hereof, with respect to the Partnership’s privately
negotiated Class A Convertible Preferred Unit and Warrant Purchase Agreement,
dated as of [●], by and among the Partnership and each of the Purchasers set
forth in Schedule A thereto (the “Purchase Agreement”), to issue and sell an
aggregate of 250,000 Class A Convertible Preferred Units representing limited
partner interests of the Partnership (and any Preferred Conversion Units
issuable upon conversion of any Class A Convertible Preferred Units) and
Warrants to purchase Common Units representing limited partner interests of the
Partnership for a cash purchase price of $250,000,000 (and Warrant Exercise
Units upon any exercise of Warrants). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Purchase Agreement.
IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.
(Signature Page Follows)







--------------------------------------------------------------------------------






NRP (GP) LP
By: GP Natural Resource Partners LLC, its general partner
By:         
Name:     Wyatt L. Hogan
Title:     Vice President and General Counsel









--------------------------------------------------------------------------------






EXHIBIT H
Form of Warrant







--------------------------------------------------------------------------------








Form of Warrant
NATURAL RESOURCE PARTNERS L.P.
WARRANT TO PURCHASE COMMON UNITS
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.
Original Issue Date: [•] Warrant Certificate No.: [•]
FOR VALUE RECEIVED, Natural Resource Partners L.P., a Delaware limited
partnership (the “Partnership”), hereby certifies that [●], a [●], or its
registered assigns (the “Holder”) is entitled to purchase from the Partnership
[●] Common Units at a purchase price per unit of $[●] (the “Exercise Price”),
all subject to the terms, conditions and adjustments set forth below in this
Warrant. Certain capitalized terms used herein are defined in Section 1 hereof.
This Warrant is issued by the Partnership pursuant to the terms of the Class A
Convertible Preferred Unit and Warrant Purchase Agreement, dated as of [●] (the
“Purchase Agreement”), between the Partnership and the Holder.
1.    Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Units in respect of which this Warrant is then being exercised
pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.
“Board” means the board of directors of the Managing General Partner.





--------------------------------------------------------------------------------





“Board Representation and Observation Rights Agreement” means that certain Board
Representation and Observation Rights Agreement, dated [●], by and among the
Managing General Partner, the General Partner, the Partnership and the Holder.
“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the cities of New York, New York are authorized or
obligated by law or executive order to close.
“Buy-in” has the meaning set forth in Section 3(h).
“Buy-in Price” has the meaning set forth in Section 3(h).
“Class A PIK Unit” means any Preferred Unit issued in connection with a
distribution on the Preferred Units.
“Change of Control” has the meaning set forth in the Partnership Agreement.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Common Units Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Units actually outstanding at such time, plus (b) the number of
Common Units issuable upon the exercise of the Warrants in the series issued by
the Partnership pursuant to the Purchase Agreement; provided, that Common Units
Deemed Outstanding at any given time shall not include units owned or held by or
for the account of the Partnership.
“Convertible Securities” means any warrants or other rights exercisable to
subscribe for or to purchase Common Units, or any security convertible into or
exchangeable for Common Units, whether or not the right to exercise, convert or
exchange any such Convertible Securities is immediately exercisable, including,
for the avoidance of doubt, Warrants in the series issued by the Partnership
pursuant to the Purchase Agreement.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Partnership of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.
“Exercise Agreement” has the meaning set forth in Section 3(a).
“Exercise Period” has the meaning set forth in Section 2.
“Exercise Price” has the meaning set forth in the preamble.
“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Units for such day on all domestic securities exchanges on which the
Common Units may at the


-2-

--------------------------------------------------------------------------------





time be listed; (b) if there have been no sales of the Common Units on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Units on all such exchanges at the end of such day; (c) if on any
such day the Common Units are not listed on a domestic securities exchange, the
closing sales price of the Common Units as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Units on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for Common Units quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of the day; in each case, averaged over the fifteen
consecutive Business Days ending on the Business Day immediately prior to the
day as of which “Fair Market Value” is being determined; provided, that if the
Common Units are listed on any domestic securities exchange, the term “Business
Day” as used in this sentence means Business Days on which such exchange is open
for trading. If at any time the Common Units are not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the “Fair Market Value” of the Common
Units shall be the fair market value per unit as determined in good faith by the
Board.
“General Partner” means NRP(GP) LP, the general partner of the Partnership, and
any successor as thereto as general partner of the Partnership.
“General Partner Partnership Agreement” means the Fifth Amended and Restated
Agreement of Limited Partnership of the General Partner, dated as of December
16, 2011, as amended to date.
“Holder” has the meaning set forth in the preamble.
“Managing General Partner” means GP Natural Resource Partners LLC, the general
partner of the General Partner, and any successor as thereto as general partner
of the General Partner.
“Managing General Partner LLC Agreement” means the Fifth Amended and Restated
Limited Liability Company Agreement of the Managing General Partner, dated as of
October 31, 2013, as amended to date.
“Minimum Exercise Amount” means (i) a number of Warrant Units (together with any
Warrant Units purchasable under Warrants being exercised by affiliates of
Holder) having an Aggregate Exercise Price that exceeds $10,000,000 or (ii) if
the Aggregate Exercise Price of the Warrant Units to be purchased does not equal
or exceed $10,000,000, then all of the Warrant Units purchasable upon exercise
of this Warrant in accordance with the terms of this Warrant.
“Net Cash Settlement Amount” means the Fair Market Value as of the Exercise Date
of the Warrant Units in respect of which this Warrant is then being exercised
less the Aggregate Exercise Price.
“Net Issuable Warrant Units” means the number of Warrant Units in respect of
which this Warrant is then being exercised less the number of Warrant Units then
issuable upon exercise of


-3-

--------------------------------------------------------------------------------





this Warrant with an aggregate Fair Market Value as of the Exercise Date equal
to the Aggregate Exercise Price.
“Opt-Out Notice” has the meaning set forth in Section 6(c).
“Original Issue Date” means the date hereof.
“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.
“Preferred Units” means the Class A Convertible Preferred Units representing
limited partner interests in the Partnership, the terms of which are to be set
forth in the Partnership Agreement.
“Purchase Agreement” has the meaning set forth in the preamble.
“Quarter” means, unless the context requires otherwise, a fiscal quarter or,
with respect to the first fiscal quarter after the Original Issue Date, the
portion of such fiscal quarter after the Original Issue Date, of the
Partnership.
“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit.
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
“Warrant Units” means the Common Units purchasable upon exercise of this Warrant
in accordance with the terms of this Warrant (without taking into account any
limitations or restrictions on the exercisability of this Warrant, other than
with respect to Section 2 or Section 3 of this Warrant).
2.    Term of Warrant. Subject to the terms and conditions hereof, at any time
or from time to time during the period beginning on Original Issue Date and
ending at 5:00 p.m., Central Time, on the eighth anniversary of the Original
Issue Date or, if such day is not a Business Day, on the next Business Day (the
“Exercise Period”), the Holder of this Warrant may exercise this Warrant


-4-

--------------------------------------------------------------------------------





for the Warrant Units purchasable hereunder (subject to adjustment as provided
herein) as provided in Section 3. Holders may not exercise this Warrant except
during the Exercise Period.
3.    Exercise of Warrant.
(a)    Exercise Procedure. The Holder may purchase all or any part of the
Warrant Units purchasable upon the exercise of this Warrant during the Exercise
Period, so long as the aggregate amount of Warrant Units to be purchased exceeds
the Minimum Exercise Amount. The Holder may exercise this Warrant only upon the
surrender of this Warrant to the Partnership at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Agreement in
the form attached hereto as Exhibit A (each, an “Exercise Agreement”), duly
completed (including specifying the number of Warrant Units to be purchased) and
executed.
(b)    Settlement of Warrant Units. Upon the Holder’s exercise of this Warrant,
the Partnership shall, at its own option, deliver to the Holder either:
(i)    Subject to Section 3(c), certificate or certificates representing the Net
Issuable Warrant Units; or
(ii)    a certified or official bank check payable to the order of the Holder or
by wire transfer of immediately available funds in U.S. dollars to an account
designated in writing by the Holder, in an aggregate amount equal to the Net
Cash Settlement Amount.
In the event of any withholding of Warrant Units pursuant to clause (i) above
where the number of units whose value is equal to the Aggregate Exercise Price
is not a whole number, the number of units withheld by or surrendered to the
Partnership shall be rounded up to the nearest whole unit and the Partnership
shall make a cash payment to the Holder (by delivery of a certified or official
bank check or by wire transfer of immediately available funds in U.S. dollars)
based on the incremental fraction of a unit being so withheld by or surrendered
to the Partnership in an amount equal to the product of (x) such incremental
fraction of a unit being so withheld or surrendered multiplied by (y) in the
case of Common Units, the Fair Market Value per Warrant Unit as of the Exercise
Date, and, in all other cases, the value thereof as of the Exercise Date
determined in accordance with clause (iii)(y) above.
(c)    Delivery of Certificates. Upon receipt by the Partnership of the Exercise
Agreement and surrender of this Warrant (in accordance with Section 3(a)
hereof), to the extent the Partnership makes an election to issue Warrant Units
pursuant to Section 3(b)(i), the Partnership shall, as promptly as practicable,
and in any event within three Business Days thereafter, execute (or cause to be
executed) and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the Warrant Units issuable upon such exercise,
together with cash in lieu of any fraction of a unit, as provided in Section
3(d) hereof. Certificates shall be transmitted by the Partnership’s transfer
agent by crediting the account of the Holder’s prime broker with The Depository
Trust Company through its


-5-

--------------------------------------------------------------------------------





Deposit / Withdrawal at Custodian system if the Partnership is a participant in
such system, and otherwise by physical delivery to the address specified by the
Holder in the Exercise Agreement. The certificate or certificates so delivered
shall be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Agreement and shall
be registered in the name of the Holder or, subject to compliance with Section 6
below, such other Person’s name as shall be designated in the Exercise
Agreement. This Warrant shall be deemed to have been exercised and such
certificate or certificates of Warrant Units shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Units for all
purposes, as of the Exercise Date.
(d)    Fractional Units. The Partnership shall not be required to issue a
fractional Warrant Unit upon exercise of any Warrant. As to any fraction of a
Warrant Unit that the Holder would otherwise be entitled to purchase upon such
exercise, the Partnership shall pay to such Holder an amount in cash (by
delivery of a certified or official bank check or by wire transfer of
immediately available funds in U.S. dollars) equal to the product of (i) such
fraction multiplied by (ii) the Fair Market Value of one Warrant Unit on the
Exercise Date.
(e)    Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Partnership
shall, at the time of delivery of the certificate or certificates representing
the Warrant Units being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Units called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.
(f)    Valid Issuance of Warrant and Warrant Units; Payment of Taxes. With
respect to the exercise of this Warrant, the Partnership hereby represents,
covenants and agrees:
(i)    This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant (including, without limitation, pursuant to Section
3(e)) shall be, upon issuance, duly authorized and validly issued.
(ii)    All Warrant Units issuable upon the exercise of this Warrant pursuant to
the terms hereof shall be, upon issuance, and the Partnership shall take all
such actions as may be necessary or appropriate in order that such Warrant Units
are, validly issued, fully paid (to the extent required under applicable law and
the Partnership Agreement) and non-assessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act),
issued without violation of any preemptive or similar rights of any unitholder
of the Partnership and free and clear of all taxes, liens and charges.
(iii)    The Partnership shall take all such actions as may be necessary to
ensure that all such Warrant Units are issued without violation by the
Partnership of any applicable law or governmental regulation or any requirements
of any domestic


-6-

--------------------------------------------------------------------------------





securities exchange upon which Common Units or other securities constituting
Warrant Units may be listed at the time of such exercise (except for official
notice of issuance which shall be immediately delivered by the Partnership upon
each such issuance).
(iv)    The Partnership shall use its reasonable best efforts to cause the
Warrant Units, immediately upon such exercise, to be listed on any domestic
securities exchange upon which Common Units or other securities constituting
Warrant Units are listed at the time of such exercise.
(v)    The Partnership shall pay all expenses in connection with, and all taxes
and other governmental charges that may be imposed with respect to, the issuance
or delivery of Warrant Units upon exercise of this Warrant; provided, that the
Partnership shall not be required to pay any tax or governmental charge that may
be imposed with respect to any applicable withholding or the issuance or
delivery of the Warrant Units to any Person other than the Holder, and no such
issuance or delivery shall be made unless and until the Person requesting such
issuance has paid to the Partnership the amount of any such tax, or has
established to the satisfaction of the Partnership that such tax has been paid.
(g)    Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a sale
of the Partnership (pursuant to a merger, sale of units, or otherwise) or a sale
of Common Units pursuant to a registered offering under the Securities Act, such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction or registered offering, in which case such exercise shall
not be deemed to be effective until immediately prior to the consummation of
such transaction or registered offering.
(h)    Buy-In. In addition to any other rights available to the Holder, if the
Partnership fails to deliver to the Holder a certificate or certificates
representing the Warrant Units pursuant to an exercise within seven Business
Days of such exercise, and if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise) Common Units to
deliver in satisfaction of a sale by the Holder of the Warrant Units which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Partnership shall, at the Holder’s option, either (i) pay cash to the Holder in
an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the Common Units so purchased (the “Buy-In Price”), at
which point the Partnership’s obligation to deliver such certificate (and to
issue such Common Units) shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such Common
Units and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of Common Units, times (B)
the closing bid price on the date of exercise. The Holder shall provide the
Partnership written notice indicating the amounts payable to the Holder in
respect to the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Partnership. Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it


-7-

--------------------------------------------------------------------------------





hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Partnership’s
failure to timely deliver certificates representing Common Units upon exercise
of this Warrant as required pursuant to the terms hereof.
4.    Adjustment to Exercise Price and Number of Warrant Units. In order to
prevent dilution of the purchase rights granted under this Warrant, the number
of Warrant Units issuable upon exercise of this Warrant and/or the Exercise
Price shall be subject to adjustment from time to time as provided in this
Section 4 (in each case, after taking into consideration any prior adjustments
pursuant to this Section 4).
(a)    Adjustment to Exercise Price Upon Issuance of Common Units. Except as
provided in Section 4(b) and except in the case of an event described in either
Section 4(d) or Section 4(e), if the Partnership shall, at any time or from time
to time after the Original Issue Date, issue or sell, or in accordance with
Section 4(c) is deemed to have issued or sold, any Common Units without
consideration or for consideration per Common Unit less than the Exercise Price
in effect immediately prior to such issuance or sale (or deemed issuance or
sale), then immediately upon such issuance or sale (or deemed issuance or sale),
the Exercise Price in effect immediately prior to such issuance or sale (or
deemed issuance or sale) shall be reduced (and in no event increased) to an
Exercise Price equal to the quotient obtained by dividing:
(i)    the sum of (A) the product obtained by multiplying the Common Units
Deemed Outstanding immediately prior to such issuance or sale (or deemed
issuance or sale) by the Exercise Price then in effect plus (B) the aggregate
consideration, if any, received by the Partnership upon such issuance or sale
(or deemed issuance or sale); by
(ii)    the sum of (A) the Common Units Deemed Outstanding immediately prior to
such issuance or sale (or deemed issuance or sale) plus (B) the aggregate number
of Common Units issued or sold (or deemed issued or sold) by the Partnership in
such issuance or sale (or deemed issuance or sale).
(b)    Exceptions to Adjustment Upon Issuance of Common Stock. Anything herein
to the contrary notwithstanding, there shall be no adjustment to the Exercise
Price payable upon exercise of this Warrant with respect to any Common Units
issued upon the exercise of any warrants in the series issued by the Partnership
pursuant to the Purchase Agreement or Common Units issued to employees,
consultants or directors of the Partnership or the General Partner pursuant to
plans, programs or other compensatory agreements approved by the Board.
(c)    Effect of Certain Events on Adjustment to Exercise Price. For purposes of
determining the adjusted Exercise Price under Section 4(a) hereof, the following
shall be applicable:


-8-

--------------------------------------------------------------------------------





(i)    Issuance of Convertible Securities. If the Partnership shall, at any time
or from time to time after the Original Issue Date, in any manner grant or sell
(whether directly or by assumption in a merger or otherwise) any Convertible
Securities (other than Class A PIK Units), whether or not the right to convert
or exchange any such Convertible Securities is immediately exercisable, and the
price per unit (determined as provided in this paragraph and in Section
4(c)(iv)) for which Common Units are issuable upon the conversion or exchange of
such Convertible Securities is less than the Exercise Price in effect
immediately prior to the time of the granting or sale of such Convertible
Securities, then the total maximum number of Common Units issuable upon
conversion or exchange of the total maximum amount of such Convertible
Securities shall be deemed to have been issued as of the date of granting or
sale of such Convertible Securities (and thereafter shall be deemed to be
outstanding for purposes of adjusting the Exercise Price pursuant to Section
4(a)), at a price per unit equal to the quotient obtained by dividing (A) the
sum (which sum shall constitute the applicable consideration received for
purposes of Section 4(a)) of (x) the total amount, if any, received or
receivable by the Partnership as consideration for the granting or sale of such
Convertible Securities, plus (y) the minimum aggregate amount of additional
consideration, if any, payable to the Partnership upon the conversion or
exchange of all such Convertible Securities, by (B) the total maximum number of
shares of Common Units issuable upon the conversion or exchange of all such
Convertible Securities. Except as otherwise provided in Section 4(c)(ii), (A) no
further adjustment of the Exercise Price shall be made upon the actual issuance
of Common Units upon conversion or exchange of such Convertible Securities and
(B) no further adjustment of the Exercise Price shall be made by reason of the
issue or sale of Convertible Securities upon exercise of any options to purchase
any such Convertible Securities for which adjustments of the Exercise Price have
been made pursuant to the other provisions of this Section 4(c).
(ii)    Change in Terms of Convertible Securities. Upon any change in any of (A)
the total amount received or receivable by the Partnership as consideration for
the granting or sale of any Convertible Securities referred to in Section
4(c)(i) hereof, (B) the minimum aggregate amount of additional consideration, if
any, payable to the Partnership upon the conversion or exchange of any
Convertible Securities referred to in Section 4(c)(i) hereof, (C) the rate at
which Convertible Securities referred to in Section 4(c)(i) hereof are
convertible into or exchangeable for Common Units, or (D) the maximum number of
Common Units issuable in connection with any Convertible Securities referred to
in Section 4(c)(i) hereof (in each case, other than in connection with any
Common Units issued upon the exercise of any warrants in the series issued by
the Partnership pursuant to the Purchase Agreement), then (whether or not the
original issuance or sale of such Convertible Securities resulted in an
adjustment to the Exercise Price pursuant to this Section 4) the Exercise Price
in effect at the time of such change shall be adjusted or readjusted, as
applicable, to the Exercise Price which would have been in effect at such time
pursuant to the provisions of this Section 4 had such Convertible Securities
still


-9-

--------------------------------------------------------------------------------





outstanding provided for such changed consideration, conversion rate or maximum
number of units, as the case may be, at the time initially granted, issued or
sold, but only if as a result of such adjustment or readjustment the Exercise
Price then in effect is reduced.
(iii)    Treatment of Expired or Terminated Convertible Securities. Upon the
expiration or termination of any unconverted or unexchanged Convertible Security
(or portion thereof) for which any adjustment (either upon its original issuance
or upon a revision of its terms) was made pursuant to this Section 4 (including
without limitation upon the redemption or purchase for consideration of all or
any portion of such Option or Convertible Security by the Company), the Exercise
Price then in effect hereunder shall forthwith be changed pursuant to the
provisions of this Section 4 to the Exercise Price which would have been in
effect at the time of such expiration or termination had such unconverted or
unexchanged Convertible Security (or portion thereof), to the extent outstanding
immediately prior to such expiration or termination, never been issued.
(iv)    Calculation of Consideration Received. If the Partnership shall, at any
time or from time to time after the Original Issue Date, issue or sell, or is
deemed to have issued or sold in accordance with Section 4(c), any Common Units
or Convertible Securities: (A) for cash, the consideration received therefor
shall be deemed to be the net amount received by the Partnership therefor; (B)
for consideration other than cash, the amount of the consideration other than
cash received by the Partnership shall be the fair value of such consideration,
except where such consideration consists of marketable securities, in which case
the amount of consideration received by the Partnership shall be the market
price (as reflected on any securities exchange, quotation system or association
or similar pricing system covering such security) for such securities as of the
end of business on the date of receipt of such securities; (C) for no
specifically allocated consideration in connection with an issuance or sale of
other securities of the Partnership, together comprising one integrated
transaction, the amount of the consideration therefor shall be deemed to be the
fair value of such portion of the aggregate consideration received by the
Partnership in such transaction as is attributable to such Common Units or
Convertible Securities, as the case may be, issued in such transaction; or (D)
to the owners of the non-surviving entity in connection with any merger in which
the Partnership is the surviving entity, the amount of consideration therefor
shall be deemed to be the fair value of such portion of the net assets and
business of the non-surviving entity as is attributable to such Common Units or
Convertible Securities, as the case may be, issued to such owners. The net
amount of any cash consideration and the fair value of any consideration other
than cash or marketable securities shall be determined in good faith jointly by
the Board and the Holder.
(d)    Adjustment to Number of Warrant Units Upon Dividend, Subdivision or
Combination of Common Units. If the Partnership shall, at any time or from time
to time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon


-10-

--------------------------------------------------------------------------------





the Common Units or any other limited partner interests of the Partnership
payable in Common Units or Convertible Securities (other than Class A PIK
Units), or (ii) subdivide (by any split, recapitalization or otherwise) its
outstanding Common Units into a greater number of units, the number of Warrant
Units issuable upon exercise of this Warrant immediately prior to any such
dividend, distribution or subdivision shall be proportionately increased. If the
Partnership at any time combines (by combination, reverse split or otherwise)
its outstanding Common Units into a smaller number of units, the number of
Warrant Units issuable upon exercise of this Warrant immediately prior to such
combination shall be proportionately decreased. Any adjustment under this
Section 4(a) shall become effective at the close of business on the date the
dividend, subdivision or combination becomes effective.
(e)    Adjustment to Number of Warrant Units Upon a Change of Control. In the
event of any Change of Control, each Warrant shall, immediately after such
Change of Control, remain outstanding and shall thereafter, in lieu of or in
addition to (as the case may be) the number of Warrant Units then exercisable
under this Warrant, be exercisable for the kind and number of other securities
or assets of the Partnership or of the successor Person resulting from such
Change of Control to which the Holder would have been entitled upon such Change
of Control if the Holder had exercised this Warrant in full immediately prior to
the time of such Change of Control and acquired the applicable number of Warrant
Units then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment (in form and substance satisfactory to
the Holder) shall be made with respect to the Holder’s rights under this Warrant
to insure that the provisions of this Section 4(e) shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any securities
or assets thereafter acquirable upon exercise of this Warrant. The provisions of
this Section 4(e) shall similarly apply to successive Changes of Control. The
Partnership shall not effect any such Change of Control unless, prior to the
consummation thereof, the successor Person (if other than the Partnership)
resulting from such Change of Control, shall assume, by written instrument
substantially similar in form and substance to this Warrant and satisfactory to
the Holder, the obligation to deliver to the Holder such securities or assets
which, in accordance with the foregoing provisions, such Holder shall be
entitled to receive upon exercise of this Warrant. Notwithstanding anything to
the contrary contained herein, with respect to any Change of Control or other
transaction contemplated by the provisions of this Section 4(e), the Holder
shall have the right to elect prior to the consummation of such event or
transaction, to give effect to the exercise rights contained in Section 3
instead of giving effect to the provisions contained in this Section 4(e) with
respect to this Warrant.
(f)    Certain Events. If any event of the type contemplated by the provisions
of this Section 4 but not expressly provided for by such provisions (including,
without limitation, the granting of unit appreciation rights, phantom unit
rights or other rights with equity features) occurs, then the Board shall make
an appropriate adjustment in the number of Warrant Units issuable upon exercise
of this Warrant so as to protect the rights of the Holder in a manner consistent
with the provisions of this Section 4; provided, that no such


-11-

--------------------------------------------------------------------------------





adjustment pursuant to this Section 4(f) shall decrease the number of Warrant
Units issuable as otherwise determined pursuant to this Section 4.
(g)    Certificate as to Adjustment.
(i)    As promptly as reasonably practicable following any adjustment of the
number of Warrant Units pursuant to the provisions of this Section 4, but in any
event not later than five Business Days thereafter, the Partnership shall
furnish to the Holder a certificate of an executive officer setting forth in
reasonable detail such adjustment and the facts upon which it is based and
certifying the calculation thereof.
(ii)    As promptly as reasonably practicable following the receipt by the
Partnership of a written request by the Holder, but in any event not later than
five Business Days thereafter, the Partnership shall furnish to the Holder a
certificate of an executive officer certifying the number of Warrant Units or
the amount, if any, of other, securities or assets then issuable upon exercise
of the Warrant.
(h)    Notices. In the event:
(i)    that the Partnership shall take a record of the holders of its Common
Units (or other securities at the time issuable upon exercise of the Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, to vote at a meeting (or by written consent), to receive any right
to subscribe for or purchase any class or any other securities, or to receive
any other security; or
(ii)    of the voluntary or involuntary dissolution, liquidation or winding-up
of the Partnership; or
(iii)    of any Change of Control;
then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least 10 days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Partnership shall close or a record shall be taken with
respect to which the holders of record of Common Units (or securities at the
time issuable upon exercise of the Warrant) shall be entitled to exchange their
Common Units (or such other securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and the amount per unit and
character of such exchange applicable to the Warrant and the Warrant Units;
provided, however, that the Partnership’s issuance of a broadly disseminated
press release announcing a distribution shall satisfy the notice requirements of
this Section 4(h) in connection with such distribution.


-12-

--------------------------------------------------------------------------------





5.    Purchase Rights. In addition to any adjustments pursuant to Section 4
above, if at any time the Partnership grants, issues or sells any Common Units,
Convertible Securities (other than Class A PIK Units) or rights to purchase
units, warrants, securities or other property pro rata to the record holders of
Common Units and not the Holder (the “Purchase Rights”), then the Holder shall
be entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder would have acquired if the Holder had
held the number of Warrant Units acquirable upon complete exercise of this
Warrant immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Units are to be determined for the
grant, issue or sale of such Purchase Rights.
6.    Preemptive Rights.
(a)    Prior to the issuance of any New Securities (as defined below in Section
6(b)) by the Partnership, the Partnership shall offer to sell to the Holder its
pro rata share of such New Securities by delivering written notice to such
Holder (the “Notice of Issuance”), stating (i) the Partnership’s bona fide
intention to offer such New Securities, (ii) the number of such New Securities
to be offered and (iii) the price and general terms, if any, upon which the
Partnership proposes to offer such New Securities; provided, that if the Holder
fails to provide written notice of its intent to exercise its right to purchase
its pro rata share of such New Securities within seven Business Days of the date
of the Notice of Issuance, such Holder shall be deemed to have waived any and
all rights to purchase such New Securities in such transaction. Each Holder’s
pro rata share of any New Securities, for purposes of this Section 6, shall be
equal to the quotient of (x) the number of Common Units held by such Holder
(including Warrant Units) on the date of the Notice of Issuance divided by (y)
the number of Common Units outstanding (on a fully diluted basis assuming
exercise of all outstanding options and warrants, including this Warrant) on the
date of the Notice of Issuance.
(b)    “New Securities” means any Common Units and rights, options or warrants
to purchase Common Units, and Convertible Securities (other than Class A PIK
Units); provided, however, that New Securities shall not include (i) securities
issued to the owners of another entity in connection with the acquisition of
such entity by the Partnership by merger, consolidation, sale or exchange of
securities, purchase of substantially all of the assets, or other reorganization
whereby the Partnership acquires more than 50% of the voting power or assets of
such entity; (ii) Common Units issued to employees, consultants or directors of
the Partnership or the General Partner pursuant to plans, programs or other
compensatory agreements approved by the Board; (iii) securities issued pursuant
to any dividend, split, combination or other reclassification by the Partnership
or the General Partner of the Common Units, or pursuant to a recapitalization or
reorganization of the Partnership; (iv) securities (including without limitation
the Warrant Units and Common Units issuable upon conversion of the Preferred
Units) issued upon the exercise of warrants or options, or upon the conversion
of Convertible Securities, in each case regardless of whether such warrants,
options or Convertible Securities are outstanding on the date hereof or issued
hereafter; (v) securities issued pursuant to an at-the-market offering program,
or


-13-

--------------------------------------------------------------------------------





(vi) Common Units issued in a firm commitment underwritten public offering
registered under the Securities Act, but only if with respect to such public
offering, (A) the Holders have exercised registration rights in connection with
such public offering or (B) (i) at least two Business Days prior to first
publication of its intention to conduct such public offering of Common Units,
the Partnership provides each Holder that owns at least 25% of the Warrants
originally represented by this Warrant with a Notice of Issuance and (ii) if not
more than one Business Day after the date of the Notice of Issuance any Holder
that owns at least 25% of the Warrants originally represented by this Warrant
provides written notice of its intention to purchase (at the public offering
price) Common Units in such offering, the Partnership instructs the managing
underwriter, and shall use commercially reasonable efforts to cause the managing
underwriter, to make available for purchase by such Holder, in such public
offering and at the public offering price, a number of the Common Units equal to
the lower of (1) such Holder’s pro rata share of all the Common Units being sold
in such public offering and (2) the number of Common Units for which such Holder
places an buy order with such managing underwriter. Notwithstanding any
provision hereof to the contrary, each Notice of Issuance pertaining to a firm
commitment underwritten public offering registered under the Securities Act need
not include a particular price, and instead may state that the Partnership
intends to sell Common Units to underwriters at customary discount to the public
offering price that will be determined upon pricing of such offering. Each
Holder’s pro rata share of the Common Units to be sold in a firm commitment
underwritten public offering registered under the Securities Act shall be equal
to the quotient of (x) the number of Common Units held by such Holder (including
Warrant Units) on the date of the Notice of Issuance divided by (y) the number
of Common Units outstanding (on a fully diluted basis assuming exercise of all
outstanding options and warrants, including this Warrant) on the date of the
Notice of Issuance.
(c)    Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Partnership requesting that such Holder not receive any Notice of Issuance from
the Partnership with respect to firm commitment underwritten public offerings of
the Partnership’s Common Units; provided, however, that if a Holder has
delivered an Opt-Out Notice, the Partnership shall not be required to comply
with its obligations pursuant to Section 6(b)(A) and (B) with respect to such
Holder; provided, further, that such Holder may later revoke any such Opt-Out
Notice in writing.
7.    Transfer of Warrant. Subject to the transfer conditions referred to in the
Purchase Agreement and the legend endorsed hereon, this Warrant and all rights
hereunder are transferable, in whole or in part, by the Holder without charge to
the Holder, upon surrender of this Warrant to the Partnership at its then
principal executive offices with a properly completed and duly executed
Assignment in the form attached hereto as Exhibit B, together with funds
sufficient to pay any transfer taxes described in Section 3(f)(v) in connection
with the making of such transfer. Upon such compliance, surrender and delivery
and, if required, such payment, the Partnership shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly


-14-

--------------------------------------------------------------------------------





be cancelled. For the avoidance of doubt, Warrants may be transferred separately
from Preferred Units.
8.    Holder Not Deemed a Unitholder; Limitations on Liability. Except as
described in the Board Representation and Observation Rights Agreement, the
Partnership Agreement, the General Partner Partnership Agreement, the Managing
General Partner LLC Agreement, or otherwise specifically provided herein, prior
to the issuance to the Holder of the Warrant Units to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or receive dividends or be deemed the holder of limited
partner interests of the Partnership for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, as such, any
of the rights of a unitholder of the Partnership or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
limited partner interests, reclassification of limited partner interests,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a unitholder of the Partnership, whether such liabilities are asserted by
the Partnership or by creditors of the Partnership. Notwithstanding this Section
8, (i) the Partnership shall provide the Holder with copies of the same notices
and other information given to the unitholders of the Partnership generally,
contemporaneously with the giving thereof to the unitholders and (ii) the
Partnership shall not amend or modify its Partnership Agreement in a manner
adverse to any rights or benefits applicable to the Warrant Units thereunder.
9.    Replacement on Loss; Division and Combination.
(a)    Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Partnership of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement with an affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender of such Warrant for cancellation to the Partnership, the
Partnership at its own expense shall execute and deliver to the Holder, in lieu
hereof, a new Warrant of like tenor and exercisable for an equivalent number of
Warrant Units as the Warrant so lost, stolen, mutilated or destroyed; provided,
that, in the case of mutilation, no indemnity shall be required if this Warrant
in identifiable form is surrendered to the Partnership for cancellation.
(b)    Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Partnership at its then principal executive offices, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the respective Holders or their agents or attorneys. Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Partnership shall


-15-

--------------------------------------------------------------------------------





at its own expense execute and deliver a new Warrant or Warrants in exchange for
the Warrant or Warrants so surrendered in accordance with such notice. Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Units as the Warrant or Warrants so surrendered in accordance with such
notice.
10.    No Impairment. The Partnership shall not, by amendment of its Certificate
of Formation or Partnership Agreement, or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed by it hereunder, but shall at
all times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may reasonably be requested by
the Holder in order to protect the exercise rights of the Holder against
dilution or other impairment, consistent with the tenor and purpose of this
Warrant.
11.    Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 11 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Units to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act. All Warrant Units issued upon exercise of this Warrant
(unless registered under the Securities Act or any applicable conditions for the
removal of the legend are otherwise satisfied) shall be stamped or imprinted
with a legend in substantially the following form:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
12.    Warrant Register. The Partnership shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Partnership may deem and treat the Person in whose name
the Warrant is registered on such register as the Holder thereof for all
purposes, and the Partnership shall not be affected by any notice to the
contrary, except any assignment, division, combination or other transfer of the
Warrant effected in accordance with the provisions of this Warrant.
13.    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile


-16-

--------------------------------------------------------------------------------





or e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 13).
If to the Partnership:
Natural Resource Partners L.P.
1201 Louisiana Street, Suite 3400
Houston, TX 77002
Attention: Kathryn Wilson
Email: kwilson@nrplp.com


with a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: E. Ramey Layne
Email: rlayne@velaw.com


If to the Holder:            [•]
with a copy to (which shall not constitute notice):
[•]

14.    Cumulative Remedies. Except to the extent expressly provided in Section 8
to the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.
15.    Equitable Relief. Each of the Partnership and the Holder acknowledges
that a breach or threatened breach by such party of any of its obligations under
this Warrant would give rise to irreparable harm to the other party hereto for
which monetary damages would not be an adequate remedy and hereby agrees that in
the event of a breach or a threatened breach by such party of any such
obligations, the other party hereto shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction.
16.    Entire Agreement. This Warrant, together with the Purchase Agreement,
constitutes the sole and entire agreement of the parties to this Warrant with
respect to the subject matter contained


-17-

--------------------------------------------------------------------------------





herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Warrant
and the Purchase Agreement, the statements in the body of this Warrant shall
control.
17.    Successor and Assigns. This Warrant and the rights evidenced hereby shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors of the Partnership and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.
18.    No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Partnership and the Holder and their respective successors and, in the case of
the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.
19.    Headings. The headings in this Warrant are for reference only and shall
not affect the interpretation of this Warrant.
20.    Amendment and Modification; Waiver. Except as otherwise provided herein,
this Warrant may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by the Partnership or the Holder
of any of the provisions hereof shall be effective unless explicitly set forth
in writing and signed by the party so waiving. No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The Partnership shall
not amend, modify or supplement, or waive any provision of, any other warrant
issued concurrently with this Warrant under the Purchase Agreement (the “Other
Warrants”) unless the Partnership has (i) provided five (5) Business Days’ prior
written notice to the Holder of any such amendment, modification, supplement or
waiver of any Other Warrants and (ii) if elected by the Holder, amended,
modified, supplemented or waived the corresponding provision of this Warrant.
21.    Severability. If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
22.    Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.


-18-

--------------------------------------------------------------------------------





23.    Submission to Jurisdiction. The parties hereby submit to the exclusive
jurisdiction of any U.S. federal or state court located in the Borough of
Manhattan, the City and County of New York in any legal suit, action or
proceeding arising out of or based upon this Warrant or the transactions
contemplated hereby, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address for receipt of notices pursuant to Section 13 shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
24.    Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.
25.    Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.
26.    No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
(SIGNATURE PAGE FOLLOWS)


-19-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.
NATURAL RESOURCE PARTNERS L.P.
By:
NRP (GP) LP,
its General Partner

GP Natural Resource Partners LLC,
its General Partner



By:    ____________________
Name:    

Title:
Accepted and agreed,
[HOLDER NAME]


By:                        
Name:
Title:











--------------------------------------------------------------------------------






NATURAL RESOURCE PARTNERS L.P.
EXERCISE AGREEMENT
To [Name]:
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the surrender of this Warrant, Common Units (“Warrant Units”) provided for
therein, and requests that certificates for the Warrant Units be issued as
follows:
Name:                                    
Address:                                
Federal Tax or Social Security No.:                    
and delivered by
(certified mail to the above address, or
 
(electronically (provide DWAC Instructions:_______________), or
 
(other _______________) (specify):.



and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.
Dated: ________________, _____
Note: The signature must correspond with





--------------------------------------------------------------------------------





Signature:
 
the name of the Holder as written on the first page of this Warrant in every
particular, without alteration or enlargement or any change whatever, unless
this Warrant has been assigned.
Name (please print)
 
 
 
 
 
Address
 
Federal Identification or Social Security No.
 
Assignee:
 
 
 
 
 
 










--------------------------------------------------------------------------------






NATURAL RESOURCE PARTNERS L.P.
ASSIGNMENT
For value received [●] hereby sells, assigns and transfers unto [●] the within
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint attorney, to transfer said Warrant on the
books of the within-named Partnership, with full power of substitution in the
premises.
Date:                        
Signature:                    
Note: The above signature must correspond with the name as written upon the face
of this Warrant in every particular, without alteration or enlargement or any
change whatever.







--------------------------------------------------------------------------------






EXHIBIT I
Form of VCOC Letter







--------------------------------------------------------------------------------






NATURAL RESOURCE PARTNERS L.P.
1201 Louisiana Street, Suite 3400
Houston, TX 77002


___, 2017


[GoldenTree Purchaser]
 
c/o GoldenTree Asset Management LP
 
300 Park Avenue
 
21st Floor
 
New York, NY 10022
 



RE: VCOC Matters


Ladies and Gentlemen:


Pursuant to this letter agreement, Natural Resource Partners L.P., a Delaware
limited partnership (the “Partnership”), grants the following rights to [____]
(the “Purchaser”) in connection with the Purchaser’s acquisition (as applicable)
of Class A Convertible Preferred Units representing limited partner interests in
the Partnership (collectively, the “Securities”):


(a)
to visit and inspect any of the properties of the Partnership or of any of its
Subsidiaries, to inspect, copy and take extracts from their financial and
accounting records, and to discuss their affairs, finances and accounts with
their officers and independent public accountants (provided that the Partnership
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; and



(b)
to consult with and advise the management of the Partnership and its
Subsidiaries at reasonable times during normal business hours on all matters
relating to the operation of the Partnership and its Subsidiaries as may be
requested by the Purchaser.








--------------------------------------------------------------------------------





For purposes hereof, “Subsidiary” means, with respect to any entity of which (i)
if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by such entity or one or more of the other Subsidiaries of such
entity or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by such entity or one or more
Subsidiaries of such entity or a combination thereof.


The Partnership agrees to consider, in good faith, the recommendations of the
Purchaser or its designated representatives in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Partnership.


In addition to the above rights, if reasonably requested in writing, the
Partnership agrees to deliver (or cause to be delivered) or make available to
the Purchaser:
(i)
without duplication and unless already delivered pursuant to the Transaction
Documents (as defined below), the financial statements that are required to be
delivered pursuant to Section 8.3 of the LPA (as defined below); and

(ii)
to the extent the Partnership is required by law or pursuant to the terms of any
outstanding indebtedness of the Partnership to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act of 1934 (or comparable reports under other applicable
law) actually prepared by the Partnership as soon as available.

Notwithstanding any provision herein, in no event shall the Partnership be
required to provide copies of, or access to, any materials or information if the
Partnership determines, upon advice of counsel, that doing so could create a
conflict of interest, have an adverse effect on the attorney-client privilege,
result in a breach of confidentiality obligations to third parties or otherwise
have a detrimental effect on the Partnership or any of its affiliates.


Reference is made to that certain Class A Convertible Preferred Unit and Warrant
Purchase Agreement, dated as of [___], among the Partnership and the purchasers
party thereto (the “Purchase Agreement”), the Fifth Amended and Restated
Agreement of Limited Partnership of the Partnership (the “LPA”) and the other
“Transaction Documents” (as defined in the Purchase Agreement, the “Transaction
Documents”), which include certain rights in favor of the Purchaser to receive
information, consult with management and participate or observe meetings of
governing boards. The rights granted to the Purchaser in this letter agreement
are in addition to, and not in limitation of, any rights extended to the
Purchaser in the Transaction Documents.




-6-

--------------------------------------------------------------------------------





In the event that the Purchaser subsequently determines that the Purchaser’s
investment in the Partnership fails to qualify as a “venture capital investment”
for purposes of the United States Department of Labor regulations published at
29 C.F.R. Section 2510.3-101 (the “Plan Asset Regulations”), then the
Partnership agrees to provide the Purchaser or its designated representative
with such other rights of consultation that the parties hereto hereafter agree
are reasonably necessary under applicable legal authorities to qualify the
Purchaser’s investment in the Partnership as a “venture capital investment” for
purposes of the Plan Asset Regulations. The Purchaser acknowledges and agrees
that it has made (and shall make) its own determination as to the satisfaction
of requirements related to the Plan Asset Regulations and that it is not (and
will not be) relying on the Partnership or any of its affiliates in making such
determination.


The Purchaser’s rights under this letter agreement will expire upon the earliest
of: (a) such time as the Purchaser ceases to hold directly or indirectly any
equity or debt securities of the Partnership; (b) the consummation of a sale of
the Securities held by the Purchaser pursuant to a registration statement filed
by the Partnership under the Securities Act of 1933, as amended, in connection
with a firm commitment underwritten offering of the Securities to the general
public; or (c) the consummation of a merger or consolidation of the Partnership
that is effected (i) for independent business reasons unrelated to extinguishing
such rights; and (ii) for purposes other than (A) the reformation of the
Partnership in a different state; or (B) the formation of a holding company that
will be owned exclusively by the Partnership’s equity holders and will hold all
of the outstanding equity interests in the Partnership’s successor.


The Purchaser agrees to hold in confidence and not disclose to any third party
(other than its general partner, management company, legal counsel and
accountants) any confidential information provided to or learned by the
Purchaser in connection with the Purchaser’s rights hereunder.


This letter agreement shall be binding upon the Partnership and its successors
and assigns, and inure to the benefit of the Purchaser and its successors and
assigns (provided such successor or assign is intended to be a venture capital
operating company under 29 C.F.R. §2510.3-101, as amended). This letter
agreement shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of New York (excluding
any conflicts of law rules which would otherwise cause this letter agreement to
be construed or enforced in accordance with, or the rights of the parties to be
governed by, the laws of any other jurisdiction). This letter agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument. Delivery hereof may be
made by email or other electronic transmission. All rights of the Purchaser
herein are cumulative and non-exclusive with, or in limitation of, any other
rights to which the Purchaser may be entitled.




[Signature Page Follows.]




-7-

--------------------------------------------------------------------------------






Our signature below indicates our agreement to the terms of this letter
agreement as of the date set forth above.


Very truly yours,


NATURAL RESOURCE PARTNERS L.P.
By:
NRP (GP) LP,
its General Partner

GP Natural Resource Partners LLC,
its General Partner

By:    ____________________
Name:    
Title:    




















[SIGNATURE PAGE VCOC LETTER]

--------------------------------------------------------------------------------






This letter agreement is hereby accepted and agreed as of the date first above
written.


GOLDENTREE 2004 TRUST


By: GoldenTree Asset Management, LP




By:_______________________    
Name:
Title:




GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, LP


By: GoldenTree Asset Management, LP


By:_______________________
Name:
Title:




SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION


By: GoldenTree Asset Management, LP


By:_______________________
Name:
Title:
LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM
By: GoldenTree Asset Management, LP
By:_______________________
Name:


[SIGNATURE PAGE VCOC LETTER]



--------------------------------------------------------------------------------





Title:
GT NM, LP
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:






[SIGNATURE PAGE VCOC LETTER]

--------------------------------------------------------------------------------






EXHIBIT J
Form of Exchange
and Purchase Agreement





--------------------------------------------------------------------------------






    
EXCHANGE AND PURCHASE AGREEMENT
DATED FEBRUARY 22, 2017
BY AND AMONG
NATURAL RESOURCE PARTNERS L.P.,
NRP FINANCE CORPORATION,
GOLDENTREE ASSET MANAGEMENT L.P.,
BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,
OAKTREE CAPITAL MANAGEMENT, L.P.,
REDWOOD CAPITAL MANAGEMENT, LLC
AND
ARISTEIA CAPITAL, LLC
    







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I    DEFINITIONS    1
Section 1.01    Definitions    1
Section 1.02    Accounting Procedures and Interpretation    8
Article II    EXCHANGE, SALE AND PURCHASE    9
Section 2.01    Exchange    9
Section 2.02    Sale and Purchase    9
Section 2.03    Agreed Note Premium    9
Section 2.04    Funding Notices    9
Section 2.05    Delivery    9
Section 2.06    Closing    10
Section 2.07    Issue Price; Original Issue Discount    10
Section 2.08    Independent Nature of Issuers’ Obligations and Rights    10
Article III    REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP    11
Section 3.01    Existence    11
Section 3.02    Capitalization.    11
Section 3.03    Subsidiaries    12
Section 3.04    SEC Documents    12
Section 3.05    Undisclosed Liabilities    13
Section 3.06    Independent Accountants    13
Section 3.07    Internal Accounting Controls    13
Section 3.08    Disclosure Controls    14
Section 3.09    Absence of Proceedings    14
Section 3.10    No Material Adverse Change    14
Section 3.11    Authority; Enforceability    15
Section 3.12    Approvals    15
Section 3.13    Compliance with Law    15
Section 3.14    Absence of Defaults and Conflicts    16
Section 3.15    Absence of Labor Dispute    17
Section 3.16    Possession of Intellectual Property    17
Section 3.17    Material Contracts    17
Section 3.18    Possession of Licenses and Permits    18
Section 3.19    Title to Property    18
Section 3.20    Rights-of-Way    18
Section 3.21    Environmental Laws    19
Section 3.22    Investment Company Status    19
Section 3.23    No Registration Required    19
Section 3.24    No Integration    20
Section 3.25    Certain Fees    20
Section 3.26    Tax Returns    20
Section 3.27    Insurance    20


-i-





--------------------------------------------------------------------------------





Section 3.38    Compliance with the Sarbanes-Oxley Act    20
Section 3.29    Foreign Corrupt Practices Act    21
Section 3.30    Money Laundering Laws    21
Section 3.31    OFAC    21
Section 3.32    ERISA Compliance    21
Section 3.33    Related Party Transactions    22
Article IV    REPRESENTATIONS AND WARRANTIES OF THE CONSENTING HOLDERS    22
Section 4.01    Valid Existence    22
Section 4.02    No Consents; Violations, Etc    22
Section 4.03    Investment    23
Section 4.04    Nature of Consenting Holder    23
Section 4.05    Receipt of Information    23
Section 4.06    Restricted Securities    23
Section 4.07    Certain Fees    24
Section 4.08    Legend    24
Section 4.09    Reliance on Exemptions    25
Section 4.10    Authority    25
Section 4.11    Ownership of 2018 Notes    26
Article V    COVENANTS    26
Section 5.01    Conduct of Business    26
Section 5.02    Taking of Necessary Action    26
Section 5.03    Disclosure; Public Filings    27
Section 5.04    Partnership Fees    27
Section 5.05    Fees    27
Section 5.06    Use of Proceeds    27
Section 5.07    Consenting Holders    27
Section 5.08    Restrictions on Transfer    27
Article VI    CLOSING CONDITIONS    28
Section 6.01    Conditions to Closing.    28
Section 6.02    Issuers' Deliveries    29
Section 6.03    Consenting Holder Deliveries    30
Article VII    INDEMNIFICATION, COSTS AND EXPENSES    31
Section 7.01    Indemnification by the Issuers.    31
Section 7.02    Indemnification by Consenting Holder    31
Section 7.03    Indemnification Procedure    32
Section 7.04    Tax Treatment    33
Article VIII    MISCELLANEOUS    33
Section 8.01    Interpretation    33
Section 8.02    Survival of Provisions    33
Section 8.03    No Waiver; Modifications in Writing.    34


-ii-





--------------------------------------------------------------------------------





Section 8.04    Binding Effect; Assignment.    34
Section 8.05    Communications    34
Section 8.06    Entire Agreement    35
Section 8.07    Governing Law; Submission to Jurisdiction    35
Section 8.08    Waiver of Jury Trial    36
Section 8.09    Execution in Counterparts    36
Section 8.10    Termination.    36
Section 8.11    Specific Performance    37


Schedules and Exhibits:
Schedule A – Exchanging Noteholders
Schedule B – Note Purchasers
Exhibit A – Form of Indenture
Exhibit B – Form of General Partner Officer’s Certificate
Exhibit C – Form of Vinson & Elkins LLP Legal Opinion
Exhibit D – Form of Consenting Holder’s Officer’s Certificate
Exhibit E – Form of Class A Convertible Preferred Unit and Warrant Purchase
Agreement
Exhibit F – Form of Amendment of Operating Company Credit Agreement
Exhibit G – Form of Registration Rights Agreement




-iii-





--------------------------------------------------------------------------------






EXCHANGE AND PURCHASE AGREEMENT
EXCHANGE AND PURCHASE AGREEMENT dated February 22, 2017 (this “Agreement”), by
and among Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership”), NRP Finance Corporation, a Delaware corporation (the “Co-Issuer”
and, together with the Partnership, the “Issuers”), and the parties set forth on
Schedule A hereto (each an “Exchanging Noteholder” and collectively, the
“Exchanging Noteholders”) and on Schedule B hereto (each a “Note Purchaser” and
collectively, the “Note Purchasers”). The Exchanging Noteholders and the Note
Purchasers are referred to collectively as the “Consenting Holders.”
WHEREAS, the Issuers desire to issue to each Exchanging Noteholder certain New
Exchange Notes (as defined below) in exchange for the Exchanging Noteholders’
2018 Notes (as defined below) (such transaction, the “Exchange”).
WHEREAS, the Issuers desire to issue and sell to each Note Purchaser, and each
Note Purchaser desires to purchase from the Issuers, certain New Issuance Notes
(as defined below) (such transaction, the “New Issuance”).
WHEREAS, the New Exchange Notes and the New Issuance Notes (collectively, the
“New Notes”) will be issued under an indenture (the “New Indenture”)
substantially in the form attached hereto as Exhibit A, to be dated the Closing
Date (as defined below), between the Issuers and Wilmington Trust, National
Association, as trustee (the “Trustee”).
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Issuers and each Consenting Holder will enter into a
registration rights agreement (the “Registration Rights Agreement”)
substantially in the form attached hereto as Exhibit G, pursuant to which the
Issuers will provide each Consenting Holder with certain registration rights
with respect to the New Notes to be dated the Closing Date (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Issuers and each Consenting Holder hereby
agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“2018 Notes” means the Issuers’ 9.125% senior notes issued pursuant to the
Indenture.
“8-K Filing” has the meaning given to such term in Section 5.03.
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or


-1-





--------------------------------------------------------------------------------





indirect common control with such specified Person; provided, however, (i) that
the Partnership and its Subsidiaries shall not be deemed to be Affiliates of the
Consenting Holders or any of their respective Affiliates, (ii) portfolio
companies in which the Consenting Holders or any of their respective Affiliates
have an investment (whether as debt or equity) shall not be deemed an Affiliate
of such Consenting Holder, (iii) the Excluded Consenting Holder Parties shall
not be deemed Affiliates of GoldenTree Asset Management L.P., BlueMountain
Capital Management, LLC, Oaktree Capital Management, L.P., Redwood Capital
Management, LLC, Aristeia Capital, LLC or any Partnership Entity. For purposes
of this definition, “control” (including, with correlative meanings,
“controlling,” “controlled by,” and “under common control with”) means the power
to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
Contract or otherwise.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Anticipated Closing Date” has the meaning given to such term in Section 2.04.
“Beneficially Owned” with respect to any securities means having “beneficially
ownership” of such securities (as determined pursuant to Rule 13d-3 or Rule
13d-5 under the Exchange Act).
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.
“Ciner Wyoming” means Ciner Wyoming LLC.
“Closing” means the consummation of the Exchange and New Issuance hereunder.
“Closing Date” has the meaning given to such term in Section 2.06.
“Co-Issuer” has the meaning given to such term in the introductory paragraph
hereof.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Consenting Holder” has the meaning given to such term in the introductory
paragraph hereof.
“Consenting Holder Material Adverse Effect” means, with respect to any
Consenting Holder, any material adverse effect on the ability of such Consenting
Holder to perform its obligations under the Transaction Agreements on a timely
basis.
“Consenting Holder Related Parties” has the meaning given to such term in
Section 7.01.
“Contract” means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, sublease, license, sublicense or other legally enforceable
commitment, undertaking, obligation, arrangement, instrument or understanding,
whether written or oral, to which or by which such Person is a party or
otherwise subject or bound or to which or by which any property, business,
operation or right of such Person is subject or bound.


-2-





--------------------------------------------------------------------------------





“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“DTC” has the meaning given to such term in Section 2.01.
“Environmental Laws” has the meaning given to such term in Section 3.21.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“Exchange” has the meaning given to such term in the recitals in this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.
“Exchange Date” has the meaning given to such term in Section 5.09(a)(ii).
“Exchanging Noteholder” has the meaning given to such term in the introductory
paragraph hereof.
“Excluded Consenting Holder Parties” has the meaning given to such term in
Section 5.07.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fifth Amended and Restated Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of the
Closing Date, which shall establish the terms of the Class A Convertible
Preferred Units and be substantially in the form attached as Exhibit C to
Exhibit E hereto.
“Funding Notice” has the meaning given to such term in Section 2.04.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means NRP (GP) LP, a Delaware limited partnership and the
general partner of the Partnership.
“General Partner Limited Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the General Partner, dated as of
December 16, 2011, as amended to date.
“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which


-3-





--------------------------------------------------------------------------------





exercises valid jurisdiction over any such Person or such Person’s Property, and
any court, agency, department, commission, board, bureau or instrumentality of
any of them and any monetary authorities that exercise valid jurisdiction over
any such Person or such Person’s Property. Unless otherwise specified, all
references to Governmental Authority herein shall mean a Governmental Authority
having jurisdiction over, where applicable, any of the Partnership Entities or
their Properties.
“Governmental Licenses” has the meaning given to such term in Section 3.18.
“Hazardous Materials” has the meaning given to such term in Section 3.21.
“Indemnified Party” has the meaning given to such term in Section 7.03.
“Indemnifying Party” has the meaning given to such term in Section 7.03.
“Indenture” means the Indenture, dated September 18, 2013, by and among the
Partnership and NRP Finance Corporation, as issuers, and Wells Fargo Bank,
National Association, as trustee.
“Initial Price” has the meaning given to such turn in Section 2.02.
“Issuers” has the meaning set forth in the introductory paragraph hereof.
“Knowledge” means, with respect to the Issuers, the actual knowledge after
reasonable inquiry of one or more of the following persons, Corbin J Robertson,
Jr., Craig Nunez, Wyatt Hogan, Colin Oerton, Kathryn Wilson, Kevin Craig or
Gregory Wooten; provided, however, that reasonable inquiry of third parties
shall not be required.
“Law” or “Laws” means any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, judicial or administrative order, writ, injunction,
judgment, settlement, award or decree.
“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude or other encumbrance upon or with respect to any property of any kind.
“Managing General Partner” means GP Natural Resource Partners LLC, a Delaware
limited liability company and the general partner of the General Partner.
“Managing General Partner LLC Agreement” means the Fifth Amended and Restated
Limited Liability Company Agreement of the Managing General Partner dated as of
October 31, 2013, as amended to date.
“Material Contracts” has the meaning set forth in Section 3.17.
“Money Laundering Laws” has the meaning given to such term in Section 3.30.


-4-





--------------------------------------------------------------------------------





“New Exchange Notes” means 10.500% Senior Notes due 2022 issued pursuant to the
Exchange and governed by the New Indenture.
“New Indenture” has the meaning given to such term in the recitals to this
Agreement.
“New Issuance” has the meaning given to such term in the recitals to this
Agreement.
“New Issuance Notes” means 10.500% Senior Notes due 2022 issued pursuant to the
New Issuance and governed by the New Indenture.
“New Notes” has the meaning given to such term in the recitals to this
Agreement.
“Note Premium” has the meaning given to such term in Section 2.03.
“Note Purchaser” has the meaning given to such term in the introductory
paragraph hereof.
“NYSE” means The New York Stock Exchange.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company.
“Operating Company Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of June 16, 2015, by and among the Operating Company, the
lenders party thereto, Citibank, N.A. as administrative agent and collateral
agent and other financial institutions party thereto.
“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.
“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 20, 2010, as
amended to date.
“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.
“Partnership Documents” means (i) all Secured Debt Agreements, (ii) the
Indenture and (iii) all other Contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes,


-5-





--------------------------------------------------------------------------------





debentures, evidences of indebtedness, swap agreements, leases or other
instruments or agreements to which any of the Partnership Entities is a party or
by which any of the Partnership Entities is bound or to which any of the
property or assets of the Partnership Entities is subject that, solely in the
case of clause (ii), are material with respect to the Partnership Entities taken
as a whole.
“Partnership Entities” means the Partnership and its Subsidiaries.
“Partnership Material Adverse Effect” means any change, event, circumstance or
effect that, individually or together with any other changes, events or effects,
(i) has a material adverse effect on (a) the legality, validity or
enforceability of any Transaction Agreement, or (b) the financial condition,
business, assets or results of operations of the Partnership Entities,
considered as a single enterprise, or (ii) the ability of the Partnership or the
General Partner to perform its obligations under the Transaction Agreements in
full on a timely basis. Notwithstanding the foregoing, a “Partnership Material
Adverse Effect” shall not include any change, event, circumstance or effect to
the extent resulting or arising from or that would or reasonably be expected to
result or arise from: (a) any change in general economic conditions in the
industries or markets in which any of the Partnership Entities operate that do
not have a disproportionate effect on the Partnership Entities, considered as a
single enterprise; (b) any engagement in hostilities pursuant to a declaration
of war, or the occurrence of any military or terrorist attack; (c) changes in
GAAP or other accounting principles, except to the extent such change has a
disproportionate effect on the Partnership Entities, considered as a single
enterprise; or (d) other than for purposes of Section 3.14, the consummation of
the transactions contemplated hereby.
“Partnership Related Parties” has the meaning given to such term in Section
7.02.
“Party” or “Parties” means the Partnership and each of the Consenting Holders.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Plan” has the meaning given to such term in Section 3.32.
“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).
“Purchase Price” means the amount set forth opposite each of the Note
Purchasers’ names on Schedule B.
“Registered Notes” means senior notes issued by the Issuers under the New
Indenture containing terms identical to the New Notes (except that the
Registered Notes will not be subject to restrictions on transfer or to any
increase in annual interest rate for failure to comply with the Registration
Rights Agreement) and to be offered to holders of New Notes pursuant to the
Registration Rights Agreement.


-6-





--------------------------------------------------------------------------------





“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.
“Repayment Event” means any event or condition that (a) gives the holder of any
bond, note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by any of the Partnership
Entities, or (b) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement or similar agreement or
instrument to which any of the Partnership Entities is a party the right to
liquidate or accelerate the payment obligations, or designate an early
termination date under such agreement or instrument, as the case may be.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Rights-of-Way” has the meaning given such term in Section 3.20.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning given to such term in Section 3.04.
“Secured Debt Agreements” shall mean, collectively, (i) the Operating Company
Credit Agreement and (ii) the Note Purchase Agreement, dated June 19, 2003, by
and among the Operating Company and the purchaser named therein, in each case,
as such agreement has been amended, supplemented or otherwise modified to date.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.
“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (ii) any limited partnership of
which (a) a majority of the voting power to elect a majority of the board of
directors or board of managers of the general partner of such limited
partnership and (b) a majority of the outstanding limited partner interests is
at the time directly or indirectly owned or controlled by such Person.
“Third Party Claim” has the meaning given to such term in Section 7.03.


-7-





--------------------------------------------------------------------------------





“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the New Indenture and any amendments, supplements,
continuations or modifications thereto.
“Transfer” means to, directly or indirectly, (i) sell, pledge, assign, encumber,
grant an option with respect to, transfer or dispose of any participation or
interest (voting or otherwise) in or (ii) enter into an agreement, commitment or
other arrangement to sell, pledge, assign, encumber, grant an option with
respect to, transfer or dispose of any participation or interest (voting or
otherwise) in, the subject matter of the Transfer, or the act thereof.
“Trustee” has the meaning given to such term in the recitals in this Agreement.
“Unpaid Amounts” has the meaning given to such turn in Section 2.03.
“Warranty Breach” has the meaning given to such term in Section 7.01.
Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Consenting
Holders under this Agreement shall be prepared, in accordance with GAAP applied
on a consistent basis during the periods involved (except, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the SEC) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto.
ARTICLE II

EXCHANGE, SALE AND PURCHASE
Section 2.01    Exchange. Subject to the terms and conditions hereof, on or
prior to the Closing Date, each Exchanging Noteholder hereby, severally and not
jointly, agrees to deliver or cause to be delivered through the facilities of
The Depository Trust Company (“DTC”) to the Issuers all right, title and
interest in and to the 2018 Notes held by or Beneficially Owned by it or with
respect to which it serves as manager or investment advisor having the
unrestricted power to vote or dispose thereof, in each case listed on Schedule A
hereto opposite such Exchanging Noteholder’s name, free and clear of any Liens,
together with any documents of conveyance or transfer that the Issuers may deem
necessary or desirable to transfer to and confirm in the Issuers all right,
title and interest in and to such 2018 Notes, free and clear of any Liens.
Subject to the terms and conditions hereof, the Issuers will issue to each
Exchanging Noteholder through the facilities of DTC on the Closing Date New
Exchange Notes in an aggregate principal amount equal to that set forth in
Schedule A opposite such Exchanging Noteholder’s name.
Section 2.02    Sale and Purchase. Subject to the terms and conditions hereof,
the Issuers will issue and sell to each Note Purchaser through the facilities of
DTC on the Closing Date, and each Note Purchaser hereby, severally and not
jointly, agrees to purchase from the Issuers on the Closing Date, such aggregate
principal amount of New Issuance Notes set forth in Schedule B


-8-





--------------------------------------------------------------------------------





opposite such Note Purchaser’s name, at a purchase price of 98.750% of the face
value of such New Issuance Notes (the “Initial Price”), upon receipt by the
Issuers of the Purchase Price set forth in Schedule B opposite such Note
Purchaser’s name on the Closing Date for such New Issuance Notes.
Section 2.03    Agreed Note Premium. In addition to New Exchange Notes, the
Issuers agree to pay to each Exchanging Noteholder (i) a cash premium equal to
5.813% of the aggregate principal amount of all 2018 Notes tendered for Exchange
by such Exchanging Noteholder in the Exchange (the “Note Premium”) and (ii) all
accrued and unpaid interest on the 2018 Notes tendered for Exchange by such
Exchanging Noteholder as of the Closing Date (the “Unpaid Amounts”) as set forth
next to such Exchanging Noteholder’s name on Schedule A hereto. For the
avoidance of doubt, the Note Premium and the Unpaid Amounts reflect
consideration with respect to the redemption of the 2018 Notes and are not
consideration for the issuance of the New Exchange Notes.
Section 2.04    Funding Notices. On or prior to the fifth Business Day prior to
the date on which the Partnership reasonably anticipates the Closing to occur
(the “Anticipated Closing Date”), the Partnership shall deliver a written notice
(the “Funding Notice”) to each of the Note Purchasers (a) specifying the
Anticipated Closing Date, (b) directing each Note Purchaser to pay the
applicable Purchase Price for its New Issuance Notes by wire transfer(s) of
immediately available funds to the Partnership Bank Account, prior to 10:00 a.m.
Central Time on the Closing Date, and (c) specifying wiring instructions for
wiring funds into the Partnership Bank Account.
Section 2.05    Delivery. Delivery of all New Notes shall be made on the Closing
Date. Delivery of the New Notes shall be made to the account of each Exchanging
Noteholder or Note Purchaser, as applicable, through the facilities of DTC
against (i) delivery into an account of the Issuers’ designation through the
facilities of DTC of all 2018 Notes to be tendered for Exchange by each
Exchanging Noteholder, and (ii) payment by each of the Note Purchasers of their
respective Purchase Price by wire transfer in immediately available funds to the
Partnership Bank Account. The Parties shall deliver the 2018 Notes and the New
Notes through the facilities of DTC and the Parties acknowledge that the
delivery of the New Notes to the Exchanging Noteholders and Note Purchasers
through the DTC system may be delayed due to procedures and mechanics within the
system of DTC and that such delay will not be a default under this Agreement so
long as (i) the Issuers are using their reasonable best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) interest
shall accrue on such New Notes from the Closing Date and (iii) such delay is no
longer than three Business Days.
Section 2.06    Closing. Subject to the terms and conditions hereof, (a) the
Closing shall take place at the offices of Vinson & Elkins, 666 Fifth Avenue,
26th Floor, New York, New York 10103 or such other location as mutually agreed
to by the Parties, on March 2, 2017, or such other date as mutually agreed by
the Parties, not later than March 10, 2017 (the “Closing Date”); provided that
the Closing Date shall not be earlier than the date set forth in the Funding
Notice unless mutually agreed by the Parties. The obligation of each Note
Purchaser to fund its Purchase Price at the Closing shall be conditional upon
the concurrent funding by each other Note Purchaser hereunder.
Section 2.07    Issue Price; Original Issue Discount. For U.S. federal income
tax purposes, the “issue price” of all of the New Notes (including the Exchange
Notes) shall be equal to the Initial


-9-





--------------------------------------------------------------------------------





Price for the New Issuance Notes, and all New Notes shall have original issue
discount equal to 1.250% of the face amount of the New Notes.
Section 2.08    Independent Nature of Consenting Holders’ Obligations and
Rights. The obligations of each Consenting Holder under any Transaction
Agreement are several and not joint with the obligations of any other Consenting
Holder, and no Consenting Holder shall be responsible in any way for the
performance of the obligations of any other Consenting Holder under any
Transaction Agreement. The failure of any Consenting Holder to perform, or
waiver by the Issuers such performance, under any Transaction Agreement shall
not excuse performance by any other Consenting Holder, and the waiver by any
Consenting Holder of performance of the Issuers under any Transaction Agreement
shall not excuse performance by the Issuers with respect to the other Consenting
Holder. Nothing contained herein or in any other Transaction Agreement, and no
action taken by any Consenting Holder pursuant thereto, shall be deemed to
constitute the Consenting Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Consenting
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Agreements. Each
Consenting Holder shall be entitled to independently protect and enforce its
rights, including the rights arising out of this Agreement or out of the other
Transaction Agreements, and it shall not be necessary for any other Consenting
Holder to be joined as an additional party in any proceeding for such purpose.
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Issuers represent and warrant to each of the Consenting Holders that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement and as of the Closing Date.
Section 3.01    Existence. The Managing General Partner, the General Partner and
each of the Partnership Entities has been duly formed and is validly existing
and in good standing under the laws of the State or other jurisdiction of its
organization and has the requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own, lease, use
or operate its Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely, individually or in the aggregate, to
have a Partnership Material Adverse Effect. The Managing General Partner, the
General Partner and each of the Partnership Entities is duly qualified or
licensed and in good standing as a foreign corporation, limited partnership,
limited liability company or unlimited liability company, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its Properties or the character of its operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely, individually or
in the aggregate, to have a Partnership Material Adverse Effect.


-10-





--------------------------------------------------------------------------------





Section 3.02    General Partner.
(a)    The General Partner is the sole general partner of the Partnership and
owns a 2.0% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of any Liens.
(b)    All of the outstanding limited partner interests of the Partnership have
been duly authorized and validly issued in accordance with the applicable Law
and the Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).
(c)    The Partnership’s currently outstanding Common Units are registered
pursuant to Section 12(b) of the Exchange Act and are quoted on the NYSE, and
the Partnership has taken no action designed to terminate the registration of
such Common Units under the Exchange Act nor has the Partnership received any
notification that the SEC is contemplating terminating such registration. The
Partnership has not, in the 12 months preceding the date hereof, received
written notice from the NYSE to the effect that the Partnership is not in
compliance with the listing or maintenance requirements of the NYSE. The
Partnership is, and has no reason to believe that it will not continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Units on the NYSE.
Section 3.03    Subsidiaries. The Partnership owns, directly or indirectly, 100%
of the issued and outstanding equity interests of each of the Partnership’s
Subsidiaries (other than BRP LLC, a Delaware limited liability company (“BRP”),
and CoVal Leasing Company, LLC, a Delaware limited liability company (“CoVal”)
and 51.0% of the issued and outstanding equity interests of BRP, which owns a
100% membership interest in CoVal, free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed pursuant to the Secured Debt Agreements), and all such ownership
interests have been duly authorized, validly issued and are fully paid (to the
extent required by applicable Law and the Organizational Documents of such
Subsidiaries) and non-assessable (except as nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-607
and 18-804 of the Delaware LLC Act, as applicable, or the Organizational
Documents of such Subsidiaries). No options, warrants, preemptive rights or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities or
ownership interests in any Subsidiary of the Partnership are outstanding on the
date of this Agreement and there are no outstanding obligations of any
Partnership Entity to repurchase, redeem or otherwise acquire ownership
interests in any Subsidiary of the Partnership.
Section 3.04    SEC Documents. The Partnership has filed with the SEC all
reports, schedules and statements required to be filed by it under the Exchange
Act on a timely basis, except for the Partnership’s Form 8-K filed July 28,
2015, since January 1, 2015 (all such documents filed after such date but prior
to the date hereof, collectively, the “SEC Documents” and as used herein, in all
cases other than for the purposes of this Section 3.04, “SEC Documents” shall be
deemed to exclude any disclosures set forth in risk factors or any “forward
looking statements” within the


-11-





--------------------------------------------------------------------------------





meaning of the Securities Act). The SEC Documents, including any audited or
unaudited financial statements and any notes thereto or schedules included
therein, at the time filed, (a) complied as to form in all material respects
with applicable requirements of the Exchange Act and the applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (b) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the SEC), (c) fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the Partnership as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended and (d) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. A true and correct copy of the Partnership Agreement has
been filed with the SEC as an exhibit to an SEC Document.
Section 3.05    Undisclosed Liabilities. Except for (i) those liabilities that
are reflected or reserved for in the consolidated financial statements of the
Partnership included in its Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2016, (ii) liabilities incurred since September 30, 2016 in
the ordinary course of business consistent with past practice, (iii) liabilities
incurred pursuant to the transactions contemplated by this Agreement and (iv)
liabilities that would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect, the Partnership Entities
and, to the Knowledge of the Issuers, Ciner Wyoming do not have any liabilities
or obligations of any nature whatsoever (whether accrued, absolute, contingent
or otherwise).
Section 3.06    Independent Accountants. Ernst & Young LLP, who certified the
audited consolidated financial statements of the Partnership as of December 31,
2015, 2014 and 2013 and for the years ended December 31, 2015, 2014 and 2013,
are independent registered public accountants with respect to the Managing
General Partner, the General Partner and the Partnership Entities as required by
the Securities Act, the Securities Act Regulations and the standards of the
Public Company Accounting Oversight Board.
Section 3.07    Internal Accounting Controls. The Partnership Entities maintain
effective “internal control over financial reporting” (as defined in Rule 13a-15
of the Exchange Act Regulations). The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; (d) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (e) the
interactive data in eXtensible Business Reporting Language (“XBRL”) included or
incorporated by reference in the SEC Documents is in compliance in all material
respects with the SEC’s published rules, regulations and guidelines applicable
thereto. Except as described in the SEC Documents, since the first day of the
Partnership’s most recent fiscal year for which audited financial statements are
included in


-12-





--------------------------------------------------------------------------------





the SEC Documents, there has been (i) no material weakness (as defined in Rule
1-02 of Regulation S-X of the SEC) in the Partnership’s internal control over
financial reporting (whether or not remediated), and (ii) no fraud, whether or
not material, involving management or other employees who have a role in the
Partnership’s internal control over financial reporting and, since the end of
the Partnership’s most recent fiscal year for which audited financial statements
are included in the SEC Documents, there has been no change in the Partnership’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Partnership’s internal control over
financial reporting.
The Partnership’s independent public accountants and the Managing General
Partner’s board of directors have been advised of all material weaknesses, if
any, and significant deficiencies (as defined in Rule 1-02 of Regulation S-X of
the SEC), if any, in the Partnership’s internal control over financial reporting
or of all fraud, if any, whether or not material, involving management or other
employees who have a role in the Partnership’s internal controls over financial
reporting, in each case that occurred or existed, or was first detected, at any
time during the three most recent fiscal years covered by the audited financial
statements of the Partnership or at any time subsequent thereto.
Section 3.08    Disclosure Controls. The Partnership maintains disclosure
controls and procedures (to the extent required by and as such term is defined
in Rules 13a-15 and 15d-15 of the Exchange Act Regulations), that: (a) are
designed to provide reasonable assurance that material information relating to
the Partnership, including its consolidated Subsidiaries, is recorded,
processed, summarized and communicated to the principal executive officer, the
principal financial officer and other appropriate officers of the Managing
General Partner to allow for timely decisions regarding required disclosure,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (b) have been evaluated for effectiveness as of
December 31, 2015; and (c) are effective in all material respects to perform the
functions for which they are established.
Section 3.09    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the Knowledge of the Issuers,
threatened, against or affecting the Partnership Entities or, to the Knowledge
of the Issuers, Ciner Wyoming that is required to be disclosed in the SEC
Documents (other than as disclosed therein), or that might reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect or to materially and adversely affect the consummation of the
transactions contemplated in this Agreement or any other Transaction Agreement
to which the Issuers are a party or the performance by the Issuers of their
obligations hereunder or thereunder; the aggregate of all pending legal or
governmental proceedings to which any of the Partnership Entities or, to the
Knowledge of the Issuers, Ciner Wyoming is a party or of which any of their
respective property or assets is the subject that are not described in the SEC
Documents, including ordinary routine litigation incidental to the business,
would not reasonably be expected, individually or in the aggregate, to result in
a Partnership Material Adverse Effect.
Section 3.10    No Material Adverse Change. Since December 31, 2015, except as
disclosed in the SEC Documents, the Partnership Entities, considered as a single
enterprise, and to the Knowledge of the Issuers, Ciner Wyoming have conducted
their business in the ordinary course, and (a) there has been no material
adverse change, or any development that could reasonably be


-13-





--------------------------------------------------------------------------------





expected to have a Partnership Material Adverse Effect; (b) except as otherwise
disclosed in the SEC Documents, no Partnership Entity nor, to the Knowledge of
the Issuers, Ciner Wyoming has incurred any liability or obligation or entered
into any transaction or agreement that, individually or in the aggregate, is
material with respect to the Partnership Entities and Ciner Wyoming, taken as a
whole, and no Partnership Entity nor, to the Knowledge of the Issuers, Ciner
Wyoming has sustained any loss or interference with its business or operations
from fire, explosion, flood, earthquake or other natural disaster or calamity,
regardless of whether covered by insurance, or from any labor dispute or
disturbance or court or governmental action, order or decree, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Partnership Material Adverse Effect; and (c) except as otherwise disclosed in
the SEC Documents, there has been no dividend or distribution of any kind
declared, paid or made by the Partnership on its Common Units.
Section 3.11    Authority; Enforceability. The Partnership, the Co-Issuer, the
General Partner and the Managing General Partner have all necessary limited
partnership, corporate and limited liability company, as applicable, power and
authority to execute, deliver and perform their obligations under the
Transaction Agreements, the New Notes and the Registered Notes to which they are
parties and to consummate the transactions contemplated thereby; the execution,
delivery and performance by the Partnership, the Co-Issuer, the General Partner
and the Managing General Partner of the Transaction Agreements, the New Notes
and the Registered Notes to which they are party and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on their part; assuming the due authorization, execution and delivery by
the other parties thereto, the Transaction Agreements to which the Partnership,
the Co-Issuer, the General Partner or the Managing General Partner is a party
will constitute the legal, valid and binding obligations of the Partnership, the
Co-Issuer, the General Partner or the Managing General Partner, as applicable,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith;
when executed and authenticated in accordance with the provisions of the New
Indenture and delivered to and paid or exchanged for by the Consenting Holders,
the New Notes will have been duly executed and delivered by the Issuers and will
constitute the legal, valid and binding obligations of the Issuers entitled to
the benefits of the New Indenture, except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith; and when
executed and authenticated in accordance with the provisions of the New
Indenture and as contemplated by the Registration Rights Agreement and delivered
to and exchanged for by the holders of the New Notes, the Registered Notes will
have been duly executed and delivered by the Issuers and will constitute the
legal, valid and binding obligations of the Issuers entitled to the benefits of
the New Indenture, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.
Section 3.12    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Issuers of the Transaction Agreements to which it is a party or the


-14-





--------------------------------------------------------------------------------





issuance and sale or exchange, as applicable, of the New Notes, except (a) as
required by the SEC in connection with the Issuers’ obligations under the
Registration Rights Agreement, (b) as required by the Trust Indenture Act or (c)
as may be required under the state securities or “Blue Sky” Laws.
Section 3.13    Compliance with Law. None of the Partnership Entities nor, to
the Knowledge of the Issuers, Ciner Wyoming is in violation of any Law
applicable to such Partnership Entity or, to the Knowledge of the Issuers, Ciner
Wyoming, except as would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect. The Partnership Entities
and, to the Knowledge of the Issuers, Ciner Wyoming each possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect, and none of the Partnership Entities nor, to the
Knowledge of the Issuers, Ciner Wyoming has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect.
Section 3.14    Absence of Defaults and Conflicts. None of the Partnership
Entities nor, to the Knowledge of the Issuers, Ciner Wyoming is in violation of
its Organizational Documents or in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any Partnership
Document, except (solely in the case of Partnership Documents other than the
Indenture and the Secured Debt Agreements) for such defaults that would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect. Neither the execution, delivery and
performance by the Partnership, the Co-Issuer, the General Partner or the
Managing General Partner of the Transaction Agreements to which it is a party
(including issuance of the Registered Notes in accordance with the terms of the
Transaction Agreements) nor the issuance and sale or exchange, as applicable, of
the New Notes and compliance by the Partnership, the Co-Issuer, the General
Partner or the Managing General Partner with its obligations under the
Transaction Agreements to which it is a party will, whether with or without the
giving of notice or passage of time or both, require any consent, approval or
notice under, or will constitute a violation or breach of, the Fifth Amended and
Restated Partnership Agreement, the General Partner Limited Partnership
Agreement or the Managing General Partner LLC Agreement, conflict with or
constitute a breach of, or default or Repayment Event under, or result in the
creation or imposition of any Lien upon any property or assets of the
Partnership Entities or, to the Knowledge of the Issuers, Ciner Wyoming pursuant
to, any Partnership Documents, except (solely in the case of Partnership
Documents other than the Indenture and the Secured Debt Agreements) for such
conflicts, breaches, defaults or Liens that would not, individually or in the
aggregate, reasonably be expected to result in a Partnership Material Adverse
Effect, nor will such action result in any violation of the provisions of the
Organizational Documents of any of the Partnership Entities or Ciner Wyoming or
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, government instrumentality or court, domestic or foreign,
having jurisdiction over the Partnership Entities or, to the Knowledge of the
Issuers, Ciner Wyoming or any of their respective assets, properties or
operations.


-15-





--------------------------------------------------------------------------------





Section 3.15    Absence of Labor Dispute. No labor dispute with the employees of
any Partnership Entity or, to the Knowledge of the Issuers, Ciner Wyoming exists
or, to the Knowledge of the Issuers, is imminent, and the Partnership is not
aware of any existing or imminent labor disturbance by the employees of any of
the principal suppliers, manufacturers, customers or contractors of any
Partnership Entity or, to the Knowledge of the Issuers, Ciner Wyoming that would
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.
Section 3.16    Possession of Intellectual Property. The Partnership Entities
and, to the Knowledge of the Issuers, Ciner Wyoming have valid and enforceable
licenses to use, or otherwise have the right to use on reasonable terms all
patents, patent rights, patent applications, licenses, copyrights, inventions,
know-how (including trade secrets and other unpatented or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names, service names, software, internet addresses, domain
names and other intellectual property that is described in the SEC Documents or
that is necessary for the conduct of their respective businesses as currently
conducted or as proposed to be conducted and as described in the SEC Documents,
except where the failure to have such licenses or rights to use such
intellectual property would not reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect.
Section 3.17    Material Contracts. Each Contract that is described or referred
to in, or filed with, the SEC Documents (all such Contracts collectively,
“Material Contracts”) is in full force and effect and is valid and enforceable
by and against the Partnership Entities parties thereto and, to the Knowledge of
the Issuers, any other party thereto in accordance with its terms except as the
enforceability thereof may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing. No
Partnership Entity nor, to the Knowledge of the Issuers, any other party is in
default in any material respect in the observance or performance of any material
term or obligation to be performed by it under any Material Contract.
Section 3.18    Possession of Licenses and Permits. Each of the Partnership
Entities and, to the Knowledge of the Issuers, Ciner Wyoming possesses such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, except where the failure to so possess such Governmental
Licenses would not reasonably be expected, individually or in the aggregate, to
have a Partnership Material Adverse Effect; the Partnership Entities and, to the
Knowledge of the Issuers, Ciner Wyoming are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect; none of the
Partnership


-16-





--------------------------------------------------------------------------------





Entities nor, to the Knowledge of the Issuers, Ciner Wyoming has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses that, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to, individually or in the aggregate,
result in a Partnership Material Adverse Effect, and in cases where the real
property of the Partnership Entities is operated by a third party, such third
party is obligated to indemnify the Partnership Entities against such third
party’s failure to obtain and comply with Governmental Licenses required for
such third party’s operations, except where the failure to obtain such
indemnification would not reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect.
Section 3.19    Title to Property. The Partnership Entities and, to the
Knowledge of the Issuers, Ciner Wyoming have good and indefeasible title to all
real property and good title to all personal property described in the SEC
Documents, free and clear of all Liens except (1) as described, and subject to
the limitations contained, in SEC Documents or (2) such as do not materially
interfere with the use of such properties taken as a whole as they are currently
used and are proposed to be used in the future as described in the SEC
Documents; provided that, with respect to any real property and buildings held
under lease by the Partnership Entities, such real property and buildings are
held under valid and subsisting and enforceable leases with such exceptions as
would not reasonably be expected to have a Partnership Material Adverse Effect.
Section 3.20    Rights-of-Way. Each Partnership Entity and, to the Knowledge of
the Issuers, Ciner Wyoming, has such consents, easements, rights-of-way or
licenses from any person (“Rights-of-Way”) as are necessary to conduct its
business in the manner described in the SEC Documents, subject to such
qualifications as may be set forth in the SEC Documents and except for such
Rights-of-Way which if not obtained would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect; none of such Rights-of-Way contains any restriction that is materially
burdensome to the Partnership Entities or, to the Knowledge of the Issuers,
Ciner Wyoming, taken as a whole.
Section 3.21    Environmental Laws. Except as described in the SEC Documents,
each of the Partnership Entities and, to the Knowledge of the Issuers, Ciner
Wyoming (i) is in compliance with any and all applicable federal, state and
local laws and regulations relating to the protection of human health and safety
or the environment or imposing liability or standards of conduct concerning any
Hazardous Materials (as defined below) (“Environmental Laws”), (ii) has received
all permits required of them under applicable Environmental Laws to conduct
their respective businesses, (iii) is in compliance with all terms and
conditions of any such permits and (iv) does not have any liability in
connection with the release into the environment of any Hazardous Material or
otherwise pursuant to Environmental Law, except where such noncompliance with
Environmental Laws, failure to receive required permits, failure to comply with
the terms and conditions of such permits or liability in connection with such
releases or otherwise pursuant to Environmental Law would not, individually or
in the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect. There are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, requests for information, investigation or
proceedings relating to any Environmental Law against any Partnership Entity,
except for matters that would not, individually or in the aggregate, reasonably


-17-





--------------------------------------------------------------------------------





be expected to have a Partnership Material Adverse Effect. The term “Hazardous
Material” means (A) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, (B)
any “hazardous waste” as defined in the Resource Conservation and Recovery Act,
as amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance defined, listed or otherwise regulated
under or within the meaning of any other Environmental Law.
Section 3.22    Investment Company Status. None of the Partnership Entities is,
and upon the issuance and sale or exchange, as applicable, of the New Notes as
herein contemplated and the application of the net proceeds therefrom, none of
the Partnership Entities will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
promulgated thereunder.
Section 3.23    No Registration Required. Assuming the accuracy of the
representations and warranties of each of the Consenting Holders contained in
this Agreement and its compliance with the agreements set forth in this
Agreement, the sale or exchange, as applicable, and issuance of the New Notes
pursuant to this Agreement is exempt from the registration requirements of the
Securities Act, and neither the Issuers nor, to the Issuers’ Knowledge, any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
Section 3.24    No Integration. Neither the Issuers nor any of their Affiliates
has, directly or indirectly through any Representative, made any offers or sales
of any security of the Issuers or solicited any offers to buy any security that
is or will be integrated with the sale or exchange, as applicable, New Notes in
a manner that would require the offer and sale or exchange, as applicable, of
the New Notes to be registered under the Securities Act.
Section 3.25    Certain Fees. Other than fees payable to Greenhill & Co. and
Houlihan Lokey Capital, Inc., no fees or commissions are or will be payable by
the Issuers to brokers, finders or investment bankers with respect to the sale
or exchange of any of the New Notes or the consummation of the transactions
contemplated by this Agreement.
Section 3.26    Tax Returns. The Partnership Entities and, to the Knowledge of
the Issuers, Ciner Wyoming have filed all foreign, federal, state and local tax
returns that are required to be filed or have obtained extensions thereof,
except where the failure so to file would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect, and have paid all taxes (including, without limitation, any estimated
taxes) required to be paid and any other assessment, fine or penalty, to the
extent that any of the foregoing is due and payable, except for any such tax,
assessment, fine or penalty that is currently being contested in good faith by
appropriate actions and except for such taxes, assessments, fines or penalties
the nonpayment of which would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.
Section 3.27    Insurance. The Partnership Entities and, to the Knowledge of the
Issuers, Ciner Wyoming are insured by insurers of recognized financial
responsibility against such losses


-18-





--------------------------------------------------------------------------------





and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged; all policies of insurance and any fidelity or surety
bonds insuring the Partnership Entities or, to the Knowledge of the Issuers,
Ciner Wyoming or their respective businesses, assets, employees, officers and
directors are in full force and effect in all material respects; the Partnership
Entities and, to the Knowledge of the Issuers, Ciner Wyoming are in compliance
with the terms of such policies and instruments in all material respects; there
are no material claims by any Partnership Entity or, to the Knowledge of the
Issuers, Ciner Wyoming under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; no Partnership Entity or, to the Knowledge of the Issuers, Ciner
Wyoming has been refused any insurance coverage sought or applied for; and no
Partnership Entity or, to the Knowledge of the Issuers, Ciner Wyoming has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers at a cost that would not reasonably be expected, individually
or in the aggregate, to result in a Partnership Material Adverse Effect.
Section 3.28    Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Partnership, the Co-Issuer, the General Partner, the
Managing General Partner or any of the Managing General Partner’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act with which any of them is required to comply, including
Section 402 related to loans and Sections 302 and 906 related to certifications.
Section 3.29    Foreign Corrupt Practices Act. Neither any Partnership Entity
nor, to the Knowledge of the Issuers, Ciner Wyoming or any director, officer,
agent, employee, affiliate or other person acting on behalf of any Partnership
Entity is aware of or has taken any action, directly or indirectly, that has
resulted or would result in a violation by any such person of the FCPA, and, to
the Knowledge of the Issuers, its other Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.
Section 3.30    Money Laundering Laws. The operations of the Partnership
Entities and, to the Knowledge of the Issuers, Ciner Wyoming are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, “Money Laundering Laws”) and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Partnership Entities or, to the Knowledge of the
Issuers, Ciner Wyoming with respect to the Money Laundering Laws is pending or,
to the Knowledge of the Issuers, threatened.
Section 3.31    OFAC. None of the Partnership Entities nor, to the Knowledge of
the Issuers, Ciner Wyoming or any director, officer, agent, employee, affiliate
or other person acting on behalf of the Partnership Entity is currently subject
to any U.S. sanctions administered by OFAC; and none of the Managing General
Partner, the General Partner, the Co-Issuer or the Partnership will directly or
indirectly use any of the proceeds from the sale of the New Issuance Notes by
the Issuers pursuant


-19-





--------------------------------------------------------------------------------





to this Agreement, or lend, contribute or otherwise make available any such
proceeds to any Subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
Section 3.32    ERISA Compliance. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Partnership
Entities that would reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; or (c) any breach of any
contractual obligation, or any violation of Law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Partnership Entities that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Partnership Entities compared to the
amount of such contributions made in the most recently completed fiscal year of
the Partnership; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Partnership Entities compared to the amount of such
obligations in the most recently completed fiscal year of the Partnership; (iii)
any event or condition giving rise to a liability under Title IV of ERISA that
would reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect; or (iv) the filing of a claim by one or
more employees or former employees of the Partnership Entities related to its or
their employment that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. For purposes of
this paragraph and the definition of ERISA, the term “Plan” means a plan (within
the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect
to which the Managing General Partner, the General Partner, the Partnership, the
Co-Issuer or any of the Partnership’s Subsidiaries may have any liability.
Section 3.33    No Restrictions on Dividends. No Partnership Entity nor, to the
Knowledge of the Issuers, Ciner Wyoming is a party to or otherwise bound by any
instrument or agreement that limits or prohibits or could limit or prohibit,
directly or indirectly, any Partnership Entity from paying any dividends or
making other distributions on its limited or general partnership interests,
limited liability company interests, or other equity interest, as the case may
be, or from repaying any loans or advances from, or (except for instruments or
agreements that by their express terms prohibit the transfer or assignment
thereof or of any rights thereunder) transferring any of its properties or
assets to, the Partnership or any other Subsidiary of the Partnership, in each
case except the Secured Debt Agreements or as described in the SEC Documents.
Section 3.34    Related Party Transactions. There are no direct or indirect
business relationships or related party transactions involving the Issuers or
any of their Subsidiaries or, to the Knowledge of the Issuers, any other person
that are required to be described in the SEC Documents that have not been
described as required.


-20-





--------------------------------------------------------------------------------





Section 3.35    Stamp Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges required to be paid in
connection with the execution and delivery of this Agreement or the issuance or
sale of the New Notes.
Section 3.36    Exemption and Compliance. None of the Issuers, their Affiliates,
or any Person acting on their behalf has (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the New Notes or
(ii) engaged in any directed selling efforts (within the meaning of Regulation S
under the Securities Act) with respect to the New Notes; and each of the
Issuers, their Affiliates and each Person acting on its or their behalf has
complied with the offering restrictions requirement of Regulation S under the
Securities Act; and the New Notes satisfy the eligibility requirement of Rule
144A(d)(3) under the Securities Act.
Section 3.37    Unrestricted Subsidiaries. BRP LLC, CoVal Leasing Company and
NRP Oil and Gas LLC constitute the only "Unrestricted Subsidiaries" (as defined
in the Indenture) of the Partnership under the Indenture.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE CONSENTING HOLDER
Each of the Consenting Holders severally, and not jointly, represents and
warrants to the Issuers with respect to itself as follows as of the date of this
Agreement and as of the Closing Date:
Section 4.01    Valid Existence. Such Consenting Holder (a) is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and (b) has the requisite power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its Properties and carry on its business as its business is now being
conducted, except where the failure to obtain such licenses, authorizations,
consents and approvals would not reasonably be expected, individually or in the
aggregate, to have a Consenting Holder Material Adverse Effect.
Section 4.02    No Consents; Violations, Etc. The execution, delivery and
performance of the Transaction Agreements to which such Consenting Holder is a
party by such Consenting Holder and the consummation of the transactions
contemplated thereby will not (a) require any consent, approval or notice under,
or constitute a violation or breach of, the Organizational Documents of such
Consenting Holder, (b) constitute a violation or breach of, or a default (or an
event that, with notice or lapse of time or both, would constitute such a
default or give rise to any right of termination, cancellation or acceleration)
under, any note, bond, mortgage, lease, loan or credit agreement or other
material instrument, obligation or agreement to which such Consenting Holder is
a party or by which such Consenting Holder or any of its Properties may be
bound, (c) violate any provision of any Law or any order, judgment or decree of
any court or Governmental Authority having jurisdiction over such Consenting
Holder or its Properties, except in the cases of clauses (b) and (c) where such
violation, breach or default, would not reasonably be expected, individually or
in the aggregate, to have a Consenting Holder Material Adverse Effect.


-21-





--------------------------------------------------------------------------------





Section 4.03    Investment. The New Notes are being acquired for such Consenting
Holder’s own account, or the accounts of clients for whom such Consenting Holder
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the New Notes or any part thereof, and
such Consenting Holder has no present intention of selling or granting any
participation in or otherwise distributing the same, in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Consenting Holder’s right at all times to
sell or otherwise dispose of all or any part of the New Notes under a
registration statement under the Securities Act and applicable state securities
Laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 and Rule 144A promulgated
under the Securities Act).
Section 4.04    Nature of Consenting Holder. Such Consenting Holder represents
and warrants to, and covenants and agrees with, the Issuers that, (a) it is an
institution that is an “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act and a “Qualified Institutional Buyer”
(within the meaning of Rule 144A under the Securities Act), (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the New Notes, is able to
bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment and (c) it is not acquiring
the New Notes with a view to, or for offer or sale in connection with, any
distribution thereof that could result in such Consenting Holder being an
“underwriter” within the meaning of section 2(11) of the Securities Act or
result in any violation of the registration requirements of the Securities Act.
Section 4.05    Receipt of Information. Such Consenting Holder acknowledges that
it (a) has access to the SEC Documents, (b) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Issuers regarding such matters and (c) has sought such financial, accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to the acquisition of the New Notes. Neither
such inquiries nor any other due diligence investigations conducted at any time
by such Consenting Holder shall modify, amend or affect such Consenting Holder’s
right (i) to rely on the Issuers’ representations and warranties contained in
Article III above or (ii) to indemnification or any other remedy based on, or
with respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Agreement.
Section 4.06    Restricted Securities. Such Consenting Holder understands and
agrees that the New Notes are being offered in transactions not involving any
public offering within the meaning of the Securities Act, that such New Notes
have not been, and will not be, registered under the Securities Act and that
such New Notes may be offered, resold, pledged or otherwise transferred only (i)
in a transaction not involving a public offering, (ii) pursuant to an exemption
from registration requirements under the Securities Act provided by Rule 144
thereunder (if available), (iii) pursuant to an effective registration statement
under the Securities Act, or (iv) to the Issuers or one of their Subsidiaries,
in each of cases (i) through (iv) in accordance with any applicable securities
Laws of any State of the United States, and that it will, and each subsequent
holder is required to, notify any subsequent purchaser of New Notes from it of
the resale restrictions referred to above, as applicable, and will provide the
Issuers and the transfer agent such certificates and other information as they


-22-





--------------------------------------------------------------------------------





may reasonably require to confirm that the transfer by it complies with the
foregoing restrictions, if applicable.
Section 4.07    Certain Fees. No fees or commissions will be payable by such
Consenting Holder to brokers, finders, or investment bankers with respect to the
sale or exchange of any of the New Notes or the consummation of the transactions
contemplated by this Agreement.
Section 4.08    Legend. It is understood that the certificates evidencing the
New Notes will bear the following legends:
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
SUCH NOTES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
ANY NOTE EVIDENCED HEREBY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING SUCH NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (2)
AGREES THAT IT WILL NOT, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF SUCH NOTE) OR THE LAST
DAY ON WHICH WE OR ANY OF OUR AFFILIATES WERE THE OWNERS OF SUCH NOTE (OR ANY
PREDECESSOR OF SUCH NOTE) (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER,
SELL OR OTHERWISE TRANSFER SUCH NOTE EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY
THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR (F)
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM SUCH
NOTE IS TRANSFERRED PRIOR TO THE RESALE RESTRICTION TERMINATION


-23-





--------------------------------------------------------------------------------





DATE A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND, SUBJECT TO THE
ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i)
THAT IS (A) PURSUANT TO CLAUSE (2)(D) PRIOR TO THE END OF THE 40 DAY
DISTRIBUTION COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (B) PURSUANT TO CLAUSE (2)(F) PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE
FOREGOING CASES IN CLAUSES (i)(A) OR (B), TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM SPECIFIED IN THE INDENTURE IS COMPLETED AND DELIVERED BY
THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED AS TO ANY NOTE
EVIDENCED HEREBY UPON DELIVERY TO THE TRUSTEE BY US OR THE HOLDER THEREOF OF A
WRITTEN REQUEST FOR THE REMOVAL HEREOF, IN ANY CASE AT ANY TIME AFTER THE RESALE
RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION
S UNDER THE SECURITIES ACT.
THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE OF THE NOTE IS $987.50, THE TOTAL AMOUNT OF
ORIGINAL ISSUE DISCOUNT IS $12.50, THE ISSUE DATE IS _______________, AND THE
YIELD TO MATURITY IS __% COMPOUNDED SEMI-ANNUALLY.
Section 4.09    Reliance on Exemptions. Such Consenting Holder understands that
the New Notes are being offered and sold or exchanged, as applicable, to such
Consenting Holder in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Issuers are relying upon the truth and accuracy of, and such Consenting Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Consenting Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Consenting Holder to acquire the New Notes.
Section 4.10    Authority. Such Consenting Holder has all necessary power and
authority to execute, deliver and perform its obligations under the Transaction
Agreements to which such Consenting Holder is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
such Consenting Holder of the Transaction Agreements and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
action on its part; and, assuming the due authorization, execution and delivery
by the other parties thereto, the Transaction Agreements to which it is a party
constitute the legal, valid and binding obligation of the Consenting Holder,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.


-24-





--------------------------------------------------------------------------------





Section 4.11    Ownership of 2018 Notes. To the extent an Exchanging Noteholder,
such Exchanging Noteholder (or, in the case of record ownership, its nominee
through which such Exchanging Noteholder holds 2018 Notes) is (or with respect
to trades pending settlement, will be) the record and Beneficial Owner, and such
Exchanging Noteholder has (or with respect to trades pending settlement, will
have) good, valid and marketable title, free and clear of any Liens (other than
those that would not adversely affect such Exchanging Noteholder’s performance
of its obligations under this Agreement), and/or is the authorized manager or
investment advisor with respect to, the principal amount of 2018 Notes set forth
next to such Exchanging Noteholder’s name on Schedule A hereto, and, has full
and unrestricted power to dispose of all of such 2018 Notes without the consent
or approval of, or any other action on the part of any other person.
ARTICLE V

COVENANTS
Section 5.01    Conduct of Business. Except as required by applicable Law, as
expressly contemplated, required or permitted by this Agreement or as described
in Section 5.01, during the period from the date of this Agreement until the
Closing Date (or such earlier date on which this Agreement may be terminated
pursuant to Section 8.10), the Issuers shall, and shall cause its Subsidiaries
to, operate their businesses in the ordinary course.
Section 5.02    Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Issuers and each of the Consenting Holders shall use its commercially
reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of such
Consenting Holder or the Issuers, as the case may be, advisable for the
consummation of the transactions contemplated by the Transaction Agreements.
Section 5.03    Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Transaction Agreements as exhibits to
Exchange Act reports and (ii) disclose such information with respect to each
Consenting Holder as required by applicable Law or the rules or regulations of
the NYSE or other exchange on which securities of the Partnership are listed or
traded. The Partnership shall, on or before the fourth Business Day following
the date hereof, file one or more Current Reports on Form 8-K with the SEC (the
“8-K Filing”) describing the terms of the transactions contemplated by the
Transaction Agreements and including as exhibits to such 8-K Filing, the
Transaction Agreements in the form required by the Exchange Act.
Section 5.04    Issuers’ Fees. The Issuers agree that they will indemnify and
hold harmless each Consenting Holder from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Managing General Partner, the Co-Issuer, the
General Partner, the Partnership or any other Partnership Entity in connection
with the sale or exchange of the New Notes or the consummation of the
transactions contemplated by this Agreement.


-25-





--------------------------------------------------------------------------------





Section 5.05    Consenting Holder Fees. Except as contemplated in Section 8.12
hereto, each Consenting Holder agrees that it will indemnify and hold harmless
the Managing General Partner, the General Partner and the Partnership Entities
from and against any and all claims, demands, or liabilities for broker’s,
finder’s, placement, or other similar fees or commissions incurred by such
Consenting Holder in connection with the purchase or exchange of the New Notes
or the consummation of the transactions contemplated by this Agreement.
Section 5.06    Cancellation of 2018 Notes. All 2018 Notes tendered in the
Exchange will be cancelled in accordance with the Indenture.
Section 5.07    Consenting Holders. Notwithstanding anything to the contrary set
forth in this Agreement, none of the terms or provisions of this Agreement shall
in any way limit the activities of the Consenting Holders or any of their
Affiliates or any portfolio companies of any such Affiliates, other than the
Consenting Holders (the “Excluded Consenting Holder Parties”), so long as no
Excluded Consenting Holder Party or any of its Representatives is acting on
behalf of or in concert with Consenting Holders with respect to any matter that
otherwise would violate any term or provision of this Agreement.
Section 5.08    Restrictions on Transfer. Each Exchanging Noteholder agrees,
from and after the date hereof, not to directly or indirectly Transfer the
amount of 2018 Notes specified next to such Exchanging Noteholder’s name on
Schedule A hereto or interest therein, without the prior consent of the Issuers,
which may be withheld or conditioned in their discretion. This Agreement shall
in no way be construed to preclude any Exchanging Noteholder from acquiring
additional 2018 Notes. Nothing in this Agreement shall prohibit any Exchanging
Noteholder from ordinary course pledges of 2018 Notes in a prime brokerage
account.
Section 5.09    Dividends. The Partnership shall not declare or pay, or take any
action to cause to be declared or paid, any dividend or other distribution with
respect to its Common Units that, individually or in the aggregate, would be in
excess of $0.45 per Common Unit in respect of the the three months ended March
31, 2017.
ARTICLE VI

CLOSING CONDITIONS
Section 6.01    Conditions to Closing.
(a)    Mutual Conditions. The respective obligation of each Party to consummate
the Exchange and the New Issuance at the Closing shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):
(i)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the


-26-





--------------------------------------------------------------------------------





consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; and
(ii)    there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement.
(b)    Each Consenting Holder’s Conditions in Connection with the Closing. The
obligation of each Exchanging Noteholder to consummate the exchange of the 2018
Notes for the New Exchange Notes and the obligation of each Note Purchaser to
purchase the New Issuance Notes at the Closing shall be subject to the
satisfaction on or prior to the Closing Date, as applicable, of each of the
following conditions (any or all of which may be waived by such Consenting
Holder only on behalf of itself in writing, in whole or in part):
(i)    the Issuers shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Issuers on or prior to the Closing Date;
(ii)    the representations and warranties of the Issuers contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date, and all
other representations and warranties of the Issuers shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);
(iii)    issuance of a new class of preferred units representing limited partner
interests in the Partnership pursuant to Class A Convertible Preferred Unit and
Warrant Purchase Agreement entered into concurrently herewith and on terms
substantially consistent with the terms in the form attached hereto as Exhibit E
and amendment of the Operating Company Credit Agreement pursuant to the
amendment thereto entered into concurrently herewith and on terms substantially
consistent with the terms in the form attached hereto as Exhibit F;
(iv)    the Issuers shall have delivered, or caused to be delivered, to each
Consenting Holder the Issuers’ closing deliveries described in Section 6.02; and
(v)    each other Consenting Holder shall have, or caused to be delivered, to
the Issuer such Consenting Holder closing deliveries described in Section 6.03
(c)    The Issuers’ Conditions. The obligation of the Issuers to consummate the
issuance of the New Exchange Notes in exchange for the 2018 Notes and the sale
of the New Issuance Notes to the Consenting Holders shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
with respect to each Consenting Holder (any or all of which may be waived by the
Issuers in writing, in whole or in part, to the extent permitted by applicable
Law):


-27-





--------------------------------------------------------------------------------





(i)    such Consenting Holder shall have performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by such Consenting Holder on or prior to the Closing
Date;
(ii)    the representations and warranties of such Consenting Holder contained
in this Agreement that are qualified by materiality or Consenting Holder
Material Adverse Effect shall be true and correct when made and as of the
Closing Date, and all other representations and warranties of such Consenting
Holder shall be true and correct in all material respects when made and as of
the Closing Date, in each case as though made at and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only); and
(iii)    such Consenting Holder shall have delivered, or caused to be delivered,
to the Issuers the Consenting Holder’s closing deliveries set forth in Section
6.03.
Section 6.02    Issuers’ Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Issuers will deliver, or cause to be
delivered, to each Consenting Holder:
(a)    the New Notes to be issued to such Consenting Holding, through the
facilities of DTC in accordance with Section 2.05 hereof;
(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Managing General Partner, the
Co-Issuer, the General Partner and the Partnership is in good standing;
(c)    an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit B;
(d)    an opinion addressed to the Consenting Holders from Vinson & Elkins LLP,
special counsel to the Issuers dated as of the Closing Date, substantially
similar in substance to the form of opinion attached to this Agreement as
Exhibit C;
(e)    each of the Registration Rights Agreement and the New Indenture, duly
executed by the General Partner on behalf of the Partnership, the Co-Issuer and,
in the case of the New Indenture, the Trustee, in substantially the form
attached to this Agreement as Exhibit G and Exhibit A, respectively;
(f)    the Fifth Amended and Restated Partnership Agreement, duly executed by
the General Partner, in substantially the form attached to this Agreement as
Exhibit C to Exhibit E hereto;
(g)    the amendment to the Operating Company Credit Agreement, duly executed by
the Operating Company and the administrative agent and lenders parties thereto,
in substantially the from attached to this Agreement as Exhibit F;
(h)    a certificate of the Secretary or Assistant Secretary of the Managing
General Partner, on behalf of the Partnership, certifying as to (i) the
certificate of formation of the Managing General


-28-





--------------------------------------------------------------------------------





Partner, the Managing General Partner LLC Agreement, the certificate of limited
partnership of the General Partner, the partnership agreement of the General
Partner, the certificate of limited partnership of the Partnership, the
Partnership Agreement, the certificate of incorporation of the Co-Issuer and the
bylaws of the Co-Issuer, (ii) board resolutions authorizing the execution and
delivery of the Transaction Agreements and the consummation of the transactions
contemplated thereby and (iii) the incumbent officers authorized to execute the
Transaction Agreements, setting forth the name and title and bearing the
signatures of such officers;
(i)    a cross receipt, dated as of the Closing Date, executed by the Issuers
confirming that the Issuers have received the Note Purchasers’ Purchase Price
specified on Schedule B hereto and the Exchanging Noteholders’ 2018 Notes
specified on Schedule A hereto on the Closing Date;
(j)    such other documents relating to the transactions contemplated by this
Agreement as the Consenting Holder or its counsel may reasonably request.
Section 6.03    Consenting Holder Deliveries. At the Closing, subject to the
terms and conditions of this Agreement, the Consenting Holders will deliver, or
cause to be delivered, to the Issuers:
(a)    in the case of the Note Purchasers, payment to the Issuers, by wire
transfer(s) of immediately available funds to the Partnership Bank Account, of
the Purchase Price set forth on Schedule B opposite such Note Purchaser’s name;
(b)    the Registration Rights Agreement, duly executed by such Consenting
Holder, in substantially the form attached to this Agreement as Exhibit G;
(c)    an Officers’ Certificate substantially in the form attached to this
Agreement as Exhibit D;
(d)    a cross receipt, dated as of the Closing Date, executed by such
Consenting Holder confirming that such Consenting Holder has received the New
Notes being acquired by such Consenting Holder on such Closing Date pursuant
hereto; and
(e)    in the case of the Exchanging Noteholders, the 2018 Notes specified on
Schedule A hereto held by such Exchanging Noteholder, through the facilities of
DTC in accordance with Section 2.05 hereof.
ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES
Section 7.01    Indemnification by the Issuers.
(a)    Subject to the other provisions of this Section 7.01, the Issuers agree
to indemnify each Consenting Holder and its Representatives (collectively,
“Consenting Holder Related Parties”) from costs, losses, liabilities, damages,
or expenses, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,


-29-





--------------------------------------------------------------------------------





and causes of action as a result of, arising out of, or in any way related to
(i) the breach of, or inaccuracy in, any of the representations or warranties of
the Issuers contained herein or in any certificate or instrument delivered by or
on behalf of the Issuers hereunder, and in connection therewith (each such
misrepresentation or breach of or inaccuracy in a representation or warranty, a
“Warranty Breach”) or (ii) the breach of any of the covenants of the Issuers
contained herein, and promptly upon demand, pay or reimburse each of them for
all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them (whether or not a
party thereto) provided that such claim for indemnification relating to a
Warranty Breach is made prior to the expiration of such representations or
warranties to the extent applicable.
(b)    No Consenting Holder Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under Section 7.01(a)
(other than any such damages to the extent that such damages (x) are in the form
of diminution in value or (y) arise from Third Party Claims).
Section 7.02    Indemnification by Consenting Holder. Each Consenting Holder
agrees, severally and not jointly, to indemnify the Partnership, the Co-Issuer,
the General Partner, the Managing General Partner and their respective
Representatives (collectively, “Partnership Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation, or inquiries), demands and causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Consenting Holder contained
herein or in any certificate or instrument delivered by such Consenting Holder
hereunder; provided that such claim for indemnification relating to a breach of
a representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages under this Section 7.02 (other than any such
damages to the extent that such damages (x) are in the form of diminution in
value or (y) arise from Third Party Claims); provided further, that in no event
will such Consenting Holder be liable under this Section 7.02 for any amount in
excess of such Consenting Holder’s aggregate principal amount of the New Notes.
Section 7.03    Indemnification Procedure. Promptly after any Partnership
Related Party or Consenting Holder Related Party (hereinafter, the “Indemnified
Party”) has received notice of any indemnifiable claim hereunder, or the
commencement of any action, suit or proceeding by a third party, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement (each a “Third Party Claim”), the Indemnified Party shall give the
indemnitor hereunder (the “Indemnifying Party”) written notice of such claim or
the commencement of such action, suit


-30-





--------------------------------------------------------------------------------





or proceeding, but failure to so notify the Indemnifying Party will not relieve
the Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from those available to the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.
ARTICLE VIII

MISCELLANEOUS
Section 8.01    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a party has an obligation under the Transaction Agreements, the expense
of complying with such obligation shall be an expense of such party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by any of the Consenting Holders under the Transaction
Agreements, such action shall be in such Consenting Holder’s sole discretion,
unless otherwise specified therein. If any provision in the Transaction
Agreements is held to be illegal, invalid, not


-31-





--------------------------------------------------------------------------------





binding, or unenforceable, such provision shall be fully severable and the
Transaction Agreements shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
the Transaction Agreements, and the remaining provisions shall remain in full
force and effect. The Transaction Agreements have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.
Section 8.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.11, 3.22, 3.23, 3.24, 3.25, 3.36, 4.01,
4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall
survive the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth in this Agreement shall survive until
the date that is 60 days following the filing of the Partnership’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2017 regardless of any
investigation made by or on behalf of the Partnership or any of the Consenting
Holders. The covenants made in this Agreement or any other Transaction Agreement
shall survive the Closing indefinitely until performed and remain operative and
in full force and effect regardless of acceptance of any of the New Notes and
payment therefor and repayment, conversion, exercise, redemption or repurchase
thereof. All indemnification obligations of the Issuers and the Consenting
Holders pursuant to this Agreement shall remain operative and in full force and
effect unless such obligations are expressly terminated in a writing by the
Parties, regardless of any purported general termination of this Agreement.
Section 8.03    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
(b)    Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Issuers from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Issuers in any case shall entitle the Issuers to
any other or further notice or demand in similar or other circumstances.
Section 8.04    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Issuers, the
Consenting Holders and their respective successors and permitted assigns. Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the Parties to
this Agreement and as provided in Article VII, and their respective successors
and permitted assigns.


-32-





--------------------------------------------------------------------------------





(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Consenting Holder under this Agreement may be transferred by such Consenting
Holder to any Affiliate of such Consenting Holder without the consent of the
Issuers by delivery of an agreement to be bound. No portion of the rights and
obligations of any of the Consenting Holders under this Agreement may be
transferred by such Consenting Holder to a non-Affiliate without the written
consent of the Issuers (such consent not to be unreasonably withheld).
Section 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:
(a)    If to the Consenting Holders:
Aristeia Capital, LLC
One Greenwich Plaza, 3rd Floor
Greenwich, CT 06830
Attention: Bill Techar and Steve Robinson
Email: btechar@aristeiacapital.com; srobinson@aristeiacapital.com


BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Email: legalnotices@bmcm.com


Golden Tree Asset Management L.P.
300 Park Avenue, 20th Floor
New York, NY 10022
Attention: Daniel Flores & Casey Shanley
Email: dflores@goldentree.com; cshanley@goldentree.com


Oaktree Capital Management, L.P.
333 S. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Email: oaktreelegaldocs@oaktreecapital.com


Redwood Capital Management, LLC
910 Sylvan Avenue
Englewood Cliffs, NJ 07632
Attention: Julia Herr & Abhinav Jha
Email: jherr@redwoodcap.com; ajha@redwoodcap.com


With a copy to (which shall not constitute notice):


-33-





--------------------------------------------------------------------------------





Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005
Attention: Paul E. Denaro
Email: pdenaro@milbank.com


(a)    If to the Issuers:
1201 Louisiana Street, Suite 3400
Houston, TX 77002
Attention: Kathryn Wilson
Email: kwilson@nrplp.com
With a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: E. Ramey Layne
Email: rlayne@velaw.com
or to such other address as the Issuers or the Consent Noteholders may designate
in writing. All notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 8.06    Entire Agreement. This Agreement and the other Transaction
Agreements are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Issuers or the Consent Noteholders set
forth herein and therein. This Agreement and the other Transaction Agreements
supersede all prior agreements and understandings between the Parties with
respect to such subject matter. The Schedules and Exhibits referred to herein
and attached hereto are incorporated herein by this reference, and unless the
context expressly requires otherwise, are incorporated in the definition of
“Agreement.”
Section 8.07    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York. The Parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the Borough
of Manhattan, the City and County of New York in any action, suit or proceeding
arising out of or based upon this Agreement or any of the transactions


-34-





--------------------------------------------------------------------------------





contemplated hereby. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable Law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Section 8.08    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.
Section 8.10    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Issuers and each of the Consent Noteholders.
(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or
(ii)    if the Closing shall not have occurred on or before March 10, 2017.
(c)    In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and void.
In the event of such


-35-





--------------------------------------------------------------------------------





termination, there shall be no liability on the part of any Party hereto, except
with respect to the requirement to comply with any confidentiality agreement in
favor of the Issuers; provided that nothing herein shall relieve any party from
any liability or obligation with respect to (i) any fraud or willful or
intentional breach of this Agreement or (ii) any breach by such party of its
obligations of this Agreement arising prior to such termination.
Section 8.11    Specific Performance. Damages in the event of breach of this
Agreement by a Party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.
Section 8.12    Fees and Expenses. Except as set forth in the next sentence,
each Party is responsible for its own fees and expenses (including the fees and
expenses of counsel, financial consultants, investment bankers and accountants)
in connection with the entry into this Agreement and the transactions
contemplated hereby; provided that the Issuers shall pay the reasonable and
documented fees and expenses of the counsel to the Consenting Holders in
accordance with that letter agreement, dated September 30, 2016, by and between
the Partnership and Milbank, Tweed, Hadley & McCloy LLP and of financial
advisors to the Consenting Holders in accordance with that letter agreement
dated November 21, 2016 by and between the Partnership and Houlihan Lokey
Capital, Inc., Milbank, Tweed, Hadley & McCloy LLP, and the Consenting Holders
party thereto, together with any fees, stamp, issuance and similar taxes and
expenses related to the issuance and delivery of the New Notes to the Consenting
Holders, qualifying the New Notes for sale under state securities laws, printing
certificates, if any, representing the New Notes, any trustee, registrar or
depositary, and all other costs and expenses incident to the performance of the
obligations of the Issuers hereunder.
(Signature Pages Follow)




-36-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NATURAL RESOURCE PARTNERS L.P.
By:
NRP (GP) LP,
its General Partner

GP Natural Resource Partners LLC,
its General Partner

By:        
Name:        
Title:        




NRP FINANCE CORPORATION
By:        
Name:        
Title:        









--------------------------------------------------------------------------------







[CONSENTING HOLDER] [, by and on behalf of certain of its and its affiliates’
managed funds and/or accounts:]
By:        
Name:        
Title:         









--------------------------------------------------------------------------------






SCHEDULE A
Exchanging Noteholder
2018 Notes to be Exchanged
New Exchange Notes
Note Premium




Unpaid Amounts (assuming a Closing Date of March 2, 2017, subject to
adjustments)
Accounts managed by GoldenTree Asset Management LP
$80,265,000
$80,265,000
$4,665,403.13
$3,072,087.14
BlueMountain Guadalupe Peak Fund L.P.
$1,163,000
$1,163,000
$67,599.38
$44,513.02
BlueMountain Timberline Ltd.
$1,457,000
$1,457,000
$84,688.13
$55,765.66
BlueMountain Kicking Horse Fund L.P.
$1,537,000
$1,537,000
$89,338.13
$58,827.61
BlueMountain Foinaven Master Fund L.P.
$1,639,000
$1,639,000
$95,266.88
$62,731.59
BlueMountain Logan Opportunities Master Fund L.P.
$1,932,000
$1,932,000
$112,297.50
$73,945.96
BlueMountain Montenvers Master SCA SICAV-SIF
$3,542,000
$3,542,000
$205,878.75
$135,567.59
BlueMountain Credit Alternatives Master Fund L.P.
$28,730,000
$28,730,000
$1,669,931.25
$1,099,620.80
Managed funds and accounts of Oaktree Capital Management, L.P. and its
affiliates
$58,829,000
$58,829,000
$3,419,435.63
$2,251,639.12
Pontus Holdings Ltd.
$1,952,000
$1,952,000
$113,460.00
$74,711.44
Redwood Opportunity Master Fund, Ltd.
$6,600,000
$6,600,000
$383,625.00
$252,610.42
Redwood Master Fund, Ltd.
$17,498,000
$17,498,000
$1,017,071.25
$669,723.80
Corbin Opportunity Fund, L.P.
$950,000
$950,000
$55,218.75
$36,360.59
Aristeia Capital, L.L.C.
$34,544,000
$34,544,000
$2,007,870.02
$1,322,147.61
Total
$240,638,000
$240,638,000
$13,987,083.80
$9,210,252.35

SCHEDULE B











--------------------------------------------------------------------------------





Note Purchaser
New Issuance Notes
Initial Price




Purchase Price
Accounts managed by GoldenTree Asset Management LP
$24,375,000
98.750%
$24,070,312.50
BlueMountain Guadalupe Peak Fund L.P.
$735,000
98.750%
$725,812.50
BlueMountain Kicking Horse Fund L.P.
$972,000
98.750%
$959,850.00
BlueMountain Foinaven Master Fund L.P.
$1,037,000
98.750%
$1,024,037.50
BlueMountain Logan Opportunities Master Fund L.P.
$1,222,000
98.750%
$1,206,725.00
BlueMountain Montenvers Master SCA SICAV-SIF
$2,240,000
98.750%
$2,212,000.00
BlueMountain Credit Alternatives Master Fund L.P.
$18,169,000
98.750%
$17,941,887.50
Managed funds and accounts of Oaktree Capital Management, L.P. and its
affiliates
$24,375,000
98.750%
$24,070,312.50
Pontus Holdings Ltd.
$1,762,000
98.750%
$1,739,975.00
Redwood Opportunity Master Fund, Ltd.
$5,958,000
98.750%
$5,883,525.00
Redwood Master Fund, Ltd.
$15,797,000
98.750%
$15,599,537.50
Corbin Opportunity Fund, L.P.
858,000
98.750%
$847,275.00
Aristeia Capital, L.L.C.
$7,500,000
98.750%
$7,406,250.00
Total
$105,000,000
98.750%
$103,687,500.00










--------------------------------------------------------------------------------






EXHIBIT K
Form of Amendment of
Operating Company Credit Agreement







--------------------------------------------------------------------------------






SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) is entered into as of [___], 2017, by and among NRP
(OPERATING) LLC, a Delaware limited liability company (the “Borrower”), the
Lenders party hereto, and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.
Preliminary Statement
WHEREAS, pursuant to the Third Amended and Restated Credit Agreement dated as of
June 16, 2015 (as heretofore amended, restated, supplemented or otherwise
modified, the “Revolving Credit Agreement”), among the Borrower, the Lenders
named therein and the Administrative Agent, the Lenders have agreed to make
Loans to the Borrower;
WHEREAS, the Borrower desires to extend the maturity date of all or a portion of
the Commitments and hereby requests such extension on the terms set forth
herein;


WHEREAS, the Borrower has also requested that the Lenders modify the Revolving
Credit Agreement to make certain additional changes as more specifically set
forth below; and
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Borrower and the Lenders hereby agree as follows (all
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Revolving Credit Agreement):
Section 1. Amendments to Revolving Credit Agreement.
(a)    The Revolving Credit Agreement is, effective as of the Second Amendment
Closing Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the underlined text (indicated textually in the same manner as the
following example: underlined text) as set forth in the pages of the Revolving
Credit Agreement attached as Exhibit A hereto.
(b)    Schedule 2.01 to the Revolving Credit Agreement is, effective as of the
Second Amendment Closing Date, hereby replaced in its entirety with the table
attached as Schedule 2.01 hereto.
Section 2.    Representations True; No Default. On the Second Amendment Closing
Date, Borrower represents and warrants that:
(a)    this Second Amendment has been duly authorized, executed and delivered on
its behalf; the Revolving Credit Agreement, as amended hereby, together with the
other Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;





--------------------------------------------------------------------------------





(b)    the representations and warranties of Borrower contained in Article III
of the Revolving Credit Agreement, as amended hereby, are true and correct in
all material respects (or if qualified by “material,” “material adverse effect”
or similar language, in all respects) on and as of the Second Amendment Closing
Date as though made on and as of the Second Amendment Closing Date, except to
the extent that any such representation or warranty is stated to relate to an
earlier date in which case such representation and warranty will be true and
correct in all material respects (or if qualified by “material,” “material
adverse effect” or similar language, in all respects) on and as of such earlier
date; and
(c)    after giving effect to this Second Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.
Section 3. Expenses. To the extent invoiced reasonably in advance of the Second
Amendment Closing Date, the Borrower shall pay to the Administrative Agent all
reasonable out of pocket expenses incurred in connection with the execution of
this Second Amendment and any amounts outstanding pursuant to Section 9.03 of
the Revolving Credit Agreement, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.
Section 4. Effectiveness. This Second Amendment shall become effective on the
first date (the “Second Amendment Closing Date”) on which each of the following
conditions is satisfied:
(a)    The Administrative Agent shall have received:
(i)     duly executed and completed counterparts hereof that bears the signature
of the Borrower,
(ii)     a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent; and
(iii)     duly executed and completed counterparts hereof by each Lender.
(b)    Each of the representations and warranties made by the Borrower and each
Guarantor in or pursuant to the Loan Documents, as amended hereby, shall be true
and correct in all material respects (or if qualified by “material,” “material
adverse effect” or similar language, in all respects) on and as of the Second
Amendment Closing Date, except to the extent that any such representation or
warranty is stated to relate to an earlier date in which case such
representation and warranty will be true and correct in all material respects
(or if qualified by “material,” “material adverse effect” or similar language,
in all respects) on and as of such earlier date.
(c)    After giving effect to this Second Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.
(d)    The Administrative Agent shall have received a certificate, dated the
Second Amendment Closing Date and signed by the President, a Vice President or a
Financial Officer


-3-

--------------------------------------------------------------------------------





of the Borrower, confirming compliance with the conditions set forth in
paragraphs (b) and (c) of this Section 4.
(e)    The Administrative Agent shall have received from the Borrower a fee in
an aggregate amount equal to $650,000, for the account of, and payable to, the
consenting Lenders on a pro rata basis based on such Lender’s Tranche B
Commitment (after giving effect to this Second Amendment and the reduction of
Tranche B Commitments pursuant to clause (h) below to occur on the Second
Amendment Closing Date).
(f)    The Administrative Agent shall have received the customary favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Second Amendment Closing Date) of Vinson & Elkins LLP, New York
counsel for the Loan Parties, relating to the Loan Parties, this Second
Amendment and any other matters as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.
(g)    All fees and expenses due to the Administrative Agent and the Lenders
(including pursuant to Section 3 hereof) shall have been received.
(h)    The Borrower shall have terminated the Tranche B Commitments in an amount
equal to $30,000,000 on the Second Amendment Closing Date and made any
repayments of Tranche B Revolving Loans required as a result thereof pursuant to
Section 2.09(b) of the Revolving Credit Agreement.
(i)    Parent shall have received no less than $225,000,000 in gross proceeds
from the issuance of preferred equity interests of Parent on terms and
conditions reasonably satisfactory to the Administrative Agent.
(j)    With respect to the Parent Notes, Parent shall have exchanged or
otherwise refinanced Parent Notes representing no less than $300,000,000 of the
aggregate principal amount of Parent Notes, with such exchange notes or
refinancing debt having a maturity date on or after October 30, 2020.
The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Closing Date upon the satisfaction or waiver of all of the foregoing
conditions, and such notice will be conclusive and binding.
Section 5. Reaffirmation. The Borrower hereby confirms and agrees that,
notwithstanding the effectiveness of this Second Amendment, each Loan Document
to which the Borrower is a party to, and the obligations of the Borrower
contained in the Revolving Credit Agreement, this Second Amendment or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as amended by this Second Amendment. For greater certainty and without
limiting the foregoing, the Borrower hereby confirms the existing security
interests granted by the Borrower in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the Obligations of the Loan Parties
under the Revolving


-4-

--------------------------------------------------------------------------------





Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents.
Section 6. Miscellaneous Provisions.
(a)    From and after the Second Amendment Closing Date, the Revolving Credit
Agreement will be deemed to be amended and modified as herein provided, and
except as so amended and modified the Revolving Credit Agreement will continue
in full force and effect. This Second Amendment shall constitute a Loan Document
for all purposes under the Revolving Credit Agreement and each of the other Loan
Documents.
(b)    The Revolving Credit Agreement and this Second Amendment will be read and
construed as one and the same instrument.
(c)    Any reference in any of the Loan Documents to the Revolving Credit
Agreement will be a reference to the Revolving Credit Agreement as amended by
this Second Amendment.
(d)    This Second Amendment will be construed in accordance with and governed
by the laws of the State of New York and of the United States of America.
(e)    This Second Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which will be deemed an original but all of which together will
constitute one and the same instrument.
(f)    The headings herein will be accorded no significance in interpreting this
Second Amendment.
Section 7. Binding Effect. This Second Amendment is binding upon and will inure
to the benefit of the Borrower, the Lenders and the Administrative Agent and
their respective successors and assigns, except that the Borrower will not have
the right to assign its rights hereunder or any interest herein except in
accordance with the terms of the Revolving Credit Agreement.
Section 8. Final Agreement of the Parties. This Second Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements with respect to the matters covered hereby. There are no unwritten
oral agreements between the parties hereto with respect to the matters covered
hereby.
[The remainder of this page intentionally left blank.]




-5-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized officers.
NRP (OPERATING) LLC,
a Delaware limited liability company
By:        

    Name:

    Title:


Signature Page to Second Amendment

--------------------------------------------------------------------------------











US 4263273v.2

--------------------------------------------------------------------------------






CITIBANK, N.A.,
a national banking association
By:        

    Name:

    Title:








Signature Page to Second Amendment

--------------------------------------------------------------------------------






[LENDER]:
   
By:__________________________________
Name:

Title:
For any Institution requiring a second signature line:
   
By:__________________________________
Name:

Title:




Signature Page to Second Amendment

--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF GUARANTORS
Each of the undersigned Guarantors hereby confirms that each Loan Document (as
the same may be amended or amended and restated, as the case may be, pursuant to
and in connection with this Second Amendment) to which it is a party or
otherwise bound remains in full force and effect and will continue to secure, to
the fullest extent possible, the payment and performance of all Obligations,
including without limitation the payment and performance of all Loans now or
hereafter existing under or in respect of the Revolving Credit Agreement and the
other Loan Documents. The Guarantors specifically reaffirm and extend their
obligations under each of their applicable Guaranty Agreements to cover all
Obligations evidenced by the Revolving Credit Agreement as same has been
created, amended and/or restated by or in connection with this Second Amendment)
and its grant of security interests pursuant to the Security Agreement and the
other Collateral Documents are reaffirmed and remain in full force and effect
after giving effect to this Second Amendment. The Guaranty Agreements and all
the terms thereof shall remain in full force and effect and the Guarantors
hereby acknowledge and agree that same are valid and existing and that each of
the Guarantors’ obligations thereunder shall not be impaired or limited by the
execution or effectiveness of this Second Amendment. Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Second Amendment and the other Loan Documents to which it is a party or
otherwise bound, as amended hereby, are true, correct and complete in all
material respects on and as of the Second Amendment Closing Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects (or if qualified by “material,” “material adverse effect” or similar
language, in all respects) on and as of such earlier date. Administrative Agent
and the Lenders hereby preserve all of their rights against each Guarantor under
its applicable Guaranty Agreement and the other Loan Documents to which each
applicable Guarantor is a party.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Second Amendment, such Guarantor is not
required by the terms of the Revolving Credit Agreement, this Second Amendment
or any other Loan Document to consent to the amendments of the Revolving Credit
Agreement effected pursuant to this Second Amendment; and (ii) nothing in the
Revolving Credit Agreement, this Second Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Revolving Credit Agreement.







--------------------------------------------------------------------------------








ACIN LLC
DEEPWATER TRANSPORTATION LLC
GATLING MINERAL, LLC
HOD LLC
INDEPENDENCE LAND COMPANY,
LLC
LITTLE RIVER TRANSPORT, LLC
RIVERVISTA MINING, LLC
SHEPARD BOONE COAL COMPANY LLC
WBRD LLC
WILLIAMSON TRANSPORT, LLC
WPP LLC
NRP TRONA LLC


as Guarantors


By: NRP (Operating) LLC, as sole Member
of each of the above named Guarantors


By:_______________________________

Name:    

Title:





--------------------------------------------------------------------------------






WINN MARINE, LLC
MCINTOSH CONSTRUCTION
COMPANY, LLC
SOUTHERN AGGREGATES, LLC
WINN MATERIALS OF KENTUCKY
LLC
LAUREL AGGREGATES OF
DELAWARE, LLC
UTICA RESOURCES LLC
LAUREL AGGREGATES TERMINAL
SERVICES OF DELAWARE, LLC
LAUREL AGGREGATES OF PA, LLC
WINN MATERIALS, LLC
MCASPHALT, LLC
LAKE LYNN TRANSPORTATION LLC


as Guarantors


(each a Delaware limited liability company)


By: VantaCore Partners LLC, as the Sole
Member of each of the above named entities


By: NRP (Operating) LLC, as the
Sole member of VantaCore Partners
LLC


By:___________________________

Name:    

Title:


VANTACORE PARTNERS LLC


as Guarantor


By: NRP (Operating) LLC, as the Sole Member of VantaCore Partners LLC


By:____________________________





--------------------------------------------------------------------------------






Name:    

Title:


Signature Page to Second Amendment


US 4263273v.2

--------------------------------------------------------------------------------











Signature Page to Second Amendment


US 4263273v.2

--------------------------------------------------------------------------------






SCHEDULE 2.01
[TO BE INSERTED]





